Name: 2008/25/EC: Commission Decision of 13Ã November 2007 adopting, pursuant to Council Directive 92/43/EEC, a first updated list of sites of Community importance for the Continental biogeographical region (notified under document number C(2007) 5403)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  documentation;  economic geography
 Date Published: 2008-01-15

 15.1.2008 EN Official Journal of the European Union L 12/383 COMMISSION DECISION of 13 November 2007 adopting, pursuant to Council Directive 92/43/EEC, a first updated list of sites of Community importance for the Continental biogeographical region (notified under document number C(2007) 5403) (2008/25/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Continental biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC, comprises the territory of Luxemburg, parts of the territory of Belgium, Bulgaria, Czech Republic, Denmark, France, Germany, Italy, Austria, Poland, Romania, Slovenia and Sweden, as specified in the biogeographical map approved on 25 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process initiated since 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Community. (3) An initial list of sites of Community importance for the Continental biogeographical region, within the meaning of Directive 92/43/EEC was adopted by Commission Decision 2004/798/EC (2). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Continental biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. The update of that initial list is therefore necessary. (5) On the one hand, the update of the initial list of sites of Community importance for the Continental biogeographical region is necessary in order to include additional sites that have been proposed since 2004 by the Member States as sites of Community importance for the Continental biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. The obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the first updated list of sites of Community importance for the Continental biogeographical region. (6) On the other hand, the update of the initial list of sites of Community importance for the Continental biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the Community list. In that sense, the first updated list of sites of Community importance for the Continental biogeographical region constitutes a consolidated version of the initial list of sites of Community importance for the Continental biogeographical region. However, it should be stressed that the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the initial list of sites of Community importance for the Continental biogeographical region. (7) This Decision does not cover the territories of Bulgaria and Romania that joined the European Union in 2007 as those Member States initiated the transmission of their site proposals to the Commission after their accession. (8) For the Continental biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between November 2003 and September 2006, in accordance with Article 4(1) of the Directive, by Austria, Belgium, Czech Republic, Denmark, France, Germany, Italy, Luxemburg, Poland, Slovenia and Sweden. (9) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (3). (10) That information includes the most recent and definitive map of the site transmitted by the Member State in question, the site's name, location and extent, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (11) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a first updated list of sites selected as sites of Community importance for the Continental biogeographical region should be adopted. (12) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (13) However, some Member States have not proposed sufficient sites to meet the requirements in Directive 92/43/EEC for certain habitat types and species. For those species and habitat types it can therefore not be concluded that the network is complete. However, taking into account the delay in receiving the information and reaching agreement with the Member States, the Commission considers that it should adopt a first updated list of sites which will need to be revised in accordance with the provisions of Article 4 of Directive 92/43/EEC. (14) Given that knowledge on the existence and distribution of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC that occur in both marine territorial waters as well as marine waters under national jurisdiction beyond territorial waters remains incomplete, it should not be concluded that the network is either complete or incomplete. The list should be revised, if necessary, in accordance with the provisions of Article 4 of Directive 92/43/EEC. (15) In the interests of clarity and transparency Decision 2004/798/EC should be replaced. (16) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The first updated list of sites of Community importance for the Continental biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2004/798/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 November 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Directive 2006/105/EC (OJ L 363, 20.12.2006, p. 368). (2) OJ L 382, 28.12.2004, p. 1. (3) OJ L 107, 24.4.1997, p. 1. ANNEX First updated list of sites of Community importance for the Continental biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1). The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Austria, Belgium, the Czech Republic, Germany, Denmark, France, Italy, Luxembourg, Poland, Sweden and Slovenia. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1101112 Haidel bei Nickelsdorf * 12 E 17 3 N 47 55 AT1102112 Zurndorfer Eichenwald und Hutweide * 150 E 17 0 N 47 57 AT1103112 Parndorfer Heide * 10 E 16 52 N 47 59 AT1104212 Frauenwiesen 29,729 E 16 32 N 47 55 AT1106218 Siegendorfer PuÃ ta und Heide * 31 E 16 35 N 47 46 AT1108813 Bernstein  Lockenhaus  Rechnitz * 25 000 E 16 21 N 47 22 AT1109318 Hangwiesen Rohrbach-Schattendorf-Loipersbach einschlieÃ lich NSG Rohrbacher Kogel 105,332 E 16 27 N 47 43 AT1110137 Neusiedler See  Seewinkel * 41 735 E 16 46 N 47 46 AT1114813 SÃ ¼dburgenlÃ ¤ndisches HÃ ¼gel- und Terrassenland * 14 104,3 E 16 25 N 47 4 AT1115415 Naturwaldreservat Lange Leiten, Neckenmarkt * 29 E 16 31 N 47 38 AT1122916 Lafnitzauen * 566,327 E 16 5 N 47 13 AT1124823 NordÃ ¶stliches Leithagebirge * 6 317 E 16 44 N 47 58 AT1201A00 Waldviertler Teich-, Heide- und Moorlandschaft * 14 090 E 15 8 N 48 47 AT1202000 March-Thaya-Auen * 8 975 E 16 56 N 48 32 AT1204000 Donau-Auen Ã ¶stlich von Wien * 9 579 E 16 46 N 48 7 AT1205A00 Wachau * 18 221 E 15 24 N 48 21 AT1206A00 Weinviertler Klippenzone * 3 185 E 16 23 N 48 34 AT1207A00 Kamp- und Kremstal * 14 724 E 15 40 N 48 31 AT1208A00 Thayatal bei Hardegg * 4 417 E 15 50 N 48 50 AT1209A00 Westliches Weinviertel * 2 938 E 15 49 N 48 42 AT1210A00 Steinfeld * 3 011 E 16 17 N 47 54 AT1213000 Pannonische SanddÃ ¼nen * 2 522 E 16 44 N 48 17 AT1214000 Hundsheimer Berge * 2 149 E 16 58 N 48 7 AT1215000 Bisamberg * 362 E 16 22 N 48 19 AT1216000 Tullnerfelder Donau-Auen * 17 586 E 15 57 N 48 21 AT1217A00 Strudengau  Nibelungengau * 4 830 E 15 2 N 48 13 AT1218000 Machland SÃ ¼d * 1 636 E 14 46 N 48 10 AT1219000 NiederÃ ¶sterreichische AlpenvorlandflÃ ¼sse * 7 370 E 15 16 N 48 11 AT1220000 Feuchte Ebene  Leithaauen * 5 260 E 16 27 N 48 0 AT1301000 Nationalpark Donau-Auen (Wiener Teil) * 2 258 E 16 31 N 48 10 AT1302000 Naturschutzgebiet Lainzer Tiergarten * 2 259 E 16 13 N 48 10 AT1303000 Landschaftsschutzgebiet Liesing (Teil A, B und C) * 639 E 16 14 N 48 8 AT1304000 Bisamberg (Wiener Teil) * 340 E 16 24 N 48 18 AT2208000 Lafnitztal  Neudauer Teiche * 1 045,56 E 16 5 N 47 10 AT2211000 Hartberger-Gmoos 67,01 E 15 58 N 47 16 AT2213000 Steirische Grenzmur mit Gamlitzbach und Gnasbach * 2 238,05 E 16 1 N 46 40 AT2214000 Deutschlandsberger Klause * 22,71 E 15 11 N 46 49 AT2218000 Feistritzklamm/Herberstein * 124,89 E 15 48 N 47 13 AT2225000 Demmerkogel-SÃ ¼dhÃ ¤nge, Wellinggraben mit Sulm-, Saggau- und LaÃ nitzabschnitten und PÃ ¶Ã nitzbach * 2 032,43 E 15 27 N 46 46 AT2229001 Oberlauf der Pinka * 17,25 E 16 3 N 47 28 AT2230000 Teile des sÃ ¼doststeirischen HÃ ¼gellandes inklusive HÃ ¶ll und GrabenlandbÃ ¤che * 15 663,26 E 15 54 N 46 50 AT2242000 Schwarze und WeiÃ e Sulm * 220,22 E 15 7 N 46 47 AT3105000 Unterer Inn * 864 E 13 15 N 48 17 AT3106000 Reinthaler Moos * 16 E 13 31 N 47 55 AT3107000 Tanner Moor * 120 E 14 51 N 48 30 AT3108000 Tal der Kleinen Gusen * 346 E 14 28 N 48 23 AT3109000 Unteres Trauntal * 213 E 14 8 N 48 10 AT3110000 Ettenau * 574 E 12 47 N 48 3 AT3114000 Traun-Donau-Auen * 664 E 14 21 N 48 15 AT3115000 Maltsch * 348 E 14 35 N 48 37 AT3118000 Salzachauen * 312 E 12 50 N 48 1 AT3119000 AuwÃ ¤lder am Unteren Inn * 550 E 13 14 N 48 17 AT3120000 Waldaist und Naarn * 4 158 E 14 40 N 48 25 AT3121000 BÃ ¶hmerwald und MÃ ¼hltÃ ¤ler * 9 797 E 13 56 N 48 40 AT3122000 Oberes Donau- und Aschachtal * 7 119 E 13 46 N 48 29 AT3123000 Wiesengebiete und Seen im Alpenvorland * 1 375 E 13 11 N 48 2 AT3201014 Wallersee-Wengermoor * 298,47 E 13 10 N 47 55 AT3223000 Salzachauen, Salzburg * 601,89 E 12 56 N 47 56 AT3229000 Nordmoor am Mattsee 2,38 E 13 9 N 47 59 BE2200039 Voerstreek * 1 592 E 5 50 N 50 44 BE32023B0 VallÃ ©e du Ruisseau d'Acoz (ChÃ ¢telet) * 19,27 0,16 E 4 31 N 50 22 BE32029B0 Haute vallÃ ©e de la Thure (Sivry-Rance) * 496,36 E 4 12 N 50 11 BE32030B0 VallÃ ©e de la Hante (Beaumont; Froidchapelle; Sivry-Rance) * 457,53 0,35 E 4 18 N 50 10 BE32031C0 Bois de Vieux Sart et de Montbliart (Sivry-Rance) * 940,11 E 4 10 N 50 8 BE32032C0 ForÃ ªts de Rance (Beaumont; Froidchapelle; Sivry-Rance) * 977,28 E 4 15 N 50 9 BE32033B0 Sources de la Hante (Froidchapelle) * 533,04 E 4 21 N 50 8 BE32034C0 Bois Massart et forÃ ªts de Sivry-Rance (Chimay; Froidchapelle; Sivry-Rance) * 680,94 E 4 16 N 50 7 BE32035B0 La Fagne entre BailiÃ ¨vre et Robechies (Chimay) 14,26 E 4 15 N 50 4 BE32036B0 VallÃ ©e de l'Eau Blanche Ã Virelles (Chimay; Couvin; Froidchapelle) * 950,45 0,06 E 4 21 N 50 4 BE32037B0 Massifs forestiers entre Momignies et Chimay (Chimay; Momignies) * 1 866,82 E 4 13 N 50 1 BE32038B0 Bois de Bourlers et de Baileux (Chimay; Couvin) * 1 202,81 E 4 24 N 50 1 BE32039B0 VallÃ ©es de l'Oise et de la Wartoise (Chimay; Momignies) * 757,88 E 4 14 N 49 59 BE32040B0 Haute vallÃ ©e de l'Eau Noire (Chimay; Couvin) * 712,60 E 4 24 N 49 58 BE33002B0 Basse vallÃ ©e du Geer (Bassenge; Juprelle; Oupeye; VisÃ ©) * 584,65 11,86 E 5 37 N 50 46 BE33003B0 Montagne Saint-Pierre (Bassenge; Oupeye; VisÃ ©) * 241,48 E 5 40 N 50 46 BE33004B0 Basse Meuse et Meuse mitoyenne (BlÃ ©gny; Oupeye; VisÃ ©) * 225,19 E 5 41 N 50 46 BE33005B0 VallÃ ©e du Ruisseau de Bolland (BlÃ ©gny; Herve; Soumagne) * 49,03 E 5 45 N 50 39 BE33006B0 VallÃ ©e de la Gueule en aval de Kelmis (PlombiÃ ¨res; Welkenraedt) * 570 E 5 55 N 50 42 BE33007B0 VallÃ ©e de la Gueule en amont de Kelmis (Kelmis; Lontzen; Raeren; Welkenraedt) * 464,08 0,31 E 6 0 N 50 42 BE33008C0 VallÃ ©e de la Burdinale (Burdinne; HÃ ©ron; Wanze) * 289,95 E 5 6 N 50 34 BE33009B0 VallÃ ©e de la Mehaigne (Braives; Burdinne; Villers-le-Bouillet; Wanze) * 224,90 E 5 11 N 50 35 BE33010C0 VallÃ ©e de la Meuse Ã Huy et vallon de la SoliÃ ¨res (Amay; Huy; Wanze) * 491,24 856 E 5 11 N 50 30 BE33011C0 VallÃ ©es du Hoyoux et du Triffoy (Clavier; Huy; Marchin; Modave; Ohey) * 1 308,86 236 E 5 17 N 50 26 BE33012B0 Affluents de la Meuse entre Huy et FlÃ ©malle (Amay; Engis; FlÃ ©malle; Modave; Nandrin; NeuprÃ ©) * 534,80 1 158 E 5 25 N 50 33 BE33013B0 Bois de la Neuville et de la VecquÃ ©e (FlÃ ©malle; NeuprÃ ©; Seraing) * 388,30 E 5 31 N 50 33 BE33014B0 VallÃ ©e de l'Ourthe entre Comblain-au-Pont et Angleur (Chaudfontaine; Comblain-au-Pont; Esneux; LiÃ ¨ge; NeuprÃ ©; Sprimont) * 695,15 1 229 E 5 35 N 50 33 BE33015B0 Bois d'Anthisnes et d'Esneux (Anthisnes; Comblain-au-Pont; Esneux; Nandrin; NeuprÃ ©; Ouffet) * 906,15 E 5 31 N 50 30 BE33016B0 Basse vallÃ ©e de la Vesdre (Chaudfontaine; FlÃ ©ron; Olne; Trooz) * 318,21 2,01 E 5 40 N 50 35 BE33017B0 Basse vallÃ ©e de l'AmblÃ ¨ve (Aywaille; Comblain-au-Pont; Sprimont) * 339,05 2,34 E 5 39 N 50 28 BE33018B0 Coteaux calcaires de Theux et le Rocheux (Theux) 68,69 E 5 48 N 50 31 BE33019B0 VallÃ ©e de la Vesdre entre Eupen et Verviers (Baelen; Dison; Limbourg; Verviers) * 528,89 665 E 6 1 N 50 36 BE33020B0 Affluents du lac d'Eupen (Eupen; Raeren) * 498,46 E 6 6 N 50 37 BE33021B0 Osthertogenwald autour de Raeren (Raeren) * 402,92 E 6 6 N 50 38 BE33022B0 La Gileppe (Baelen; Jalhay; Limbourg) * 1 155,70 E 5 59 N 50 34 BE33023C0 VallÃ ©e de la Soor (Baelen; Eupen) * 447,18 E 6 3 N 50 34 BE33024C0 VallÃ ©e de la Helle (Baelen; Eupen; Waimes) * 760,05 E 6 7 N 50 34 BE33025B0 Fagnes du Nord-Est (Eupen; Raeren; Waimes) * 2 355,73 E 6 11 N 50 35 BE33026B0 VallÃ ©e de l'Ourthe entre Hamoir et Comblain-au-Pont (Anthisnes; Comblain-au-Pont; FerriÃ ¨res; Hamoir; Ouffet) * 589,21 E 5 35 N 50 28 BE33027C0 VallÃ ©e de la LembrÃ ©e et affluents (Aywaille; Durbuy; FerriÃ ¨res; Stoumont) * 749,30 2 E 5 38 N 50 24 BE33028B0 VallÃ ©e de l'AmblÃ ¨ve du Pont de Targnon Ã Remouchamps (Aywaille; Stoumont; Theux) * 1 774,21 E 5 44 N 50 26 BE33029C0 Basse vallÃ ©e de la Lienne (Stoumont) * 396,05 E 5 44 N 50 23 BE33030C0 VallÃ ©e de l'AmblÃ ¨ve de ChÃ ªneu au Pont de Targnon (Stoumont) * 239,17 E 5 47 N 50 24 BE33031B0 Bois de la GÃ ©ronstÃ ¨re (Spa) 451,32 E 5 52 N 50 28 BE33032B0 Fagnes de Malchamps et de Stoumont (Aywaille; Spa; Stoumont; Theux) * 774,06 E 5 50 N 50 26 BE33033C0 VallÃ ©e du Wayai et affluents (Jalhay) * 87,43 E 5 56 N 50 29 BE33034B0 VallÃ ©e de la HoÃ «gne (Jalhay) * 502,20 E 5 57 N 50 31 BE33035C0 Plateau des Hautes-Fagnes (Baelen; Jalhay; Malmedy; Waimes) * 3 990,27 E 6 6 N 50 31 BE33036B0 Fagnes de la Roer (BÃ ¼tgenbach; Waimes) * 1 295,85 E 6 10 N 50 30 BE33037C0 Camp militaire d'Elsenborn (BÃ ¼llingen; BÃ ¼tgenbach) * 2 559,19 E 6 13 N 50 28 BE33038B0 VallÃ ©e de la Schwalm (BÃ ¼llingen; BÃ ¼tgenbach) * 634,72 E 6 16 N 50 28 BE33039C0 VallÃ ©e de l'Olefbach (BÃ ¼llingen) * 714,75 E 6 19 N 50 27 BE33040B0 Fagnes de Stavelot et vallÃ ©e de l'Eau Rouge (Jalhay; Malmedy; Stavelot) * 1 258,31 E 6 1 N 50 28 BE33041C0 Fagnes de la Polleur et de Malmedy (Malmedy; Waimes) * 1 091,55 E 6 3 N 50 29 BE33042C0 VallÃ ©es de la Warche et du Bayehon en aval du barrage de Robertville (Malmedy; Waimes) * 461,43 241 E 6 5 N 50 27 BE33043B0 VallÃ ©e de la Warche entre Butgenbach et Robertville (BÃ ¼tgenbach; Waimes) * 157,45 E 6 13 N 50 26 BE33044B0 Sources de l'AmblÃ ¨ve (Amel; BÃ ¼tgenbach; Waimes) 53,54 E 6 11 N 50 24 BE33045B0 Sources de la Warchenne (Waimes) * 17,21 E 6 9 N 50 24 BE33046B0 VallÃ ©e de la Warche en amont de Butgenbach (BÃ ¼llingen; BÃ ¼tgenbach) * 296,77 E 6 18 N 50 22 BE33047C0 VallÃ ©e de la Holzwarche (BÃ ¼llingen) * 335,57 E 6 20 N 50 24 BE33048B0 VallÃ ©e de la Lienne et affluents entre Les Trous de Bras et HabiÃ ©mont (Lierneux; Manhay; Stoumont; Trois-Ponts) * 225,49 E 5 46 N 50 21 BE33049C0 Mardelles d'Arbrefontaine et vallons fangeux de Fosse (Lierneux; Trois-Ponts; Vielsalm) * 215,62 E 5 50 N 50 20 BE33050C0 Fagne de la Gotale et affluents du Ruisseau de Chavanne (Lierneux; Manhay) * 177,67 E 5 42 N 50 19 BE33051C0 VallÃ ©e de l'AmblÃ ¨ve entre Wanne et Coo (Stavelot; Trois-Ponts) * 223,63 E 5 54 N 50 22 BE33052B0 Ma Campagne au sud de Malmedy (Malmedy) * 47,74 E 6 1 N 50 24 BE33053B0 Noir Ru et vallÃ ©e du Rechterbach (Malmedy; Sankt Vith; Stavelot; Trois-Ponts) * 609,19 E 6 0 N 50 19 BE33054C0 VallÃ ©e de l'AmblÃ ¨ve entre Montenau et BaugnÃ © (Amel; Malmedy; Waimes) * 229,56 E 6 4 N 50 23 BE33055C0 VallÃ ©e de l'Emmels (Amel) * 309,51 E 6 6 N 50 20 BE33056B0 Haute vallÃ ©e de l'AmblÃ ¨ve entre Heppenbach et Montenau (Amel) * 384,77 E 6 12 N 50 20 BE33057B0 VallÃ ©e du Kolvenderbach (Amel; BÃ ¼llingen) * 185,25 E 6 16 N 50 20 BE33058C0 VallÃ ©e du Medemberbach (BÃ ¼llingen) 258,11 E 6 18 N 50 20 BE33059B0 Sources de l'Our et de l'Ensebach (BÃ ¼llingen) * 258,47 E 6 22 N 50 20 BE33060C0 Haute vallÃ ©e de la Lienne (Lierneux; Manhay) * 383,62 E 5 46 N 50 18 BE33061C0 Affluents de l'Our entre Setz et Schoenberg (Amel; Sankt Vith) * 235,93 E 6 12 N 50 18 BE33062C0 VallÃ ©e supÃ ©rieure de l'Our et ses affluents (Amel; BÃ ¼llingen; Sankt Vith) * 396,05 E 6 15 N 50 17 BE33063C0 VallÃ ©e et affluents du Braunlauf (Burg-Reuland; Gouvy; Sankt Vith) * 285,72 E 6 4 N 50 15 BE33064C0 VallÃ ©e de l'Ulf (Burg-Reuland; Gouvy) * 290,56 E 6 1 N 50 12 BE33065B0 VallÃ ©e infÃ ©rieure de l'Our et ses affluents (Burg-Reuland; Sankt Vith) 637,29 5 E 6 8 N 50 10 BE33066B0 Grotte Jaminon (Pepinster) 0,08 328 E 5 48 N 50 34 BE33067B0 Bois de Staneux (Spa; Theux) * 492,11 E 5 50 N 50 30 BE34001C0 VallÃ ©e et affluents du NÃ ©blon (Clavier; Durbuy; Ouffet) * 138,49 E 5 27 N 50 24 BE34002B0 VallÃ ©e de l'Ourthe entre Bomal et Hamoir (Durbuy; FerriÃ ¨res; Hamoir) * 618,40 9 E 5 32 N 50 23 BE34003B0 VallÃ ©e de l'Ourthe entre Hotton et Barvaux-sur-Ourthe (Durbuy; Hotton; Somme-Leuze) * 1 539,17 949 E 5 24 N 50 19 BE34004B0 Massifs forestiers famenniens entre Hotton et Barvaux-sur-Ourthe (Durbuy; ErezÃ ©e; Hotton) * 1 755,29 E 5 27 N 50 18 BE34005B0 La Calestienne entre Barvaux et Bomal (Durbuy) * 331,67 E 5 31 N 50 21 BE34006B0 La Calestienne entre Oppagne et Barvaux (Durbuy; ErezÃ ©e) * 260,77 E 5 30 N 50 19 BE34007B0 Basse vallÃ ©e de l'Aisne (Durbuy; ErezÃ ©e; FerriÃ ¨res; Manhay) * 1 912,06 568 E 5 37 N 50 20 BE34008B0 Camp militaire de Marche-en-Famenne (Hotton; Marche-en-Famenne; Somme-Leuze) * 2 841,69 E 5 23 N 50 16 BE34009B0 La Calestienne entre Marenne et Hotton (Hotton) * 282,90 E 5 25 N 50 15 BE34011B0 La Calestienne entre Hotton et Oppagne (ErezÃ ©e; Hotton) * 109,54 E 5 29 N 50 17 BE34012B0 VallÃ ©e de l'Ourthe entre La Roche et Hotton (ErezÃ ©e; Hotton; La Roche-en-Ardenne; Rendeux) * 606,27 E 5 28 N 50 15 BE34013B0 Haute vallÃ ©e de l'Aisne (ErezÃ ©e; La Roche-en-Ardenne; Manhay) * 1 835,99 E 5 35 N 50 15 BE34014B0 Fagne de la CrÃ ©pale et prairies de MalemprÃ © (Lierneux; Manhay) * 175,66 E 5 44 N 50 16 BE34015B0 Fanges des sources de l'Aisne (Manhay) * 603,90 E 5 41 N 50 14 BE34016B0 Fagnes de SamrÃ ©e et de Tailles (Houffalize; La Roche-en-Ardenne; Vielsalm) * 860,39 E 5 45 N 50 13 BE34017B0 Fagnes de Bihain (Gouvy; Houffalize; Vielsalm) * 702,89 E 5 46 N 50 14 BE34018C0 Sources de la Lienne (Lierneux; Vielsalm) * 199,10 E 5 48 N 50 15 BE34019B0 Ennal et Grand Fond (Trois-Ponts; Vielsalm) * 176,45 E 5 56 N 50 19 BE34020B0 Bassin supÃ ©rieur de la Salm (Gouvy; Vielsalm) * 759,17 15 E 5 58 N 50 14 BE34021B0 La Calestienne Ã Marche en Famenne (Marche-en-Famenne) * 37,48 174 E 5 22 N 50 13 BE34022B0 Basse vallÃ ©e de la Wamme (Marche-en-Famenne; Nassogne) * 74,77 E 5 19 N 50 10 BE34023B0 VallÃ ©e de l'Ourthe entre Nisramont et La Roche (Houffalize; La Roche-en-Ardenne; Rendeux) * 1 934,17 E 5 37 N 50 10 BE34024B0 Bassin infÃ ©rieur de l'Ourthe orientale (Gouvy; Houffalize; La Roche-en-Ardenne) * 2 116,77 E 5 49 N 50 9 BE34025B0 Haute-Wimbe (Beauraing; Daverdisse; Wellin) * 1 238,72 E 5 0 N 50 2 BE34026B0 Massif forestier de Daverdisse (Daverdisse; Libin; Tellin; Wellin) * 3 955,87 E 5 6 N 50 1 BE34027C0 Bassin de la Lomme de Poix-Saint-Hubert Ã Grupont (Libin; Saint-Hubert; Tellin) * 3 632,42 E 5 16 N 50 2 BE34028B0 VallÃ ©e de la Lomme de Grupont Ã Rochefort (Nassogne; Rochefort) * 157,75 1 606 E 5 17 N 50 6 BE34029C0 Haute-Wamme et Masblette (Nassogne; Saint-Hubert; Tellin; Tenneville) * 7 338,12 E 5 23 N 50 5 BE34030C0 ForÃ ªt de Freyr (Libramont-Chevigny; Sainte-Ode; Saint-Hubert; Tenneville) * 3 120,54 E 5 27 N 50 3 BE34031B0 Bassin moyen de l'Ourthe occidentale (Libramont-Chevigny; Sainte-Ode) * 229,06 E 5 29 N 50 0 BE34032C0 Bassin infÃ ©rieur de l'Ourthe occidentale (Bertogne; Houffalize; La Roche-en-Ardenne; Tenneville) * 817,79 E 5 39 N 50 6 BE34033B0 Ã tangs de Longchamps et de Noville (Bastogne; Bertogne) * 345,64 E 5 40 N 50 2 BE34034B0 Sources du Ruisseau de Tavigny (Gouvy; Houffalize) * 153,59 1 130 E 5 51 N 50 4 BE34035B0 Bassin supÃ ©rieur de la Wiltz (Bastogne) * 178,03 E 5 45 N 49 58 BE34036B0 Haute-Lesse (Bertrix; Daverdisse; Libin; Paliseul) * 382,29 E 5 7 N 49 58 BE34037B0 Haute-Lomme (Libin; Libramont-Chevigny; Saint-Hubert) * 1 845,13 E 5 20 N 49 58 BE34038B0 Bassin supÃ ©rieur de l'Ourthe occidentale (Libramont-Chevigny) * 1 402,73 E 5 26 N 49 57 BE34039B0 Haute-SÃ »re (Fauvillers; LÃ ©glise; Libramont-Chevigny; NeufchÃ ¢teau; Vaux-sur-SÃ »re) * 2 799,88 E 5 39 N 49 53 BE34040B0 VallÃ ©e de Villers-la-Bonne-Eau (Bastogne) * 170,57 E 5 44 N 49 56 BE34041C0 SÃ »re frontaliÃ ¨re (Fauvillers; Martelange) * 152,69 E 5 45 N 49 51 BE34042B0 Bassin de la Semois de Bouillon Ã Alle (Bouillon; Vresse-sur-Semois) * 1 675,01 350 E 5 1 N 49 49 BE34043C0 Bassin de la Semois du Maka Ã Bouillon (Bouillon) * 889,90 E 5 8 N 49 46 BE34044B0 VallÃ ©e du Ruisseau des Aleines (Bertrix; Bouillon; Paliseul) * 484,73 62 E 5 10 N 49 50 BE34045C0 ForÃ ªts de Muno (Bouillon; Florenville) * 561,07 E 5 11 N 49 44 BE34046B0 Bassin de la Semois de Florenville Ã Auby (Bertrix; Florenville; Herbeumont) * 4 513,13 40 E 5 16 N 49 45 BE34047B0 Haute-Vierre (Bertrix; Herbeumont; Libramont-Chevigny; NeufchÃ ¢teau) * 464,15 E 5 22 N 49 50 BE34048B0 Bassin de la Semois de Jamoigne Ã Chiny (Chiny; Florenville; Herbeumont) * 2 246,25 E 5 20 N 49 43 BE34049C0 Basse-Vierre (Chiny; Herbeumont; LÃ ©glise; NeufchÃ ¢teau; Tintigny) * 2 910,60 E 5 26 N 49 45 BE34050B0 Bassin de la Semois entre Tintigny et Jamoigne (Chiny; Habay; LÃ ©glise; Tintigny) * 2 435,02 E 5 28 N 49 44 BE34051B0 VallÃ ©es du Ruisseau de Mellier et de la Mandebras (Habay; LÃ ©glise; NeufchÃ ¢teau) * 1 202,89 E 5 32 N 49 45 BE34052C0 ForÃ ªt d'Anlier (Habay; LÃ ©glise; Martelange) * 7 555,37 43 E 5 38 N 49 46 BE34053B0 Bassin de l'Attert (Attert) * 1 178,58 E 5 47 N 49 47 BE34054B0 Bassin de la Marche (Chiny; Florenville; Meix-devant-Virton) * 2 452,73 1 000 E 5 22 N 49 39 BE34055B0 VallÃ ©e du Ruisseau de Breuvanne (Chiny; Tintigny) * 621,34 E 5 27 N 49 40 BE34056B0 Bassin de la Semois de Etalle Ã Tintigny (Etalle; Habay; Tintigny) * 2 030,42 E 5 34 N 49 41 BE34057B0 Marais de la Haute-Semois et Bois de Heinsch (Arlon; Attert; Etalle; Habay) * 1 356,44 E 5 43 N 49 41 BE34058C0 Camp militaire de Lagland (Arlon; Etalle; Saint-LÃ ©ger) * 2 536,10 E 5 42 N 49 39 BE34059B0 VallÃ ©es de l'Eisch et de Clairefontaine (Arlon) * 154,27 E 5 51 N 49 40 BE34060B0 Bassin supÃ ©rieur de la Chevratte (Meix-devant-Virton; Tintigny) * 1 150,09 E 5 28 N 49 37 BE34061B0 VallÃ ©es de Laclaireau et du Rabais (Etalle; Saint-LÃ ©ger; Virton) * 2 106,31 E 5 36 N 49 37 BE34062B0 Bassin du Ruisseau du Messancy (Arlon; Messancy) * 322,08 E 5 44 N 49 37 BE34063B0 VallÃ ©es de la Chevratte (Meix-devant-Virton; Rouvroy) * 266,55 E 5 28 N 49 35 BE34064B0 VallÃ ©es de la Vire et du Ton (Rouvroy; Virton) * 288,51 E 5 35 N 49 33 BE34065B0 Bassin supÃ ©rieur de la Vire et du Ton (Aubange; Messancy; Musson; Saint-LÃ ©ger; Virton) * 1 307,11 E 5 41 N 49 35 BE34066B0 VallÃ ©e du Ton et CÃ ´te bajocienne de Montquintin Ã Ruette (Rouvroy; Virton) * 1 896,81 104 E 5 32 N 49 31 BE34067B0 ForÃ ªts et marais bajociens de Baranzy Ã Athus (Aubange; Musson) * 815,46 60 E 5 43 N 49 32 BE34068C0 Bois de Famenne Ã Humain et Aye (Marche-en-Famenne) * 540,97 E 5 15 N 50 13 BE34069B0 Mare de Frassem (Arlon) 6,61 E 5 49 N 49 41 BE35002B0 VallÃ ©e de l'Orneau (Gembloux; Jemeppe-sur-Sambre; Perwez) * 317,04 E 4 40 N 50 30 BE35003B0 VallÃ ©e de la Sambre en aval de la confluence avec l'Orneau (Floreffe; Namur) * 74,77 1 E 4 44 N 50 25 BE35004B0 VallÃ ©e de la Meuse de Dave Ã Marche-les-Dames (Namur) * 498,82 E 4 55 N 50 27 BE35005B0 Bassin du Samson (Andenne; Assesse; Gesves; Namur; Ohey) * 1 241,91 E 5 1 N 50 24 BE35006B0 VallÃ ©e de la Meuse de Marche-les-Dames Ã Andenne (Andenne; Ohey) 365,32 E 5 7 N 50 28 BE35008B0 VallÃ ©e du Burnot (AnhÃ ©e; Profondeville) * 149,42 E 4 50 N 50 21 BE35009B0 VallÃ ©e de la Meuse d'Yvoir Ã Dave (AnhÃ ©e; Assesse; Namur; Profondeville; Yvoir) * 606,69 E 4 55 N 50 23 BE35010B0 VallÃ ©e du Bocq (Assesse; Hamois; Yvoir) * 432,99 E 4 53 N 50 20 BE35011B0 VallÃ ©e de la MolignÃ ©e (AnhÃ ©e; Florennes; Mettet; Onhaye) * 883,99 E 4 46 N 50 18 BE35012B0 VallÃ ©e de la Meuse de Dinant Ã Yvoir (AnhÃ ©e; Dinant; Yvoir) * 724,66 118 E 4 54 N 50 16 BE35013C0 Bois calcaires de Nettinne (Somme-Leuze) * 208,87 E 5 16 N 50 17 BE35014C0 Bois de Famenne Ã Waillet (Marche-en-Famenne; Somme-Leuze) 457,79 E 5 19 N 50 15 BE35015B0 VallÃ ©e du Flavion (AnhÃ ©e; Florennes; Onhaye) * 690,92 234 E 4 47 N 50 15 BE35016B0 VallÃ ©e de la Chinelle (Florennes; Philippeville) * 917,59 E 4 39 N 50 12 BE35017B0 VallÃ ©e du Ruisseau de FÃ ©ron (Florennes; HastiÃ ¨re; Onhaye) * 209,74 E 4 47 N 50 13 BE35018B0 Bassin de l'Hermeton en aval de VodelÃ ©e (Doische; Florennes; HastiÃ ¨re; Philippeville) * 989,30 E 4 46 N 50 12 BE35019B0 VallÃ ©e de la Meuse en amont d'HastiÃ ¨re (Beauraing; Doische; HastiÃ ¨re; Houyet) * 1 359,53 E 4 50 N 50 10 BE35020B0 VallÃ ©e de la Meuse d'HastiÃ ¨re Ã Dinant (Dinant; HastiÃ ¨re; Onhaye) * 862,44 329 E 4 53 N 50 12 BE35021B0 VallÃ ©e de la Lesse en aval de Houyet (Dinant; Houyet) * 1 645,24 1,05 E 4 57 N 50 12 BE35022B0 Bassin de l'IwÃ ¨ne (Ciney; Houyet; Rochefort) * 909,23 E 5 4 N 50 12 BE35023B0 VallÃ ©e de la Lesse entre Villers-sur-Lesse et Houyet (Houyet; Rochefort) * 441,12 E 5 1 N 50 11 BE35024B0 VallÃ ©es des Ruisseaux de Fenffe et du Vachau (Ciney; Houyet; Rochefort) * 885,71 E 5 7 N 50 11 BE35025B0 La Famenne entre Eprave et Havrenne (Rochefort) * 1 700,22 E 5 11 N 50 10 BE35026B0 Massif forestier de Cerfontaine (Cerfontaine; Chimay; Couvin; Froidchapelle; Philippeville) * 2 938,46 480 E 4 23 N 50 6 BE35027B0 VallÃ ©e de l'Eau Blanche entre Aublain et Mariembourg (Chimay; Couvin) * 1 262,17 E 4 26 N 50 4 BE35028B0 Bassin fagnard de l'Eau Blanche en aval de Mariembourg (Couvin; Doische; Philippeville) * 1 362,63 E 4 33 N 50 7 BE35029B0 Bassin fagnard de l'Eau Noire (Doische; HastiÃ ¨re; Philippeville) * 3 460,30 E 4 38 N 50 8 BE35030B0 La Calestienne entre Frasnes et Doische (Couvin; Doische; Philippeville; Viroinval) * 2 662,45 518 E 4 38 N 50 6 BE35031B0 Bassin ardennais de l'Eau Noire (Couvin; Viroinval) * 106,71 E 4 30 N 50 1 BE35032B0 Bassin ardennais du Viroin (Viroinval) * 403,12 E 4 37 N 50 2 BE35033B0 VallÃ ©e du Ruisseau d'Alisse (Viroinval) * 23,91 0,7 E 4 39 N 49 59 BE35034B0 VallÃ ©es des Ruisseaux de Rempeine et de la Scheloupe (Beauraing) * 539,47 E 4 55 N 50 7 BE35035B0 VallÃ ©e de l'IlÃ ¨we (Beauraing; Houyet) * 753,85 E 4 59 N 50 8 BE35036B0 VallÃ ©e du Biran (Beauraing; Houyet) * 374,01 E 5 2 N 50 6 BE35037B0 VallÃ ©e de la Wimbe (Beauraing; Rochefort; Wellin) * 1 047,27 466 E 5 6 N 50 6 BE35038B0 Bassin de la Lesse entre Villers-sur-Lesse et Chanly (Nassogne; Rochefort; Tellin; Wellin) * 2 284,49 307 E 5 11 N 50 7 BE35039B0 VallÃ ©e de la Houille en aval de Gedinne (Beauraing; Gedinne) * 1 782,58 E 4 52 N 50 2 BE35040B0 VallÃ ©e de la Hulle (Gedinne) * 1 512,79 E 4 49 N 49 58 BE35041B0 Bassin de la Houille en amont de Gedinne (Gedinne) * 1 385,27 E 4 52 N 49 57 BE35042B0 VallÃ ©e de l'Almache en amont de Gembes (BiÃ ¨vre; Daverdisse; Gedinne) * 533,92 E 5 2 N 49 57 BE35043C0 VallÃ ©e du Ruisseau de Saint-Jean (Gedinne) * 450,91 E 4 52 N 49 56 BE35044C0 Bassin du Ruisseau du Ru au Moulin (BiÃ ¨vre; Gedinne; Vresse-sur-Semois) * 499,13 E 4 55 N 49 53 BE35045B0 VallÃ ©e de la Semois en aval d'Alle (BiÃ ¨vre; Vresse-sur-Semois) * 1 801,06 E 4 54 N 49 51 BE35046B0 VallÃ ©e du Ruisseau de Gros Fays (BiÃ ¨vre) * 92,83 E 4 59 N 49 51 BE35047C0 VallÃ ©e du Ruisseau de Rebais (Vresse-sur-Semois) * 517,34 110 E 4 56 N 49 49 BE35048B0 VallÃ ©e du Ruisseau de la Goutelle (Vresse-sur-Semois) * 100,77 E 4 52 N 49 48 CZ0110142 Blatov a XaverovskÃ ½ hÃ ¡j 213,885 0 E 14 38 N 50 5 CZ0113001 Obora HvÃ zda 1,9125 0 E 14 19 N 50 5 CZ0113002 MilÃ ­Ã ovskÃ ½ les 11,4163 0 E 14 32 N 50 1 CZ0113005 LochkovskÃ ½ profil * 34,3074 0 E 14 20 N 50 0 CZ0113773 Praha-PetÃ Ã ­n 52,5905 0 E 14 24 N 50 4 CZ0113774 Praha-LetÃ any 75,167 0 E 14 31 N 50 7 CZ0114001 RadotÃ ­nskÃ © Ã ºdolÃ ­ * 109,4444 0 E 14 18 N 49 59 CZ0210008 ZÃ ¡meckÃ ½ park Liblice 33,675 0 E 14 34 N 50 18 CZ0210010 Housina * 211,509 0 E 14 2 N 49 52 CZ0210011 LounÃ ­n 18,95 0 E 14 0 N 49 54 CZ0210034 VÃ ¡etatskÃ ¡ Ã ernava * 10,9578 0 E 14 34 N 50 16 CZ0210152 PolabÃ ­ u Kostelce * 387,8208 0 E 14 33 N 50 14 CZ0210172 HrabanovskÃ ¡ Ã ernava * 54,9573 0 E 14 50 N 50 13 CZ0210173 SlanÃ ¡ louka u Ã jezdce * 1,2537 0 E 14 25 N 50 16 CZ0210186 Ã por-Ã ernÃ ­novsko * 873,8382 0 E 14 29 N 50 19 CZ0210409 KulivÃ ¡ hora * 37,7404 0 E 14 17 N 49 57 CZ0212001 BÃ ezinskÃ ½ rybnÃ ­k 4,083 0 E 13 46 N 49 31 CZ0212002 Ã ervenÃ © dolÃ ­ky 2,1671 0 E 13 57 N 50 12 CZ0212006 Drhleny 17,091 0 E 15 4 N 50 29 CZ0212008 Hadce u HrnÃ Ã ­Ã * 2,8299 0 E 14 51 N 49 35 CZ0212010 HvoÃ ¾Ã anskÃ © HÃ ¡je 3,0712 0 E 13 47 N 49 31 CZ0212012 KlokoÃ ka 2,5332 0 E 14 53 N 50 29 CZ0212016 MilskÃ ¡ strÃ ¡Ã  12,2152 0 E 13 52 N 50 14 CZ0212019 Smradovna 142,5055 0 E 13 53 N 50 16 CZ0212020 ReÃ kov 29,3347 0 E 14 54 N 50 29 CZ0212021 SlatinnÃ ¡ louka u Velenky 1,344 0 E 14 54 N 50 9 CZ0212022 SlepeÃ  8,5125 0 E 14 47 N 50 17 CZ0212023 PÃ ­sÃ ina u TiÃ ¡ic * 0,5997 0 E 14 33 N 50 15 CZ0213006 Valcha 2,1997 0 E 14 51 N 50 30 CZ0213008 BezdÃ kovskÃ ½ lom 1,1419 0 E 13 53 N 49 34 CZ0213009 VlaÃ ¡imskÃ ¡ Blanice * 404,2066 0 E 14 50 N 49 37 CZ0213013 BÃ eznice-OblouÃ ek 17,0636 0 E 13 57 N 49 32 CZ0213014 Dlouhopolsko 9,636 0 E 15 19 N 50 10 CZ0213015 DobÃ Ã ­Ã ¡skÃ ½ park * 38,075 0 E 14 10 N 49 46 CZ0213017 DraÃ ¾skÃ ¡ KoupÃ  8,3782 0 E 13 54 N 49 30 CZ0213023 HrdliÃ ka Ã ½Ã Ã ¡nskÃ ¡ hora * 68,0736 0 E 14 24 N 49 47 CZ0213028 Kalivody 13,0829 0 E 13 49 N 50 12 CZ0213029 Kalspot 4,2386 0 E 14 1 N 50 7 CZ0213036 KotelskÃ ½ potok 30,9675 0 E 13 50 N 49 37 CZ0213038 KyÃ ¡ice-Kobyla 32,4589 0 E 14 5 N 50 5 CZ0213039 Labe-LibÃ chov 116,9273 0 E 14 27 N 50 22 CZ0213042 LosinskÃ ½ potok 0,6669 0 E 15 1 N 49 47 CZ0213043 TÃ eÃ ¡tibok * 29,0339 0 E 14 27 N 49 52 CZ0213044 MalÃ ½ DrahlÃ ­n 1,3301 0 E 13 57 N 49 43 CZ0213047 Minartice 2,7497 0 E 14 32 N 49 39 CZ0213048 MydlovarskÃ ½ luh 3,9515 0 E 14 55 N 50 10 CZ0213050 OhrazenickÃ ½ potok 1,6229 0 E 13 56 N 49 45 CZ0213051 OÃ ¡kobrh 94,1636 0 E 15 13 N 50 8 CZ0213052 PadrÃ ¥skÃ ½ potok * 45,13 E 13 45 N 49 40 CZ0213053 PaÃ ezovÃ ½ potok od soutoku 0,7373 0 E 13 53 N 49 55 CZ0213055 PodolÃ ­ 0,2093 0 E 14 29 N 50 21 CZ0213058 Lom na PlachtÃ  0,7687 0 E 14 43 N 50 1 CZ0213059 TÃ ebichovickÃ ¡ olÃ ¡inka 0,4477 0 E 14 4 N 50 11 CZ0213061 TÃ ½neckÃ © mokÃ iny 77,0749 0 E 15 23 N 50 2 CZ0213063 RakovnÃ ­k  za koupaliÃ ¡tÃ m 9,9976 0 E 13 45 N 50 6 CZ0213064 RoÃ ¾mitÃ ¡l pod TÃ emÃ ¡Ã ­nem 56,8823 0 E 13 52 N 49 35 CZ0213065 Roztoky u KÃ ivoklÃ ¡tu * 30,383 0 E 13 52 N 50 1 CZ0213066 RybnÃ ­k VoÃ ert a Lazy 22,9898 0 E 13 47 N 49 31 CZ0213067 SÃ ¡zava 72,7629 0 E 15 11 N 49 43 CZ0213068 DolnÃ ­ SÃ ¡zava 398,0326 0 E 14 55 N 49 51 CZ0213069 SedleÃ skÃ ½ potok 2,682 0 E 14 48 N 49 39 CZ0213070 SlÃ ¡nsko-ByseÃ skÃ ½ potok * 26,2641 0 E 14 3 N 50 14 CZ0213071 Slavkov 4,6722 0 E 14 36 N 49 40 CZ0213072 SmeÃ no * 70,1981 0 E 14 1 N 50 11 CZ0213076 Ã tÃ pÃ ¡novskÃ ½ potok 16,545 0 E 15 1 N 49 44 CZ0213077 SuchdolskÃ ½ rybnÃ ­k 10,8745 0 E 14 38 N 49 30 CZ0213078 Trhovky 17,7027 0 E 14 10 N 49 34 CZ0213081 VÃ ¡penickÃ © jezero 8,3853 0 E 14 25 N 49 37 CZ0213082 VelkÃ ½ RaputovskÃ ½ rybnÃ ­k 19,8866 0 E 13 50 N 49 32 CZ0213083 Veltrusy * 297,4323 0 E 14 20 N 50 17 CZ0213084 VlÃ kovice-DubskÃ ½ rybnÃ ­k 7,8193 0 E 14 43 N 49 37 CZ0213086 Aglaia 520,822 0 E 14 11 N 49 48 CZ0213089 Ã ½ehuÃ  0,2374 0 E 15 20 N 50 8 CZ0213090 Ã ½ehuÃ   obora 900,2094 0 E 15 20 N 50 9 CZ0213512 SkoÃ ovÃ ¡  pÃ ­skovna 2,5205 0 E 13 51 N 49 58 CZ0213600 BÃ lÃ ¡ pod BezdÃ zem  zÃ ¡mek 1,226 0 E 14 48 N 50 30 CZ0213601 Jungmannova Ã ¡kola v BerounÃ  0,2147 0 E 14 4 N 49 57 CZ0213602 DobÃ Ã ­Ã ¡skÃ ½ zÃ ¡mek 0,4848 0 E 14 10 N 49 46 CZ0213610 KÃ ivoklÃ ¡t  hrad 1,2208 0 E 13 52 N 50 2 CZ0213611 Ledce  hÃ ¡jovna 0,0283 0 E 15 4 N 50 21 CZ0213612 LouÃ eÃ   hotel JivÃ ¡k 0,0325 0 E 14 59 N 50 16 CZ0213613 MaleÃ ¡ov 0,0398 0 E 15 13 N 49 55 CZ0213615 Ã tola Jarnice 0,0399 0 E 14 20 N 49 35 CZ0213620 Ã tola MoÃ ic 0,0398 0 E 14 49 N 49 36 CZ0213621 Ã toly VelkÃ © Ameriky 36,1406 0 E 14 11 N 49 57 CZ0213626 Suchomasty  zÃ ¡meÃ ek 0,0258 0 E 14 3 N 49 53 CZ0213628 ToÃ nÃ ­k  hrad 0,4043 0 E 13 53 N 49 53 CZ0213629 TÃ ½neckÃ ¡ rotunda 0,0079 0 E 14 35 N 49 49 CZ0213630 VysokÃ ½ Ã jezd  kostel 0,0526 0 E 14 28 N 49 48 CZ0213631 SvatÃ ¡ DobrotivÃ ¡ 0,44 0 E 13 50 N 49 45 CZ0213776 BezdÃ Ã Ã ­n 81,1779 0 E 14 53 N 50 23 CZ0213777 Bohostice 5,5192 0 E 14 7 N 49 36 CZ0213779 BreÃ ¾anskÃ © Ã ºdolÃ ­ * 496,5257 0 E 14 25 N 49 58 CZ0213783 Felbabka 11,3754 0 E 13 56 N 49 48 CZ0213784 HornÃ ­ a DolnÃ ­ obdÃ nickÃ ½ rybnÃ ­k 31,6206 0 E 14 21 N 49 33 CZ0213785 HornÃ ­ solopyskÃ ½ rybnÃ ­k 20,7986 0 E 14 23 N 49 39 CZ0213787 HrachoviÃ ¡tÃ  62,829 0 E 13 54 N 49 47 CZ0213789 JablonnÃ ¡  mokÃ ad 12,8579 0 E 14 9 N 49 39 CZ0213790 JabÃ ¯rek 16,4961 0 E 13 53 N 50 3 CZ0213791 Jezera 4,7252 0 E 14 25 N 49 36 CZ0213792 KaÃ ina * 196,7672 0 E 15 20 N 49 58 CZ0213794 KerskÃ © rybnÃ ­Ã ky 9,2342 0 E 14 55 N 50 7 CZ0213796 KolÃ ­n  letiÃ ¡tÃ  22,3596 0 E 15 10 N 50 0 CZ0213802 V hladomoÃ Ã ­ * 144,3492 0 E 14 23 N 49 54 CZ0213814 LednÃ ½ potok 1,6149 0 E 13 42 N 49 42 CZ0213817 ObecnickÃ ½ potok 1,1052 0 E 13 57 N 49 42 CZ0213818 OctÃ ¡rna 15,0656 0 E 13 54 N 49 43 CZ0214002 KarlickÃ © Ã ºdolÃ ­ * 524,9438 0 E 14 15 N 49 56 CZ0214003 ZlatÃ ½ kÃ ¯Ã  * 105,7205 0 E 14 4 N 49 54 CZ0214004 Ã ernÃ ½ Orel 226,7132 0 E 14 44 N 50 11 CZ0214005 AndÃ lskÃ © schody * 186,8343 0 E 14 13 N 49 49 CZ0214006 Milovice-MladÃ ¡ 1 244,11 0 E 14 53 N 50 16 CZ0214007 KÃ ¡ranÃ ½-HrbÃ ¡Ã kovy tÃ ¯nÃ  * 361,2271 0 E 14 47 N 50 10 CZ0214008 LÃ ¡nskÃ ¡ obora * 2 999,5048 0 E 13 55 N 50 5 CZ0214009 LibickÃ © luhy * 1 478,7352 0 E 15 10 N 50 6 CZ0214010 DomÃ ¡novickÃ ½ les 709,7174 0 E 15 20 N 50 6 CZ0214011 TÃ ½Ã ov-OupoÃ skÃ ½ potok * 1 341,221 0 E 13 48 N 49 58 CZ0214012 PÃ Ã ­hrazskÃ © skÃ ¡ly 519,309 0 E 15 3 N 50 31 CZ0214013 KokoÃ Ã ­nsko * 9 679,7813 0 E 14 34 N 50 26 CZ0214014 PodlesÃ ­ 8,9029 0 E 14 51 N 49 37 CZ0214015 VÃ ¯znice * 397,2324 0 E 13 59 N 50 1 CZ0214016 Ã ½elivka * 1 329,2088 0 E 15 14 N 49 39 CZ0214017 KarlÃ ¡tejn-Koda * 2 658,0247 0 E 14 8 N 49 57 CZ0214025 Ã dolÃ ­ PlakÃ ¡nek 90,1267 0 E 15 8 N 50 29 CZ0214037 KotÃ ½z * 28,8913 0 E 14 3 N 49 54 CZ0310001 FabiÃ ¡n-Homolka 263,2859 0 E 14 59 N 49 1 CZ0310163 Ã ½ofÃ ­nskÃ ½ prales-PivonickÃ © skÃ ¡ly 417,1228 0 E 14 41 N 48 39 CZ0310610 Ã ervenÃ © blato * 395,3683 0 E 14 48 N 48 52 CZ0310611 Ã irokÃ © blato * 95,5628 0 E 14 59 N 48 54 CZ0312029 BoÃ ¡ice * 0,3234 0 E 13 40 N 49 8 CZ0312030 Ã istÃ ¡ hora * 0,6985 0 E 13 46 N 49 7 CZ0312032 HÃ ¡je * 1,6967 0 E 13 46 N 49 6 CZ0312033 Hroby * 0,7021 0 E 14 51 N 49 23 CZ0312034 JaroÃ ¡kov * 1,5069 0 E 13 40 N 49 6 CZ0312035 KladrubskÃ ¡ hora 12,5259 0 E 14 51 N 49 25 CZ0312036 KozlovskÃ ¡ strÃ ¡Ã  * 1,3186 0 E 13 43 N 49 18 CZ0312038 LomnickÃ ½ velkÃ ½ rybnÃ ­k 41,6304 0 E 14 42 N 49 5 CZ0312040 MalÃ ½ HorusickÃ ½ rybnÃ ­k 4,9892 0 E 14 42 N 49 9 CZ0312043 Nad ZavÃ ­rkou * 3,393 0 E 13 39 N 49 7 CZ0312045 PolnÃ ¡ * 0,6404 0 E 14 9 N 48 47 CZ0312048 Ã tiÃ Ã ­ rybnÃ ­k 3,8105 0 E 14 47 N 48 59 CZ0312050 Ã bislav * 0,2557 0 E 13 39 N 49 7 CZ0312222 KralovickÃ © louky * 4,8294 0 E 14 5 N 49 0 CZ0312226 SvatÃ ½ KÃ Ã ­Ã ¾ * 8,3988 0 E 14 11 N 48 50 CZ0313092 BedÃ ichovskÃ ½ potok 1,1034 0 E 14 42 N 48 44 CZ0313094 BlatnÃ ¡ * 43,3607 0 E 13 52 N 49 25 CZ0313096 Ã Ã ¡buze 38,5459 0 E 13 42 N 49 7 CZ0313097 CepskÃ ¡ pÃ ­skovna a okolÃ ­ 141,1588 0 E 14 49 N 48 55 CZ0313098 HlinÃ ­Ã -PonÃ drÃ ¡Ã ¾ka 164,3175 0 E 14 41 N 49 7 CZ0313099 HlubockÃ © hrÃ ¡ze 67,1265 0 E 14 26 N 49 2 CZ0313101 KrvavÃ ½ a KacleÃ ¾skÃ ½ rybnÃ ­k 561,6693 0 E 15 6 N 49 6 CZ0313103 Lom Skalka u Sepekova 2,1662 0 E 14 26 N 49 26 CZ0313104 LuÃ ¾Ã ­ u LovÃ tÃ ­na 4,9515 0 E 15 3 N 49 12 CZ0313106 LuÃ ¾nice a NeÃ ¾Ã ¡rka * 859,5027 0 E 14 42 N 49 14 CZ0313110 MoravskÃ ¡ Dyje 167,6624 0 E 15 26 N 49 0 CZ0313113 SokolÃ ­ hnÃ ­zdo a baÃ ¾antnice * 47,7426 0 E 14 46 N 48 47 CZ0313114 OnÃ ¡ovice-MlÃ ½ny 24,1455 0 E 13 45 N 49 6 CZ0313115 Boukal 4,6143 0 E 14 20 N 49 27 CZ0313116 RadomilickÃ ¡ mokÃ ina 47,4734 0 E 14 15 N 49 7 CZ0313117 PÃ esliÃ kovÃ ½ rybnÃ ­k 8,4441 0 E 14 48 N 48 46 CZ0313119 RaÃ ¡eliniÃ ¡tÃ  Radlice 4,7441 0 E 15 18 N 49 7 CZ0313120 Ã Ã ­mov * 2,0421 0 E 14 30 N 48 51 CZ0313122 Ã tÃ keÃ  6,0222 0 E 14 0 N 49 15 CZ0313123 Stropnice 1 257,2436 0 E 14 43 N 48 51 CZ0313125 TÃ ¡bor-ZahrÃ ¡dka 30,0786 0 E 14 37 N 49 25 CZ0313128 NadÃ jskÃ ¡ soustava * 612,2595 0 E 14 44 N 49 7 CZ0313129 PurkrabskÃ ½ rybnÃ ­k a ToÃ nÃ ­k * 7,8973 0 E 14 54 N 48 56 CZ0313131 TÃ eboÃ  * 98,1216 0 E 14 46 N 48 59 CZ0313132 TÃ ¯nÃ  u Ã paÃ kÃ ¯ 0,6413 0 E 14 29 N 48 56 CZ0313134 Ã jezdec-PlaninskÃ ½ rybnÃ ­k a Kozor 20,4734 0 E 13 49 N 49 29 CZ0313137 VeverskÃ ½ potok 2,0661 0 E 14 47 N 48 45 CZ0313138 VrbenskÃ © rybnÃ ­ky * 315,9051 0 E 14 25 N 49 0 CZ0313140 ZÃ ¡viÃ ¡Ã ­nskÃ ½ potok 9,3505 0 E 13 49 N 49 32 CZ0313141 Ã ½ofina HuÃ ¥ 45,0977 0 E 14 54 N 48 48 CZ0313513 RaÃ ¡eliniÃ ¡tÃ  KapliÃ ky * 115,6438 0 E 14 13 N 48 35 CZ0313635 KratochvÃ ­le  zÃ ¡mek 3,034 0 E 14 10 N 49 3 CZ0313805 Blanice 7,4356 0 E 13 56 N 49 0 CZ0313815 MalÃ ½ BukaÃ  5,0877 0 E 15 9 N 49 9 CZ0313820 Prachatice  kostel 0,0776 0 E 13 59 N 49 0 CZ0314019 VelkÃ ½ a MalÃ ½ TisÃ ½ * 677,6577 0 E 14 43 N 49 3 CZ0314021 BorkovickÃ ¡ blata * 857,9093 0 E 14 38 N 49 13 CZ0314022 HornÃ ­ MalÃ ¡e * 1 619,3787 0 E 14 27 N 48 39 CZ0314023 TÃ eboÃ sko  stÃ ed * 4 026,9316 0 E 14 53 N 48 55 CZ0314024 Ã umava * 171 958,713 0 E 13 38 N 48 56 CZ0314044 Opolenec * 19,3426 0 E 13 47 N 49 5 CZ0314109 Ruda * 77,7623 0 E 14 41 N 49 8 CZ0314123 Boletice * 20 348,7324 0 E 14 5 N 48 50 CZ0314124 BlanskÃ ½ les * 22 240,7473 0 E 14 17 N 48 54 CZ0314126 HlubockÃ © obory 3 257,0505 0 E 14 28 N 49 5 CZ0314634 ChÃ ½novskÃ ¡ jeskynÃ  0,0398 0 E 14 49 N 49 25 CZ0315002 DolejÃ ¡Ã ­ rybnÃ ­k 6,3927 0 E 13 49 N 49 25 CZ0315005 Ã eÃ ¾abinec 2,7884 0 E 14 5 N 49 15 CZ0320140 Chejlava * 375,0604 0 E 13 32 N 49 31 CZ0320180 Ã erchovskÃ ½ les * 2 300,0043 0 E 12 47 N 49 22 CZ0322055 DrahotÃ ­nskÃ ½ les 16,2404 0 E 12 46 N 49 30 CZ0322057 MaÃ ovickÃ ½ rybnÃ ­k 6,7339 0 E 13 36 N 49 27 CZ0322058 PastviÃ ¡tÃ  u FÃ ­nÃ ¯ * 8,8962 0 E 13 34 N 49 12 CZ0322059 Pohorsko * 5,0202 0 E 13 37 N 49 9 CZ0322060 Vlkonice * 4,5237 0 E 13 35 N 49 18 CZ0323142 Berounka 140,6366 0 E 13 35 N 49 55 CZ0323143 Blovice 10,4674 0 E 13 31 N 49 34 CZ0323144 BojeÃ nice 1,5775 0 E 12 49 N 49 40 CZ0323145 Bradava * 25,6249 0 E 13 38 N 49 36 CZ0323147 DarmyÃ ¡l  pÃ ­skovna 0,6784 0 E 12 52 N 49 38 CZ0323149 Kakejcov 3,4104 0 E 13 36 N 49 40 CZ0323150 Kamenec 15,6767 0 E 13 35 N 49 52 CZ0323151 KateÃ inskÃ ½ a NivnÃ ­ potok 980,1947 0 E 12 40 N 49 40 CZ0323155 Lopata * 16,752 0 E 13 33 N 49 39 CZ0323156 MeÃ ¡enskÃ ½ potok * 1,0379 0 E 13 39 N 49 38 CZ0323157 NemanickÃ ½ potok 2,1435 0 E 12 42 N 49 26 CZ0323158 Osek  rybnÃ ­k Labutinka 14,7062 0 E 13 35 N 49 46 CZ0323159 PlzeÃ -ZÃ ¡bÃ lÃ ¡ * 265,5001 0 E 13 26 N 49 46 CZ0323160 Pocinovice 0,916 0 E 12 57 N 49 35 CZ0323161 PÃ eÃ ¡Ã ­nskÃ ½ potok * 1,3296 0 E 13 36 N 49 33 CZ0323162 PÃ eÃ ¡tice-V HlinkÃ ¡ch 23,0801 0 E 13 18 N 49 35 CZ0323163 PrÃ ¯honskÃ ½ rybnÃ ­k 1,0769 0 E 13 33 N 49 28 CZ0323164 RabÃ ­ 2,804 0 E 13 37 N 49 17 CZ0323165 Radbuza 13,035 0 E 12 50 N 49 33 CZ0323166 Radbuza-NovÃ ½ DvÃ ¯r-Pila * 11,1974 0 E 12 39 N 49 33 CZ0323167 Rokycany  vojenskÃ © cviÃ iÃ ¡tÃ  66,2522 0 E 13 34 N 49 43 CZ0323169 StÃ Ã ­bro  vojenskÃ © cviÃ iÃ ¡tÃ  106,3958 0 E 12 58 N 49 45 CZ0323170 ZlatÃ ½ potok * 1,8703 0 E 13 24 N 49 31 CZ0323478 TÃ ebÃ ½cinka u BezdÃ kova 1,2879 0 E 13 20 N 49 28 CZ0323636 Dolany  kostel 0,0502 0 E 13 14 N 49 26 CZ0323637 Ã tola Rohatiny I 0,0398 0 E 13 29 N 49 55 CZ0323638 JeskynÃ  InkÃ ¯ 0,0398 0 E 12 47 N 49 55 CZ0323639 LiblÃ ­n  lihovar 0,0632 0 E 13 32 N 49 54 CZ0323640 ManÃ tÃ ­n  kostel 0,0548 0 E 13 13 N 49 59 CZ0323641 PÃ edslav  kostel 0,0531 0 E 13 21 N 49 26 CZ0323642 Radnice  kostel 0,1037 0 E 13 36 N 49 51 CZ0323644 Ã tola Loreta 0,0398 0 E 13 16 N 49 21 CZ0323645 Ã tola VÃ ra 0,0398 0 E 12 46 N 49 54 CZ0323646 StÃ Ã ­bro  Ã ¡toly DlouhÃ ½ tah 0,0398 0 E 13 0 N 49 45 CZ0323647 VÃ ¡eruby  kostel 0,0659 0 E 13 13 N 49 50 CZ0323648 Ã ½ihobce  zÃ ¡mek 0,1119 0 E 13 37 N 49 12 CZ0323812 Klabava 2,3534 0 E 13 42 N 49 43 CZ0323824 OstruÃ ¾nÃ ¡ 20,2674 0 E 13 23 N 49 15 CZ0324025 KaÃ on StÃ ely * 358,4276 0 E 13 27 N 49 54 CZ0410021 NadlesÃ ­ * 111,2594 0 E 12 45 N 50 9 CZ0410023 BlaÃ ¾ejskÃ ½ rybnÃ ­k 50,49 E 13 1 N 49 59 CZ0410150 Soos * 452,641 0 E 12 24 N 50 9 CZ0410151 VladaÃ * 237,2515 0 E 13 12 N 50 4 CZ0410155 RudnÃ © 443,64 E 12 40 N 50 21 CZ0410168 VysokÃ ¡ Pec * 210,3183 0 E 12 41 N 50 19 CZ0410176 VysokÃ ½ kÃ ¡men 2,4716 0 E 12 24 N 50 18 CZ0410401 KrÃ ¡senskÃ © raÃ ¡eliniÃ ¡tÃ  * 151,7351 0 E 12 45 N 50 6 CZ0410404 BeÃ ovskÃ © lesnÃ ­ rybnÃ ­ky 50,8354 0 E 12 52 N 50 5 CZ0410413 KaÃ on OhÃ e * 339,5168 0 E 12 47 N 50 11 CZ0410414 KladskÃ © raÃ ¡eliny * 2 672,8471 0 E 12 40 N 50 2 CZ0412065 MedvÃ dÃ ­ rozhledy * 1,6242 0 E 12 41 N 50 4 CZ0412069 PramenskÃ © pastviny * 0,4994 0 E 12 43 N 50 3 CZ0412070 RauÃ ¡enbaÃ ¡skÃ ¡ lada * 497,1617 0 E 12 44 N 50 2 CZ0412071 Skalka pod TisovÃ ½m vrchem 1,4596 0 E 12 50 N 50 2 CZ0413173 Bochov 20,124 0 E 13 4 N 50 8 CZ0413174 BoreckÃ © rybnÃ ­ky 4,2023 0 E 12 57 N 50 19 CZ0413177 BystÃ ina-LuÃ ¾nÃ ­ potok 1 129,5805 0 E 12 8 N 50 17 CZ0413179 HornÃ ­ KramolÃ ­n 27,3054 0 E 12 48 N 49 58 CZ0413180 HornÃ ­ KramolÃ ­n-OvesnÃ © 18,1443 0 E 12 47 N 49 57 CZ0413181 JavornÃ ¡ 64,9831 0 E 12 56 N 50 7 CZ0413182 KrÃ ¡sno 36,6363 0 E 12 44 N 50 5 CZ0413184 PÃ ­skovna Erika 21,8527 0 E 12 36 N 50 12 CZ0413185 MatyÃ ¡Ã ¡ 70,8804 0 E 12 37 N 50 12 CZ0413187 Odolenovice 8,2731 0 E 12 54 N 50 5 CZ0413188 OlÃ ¡ovÃ ¡ vrata 46,1322 0 E 12 55 N 50 12 CZ0413190 OstrovskÃ © rybnÃ ­ky 121,0345 0 E 12 55 N 50 17 CZ0413191 Pila 14,5389 0 E 12 55 N 50 10 CZ0413193 U sedmi rybnÃ ­kÃ ¯ 7,557 0 E 12 20 N 50 9 CZ0413194 StÃ ela 22,863 0 E 13 16 N 50 5 CZ0413195 TeplÃ ¡ s pÃ Ã ­toky a OtroÃ Ã ­nskÃ ½ potok 27,5302 0 E 12 47 N 50 2 CZ0413196 TÃ ½niÃ ¡tÃ  5,8321 0 E 13 11 N 50 8 CZ0414026 Ã polÃ ­novÃ ¡ louka-KÃ Ã ­Ã ¾ky * 687,183 0 E 12 45 N 50 3 CZ0414027 LomnickÃ ½ rybnÃ ­k * 109,6451 0 E 12 57 N 50 9 CZ0414110 KruÃ ¡nohorskÃ © platÃ ³ * 11 779,5895 0 E 12 43 N 50 24 CZ0414127 HradiÃ ¡tÃ  * 33 159,0685 0 E 13 6 N 50 15 CZ0420012 Ã ½elinskÃ ½ meandr * 259,4416 0 E 13 20 N 50 21 CZ0420014 Hora Ã Ã ­p * 90,0487 0 E 14 17 N 50 23 CZ0420026 BoÃ eÃ  * 67,4043 0 E 13 45 N 50 31 CZ0420035 Na louÃ kÃ ¡ch * 1 015,1181 0 E 13 11 N 50 28 CZ0420144 NovodomskÃ © a polskÃ © raÃ ¡eliniÃ ¡tÃ  * 2 510,5968 0 E 13 12 N 50 30 CZ0420160 Podmilesy * 237,5555 0 E 13 11 N 50 25 CZ0420165 VelkÃ ½ vrch-Ã ernodoly * 87,4069 0 E 13 50 N 50 22 CZ0420166 VelkÃ ½ rybnÃ ­k * 88,8164 0 E 14 31 N 50 53 CZ0420171 Ã dolÃ ­ HaÃ ky * 147,2456 0 E 13 21 N 50 28 CZ0420406 KÃ Ã ­Ã ¾ovÃ © vrÃ ¡ky * 18,3414 0 E 13 49 N 50 25 CZ0420416 MileÃ ¡ovka * 490,1785 0 E 13 56 N 50 33 CZ0420507 Ã dolÃ ­ ChÃ ibskÃ © Kamenice * 338,2513 0 E 14 32 N 50 50 CZ0420520 LuÃ ¾ickohorskÃ © buÃ iny * 626,5169 0 E 14 36 N 50 51 CZ0422075 BoreÃ skÃ ½ vrch 26,8992 0 E 13 59 N 50 30 CZ0422077 KleneÃ  * 5,8451 0 E 14 15 N 50 23 CZ0422079 KrÃ ¡lovomlÃ ½nskÃ ½ rybnÃ ­k 0,6047 0 E 14 9 N 50 50 CZ0422081 Na spÃ ¡leniÃ ¡ti 3,8977 0 E 13 40 N 50 15 CZ0422084 PÃ ­sÃ iny u OleÃ ¡ka * 28,8457 0 E 14 12 N 50 28 CZ0422085 SobÃ chlebskÃ © terasy 4,8509 0 E 13 31 N 50 13 CZ0422087 V kuksu 20,5415 0 E 14 21 N 50 31 CZ0423198 BezejmennÃ ½ pÃ Ã ­tok TrojhorskÃ ©ho potoka * 0,77 E 14 11 N 50 36 CZ0423201 BlÃ ¡anskÃ ½ chlum * 18,4263 0 E 13 50 N 50 20 CZ0423202 BÃ ezina 59,7703 0 E 13 53 N 50 32 CZ0423203 Ã ernovice 13,6937 0 E 13 22 N 50 26 CZ0423206 DobrnÃ ¡ 7,7513 0 E 14 17 N 50 45 CZ0423209 Domaslavice 7,9883 0 E 13 42 N 50 38 CZ0423210 Doubravka * 42,7413 0 E 13 51 N 50 38 CZ0423211 HÃ ¡j u Oseka 12,9715 0 E 13 43 N 50 38 CZ0423212 HoÃ enec-Ã Ã ­Ã ov * 20,831 0 E 13 48 N 50 27 CZ0423213 Chomutov  zoopark * 44,3752 0 E 13 25 N 50 28 CZ0423214 Jezerka 139,6679 0 E 13 28 N 50 32 CZ0423215 KateÃ ina  mokÃ ad 9,8511 0 E 13 54 N 50 39 CZ0423216 KopistskÃ ¡ vÃ ½sypka 327,6803 0 E 13 35 N 50 32 CZ0423217 KrÃ ¡snÃ ½ DvÃ ¯r * 103,9764 0 E 13 21 N 50 14 CZ0423219 LuÃ nÃ ­ potok-TÃ ebuÃ ¡Ã ­n * 0,6592 0 E 14 13 N 50 36 CZ0423223 Petrohrad * 34,2863 0 E 13 26 N 50 7 CZ0423224 Ploskovice * 9,0081 0 E 14 12 N 50 33 CZ0423225 RadobÃ ½l * 19,1173 0 E 14 5 N 50 31 CZ0423227 Sinutec DlouhÃ ½ kopec * 31,5786 0 E 13 47 N 50 27 CZ0423228 StrÃ ¡dovskÃ ½ rybnÃ ­k 4,167 0 E 13 55 N 50 41 CZ0423229 Ã dlickÃ © DoubÃ ­ 43,8137 0 E 13 27 N 50 27 CZ0423232 Vrch Hazmburk * 31,39 E 14 0 N 50 25 CZ0423233 Vrch MilÃ ¡ 5,49 0 E 13 45 N 50 26 CZ0423236 VÃ ¡echlapy-KamÃ ½k * 12,0851 0 E 13 50 N 50 27 CZ0423507 HornÃ ­ Kamenice 185,6252 0 E 14 21 N 50 48 CZ0423510 OhÃ e 506,9111 0 E 14 9 N 50 27 CZ0423651 DrÃ ¾ovice  rodinnÃ ½ dum 0,0385 0 E 14 19 N 50 36 CZ0423652 ChÃ ibskÃ ¡  kostel 0,0649 0 E 14 28 N 50 51 CZ0423653 JÃ ­lovÃ © u DÃ Ã Ã ­na  Ã ¡kola 0,0873 0 E 14 6 N 50 45 CZ0423654 Lobendava  kostel 0,0941 0 E 14 19 N 51 1 CZ0423656 Ã Ã ¡tÃ k  kostel 0,0761 0 E 14 20 N 50 35 CZ0424030 BezruÃ ovo Ã ºdolÃ ­ * 1 378,7234 0 E 13 20 N 50 30 CZ0424031 Ã eskÃ © Ã vÃ ½carsko * 10 626,9065 0 E 14 21 N 50 52 CZ0424033 RanÃ ¡-HrÃ ¡dek * 168,942 0 E 13 45 N 50 24 CZ0424034 BabinskÃ © louky 74,2738 0 E 14 7 N 50 35 CZ0424035 BÃ ­lÃ © strÃ ¡nÃ  * 17,3929 0 E 14 7 N 50 33 CZ0424036 BÃ Ã ¡ickÃ ½ chochol * 28,5255 0 E 13 22 N 50 22 CZ0424037 LovoÃ ¡ * 292,9447 0 E 14 1 N 50 32 CZ0424038 HolÃ ½ vrch u HlinnÃ © * 102,9062 0 E 14 6 N 50 34 CZ0424039 OblÃ ­k-Srdov-BrnÃ ­k * 335,1659 0 E 13 48 N 50 24 CZ0424111 LabskÃ © Ã ºdolÃ ­ * 1 372,3886 0 E 14 12 N 50 50 CZ0424125 DoupovskÃ © hory * 12 584,7146 0 E 13 13 N 50 17 CZ0510164 Kozlov-TÃ ¡bor * 304,2446 0 E 15 21 N 50 30 CZ0510191 PrÃ ¯lom Jizery u Rakous * 1 062,1517 0 E 15 11 N 50 37 CZ0510400 JizerskohorskÃ © buÃ iny * 3 536,9561 0 E 15 9 N 50 51 CZ0510402 RaÃ ¡eliniÃ ¡tÃ  Jizerky * 263,5663 0 E 15 19 N 50 49 CZ0510403 QuarrÃ © * 2,3924 0 E 15 16 N 50 51 CZ0510405 Bukovec * 120,3492 0 E 15 21 N 50 48 CZ0510408 SmÃ dava * 41,2445 0 E 15 16 N 50 50 CZ0510415 RaÃ ¡eliniÃ ¡tÃ  Jizery * 396,7996 0 E 15 20 N 50 51 CZ0510508 KlÃ ­Ã  322,8296 0 E 14 34 N 50 47 CZ0510509 JezevÃ Ã ­ vrch * 95,9994 0 E 14 42 N 50 47 CZ0512100 RoverskÃ © skÃ ¡ly 1 688,5811 0 E 14 27 N 50 34 CZ0513237 Ã eskÃ ¡ LÃ ­pa  mokÃ ad v nivÃ  Ã porky 20,2628 0 E 14 31 N 50 42 CZ0513238 CihelenskÃ © rybnÃ ­ky 9,05 E 14 29 N 50 41 CZ0513240 JanovickÃ © rybnÃ ­ky 1,8591 0 E 14 49 N 50 45 CZ0513244 ManuÃ ¡ickÃ © rybnÃ ­ky 16,3831 0 E 14 30 N 50 42 CZ0513245 MariÃ ¡nskÃ ½ rybnÃ ­k 2,7449 0 E 14 40 N 50 32 CZ0513247 PelÃ ­kovice 2,3095 0 E 15 7 N 50 40 CZ0513249 PrÃ ¡cheÃ -Zicht 2,0807 0 E 14 29 N 50 46 CZ0513251 Rokytka 0,8442 0 E 14 57 N 50 46 CZ0513254 LuÃ nÃ ­ potok 1,1835 0 E 15 4 N 50 43 CZ0513255 SlatinnÃ © vrchy * 138,4586 0 E 14 42 N 50 33 CZ0513256 SmÃ dÃ ¡ 143,1561 0 E 15 2 N 50 58 CZ0513257 StruÃ ¾nickÃ © rybnÃ ­ky 17,5068 0 E 14 28 N 50 42 CZ0513258 StvolÃ ­nky-KravaÃ e 58,7815 0 E 14 25 N 50 37 CZ0513261 VÃ ¡penice-Basa 75,2612 0 E 14 59 N 50 42 CZ0513505 DolnÃ ­ PlouÃ nice 779,2812 0 E 14 19 N 50 43 CZ0513506 HornÃ ­ PlouÃ nice * 837,3537 0 E 14 35 N 50 40 CZ0513508 ZahrÃ ¡dky * 14,3914 0 E 14 31 N 50 38 CZ0513509 Svitavka 8,6356 0 E 14 40 N 50 47 CZ0513657 BÃ ­lÃ ¡ DesnÃ ¡  kanÃ ¡l protrÃ ¾enÃ © pÃ ehrady 0,0797 0 E 15 17 N 50 48 CZ0513658 Ã eskÃ ½ Dub  zÃ ¡kladnÃ ­ umÃ leckÃ ¡ Ã ¡kola 0,0545 0 E 14 59 N 50 39 CZ0513659 Doksy  zÃ ¡mek 0,5674 0 E 14 39 N 50 33 CZ0513662 Lemberk  zÃ ¡mek 0,2474 0 E 14 47 N 50 46 CZ0513663 PodhÃ ¡jÃ ­  chalupa 0,0215 0 E 15 14 N 50 31 CZ0513665 Skalice u Ã eskÃ © LÃ ­py 0,0399 0 E 14 31 N 50 44 CZ0513666 JeskynÃ  Sklepy pod Troskami 0,0398 0 E 15 14 N 50 31 CZ0513668 Zdislava  kostel 0,0558 0 E 14 52 N 50 45 CZ0513822 Jizera a Kamenice 66,1447 0 E 15 18 N 50 37 CZ0514041 SuchÃ ½ vrch-NadÃ je 187,7514 0 E 14 38 N 50 49 CZ0514042 JestÃ ebsko-Dokesko * 6 950,3716 0 E 14 39 N 50 36 CZ0514113 PodtroseckÃ ¡ Ã ºdolÃ ­ 518,8955 0 E 15 13 N 50 31 CZ0514243 VelkÃ ½ a MalÃ ½ BezdÃ z * 73,6926 0 E 14 43 N 50 32 CZ0514667 ZÃ ¡padnÃ ­ jeskynÃ  0,0399 0 E 14 53 N 50 47 CZ0520009 Perna 119,8724 0 E 15 15 N 50 17 CZ0520020 HrÃ ¡deÃ ek 119,8998 0 E 15 50 N 50 35 CZ0520022 MiletÃ ­nskÃ ¡ baÃ ¾antnice 69,3921 0 E 15 39 N 50 23 CZ0520028 BabiÃ Ã ino Ã ºdolÃ ­-RÃ ½zmburk * 65,4582 0 E 16 2 N 50 25 CZ0520030 Nechanice-LodÃ ­n * 1 562,4649 0 E 15 35 N 50 13 CZ0520178 BÃ ezinka * 161,4917 0 E 16 11 N 50 24 CZ0520184 VeselskÃ ½ hÃ ¡j 446,3919 0 E 15 28 N 50 19 CZ0520511 Ã ½altman * 91,2073 0 E 16 2 N 50 33 CZ0520518 BroumovskÃ © stÃ ny 1 357,1172 0 E 16 18 N 50 32 CZ0520519 AdrÃ ¡paÃ ¡sko-teplickÃ © skÃ ¡ly * 1 715,7367 0 E 16 7 N 50 35 CZ0520600 TrÃ kov 432,0502 0 E 16 25 N 50 18 CZ0520603 PanskÃ ½ vrch * 70,465 0 E 16 19 N 50 22 CZ0522127 VraÃ ¾ba 6,6499 0 E 15 49 N 50 20 CZ0522129 ZadnÃ ­ MachovÃ ¡ 15,0387 0 E 16 7 N 50 9 CZ0523264 BystÃ ice 51,701 0 E 15 40 N 50 17 CZ0523265 Ã ervenÃ ¡ TÃ emeÃ ¡nÃ ¡  rybnÃ ­k 7,3056 0 E 15 38 N 50 24 CZ0523266 SlatinnÃ ¡ louka u RoudniÃ ky 7,6345 0 E 15 49 N 50 10 CZ0523267 DivokÃ ¡ Orlice 20,2998 0 E 16 32 N 50 13 CZ0523268 Dubno-Ã eskÃ ¡ Skalice 81,5925 0 E 16 4 N 50 24 CZ0523270 HalÃ ­n 10,0186 0 E 16 7 N 50 18 CZ0523272 Chlumec-Karlova Koruna * 19,1883 0 E 15 27 N 50 9 CZ0523273 Javorka a Cidlina-SbÃ Ã 307,2919 0 E 15 28 N 50 18 CZ0523274 Libosad  obora * 42,8739 0 E 15 22 N 50 26 CZ0523275 KaÃ erov 2,1101 0 E 16 22 N 50 14 CZ0523276 Kanice  lesnÃ ­ rybnÃ ­k 0,5467 0 E 15 35 N 50 18 CZ0523277 Labe-HostinnÃ © 11,1501 0 E 15 41 N 50 33 CZ0523279 LukaveckÃ ½ potok 0,6827 0 E 15 35 N 50 24 CZ0523280 Metuje a DÃ evÃ ­Ã  46,2144 0 E 16 10 N 50 34 CZ0523282 Nadslav 6,746 0 E 15 15 N 50 25 CZ0523283 OleÃ ¡nice 390,3914 0 E 15 25 N 50 9 CZ0523284 OpoÃ no * 68,3291 0 E 16 6 N 50 15 CZ0523286 RybnÃ ­k SmrkovÃ ¡k 6,9516 0 E 15 28 N 50 20 CZ0523287 RybnÃ ­k SpÃ ¡leniÃ ¡tÃ  1,5954 0 E 16 14 N 50 16 CZ0523288 StarÃ ¡ Metuje 23,3818 0 E 15 56 N 50 20 CZ0523290 TÃ ½niÃ ¡Ã ¥skÃ © PoorliÃ Ã ­ * 648,7489 0 E 16 2 N 50 10 CZ0523291 UhÃ Ã ­nov-BenÃ ¡tky 5,2976 0 E 16 19 N 50 13 CZ0523293 VÃ ­no 72,399 0 E 15 23 N 50 8 CZ0523669 BÃ ­lÃ ¡ TÃ emeÃ ¡nÃ ¡ 0,0399 0 E 15 46 N 50 27 CZ0523675 JiÃ Ã ­nÃ ves  zÃ ¡mek 0,3731 0 E 15 20 N 50 22 CZ0523676 Josefov  pevnost 41,4311 0 E 15 55 N 50 20 CZ0523677 Kost 0,9432 0 E 15 8 N 50 29 CZ0523680 Pevnost DobroÃ ¡ov 1,97 E 16 11 N 50 24 CZ0523682 StarÃ © Hrady  zÃ ¡mek 1,0308 0 E 15 12 N 50 23 CZ0523683 Ã tola PortÃ ¡l 0,0398 0 E 16 16 N 50 20 CZ0523823 LuÃ nÃ ­ potok v PodkrkonoÃ ¡Ã ­ * 3,5621 0 E 15 47 N 50 35 CZ0524044 KrkonoÃ ¡e * 54 979,594 0 E 15 38 N 50 41 CZ0524045 Zbytka * 79,4338 0 E 16 3 N 50 17 CZ0524046 OrlickÃ © hory  sever * 941,6314 0 E 16 21 N 50 20 CZ0524047 Peklo * 474,2281 0 E 16 11 N 50 22 CZ0524048 ByÃ ¡iÃ ky 17,2989 0 E 15 36 N 50 24 CZ0524049 Orlice a Labe * 2 683,18 0 E 16 10 N 50 7 CZ0530146 KralickÃ ½ SnÃ Ã ¾nÃ ­k * 1 726,2944 0 E 16 50 N 50 10 CZ0530149 RychnovskÃ ½ vrch * 353,33 E 16 39 N 49 49 CZ0530174 LanÃ ¡krounskÃ © rybnÃ ­ky * 41,5231 0 E 16 34 N 49 55 CZ0530500 Lichnice-KaÃ kovy hory * 451,2401 0 E 15 35 N 49 52 CZ0532131 U BanÃ ­nskÃ ©ho viaduktu 0,9452 0 E 16 28 N 49 40 CZ0532132 StÃ emoÃ ¡ickÃ ¡ strÃ ¡Ã  46,0594 0 E 16 4 N 49 53 CZ0533295 BÃ stvina * 19,0903 0 E 15 34 N 49 50 CZ0533296 BouÃ ¡ovka 1,1297 0 E 15 47 N 49 52 CZ0533297 Buky u VysokÃ ©ho Chvojna * 29,5266 0 E 15 59 N 50 8 CZ0533300 HeÃ manÃ ¯v MÃ stec * 62,5764 0 E 15 40 N 49 56 CZ0533301 Ã dolÃ ­ Chrudimky 6,3788 0 E 15 58 N 49 44 CZ0533302 CholtickÃ ¡ obora * 69,5926 0 E 15 36 N 49 58 CZ0533303 Chrudimka 230,0122 0 E 15 40 N 49 48 CZ0533304 Chrudimka-Nasavrky 10,8292 0 E 15 48 N 49 52 CZ0533305 Chrudimka v PardubicÃ ­ch 2,8163 0 E 15 47 N 50 1 CZ0533307 KunÃ tickÃ ¡ hora * 26,941 0 E 15 48 N 50 4 CZ0533308 BohdaneÃ sky rybnÃ ­k a rybnÃ ­k Matka 251,3 0 E 15 40 N 50 5 CZ0533309 Pardubice * 2,2371 0 E 15 46 N 50 2 CZ0533310 HlubokÃ ½ rybnÃ ­k * 6,5229 0 E 15 50 N 49 51 CZ0533312 RybnÃ ­k MoÃ e 2,2636 0 E 15 34 N 49 57 CZ0533314 TichÃ ¡ Orlice 39,1703 0 E 16 36 N 50 2 CZ0533316 Uhersko 81,1644 0 E 16 1 N 49 59 CZ0533501 SlavickÃ ¡ obora * 7,4476 0 E 15 47 N 49 52 CZ0533684 BÃ stvina  krypta 0,0325 0 E 15 35 N 49 50 CZ0533685 BorovÃ ¡ u PoliÃ ky 0,0378 0 E 16 10 N 49 43 CZ0533686 Bouda u TÃ chotÃ ­na 0,0399 0 E 16 40 N 50 4 CZ0533687 JeskynÃ  BÃ tnÃ ­k 0,0398 0 E 16 4 N 49 56 CZ0533688 JeskynÃ  u HornÃ ­ho Ã jezda 0,0245 0 E 16 13 N 49 48 CZ0533691 PaÃ Ã ­Ã ¾ov 0,0398 0 E 15 34 N 49 49 CZ0533693 PodolskÃ ¡ a Paterova jeskynÃ  0,0398 0 E 15 39 N 49 53 CZ0533694 VranovÃ ¡ Lhota 0,0316 0 E 16 49 N 49 42 CZ0534050 Ã ernÃ ½ NadÃ ½maÃ  24,3739 0 E 15 34 N 50 4 CZ0534051 AnenskÃ © Ã ºdolÃ ­ * 39,3975 0 E 15 59 N 49 51 CZ0535012 NovÃ ½ rybnÃ ­k 4,1155 0 E 15 49 N 49 48 CZ0535013 RatajskÃ © rybnÃ ­ky 12,1793 0 E 15 56 N 49 46 CZ0610003 VysokÃ ½ kÃ ¡men u SmrÃ nÃ © 242,0996 0 E 15 34 N 49 27 CZ0610145 HroznÃ tÃ ­nskÃ ¡ louka * 18,7119 0 E 15 21 N 49 45 CZ0610159 VelkÃ ½ Ã piÃ Ã ¡k * 168,8447 0 E 15 31 N 49 18 CZ0610170 Zhejral * 154,1104 0 E 15 18 N 49 13 CZ0610175 Baba 82,298 0 E 15 51 N 49 27 CZ0610179 JedlovÃ ½ les a Ã ºdolÃ ­ RokytnÃ © 375,0377 0 E 15 58 N 49 3 CZ0610412 Ransko * 263,9209 0 E 15 48 N 49 40 CZ0612133 DÃ dkovo 5,6337 0 E 16 22 N 49 32 CZ0612134 DolnÃ ­ rybnÃ ­k u Ã jezda 9,2421 0 E 15 52 N 49 30 CZ0612135 HodÃ ­Ã ¡kovskÃ ½ rybnÃ ­k 5,0387 0 E 16 2 N 49 30 CZ0612136 Kobylinec 0,69 E 15 56 N 49 14 CZ0612137 ObecnÃ ­k 4,8872 0 E 16 8 N 49 24 CZ0612139 Pod KamennÃ ½m vrchem 12,1247 0 E 15 53 N 49 37 CZ0612140 PodvesnÃ ­k 20,6182 0 E 15 55 N 49 27 CZ0612141 PtÃ ¡Ã ovskÃ ½ kopeÃ ek 0,7898 0 E 15 55 N 49 14 CZ0612143 RybnÃ ­k u ZadnÃ ­ho ZhoÃ ce 7,6508 0 E 15 55 N 49 25 CZ0612145 RychtÃ ¡Ã skÃ ½ rybnÃ ­k 5,9954 0 E 15 49 N 49 26 CZ0612147 Ã pilberk 0,632 0 E 16 7 N 49 13 CZ0612149 SuchÃ © skÃ ¡ly * 4,8409 0 E 15 37 N 48 56 CZ0613318 BabÃ ­nskÃ ½ rybnÃ ­k 39,1012 0 E 15 53 N 49 32 CZ0613319 FickÃ ¯ rybnÃ ­k 1,0325 0 E 15 55 N 49 30 CZ0613321 JankovskÃ ½ potok 128,2712 0 E 15 21 N 49 29 CZ0613322 KoupaliÃ ¡tÃ  u Bohuslavic 2,9781 0 E 15 35 N 49 8 CZ0613325 MohelenskÃ ¡ hadcovÃ ¡ step * 62,1235 0 E 16 11 N 49 6 CZ0613327 NovÃ ¡ Ã Ã ­Ã ¡e 42,7749 0 E 15 32 N 49 9 CZ0613328 RaÃ ¡elinnÃ © jezÃ ­rko RosiÃ ka 0,1708 0 E 15 30 N 49 14 CZ0613332 Ã lapanka a ZlatÃ ½ potok 245,3877 0 E 15 39 N 49 32 CZ0613333 StaviÃ ¡tÃ  3,3901 0 E 16 0 N 49 34 CZ0613334 Trnava 225,01 E 15 11 N 49 30 CZ0613335 U BorovnÃ © 17,3063 0 E 15 24 N 49 9 CZ0613336 V KopaninÃ ¡ch 0,8999 0 E 15 26 N 49 8 CZ0613338 VatÃ ­n 45,0469 0 E 15 56 N 49 31 CZ0613695 Biskupice  kostel 0,0295 0 E 16 0 N 49 2 CZ0613696 Biskupice  Ã ¡kola 0,1058 0 E 16 0 N 49 2 CZ0613698 JeÃ iÃ ¡no-HeÃ maÃ  0,0327 0 E 15 38 N 49 47 CZ0613699 NÃ ¡mÃ Ã ¡Ã ¥ nad Oslavou  zÃ ¡meÃ ek 0,347 0 E 16 9 N 49 12 CZ0613700 Ã ½Ã Ã ¡r nad SÃ ¡zavou  garÃ ¡Ã ¾e 0,0187 0 E 15 56 N 49 34 CZ0613809 DÃ ­vka 27,833 0 E 15 54 N 49 34 CZ0613816 NÃ ¡mÃ Ã ¡Ã ¥skÃ ¡ obora * 286,4767 0 E 16 10 N 49 12 CZ0614052 RybnÃ ­ky u Rudolce 49,4005 0 E 15 50 N 49 28 CZ0614053 DÃ ¡Ã skÃ ¡ raÃ ¡eliniÃ ¡tÃ  * 390,4373 0 E 15 53 N 49 39 CZ0614054 Na Oklice * 55,7088 0 E 15 23 N 49 24 CZ0614056 V Lisovech * 27,5277 0 E 15 16 N 49 14 CZ0614057 ZnÃ tÃ ­nskÃ © rybnÃ ­ky 52,5832 0 E 15 55 N 49 27 CZ0614058 RybnÃ ­ky V PouÃ ¡tÃ ­ch 25,797 0 E 15 32 N 49 17 CZ0614059 Ã tÃ ­Ã Ã ­ dÃ ¯l  Ã eka * 92,5992 0 E 15 51 N 49 40 CZ0614131 Ã dolÃ ­ Oslavy a Chvojnice * 2 183,5375 0 E 16 10 N 49 9 CZ0615014 Louky u Ã ernÃ ©ho lesa 19,0841 0 E 15 56 N 49 35 CZ0615018 Ã imanovskÃ © raÃ ¡eliniÃ ¡tÃ  3,9677 0 E 15 26 N 49 27 CZ0620037 SivickÃ ½ les * 236,5505 0 E 16 46 N 49 13 CZ0620101 MikulovickÃ ½ les * 153,5119 0 E 16 7 N 48 58 CZ0620103 VÃ teÃ ovskÃ ¡ vrchovina * 496,3278 0 E 17 2 N 49 1 CZ0620112 HadcovÃ © strÃ ¡nÃ  v Ã ºdolÃ ­ Jihlavy * 12,2814 0 E 16 16 N 49 5 CZ0620120 Zlobice * 61,574 0 E 16 30 N 49 19 CZ0620132 Ã dolÃ ­ ChlebskÃ ©ho potoka * 136,958 0 E 16 23 N 49 28 CZ0620139 PolÃ ¡manky * 16,2499 0 E 16 52 N 49 5 CZ0622142 RojetÃ ­nskÃ ½ hadec 1,9627 0 E 16 15 N 49 22 CZ0622150 BiskoupskÃ ½ kopec 8,2111 0 E 16 15 N 49 6 CZ0622161 Ve Ã ½lebÃ  2,5454 0 E 16 13 N 49 4 CZ0622162 KopeÃ ky u Ã nanova 8,425 0 E 16 4 N 48 54 CZ0622165 MalhostovickÃ ¡ pecka 1,8412 0 E 16 29 N 49 19 CZ0622166 MilejovskÃ © louky 10,9688 0 E 17 30 N 48 56 CZ0622167 Ã ½ebÃ tÃ ­n 1,4463 0 E 16 26 N 49 4 CZ0622170 Na lesnÃ ­ horce 2,5949 0 E 16 28 N 49 18 CZ0622172 Nad VÃ ¡penkou 0,5714 0 E 17 31 N 48 51 CZ0622173 NetopÃ ½rky 0,9127 0 E 16 33 N 49 14 CZ0622174 PanskÃ ½ les-Jezdiny 26,0826 0 E 16 26 N 49 35 CZ0622175 PekaÃ ka * 12,8212 0 E 16 20 N 49 5 CZ0622179 Ã irokÃ ½ 0,5657 0 E 16 14 N 49 3 CZ0622181 Ã ervenÃ © strÃ ¡nÃ  * 6,2238 0 E 16 25 N 49 4 CZ0622184 Visengrunty 8,9388 0 E 16 49 N 49 2 CZ0622215 ZkamenÃ lÃ ¡ svatba 0,6904 0 E 16 29 N 49 19 CZ0622217 StepnÃ ­ strÃ ¡nÃ  u KomoÃ an 4,4617 0 E 16 55 N 49 11 CZ0623324 LouÃ ka 12,1467 0 E 16 15 N 49 24 CZ0623329 PrudkÃ ¡ 0,4256 0 E 16 22 N 49 24 CZ0623344 Nad BrnÃ nskou pÃ ehradou 567,0596 0 E 16 28 N 49 15 CZ0623345 Citonice  rybnÃ ­k Skalka 2,2498 0 E 15 57 N 48 52 CZ0623348 Jankovec 15,0626 0 E 15 58 N 48 57 CZ0623349 JavornÃ ­k  hlinÃ ­k 1,4314 0 E 17 31 N 48 51 CZ0623351 Nad kapliÃ kou 3,8354 0 E 16 31 N 49 33 CZ0623354 Crhov-RozsÃ ­Ã ka * 27,4885 0 E 16 27 N 49 32 CZ0623355 LovÃ ickÃ ½ potok a JordÃ ¡nek * 36,1935 0 E 17 4 N 49 4 CZ0623357 MaÃ ¡ovice  lom 10,1388 0 E 15 59 N 48 51 CZ0623358 MouÃ Ã ­nov-DruhÃ ½ rybnÃ ­k 4,5459 0 E 16 58 N 49 6 CZ0623359 Ã ekal 3,3304 0 E 15 56 N 48 56 CZ0623360 PodmolÃ ­  strouha 5,0959 0 E 15 56 N 48 50 CZ0623365 RakÃ ¡ickÃ © louky 74,9809 0 E 16 19 N 49 1 CZ0623366 StÃ elickÃ ¡ baÃ ¾inka 2,9268 0 E 16 28 N 49 8 CZ0623367 U Huberta 3,0694 0 E 15 59 N 48 57 CZ0623368 Kaolinka Ã nanov 4,9705 0 E 16 3 N 48 53 CZ0623370 LetistÃ  Marchanice 20,8751 0 E 17 1 N 49 17 CZ0623372 Lom u Ã ½erÃ ¯tek 1,7843 0 E 15 58 N 48 54 CZ0623697 DoubravnÃ ­k  kostel 0,121 0 E 16 21 N 49 25 CZ0623701 Blansko  kostel 0,0704 0 E 16 38 N 49 21 CZ0623702 BorotÃ ­n  zÃ ¡mek 0,1174 0 E 16 40 N 49 34 CZ0623703 DÃ dice  kostel 0,06 0 E 16 58 N 49 17 CZ0623704 DlouhÃ ¡ Lhota 0,0373 0 E 16 30 N 49 25 CZ0623707 StarÃ ½ zÃ ¡mek JeviÃ ¡ovice 0,5575 0 E 15 59 N 48 59 CZ0623708 NovÃ ½ zÃ ¡mek JeviÃ ¡ovice 0,28 E 15 59 N 48 58 CZ0623709 KÃ etÃ ­n  zÃ ¡mek 0,0948 0 E 16 30 N 49 33 CZ0623710 KÃ tiny  kostel 0,1967 0 E 16 44 N 49 17 CZ0623711 Lipov  kostel 0,0609 0 E 17 27 N 48 54 CZ0623713 Rosice  zÃ ¡mek 0,2343 0 E 16 23 N 49 10 CZ0623717 TavÃ ­kovice  zÃ ¡mek 0,1457 0 E 16 6 N 49 1 CZ0623718 UherÃ ice  zÃ ¡mek 1,2351 0 E 15 38 N 48 54 CZ0623719 Vranov nad DyjÃ ­  zÃ ¡kladnÃ ­ Ã ¡kola 0,0738 0 E 15 48 N 48 53 CZ0623807 Hobrtenky 131,1647 0 E 16 31 N 49 12 CZ0623808 PisÃ ¡rky 70,695 0 E 16 33 N 49 11 CZ0623819 Ã eka RokytnÃ ¡ 123,6679 0 E 16 7 N 49 2 CZ0624020 StranskÃ ¡ skÃ ¡la * 16,8015 0 E 16 40 N 49 11 CZ0624062 Ã erneckÃ ½ a MilonickÃ ½ hÃ ¡jek * 204,0365 0 E 17 2 N 49 9 CZ0624064 KrumlovskÃ ½ les * 1 945,5222 0 E 16 22 N 49 2 CZ0624065 KvÃ tnice * 127,5068 0 E 16 24 N 49 21 CZ0624066 JasenovÃ ¡ 53,2292 0 E 17 32 N 48 56 CZ0624067 KamennÃ ½ vrch 13,7752 0 E 16 33 N 49 10 CZ0624069 StrabiÃ ¡ov-Oulehla * 596,5873 0 E 17 11 N 49 10 CZ0624072 Ã ertoryje * 4 728,1597 0 E 17 23 N 48 50 CZ0624094 BosonoÃ ¾skÃ ½ hÃ ¡jek 48,0958 0 E 16 29 N 49 11 CZ0624095 Ã dolÃ ­ Dyje * 1 821,3125 0 E 15 43 N 48 55 CZ0624096 PodyjÃ ­ * 6 273,13 E 15 53 N 48 51 CZ0624097 Ã Ã ©vy * 8,0822 0 E 16 58 N 49 8 CZ0624106 TvoÃ Ã ­hrÃ ¡zskÃ ½ les * 1 468,2272 0 E 16 6 N 48 54 CZ0624128 Krumlovsko-rokytenskÃ © slepence * 99,3176 0 E 16 19 N 49 3 CZ0624129 LuÃ nÃ ­ Ã ºdolÃ ­ 125,9743 0 E 16 45 N 49 18 CZ0624130 MoravskÃ ½ kras * 6 485,37 E 16 43 N 49 23 CZ0624132 Ã dolÃ ­ Svitavy * 1 204,59 E 16 38 N 49 17 CZ0625020 Trenckova rokle 17,9318 0 E 16 15 N 49 24 CZ0710006 DÃ evohostickÃ ½ les 309,9052 0 E 17 35 N 49 26 CZ0710007 Lesy u Bezuchova * 250,1831 0 E 17 35 N 49 28 CZ0710148 PÃ estavlckÃ ½ les 210,1068 0 E 17 29 N 49 23 CZ0710161 KrÃ ¡lovstvÃ ­ 587,7624 0 E 17 17 N 49 30 CZ0710182 ChoryÃ skÃ ½ mokÃ ad * 217,7489 0 E 17 54 N 49 30 CZ0710183 RychlebskÃ © hory-RaÃ Ã ­ Ã ºdolÃ ­ * 1 191,6215 0 E 16 58 N 50 21 CZ0712186 HrdiboÃ ickÃ © rybnÃ ­ky 39,6213 0 E 17 13 N 49 29 CZ0712187 ChrastickÃ ½ hadec 2,9631 0 E 16 56 N 50 7 CZ0712189 Pod RudnÃ ½m vrchem 16,8532 0 E 16 58 N 50 6 CZ0712190 PolÃ ¡chovy strÃ ¡nÃ  10,0235 0 E 16 56 N 50 5 CZ0712191 StrÃ ¡Ã  nad HutskÃ ½m potokem * 0,8037 0 E 16 48 N 49 28 CZ0712192 U BilÃ ½ch hlÃ ­n 0,6828 0 E 17 19 N 49 31 CZ0712193 U StrejÃ kova lomu 3,4435 0 E 17 19 N 49 31 CZ0712196 VÃ ½Ã Ã ­ skÃ ¡ly 3,308 0 E 16 56 N 50 5 CZ0712197 Ã ½Ã Ã ¡r 16,0266 0 E 16 52 N 49 59 CZ0712225 Za hrnÃ Ã ­Ã kou 3,7199 0 E 16 59 N 49 29 CZ0713374 HornÃ ­ Morava 5,9204 0 E 16 55 N 49 55 CZ0713375 HustopeÃ e-Ã tÃ rkÃ ¡Ã  59,8452 0 E 17 50 N 49 31 CZ0713383 Ohrozim-Horka 0,0921 0 E 17 0 N 49 29 CZ0713385 PÃ ­seÃ nÃ ¡  mokÃ ad 7,5429 0 E 17 15 N 50 16 CZ0713388 Protivanov 2,3009 0 E 16 50 N 49 29 CZ0713391 TÃ ½n nad BeÃ vou 2,6674 0 E 17 38 N 49 31 CZ0713394 DolnÃ ­ a ProstÃ ednÃ ­ SvrÃ ov 2,8078 0 E 17 29 N 49 32 CZ0713395 Vidnava 39,3392 0 E 17 11 N 50 22 CZ0713397 ZlatÃ © Hory-Ã ernÃ © jezero 235,0636 0 E 17 22 N 50 14 CZ0713398 ZlatÃ © Hory-ZlatÃ © jezero 25,758 0 E 17 23 N 50 16 CZ0713526 VelkÃ ¡ StÃ elnÃ ¡  Ã ¡toly 0,0398 0 E 17 26 N 49 40 CZ0713720 BÃ ­lÃ ¡ Lhota 0,0551 0 E 16 58 N 49 42 CZ0713722 BrannÃ ¡  hrad 0,6755 0 E 17 0 N 50 9 CZ0713723 Ã echy pod KosÃ ­Ã em 0,3931 0 E 17 2 N 49 32 CZ0713724 Ã ernÃ ¡ voda  kostel 0,0395 0 E 17 9 N 50 18 CZ0713725 Ã ernÃ ¡ voda  kulturnÃ ­ dÃ ¯m 0,078 0 E 17 9 N 50 18 CZ0713726 HanuÃ ¡ovice  kostel 0,0262 0 E 16 56 N 50 5 CZ0713728 ChudobÃ ­n 0,0783 0 E 17 2 N 49 41 CZ0713730 JeskynÃ  Na Ã piÃ Ã ¡ku 0,0398 0 E 17 14 N 50 17 CZ0713734 Libina  U Ã ernuÃ ¡kÃ ¯ 0,055 0 E 17 4 N 49 53 CZ0713735 LipovÃ ¡-lÃ ¡znÃ   mateÃ skÃ ¡ Ã ¡kolka 0,076 0 E 17 8 N 50 13 CZ0713736 Otaslavice  kostel 0,0648 0 E 17 4 N 49 23 CZ0713739 Ruda nad Moravou 0,2382 0 E 16 52 N 49 58 CZ0713740 SobotÃ ­n  domov dÃ ¯chodcÃ ¯ 0,0178 0 E 17 4 N 50 1 CZ0713741 Soudkova Ã ¡tola 0,0673 0 E 17 41 N 49 36 CZ0713742 Ã tola Marie PomocnÃ ¡ 0,0398 0 E 17 23 N 50 13 CZ0713743 Ã tola MaÃ ka 0,3242 0 E 16 53 N 50 1 CZ0713745 VelkÃ © Losiny  lÃ ¡zeÃ skÃ ½ dÃ ¯m EliÃ ¡ka 0,0871 0 E 17 2 N 50 2 CZ0713746 VeselÃ ­Ã ko 0,1001 0 E 17 30 N 49 31 CZ0713747 VlkoÃ ¡  statek 0,04 0 E 17 25 N 49 23 CZ0713825 Ã dolÃ ­ BystÃ ice u HluboÃ ek * 8,012 0 E 17 24 N 49 39 CZ0714073 LitovelskÃ © PomoravÃ ­ * 9 725,5728 0 E 17 1 N 49 43 CZ0714074 VÃ ¡penice * 23,8584 0 E 17 5 N 49 32 CZ0714075 KeprnÃ ­k * 2 543 E 17 7 N 50 8 CZ0714076 KosÃ ­Ã -Lomy * 28,0752 0 E 17 4 N 49 31 CZ0714077 PradÃ d * 6 070,7695 0 E 17 13 N 50 3 CZ0714078 RabÃ ¡tejn * 702,0771 0 E 17 9 N 49 57 CZ0714080 Ã pranÃ k * 270,546 0 E 16 53 N 49 40 CZ0714081 RejvÃ ­z * 591,3971 0 E 17 16 N 50 12 CZ0714082 BeÃ va-Ã ½ebraÃ ka 288,6729 0 E 17 29 N 49 29 CZ0714083 MalÃ ½ KosÃ ­Ã * 13,3822 0 E 17 5 N 49 33 CZ0714084 Hadce a buÃ iny u RaÃ ¡kova 816,1028 0 E 16 54 N 50 3 CZ0714085 Morava-ChropyÃ skÃ ½ luh * 3 205,3331 0 E 17 19 N 49 26 CZ0714086 RychlebskÃ © hory-SokolskÃ ½ hÃ bet * 8 045,7786 0 E 17 6 N 50 15 CZ0714133 LibavÃ ¡ * 11 376,1054 0 E 17 28 N 49 38 CZ0714771 HranickÃ ¡ propast 0,3994 0 E 17 45 N 49 31 CZ0715024 Ã umÃ ¡rnÃ ­k 0,8578 0 E 17 7 N 50 11 CZ0715025 Ã dolÃ ­ MalÃ ­nskÃ ©ho potoka 22,0705 0 E 17 4 N 49 57 CZ0720013 BabÃ ­ hora * 49,2911 0 E 17 33 N 48 57 CZ0720016 KovÃ ¡Ã Ã ¯v Ã ¾leb-Obora * 214,1899 0 E 17 35 N 49 1 CZ0720033 SemetÃ ­n * 1 327,2646 0 E 17 55 N 49 20 CZ0720153 TrojÃ ¡k 654,2318 0 E 17 18 N 49 16 CZ0720185 Rusava-HoÃ ansko * 73,4279 0 E 17 41 N 49 21 CZ0720190 OndÃ ejovsko * 298,0803 0 E 17 42 N 49 19 CZ0720192 VelkÃ ¡ Vela * 770,6784 0 E 17 42 N 49 18 CZ0722198 HodÃ ovskÃ ¡ dolina 7,5629 0 E 18 3 N 49 4 CZ0722199 HruÃ ¡ovÃ ¡ dolina 98,2995 0 E 18 6 N 49 6 CZ0722201 KobylÃ ­ hlava 3,7207 0 E 17 31 N 48 57 CZ0722205 TratihuÃ ¡Ã ¥ 47,7809 0 E 18 3 N 49 4 CZ0723020 Ã dolÃ ­ Okluky 17,1855 0 E 17 27 N 48 58 CZ0723401 BÃ eznice u ZlÃ ­na 1,0044 0 E 17 38 N 49 11 CZ0723402 BÃ ezovÃ ¡-StudenÃ ½ vrch 0,1359 0 E 17 44 N 48 56 CZ0723403 Uhliska 50,6736 0 E 17 40 N 49 9 CZ0723406 ChvalÃ ov 1,1934 0 E 17 42 N 49 23 CZ0723409 Kurovice  lom 6,651 0 E 17 31 N 49 16 CZ0723410 MokÃ ad PumpÃ ¡k 1,9306 0 E 17 28 N 49 19 CZ0723412 MokÃ ad u SlovÃ ¡ckÃ ½ch strojÃ ­ren 8,6276 0 E 17 39 N 49 0 CZ0723413 OvÃ Ã ­rka 10,2205 0 E 17 43 N 49 2 CZ0723414 Polichno-Pod duby 26,8077 0 E 17 42 N 49 4 CZ0723415 Polichno 67,1242 0 E 17 43 N 49 3 CZ0723416 PopovickÃ © rybnÃ ­ky 98,7478 0 E 17 31 N 49 3 CZ0723417 PozdÃ chov 0,3557 0 E 17 59 N 49 14 CZ0723421 RemÃ ­zy u BÃ ¡nova 67,42 E 17 43 N 48 58 CZ0723423 Skalky 11,135 0 E 17 28 N 49 17 CZ0723424 StonÃ ¡Ã  5,5088 0 E 17 25 N 49 18 CZ0723425 StrÃ ¡nÃ  u Popovic 130,8608 0 E 17 33 N 49 2 CZ0723426 StÃ Ã ­Ã ¾ovice 29,5549 0 E 17 27 N 49 15 CZ0723430 Ã dolÃ ­ BÃ ¡novskÃ ©ho potoka 21,6227 0 E 17 42 N 49 0 CZ0723434 VlÃ ¡ra 9,572 0 E 18 1 N 49 2 CZ0723435 VlÃ ¡ra  polesÃ ­ * 1 136,2199 0 E 18 4 N 49 2 CZ0723750 Jankovice  kostel 0,0281 0 E 17 23 N 49 9 CZ0723751 KomÃ a  kostel 0,0792 0 E 17 47 N 48 59 CZ0723752 LideÃ ko  kostel 0,0307 0 E 18 3 N 49 12 CZ0723753 LuhaÃ ovice  zÃ ¡mek 0,1355 0 E 17 44 N 49 5 CZ0723754 PozdÃ chov  kostel 0,0594 0 E 17 57 N 49 13 CZ0723755 Rusava  kostel 0,024 0 E 17 42 N 49 21 CZ0723756 SlaviÃ Ã ­n  kostel 0,1042 0 E 17 52 N 49 5 CZ0723757 SlaviÃ Ã ­n  zÃ ¡mek 0,1046 0 E 17 52 N 49 5 CZ0723758 SluÃ ¡ovice  kostel 0,0662 0 E 17 48 N 49 14 CZ0723759 Ã tola SintrovÃ ¡ 0,0398 0 E 17 54 N 49 17 CZ0723813 KotrlÃ © 0,4461 0 E 18 1 N 49 22 CZ0724087 Ã jezdeckÃ ½ les * 932,274 0 E 17 40 N 49 3 CZ0724088 BÃ ezovÃ ¡-KalÃ ¡bovÃ ¡ 1,2221 0 E 17 44 N 48 56 CZ0724089 Beskydy * 120 386,533 0 E 18 22 N 49 25 CZ0724090 BilÃ © Karpaty * 14 915,1993 0 E 17 42 N 48 54 CZ0724091 ChÃ iby * 19 226,4512 0 E 17 18 N 49 8 CZ0724120 KnÃ Ã ¾polskÃ ½ les * 521,1706 0 E 17 30 N 49 6 CZ0724121 Nad Jasenkou * 738,575 0 E 17 58 N 49 21 CZ0724428 TesÃ ¡k 1 103,1868 0 E 17 46 N 49 22 CZ0810004 Niva MorÃ ¡vky * 367,3621 0 E 18 25 N 49 39 CZ0810018 Sovinec * 2 561,3324 0 E 17 15 N 49 52 CZ0813438 Cihelna KunÃ ­n 26,883 0 E 17 58 N 49 37 CZ0813439 DehylovskÃ ½ potok-Ã tÃ pÃ ¡n 80,1703 0 E 18 11 N 49 52 CZ0813442 DolnÃ ­ Marklovice 41,219 0 E 18 34 N 49 53 CZ0813444 HeÃ manickÃ ½ rybnÃ ­k 478,9617 0 E 18 20 N 49 52 CZ0813445 HeÃ manovice 18,6922 0 E 17 22 N 50 12 CZ0813447 Hukvaldy * 200,2797 0 E 18 13 N 49 36 CZ0813448 Jakartovice 13,75 E 17 41 N 49 54 CZ0813449 JileÃ ¡ovice-DÃ hylov 20,77 E 18 9 N 49 53 CZ0813450 Karlova StudÃ ¡nka 24,6851 0 E 17 18 N 50 4 CZ0813451 KarvinÃ ¡  rybnÃ ­ky * 14,6032 0 E 18 30 N 49 52 CZ0813455 MokÃ ad u Rondelu 14,8038 0 E 18 24 N 49 47 CZ0813456 Moravice 273,6727 0 E 17 20 N 49 57 CZ0813457 Niva OlÃ ¡e-VÃ Ã novice * 553,9969 0 E 18 26 N 49 55 CZ0813460 OsoblaÃ ¾skÃ ½ vÃ ½bÃ Ã ¾ek 96,12 E 17 41 N 50 17 CZ0813461 Ostrava-Ã ilheÃ ovice * 101,4709 0 E 18 16 N 49 55 CZ0813462 Ã eka Ostravice 47,5951 0 E 18 19 N 49 41 CZ0813463 Paskov * 16,8559 0 E 18 17 N 49 43 CZ0813464 PilÃ ­ky 11,9328 0 E 18 17 N 49 45 CZ0813468 SokolÃ ­ potok 49,9616 0 E 17 20 N 50 10 CZ0813469 StarÃ © hliniÃ ¡tÃ  4,6782 0 E 17 41 N 50 6 CZ0813470 Ã tÃ rbÃ ¯v rybnÃ ­k a MalÃ ½ BystrÃ ½ potok 11,9648 0 E 18 15 N 49 31 CZ0813471 StonÃ ¡vka  nÃ ¡drÃ ¾ Halama 4,5856 0 E 18 29 N 49 44 CZ0813472 SuchÃ ¡ RudnÃ ¡  zlatÃ ½ lom 3,3297 0 E 17 21 N 50 3 CZ0813474 Ã dolÃ ­ Moravice * 129,6264 0 E 17 50 N 49 50 CZ0813475 VÃ ¡clavovice  pÃ ­skovna 6,86 0 E 18 22 N 49 45 CZ0813516 OlÃ ¡e 47,6771 0 E 18 44 N 49 36 CZ0813760 Ã ernÃ ½ dÃ ¯l 0,0398 0 E 17 41 N 49 47 CZ0813761 DÃ ¯l Ruda I 0,0399 0 E 17 11 N 49 52 CZ0813763 JavorovÃ ½ vrch 83,0551 0 E 17 17 N 50 2 CZ0813764 StarÃ © OldrÃ ¯vky 0,0398 0 E 17 39 N 49 46 CZ0813765 Ã tola Franz  Franz 0,0398 0 E 17 16 N 49 58 CZ0813766 Ã tola Jakartovice II 0,0399 0 E 17 39 N 49 55 CZ0813767 ZÃ ¡luÃ ¾nÃ ¡ 0,2041 0 E 17 42 N 49 49 CZ0813770 Ã ermnÃ ¡  dÃ ¯l PotlachovÃ ½ 0,0243 0 E 17 41 N 49 45 CZ0813810 HornÃ ­ Odra 9,492 0 E 17 45 N 49 42 CZ0814092 PoodÃ Ã ­ * 5 235,0293 0 E 18 5 N 49 42 CZ0814093 Meandry DolnÃ ­ Odry * 115,6136 0 E 18 21 N 49 56 CZ0815031 SkalskÃ © raÃ ¡eliniÃ ¡tÃ  45,5349 0 E 17 12 N 49 55 DE1122391 Niehuuser Tunneltal und Krusau mit angrenzenden FlÃ ¤chen * 137 0 E 9 22 N 54 49 DE1123305 Munkbrarupau- und Schwennautal 102 0 E 9 34 N 54 48 DE1123392 Blixmoor * 29 0 E 9 30 N 54 47 DE1123393 KÃ ¼stenbereiche Flensburger FÃ ¶rde von Flensburg bis Geltinger Birk * 10 958 0 E 9 47 N 54 48 DE1222301 StiftungsflÃ ¤chen SchÃ ¤ferhaus * 107 0 E 9 22 N 54 46 DE1222353 Staatsforst sÃ ¼dÃ ¶stlich Handewitt 17 0 E 9 20 N 54 45 DE1223356 WÃ ¤lder an der Bondenau 126 0 E 9 36 N 54 42 DE1224321 Wald sÃ ¼dlich Holzkoppel 22 0 E 9 49 N 54 44 DE1225355 Fehrenholz 19 0 E 9 58 N 54 43 DE1249301 Westliche RÃ ¶nnebank 8 601,0195 0 E 13 59 N 54 42 DE1251301 Adlergrund 23 399,3008 0 E 14 15 N 54 45 DE1322391 Treene Winderatter See bis Friedrichstadt und Bollingstedter Au * 2 906 0 E 9 28 N 54 42 DE1322392 Wald-, Moor- und Heidelandschaft der FrÃ ¶ruper Berge und Umgebung * 940 0 E 9 27 N 54 41 DE1323301 NSG Hechtmoor 34 0 E 9 35 N 54 39 DE1323355 Rehbergholz und Schwennholz 193 0 E 9 36 N 54 39 DE1324391 Wellspanger-Loiter-Oxbek-System und angrenzende WÃ ¤lder * 1 434 0 E 9 32 N 54 34 DE1325356 DrÃ ¼lter Holz 131 0 E 9 53 N 54 41 DE1326301 NSG Schwansener See * 202 0 E 10 01 N 54 36 DE1332301 Fehmarnbelt 27 991,8809 0 E 11 14 N 54 34 DE1339301 Kadetrinne 10 007,1904 0 E 12 15 N 54 30 DE1346301 SteilkÃ ¼ste und BlockgrÃ ¼nde Wittow * 1 850 0 E 13 15 N 54 39 DE1423302 Tiergarten * 96 0 E 9 31 N 54 31 DE1423394 Schlei inklusive SchleimÃ ¼nde und vorgelagerter FlachgrÃ ¼nde * 8 748 0 E 9 51 N 54 36 DE1424357 Kiuser Gehege 38 0 E 9 43 N 54 35 DE1425301 Karlsburger Holz 186 0 E 9 56 N 54 35 DE1425330 Aassee und Umgebung * 110 0 E 9 57 N 54 30 DE1446302 NordrÃ ¼gensche Boddenlandschaft * 11 142 0 E 13 22 N 54 32 DE1447302 Jasmund * 3 622 0 E 13 37 N 54 33 DE1447303 SaÃ nitz, Eiskeller und Ruinen Dwasieden 0 0 E 13 37 N 54 30 DE1523353 Karlshofer Moor 52 0 E 9 39 N 54 28 DE1523381 Busdorfer Tal * 31 0 E 9 32 N 54 29 DE1524391 GroÃ er Schnaaper See, BÃ ¼ltsee und anschlieÃ ende FlÃ ¤chen * 253 0 E 9 46 N 54 29 DE1525331 Hemmelmarker See * 159 0 E 9 53 N 54 29 DE1526352 Stohl 204 0 E 10 07 N 54 28 DE1526353 Naturwald Stodthagen und angrenzende Hochmoore * 321 0 E 10 04 N 54 25 DE1526391 SÃ ¼dkÃ ¼ste der EckernfÃ ¶rder Bucht und vorgelagerte FlachgrÃ ¼nde * 8 238 0 E 10 07 N 54 29 DE1528391 KÃ ¼stenlandschaft Bottsand-Marzkamp und vorgelagerte FlachgrÃ ¼nde * 5 483 0 E 10 21 N 54 26 DE1532321 Sundwiesen Fehmarn * 35 0 E 11 07 N 54 24 DE1532391 KÃ ¼stenstreifen West- und Nordfehmarn * 1 459 0 E 11 07 N 54 31 DE1533301 Staberhuk * 1 657 0 E 11 18 N 54 25 DE1541301 DarÃ  * 4 204 0 E 12 30 N 54 26 DE1542302 Recknitz-Ã stuar und Halbinsel Zingst * 27 890 0 E 12 29 N 54 21 DE1544302 WestrÃ ¼gensche Boddenlandschaft mit Hiddensee * 23 278 0 E 13 9 N 54 29 DE1547303 Kleiner Jasmunder Bodden mit Halbinseln und Schmaler Heide * 4 054 0 E 13 30 N 54 26 DE1624391 WÃ ¤lder der HÃ ¼ttener Berge 416 0 E 9 39 N 54 25 DE1624392 Wittensee und FlÃ ¤chen angrenzender Niederungen * 1 220 0 E 9 45 N 54 23 DE1625301 Kluvensieker Holz 261 0 E 9 51 N 54 22 DE1626325 Kiel Wik/Bunkeranlage 0 0 E 10 07 N 54 22 DE1626352 Kalkquelle am Nord-Ostsee-Kanal in Kiel * 9 0 E 10 05 N 54 22 DE1627321 Hagener Au und Passader See 525 0 E 10 19 N 54 21 DE1627322 Gorkwiese Kitzeberg 7 0 E 10 11 N 54 21 DE1627391 Kalkreiche Niedermoorwiese am Ostufer des Dobersdorfer Sees 26 0 E 10 19 N 54 18 DE1628302 Selenter See 2 390 0 E 10 26 N 54 18 DE1629320 Hohenfelder MÃ ¼hlenau * 155 0 E 10 27 N 54 19 DE1629391 Strandseen der Hohwachter Bucht * 1 319 0 E 10 37 N 54 19 DE1631304 Seegalendorfer GehÃ ¶lz 13 0 E 10 57 N 54 18 DE1631351 Seegalendorfer und Neuratjensdorfer Moor * 68 0 E 10 58 N 54 20 DE1631391 Putlos * 1 042 0 E 10 50 N 54 19 DE1631392 Meeresgebiet der Ã ¶stlichen Kieler Bucht 62 110 0 E 10 52 N 54 26 DE1631393 KÃ ¼stenlandschaft Nordseite der Wagrischen Halbinsel * 315 0 E 11 0 N 54 22 DE1632392 KÃ ¼stenlandschaft vor GroÃ enbrode und vorgelagerte Meeresbereiche * 1 739 0 E 11 07 N 54 21 DE1640301 Ahrenshooper Holz 56 0 E 12 26 N 54 23 DE1640302 Hohes Ufer zwischen Ahrenshoop und Wustrow 34 0 E 12 24 N 54 22 DE1641301 Barther Stadtholz 457 0 E 12 36 N 54 20 DE1643301 KleingewÃ ¤sserlandschaft bei GroÃ  Kordshagen (Nordvorpommern) 501 0 E 12 50 N 54 18 DE1645302 Kreidebruch bei Berglase 35 0 E 13 19 N 54 19 DE1646302 Tilzower Wald * 860 0 E 13 26 N 54 22 DE1647303 Granitz * 1 227 0 E 13 38 N 54 23 DE1648302 KÃ ¼stenlandschaft SÃ ¼dostrÃ ¼gen * 2 426 0 E 13 39 N 54 20 DE1652301 Pommersche Bucht mit Oderbank * 110 114,633 0 E 14 20 N 54 20 DE1724302 Wehrau und MÃ ¼hlenau 246 0 E 9 45 N 54 15 DE1725304 Vollstedter See * 160 0 E 9 51 N 54 14 DE1725306 Staatsforst Langwedel-SÃ ¶ren 278 0 E 9 59 N 54 12 DE1725352 Quellen am GroÃ en Schierensee * 23 0 E 9 57 N 54 15 DE1725353 Niedermoor bei Manhagen 25 0 E 9 55 N 54 13 DE1725392 Gebiet der Oberen Eider incl. Seen * 2 502 0 E 9 57 N 54 17 DE1726301 Wald nordwestlich Boksee * 25 0 E 10 07 N 54 15 DE1727305 Klosterforst Preetz * 40 0 E 10 15 N 54 15 DE1727322 Untere Schwentine * 451 0 E 10 15 N 54 17 DE1727351 Kolksee bei Schellhorn * 6 0 E 10 19 N 54 12 DE1727354 Moorweiher bei Rastorf * 55 0 E 10 17 N 54 16 DE1727392 Lanker See und KÃ ¼hrener Teich * 679 0 E 10 17 N 54 12 DE1728303 Lehmkuhlener Stauung * 29 0 E 10 20 N 54 12 DE1728304 NSG Rixdorfer Teiche und Umgebung 115 0 E 10 24 N 54 12 DE1728305 NSG VogelfreistÃ ¤tte Lebrader Teich 144 0 E 10 26 N 54 13 DE1728307 Gottesgabe * 686 0 E 10 29 N 54 16 DE1728351 Kalkflachmoor bei Mucheln 11 0 E 10 25 N 54 15 DE1729353 GroÃ er und Kleiner Benzer See * 48 0 E 10 36 N 54 12 DE1729391 Dannauer See und Hohensasel und Umgebung 341 0 E 10 31 N 54 13 DE1729392 Kossautal und angrenzende FlÃ ¤chen * 213 0 E 10 37 N 54 18 DE1730301 Steinbek * 150 0 E 10 47 N 54 14 DE1730326 Tal der KÃ ¼kelÃ ¼hner MÃ ¼hlenau * 173 0 E 10 45 N 54 17 DE1731303 WÃ ¤lder um GÃ ¼ldenstein * 112 0 E 10 51 N 54 13 DE1732321 Guttauer Gehege 583 0 E 11 02 N 54 12 DE1732381 Rosenfelder BrÃ ¶k nÃ ¶rdlich Dahme * 45 0 E 11 05 N 54 14 DE1733301 Sagas-Bank 3 238 0 E 11 11 N 54 16 DE1739303 Ribnitzer GroÃ es Moor und Neuhaus-DierhÃ ¤ger DÃ ¼nen * 316 0 E 12 18 N 54 16 DE1739304 WÃ ¤lder und Moore der Rostocker Heide * 3 591 0 E 12 11 N 54 12 DE1740301 Wald bei Altheide mit KÃ ¶rkwitzer Bach * 1 003 0 E 12 19 N 54 13 DE1743301 Nordvorpommersche Waldlandschaft * 7 377 0 E 12 52 N 54 15 DE1744301 Krummenhagener See, Borgwallsee und PÃ ¼tter See * 1 576 0 E 12 59 N 54 16 DE1744303 FÃ ¶rsterhofer Heide * 84 0 E 13 5 N 54 14 DE1747301 Greifswalder Bodden, Teile des Strelasundes und Nordspitze Usedom * 59 970 0 E 13 29 N 54 13 DE1749301 Greifswalder Oie 218 0 E 13 54 N 54 14 DE1825302 Wennebeker Moor und Langwedel * 230 0 E 9 54 N 54 11 DE1826301 NSG Dosenmoor 546 0 E 10 01 N 54 07 DE1826302 Wald am Bordesholmer See 35 0 E 10 0 N 54 10 DE1828302 Grebiner See, Schluensee und Schmarkau 241 0 E 10 28 N 54 11 DE1828392 Seen des mittleren Schwentinesystems und Umgebung * 6 648 0 E 10 25 N 54 08 DE1829303 Wald nÃ ¶rdlich Malente 66 0 E 10 32 N 54 11 DE1829304 BuchenwÃ ¤lder Dodau 402 0 E 10 33 N 54 08 DE1829391 RÃ ¶beler Holz und Umgebung * 333 0 E 10 39 N 54 07 DE1830301 NSG NeustÃ ¤dter Binnenwasser * 277 0 E 10 48 N 54 06 DE1830302 Lachsau * 159 0 E 10 46 N 54 10 DE1830391 Gebiet der Oberen Schwentine 420 0 E 10 38 N 54 09 DE1831302 BuchenwÃ ¤lder sÃ ¼dlich Cismar 69 0 E 10 59 N 54 11 DE1831321 Kremper Au * 191 0 E 10 48 N 54 10 DE1832322 Walkyriengrund 2 224 0 E 11 01 N 54 07 DE1832329 OstseekÃ ¼ste zwischen GrÃ ¶mitz und Kellenhusen * 220 0 E 11 01 N 54 10 DE1836301 Riedensee * 96 0 E 11 40 N 54 9 DE1836302 KÃ ¼hlung * 521 0 E 11 46 N 54 6 DE1837301 Conventer Niederung * 1 024 0 E 11 53 N 54 8 DE1838301 Stoltera bei Rostock 83 0 E 12 1 N 54 10 DE1840301 DÃ ¤nschenburger Moor und Teufelsmoor bei Gresenhorst * 137 0 E 12 26 N 54 7 DE1840302 BillenhÃ ¤ger Forst * 870 0 E 12 22 N 54 6 DE1842303 Tal der Blinden Trebel * 526 0 E 12 49 N 54 8 DE1845301 KleingewÃ ¤sserlandschaft bei DÃ ¶mitzow * 887 0 E 13 14 N 54 11 DE1846302 Binnensalzstelle Greifswald, An der Bleiche * 10 0 E 13 22 N 54 6 DE1846303 Moore zwischen Greifswald und Miltzow * 245 0 E 13 20 N 54 7 DE1849301 DÃ ¼nengebiet bei Trassenheide * 318 0 E 13 51 N 54 6 DE1926301 BÃ ¶nebÃ ¼tteler Gehege 59 0 E 10 05 N 54 05 DE1928351 WÃ ¤lder am Stocksee * 109 0 E 10 20 N 54 04 DE1928359 WÃ ¤lder zwischen Schlamersdorf und Garbek 111 0 E 10 23 N 54 00 DE1929320 Barkauer See * 472 0 E 10 38 N 54 04 DE1929351 Heidmoorniederung * 338 0 E 10 30 N 54 02 DE1929391 WÃ ¤lder im AhrensbÃ ¶ker EndmorÃ ¤nengebiet * 624 0 E 10 32 N 54 00 DE1930301 Middelburger Seen * 124 0 E 10 40 N 54 04 DE1930302 WÃ ¤lder im PÃ ¶nitzer Seengebiet 210 0 E 10 43 N 54 01 DE1930330 Strandniederungen sÃ ¼dlich Neustadt * 46 0 E 10 48 N 54 05 DE1930353 PÃ ¶nitzer Seengebiet 162 0 E 10 41 N 54 01 DE1930391 SÃ ¼seler Baum und SÃ ¼seler Moor * 80 0 E 10 41 N 54 04 DE1931301 OstseekÃ ¼ste am Brodtener Ufer * 2 084 0 E 10 53 N 54 00 DE1931391 KÃ ¼stenlandschaft zwischen Pelzerhaken und Rettin * 100 0 E 10 52 N 54 05 DE1934302 Wismarbucht * 23 828 0 E 11 19 N 54 0 DE1936301 WestbrÃ ¼gger Holz * 143 0 E 11 45 N 54 3 DE1936302 KleingewÃ ¤sserlandschaft sÃ ¼dlich von KrÃ ¶pelin * 4 027 0 E 11 50 N 54 0 DE1937301 HÃ ¼tter Wohld und KleingewÃ ¤sserlandschaft westlich Hanstorf * 834 0 E 11 56 N 54 4 DE1940301 Teufelsmoor bei Horst * 302 0 E 12 24 N 54 3 DE1941301 Recknitz- und Trebeltal mit ZuflÃ ¼ssen * 17 554 0 E 12 33 N 54 4 DE1946301 WÃ ¤lder um Greifswald 920 0 E 13 27 N 54 4 DE1946302 Greifswald-Eldena, Bierkeller 0 0 E 13 27 N 54 5 DE1950301 Wocknin-See * 52 0 E 14 4 N 54 0 DE2027301 NSG Ihlsee und Ihlwald 42 0 E 10 18 N 53 57 DE2027302 Segeberger KalkberghÃ ¶hlen 3 0 E 10 19 N 53 56 DE2028352 Wald bei SÃ ¶hren * 29 0 E 10 25 N 53 54 DE2028359 Wald nÃ ¶rdlich Steinbek 26 0 E 10 25 N 53 55 DE2029351 Bachschlucht RÃ ¶sing * 28 0 E 10 31 N 53 56 DE2029353 Wulfsfelder Moor 6 0 E 10 32 N 53 57 DE2030303 NSG Aalbeek-Niederung * 310 0 E 10 47 N 53 58 DE2030304 Hobbersdorfer Gehege und BrammersÃ ¶hlen 167 0 E 10 41 N 53 57 DE2030328 Schwartautal und Curauer Moor * 764 0 E 10 37 N 53 57 DE2030351 Waldhusener Moore und Moorsee * 41 0 E 10 46 N 53 55 DE2030392 TravefÃ ¶rde und angrenzende FlÃ ¤chen * 2 514 0 E 10 53 N 53 55 DE2031301 KÃ ¼ste KlÃ ¼tzer Winkel und Ufer von Dassower See und Trave * 3 568 0 E 10 54 N 53 57 DE2031303 NSG Dummersdorfer Ufer * 340 0 E 10 51 N 53 54 DE2032301 Lenorenwald * 546 0 E 11 4 N 53 57 DE2035301 Wismar-MÃ ¼ggenburg, Tischlerei 0 0 E 11 30 N 53 55 DE2035302 GehÃ ¶ft Gagzow 0 0 E 11 31 N 53 55 DE2036301 ZÃ ¼sower Wald * 707 0 E 11 41 N 53 54 DE2036302 KleingewÃ ¤sserlandschaft bei Kirch Mulsow * 1 552 0 E 11 42 N 53 57 DE2037301 Beketal mit ZuflÃ ¼ssen * 2 227 0 E 12 1 N 53 58 DE2038301 KleingewÃ ¤sserlandschaft an den Letschower Tannen (bei Schwaan) * 1 074 0 E 12 1 N 53 55 DE2039301 Hohensprenzer, Dudinghausener und Dolgener See * 1 158 0 E 12 12 N 53 55 DE2040301 KleingewÃ ¤sserlandschaft bei Jahmen 119 0 E 12 24 N 53 54 DE2041301 Griever Holz * 289 0 E 12 30 N 53 56 DE2044302 Drosedower Wald und Woldeforst * 1 184 0 E 13 2 N 53 58 DE2045302 Peenetal mit ZuflÃ ¼ssen, KleingewÃ ¤sserlandschaft am Kummerower See * 11 112 0 E 13 28 N 53 54 DE2048301 KleingewÃ ¤sserlandschaft am Pinnower See bei Anklam 627 0 E 13 49 N 53 55 DE2048302 Ostvorpommersche Waldlandschaft mit Brebowbach * 1 618 0 E 13 42 N 53 58 DE2049302 Peeneunterlauf, Peenestrom, Achterwasser und Kleines Haff * 53 256 0 E 13 54 N 53 56 DE2050303 Ostusedomer HÃ ¼gelland * 2 302 0 E 14 11 N 53 54 DE2051301 DÃ ¼nenwÃ ¤lder Ã ¶stlich von Ahlbeck (Usedom) * 112 0 E 14 12 N 53 55 DE2127333 Leezener Au-Niederung und HangwÃ ¤lder * 311 0 E 10 15 N 53 53 DE2127391 Travetal * 1 280 0 E 10 18 N 53 54 DE2128358 Steinkampholz 54 0 E 10 27 N 53 49 DE2129351 Bachschlucht bei Herweg * 3 0 E 10 32 N 53 50 DE2129353 WÃ ¼stenei 227 0 E 10 34 N 53 53 DE2129357 Friedhofseiche Genin 1 0 E 10 39 N 53 50 DE2130301 Lauerholz 339 0 E 10 44 N 53 53 DE2130302 Herrnburger BinnendÃ ¼ne und Duvennester Moor * 155 0 E 10 45 N 53 50 DE2130303 Moore in der Palinger Heide * 272 0 E 10 45 N 53 51 DE2130322 Herrnburger DÃ ¼nen 88 0 E 10 44 N 53 50 DE2130352 MoorwÃ ¤lder am Wesloer Moor und am Herrnburger Landgraben * 91 0 E 10 45 N 53 52 DE2130391 GrÃ ¶nauer Heide, GrÃ ¶nauer Moor und Blankensee * 345 0 E 10 43 N 53 48 DE2132302 Bernstorfer Wald 102 0 E 11 6 N 53 49 DE2132303 Stepenitz-, Radegast- und Maurinetal mit ZuflÃ ¼ssen * 1 448 0 E 11 4 N 53 50 DE2133301 Santower See 254 0 E 11 11 N 53 53 DE2133302 Jameler Wald, Tressower See und Moorsee * 602 0 E 11 18 N 53 52 DE2133303 Wald- und KleingewÃ ¤sserlandschaft Everstorf * 854 0 E 11 15 N 53 52 DE2134301 KleingewÃ ¤sserlandschaft westlich von Dorf Mecklenburg 720 0 E 11 24 N 53 50 DE2136302 Klaas- und Teppnitzbachtal sowie Uferzone Neuklostersee * 406 0 E 11 42 N 53 51 DE2137302 Schlemminer WÃ ¤lder und KleingewÃ ¤sserlandschaft * 3 665 0 E 11 50 N 53 51 DE2138302 Warnowtal mit kleinen ZuflÃ ¼ssen * 6 479 0 E 11 59 N 53 50 DE2139301 Bockhorst * 65 0 E 12 14 N 53 48 DE2141301 KleingewÃ ¤sserlandschaft nÃ ¶rdlich von JÃ ¶rdenstorf 168 0 E 12 36 N 53 53 DE2142301 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Altkalen 703 0 E 12 45 N 53 53 DE2142302 Eichenreihe bei GroÃ  Markow * 2 0 E 12 41 N 53 49 DE2227352 Rehbrook 49 0 E 10 19 N 53 44 DE2227356 SÃ ¼lfelder Tannen 9 0 E 10 15 N 53 47 DE2228352 Rehkoppel * 97 0 E 10 25 N 53 46 DE2230304 WÃ ¤lder westlich des Ratzeburger Sees * 336 0 E 10 41 N 53 43 DE2230305 Braken (bei Utecht) * 196 0 E 10 47 N 53 46 DE2230306 Ostufer GroÃ er Ratzeburger See (MV) und Mechower Grenzgraben * 108 0 E 10 45 N 53 45 DE2230381 TrockenflÃ ¤chen nordwestlich GroÃ  Sarau * 23 0 E 10 42 N 53 46 DE2230391 WÃ ¤lder und Seeufer Ã ¶stlich des Ratzeburger Sees * 756 0 E 10 47 N 53 44 DE2231303 Goldensee, Mechower, Lankower und Culpiner See (MV) 559 0 E 10 49 N 53 43 DE2231304 Wald- und Moorlandschaft um den RÃ ¶ggeliner See * 1 360 0 E 10 56 N 53 43 DE2232301 KleingewÃ ¤sserlandschaft sÃ ¼dÃ ¶stlich von Rehna 427 0 E 11 7 N 53 44 DE2234302 Wald- und KleingewÃ ¤sserlandschaft Dambecker Seen und Buchholz * 1 354 0 E 11 22 N 53 46 DE2234304 Schweriner AuÃ ensee und angrenzende WÃ ¤lder und Moore * 4 418 0 E 11 28 N 53 43 DE2236301 Binnensalzwiese bei SÃ ¼lten * 12 0 E 11 44 N 53 43 DE2236302 Obere Seen und Wendfeld (bei Sternberg) * 304 0 E 11 47 N 53 42 DE2236303 Wariner Seenlandschaft * 1 075 0 E 11 44 N 53 46 DE2238302 Wald- und GewÃ ¤sserlandschaft um GroÃ  Upahl und Boitin * 3 493 0 E 11 56 N 53 45 DE2239301 Nebeltal mit ZuflÃ ¼ssen, verbundenen Seen und angrenzenden WÃ ¤ldern * 6 549 0 E 12 15 N 53 45 DE2239302 Inselsee GÃ ¼strow * 694 0 E 12 10 N 53 46 DE2239303 Bunker in GÃ ¼strow-Priemerburg 62 0 E 12 17 N 53 47 DE2240301 FeldgehÃ ¶lz und Park von Rothspalk * 14 0 E 12 26 N 53 42 DE2241302 Wald- und KleingewÃ ¤sserlandschaft sÃ ¼dlich von Teterow * 3 359 0 E 12 30 N 53 42 DE2241303 SchluchtwÃ ¤lder bei Teschow * 6 0 E 12 38 N 53 47 DE2242302 StauchmorÃ ¤ne nÃ ¶rdlich von Remplin * 1 520 0 E 12 44 N 53 46 DE2242304 Beekbusch bei Hohen Mistorf * 37 0 E 12 40 N 53 47 DE2243301 Wald nÃ ¶rdlich von Basepohl * 824 0 E 12 55 N 53 45 DE2243302 Ivenacker Tiergarten, Stavenhagener Stadtholz und Umgebung * 278 0 E 12 56 N 53 42 DE2244301 GÃ ¼tzkower Wald und anschlieÃ ende KleingewÃ ¤sser * 175 0 E 13 4 N 53 43 DE2244302 KleingewÃ ¤sserlandschaft bei GÃ ¼ltz (nÃ ¶rdlich Altentreptow) 671 0 E 13 9 N 53 45 DE2245302 Tollensetal mit ZuflÃ ¼ssen * 6 894 0 E 13 16 N 53 43 DE2246301 Talmoorkomplex des Kleinen Landgrabens bei Werder * 211 0 E 13 24 N 53 42 DE2247301 TrockenhÃ ¤nge und Hangquellmoor bei Rebelow (GroÃ es Landgrabental) 15 0 E 13 30 N 53 44 DE2247302 Wasserburg Spantekow 0 0 E 13 32 N 53 47 DE2247303 KleingewÃ ¤sser westlich Boldekow bei Rubenow (OVP) 18 0 E 13 33 N 53 43 DE2248301 Putzarer See 516 0 E 13 40 N 53 42 DE2251301 Altwarper BinnendÃ ¼nen, Neuwarper See und Riether Werder * 1 428 0 E 14 14 N 53 43 DE2327351 Sieker Moor 15 0 E 10 18 N 53 37 DE2328354 NSG Hahnheide 1 351 0 E 10 27 N 53 37 DE2328355 GroÃ ensee, MÃ ¶nchsteich, Stenzer Teich 177 0 E 10 21 N 53 37 DE2328381 NSG Kranika * 96 0 E 10 23 N 53 39 DE2328391 Trittauer MÃ ¼hlenbach und DrahtmÃ ¼hlengebiet * 120 0 E 10 24 N 53 38 DE2329301 Lankauer See * 105 0 E 10 39 N 53 39 DE2329351 Koberger Moor * 100 0 E 10 30 N 53 38 DE2329352 Pantener Moorweiher und Umgebung * 89 0 E 10 37 N 53 39 DE2329353 Quellwald am Ankerschen See * 65 0 E 10 39 N 53 41 DE2329381 NSG Borstgrasrasen Alt MÃ ¶lln * 12 0 E 10 39 N 53 37 DE2329391 WÃ ¤lder des Hevenbruch und des Koberger Forstes * 924 0 E 10 32 N 53 37 DE2330351 Moorwald im Ankerschen Ziegelbruch * 18 0 E 10 42 N 53 39 DE2330353 NSG Oldenburger See und Umgebung * 123 0 E 10 45 N 53 36 DE2330391 Salemer Moor und angrenzende WÃ ¤lder und Seen * 679 0 E 10 50 N 53 40 DE2331306 Schaalsee (MV) * 2 206 0 E 10 56 N 53 36 DE2331393 Amphibiengebiete westlich Kittlitz 666 0 E 10 53 N 53 39 DE2331394 Schaalsee mit angrenzenden WÃ ¤ldern und Seen * 2 196 0 E 10 54 N 53 37 DE2332301 SchÃ ¶nwolder Moor * 143 0 E 11 2 N 53 38 DE2334302 GÃ ¶rslower Ufer 48 0 E 11 29 N 53 37 DE2334304 NeumÃ ¼hler See * 256 0 E 11 20 N 53 38 DE2334306 KleingewÃ ¤sserlandschaft am Buchholz (nÃ ¶rdlich Schwerin) 182 0 E 11 21 N 53 41 DE2334307 Halbinsel Reppin, Schwerin-MueÃ  * 12 0 E 11 29 N 53 36 DE2335301 Pinnower See * 376 0 E 11 31 N 53 36 DE2336301 SchÃ ¶nlager See, JÃ ¼lchendorfer Holz und Wendorfer Buchen * 547 0 E 11 42 N 53 40 DE2338302 Bolzsee bei Oldenstorf 13 0 E 12 6 N 53 39 DE2338304 Mildenitztal mit ZuflÃ ¼ssen und verbundenen Seen * 5 312 0 E 12 1 N 53 39 DE2339303 Cossensee und Siggen * 194 0 E 12 14 N 53 40 DE2341302 Malchiner See und Umgebung * 3 460 0 E 12 36 N 53 41 DE2341303 BlÃ ¼cherhof sÃ ¼dwestlich Klocksin 0 0 E 12 31 N 53 37 DE2342301 Ostpeene und Benz * 388 0 E 12 47 N 53 41 DE2343301 Baumreihen und Wald bei Kittendorf * 53 0 E 12 54 N 53 36 DE2344301 Kastorfer Rinne 387 0 E 13 5 N 53 38 DE2345303 Altentreptow, Eiskeller 0 0 E 13 15 N 53 41 DE2345304 Wald- und KleingewÃ ¤sserlandschaft zwischen Hohenmin und Podewall 255 0 E 13 17 N 53 37 DE2346301 Neuenkirchener und Neveriner Wald * 382 0 E 13 20 N 53 38 DE2348301 Galenbecker See * 1 856 0 E 13 43 N 53 37 DE2348302 Demnitzer Bruch, Schafhorst und LÃ ¼bkowsee 316 0 E 13 45 N 53 41 DE2349301 Jatznick, Eiskeller 0 0 E 13 56 N 53 36 DE2350301 Waldhof, JÃ ¤gerbrÃ ¼ck und Schwarzer See * 2 446 0 E 14 7 N 53 38 DE2350302 Alteichen bei Christiansberg * 31 0 E 14 10 N 53 41 DE2350303 Uecker von Torgelow bis zur MÃ ¼ndung * 143 0 E 14 3 N 53 41 DE2350304 Wald bei Kuhlmorgen an der Uecker * 19 0 E 14 1 N 53 36 DE2351301 Ahlbecker Seegrund und Eggesiner See * 1 546 0 E 14 13 N 53 38 DE2427391 Bille * 217 0 E 10 21 N 53 34 DE2429304 Kiefholz * 149 0 E 10 35 N 53 34 DE2429353 Kleinstmoore bei Hornbek 20 0 E 10 38 N 53 32 DE2430302 Rosengartener Moor * 16 0 E 10 47 N 53 31 DE2430353 Langenlehstener Heide * 21 0 E 10 46 N 53 30 DE2430391 Seenkette DrÃ ¼sensee bis Gudower See mit angrenzenden WÃ ¤ldern u. a. * 459 0 E 10 43 N 53 34 DE2430392 TalhÃ ¤nge bei GÃ ¶ttin, Grambeker Teiche und Umgebung * 341 0 E 10 41 N 53 33 DE2431304 Testorfer Wald und KleingewÃ ¤sserlandschaft * 432 0 E 10 52 N 53 33 DE2431391 Amphibiengebiet Seedorfer Forst 213 0 E 10 52 N 53 35 DE2431392 Hakendorfer WÃ ¤lder 85 0 E 10 50 N 53 34 DE2433301 Grambower Moor 575 0 E 11 16 N 53 36 DE2433302 Wald bei DÃ ¼mmer * 350 0 E 11 13 N 53 33 DE2437301 WÃ ¤lder bei Mestlin und LangenhÃ ¤gener Seewiesen * 2 017 0 E 11 56 N 53 33 DE2439304 Paschen-, Langhagen- und GÃ ¼ltzsee * 589 0 E 12 19 N 53 35 DE2440301 Drewitzer See mit LÃ ¼bowsee und Dreiersee * 1 463 0 E 12 21 N 53 32 DE2441302 Seenlandschaft zwischen Klocksin und Jabel * 2 457 0 E 12 31 N 53 35 DE2441303 KÃ ¶lpinsee und Nordteil Fleesensee * 3 349 0 E 12 32 N 53 30 DE2442301 Wald- und KleingewÃ ¤sserlandschaft nÃ ¶rdlich von Waren * 3 942 0 E 12 40 N 53 34 DE2442302 Waren, Marienkirche und Eiskeller 0 0 E 12 41 N 53 31 DE2443301 Ziegenbusch zwischen Rosenow und MÃ ¶llenhagen 50 0 E 12 57 N 53 35 DE2443302 KleingewÃ ¤sserlandschaft nÃ ¶rdlich MÃ ¶llenhagen 750 0 E 12 55 N 53 33 DE2444301 Kuckssee und Lapitzer See * 127 0 E 13 5 N 53 31 DE2445301 Zirzower MÃ ¼hle 0 0 E 13 11 N 53 34 DE2445302 Neubrandenburg, Eiskeller und Brauereikeller 0 0 E 13 17 N 53 33 DE2445303 Trollenhagen, Bunker 0 0 E 13 18 N 53 35 DE2446301 Wald- und KleingewÃ ¤sserlandschaft bei Burg Stargard * 2 033 0 E 13 26 N 53 30 DE2447301 Eichhorster Wald 246 0 E 13 31 N 53 34 DE2448302 Wald- und KleingewÃ ¤sserlandschaft Brohmer Berge * 5 209 0 E 13 51 N 53 34 DE2448303 Strasburg, Eiskeller 0 0 E 13 44 N 53 30 DE2448374 StraÃ burger MÃ ¼hlenbach  Beeke (Oberlauf und MÃ ¼ndung, MV) * 31 0 E 13 46 N 53 30 DE2450301 Koblentzer See und Zerrenthiner Wiesen * 929 0 E 14 7 N 53 31 DE2450302 EichenwÃ ¤lder bei Viereck * 27 0 E 14 2 N 53 33 DE2451301 Gottesheide mit SchloÃ - und Lenzener See 1 399 0 E 14 17 N 53 35 DE2451302 Latzigsee bei Borken 122 0 E 14 12 N 53 32 DE2528331 Elbeniederung zwischen Schnackenburg und Geesthacht * 22 654,3105 0 E 10 56 N 53 13 DE2529301 NÃ ¼ssauer Heide 88 0 E 10 36 N 53 29 DE2529302 Stecknitz-Delvenau 63 0 E 10 37 N 53 26 DE2529304 Stecknitz-Delvenau * 259 0 E 10 37 N 53 25 DE2530301 Bretziner Heide * 34 0 E 10 48 N 53 25 DE2530372 KleingewÃ ¤sser bei LeisterfÃ ¶rde (LWL) * 153 0 E 10 44 N 53 28 DE2530373 KleingewÃ ¤sserlandschaft zwischen Greven und Granzin (LWL) 409 0 E 10 50 N 53 28 DE2531303 Schaaletal mit ZuflÃ ¼ssen und nahegelegenen WÃ ¤ldern und Mooren * 1 853 0 E 11 0 N 53 28 DE2531304 Wald und Lindenallee bei Banzin * 34 0 E 10 54 N 53 24 DE2533301 Sude mit ZuflÃ ¼ssen * 2 519 0 E 11 14 N 53 25 DE2535302 WÃ ¤lder in der Lewitz 999 0 E 11 37 N 53 28 DE2538302 Alte Elde bei Kuppentin, Fahrenhorst und Bobziner Zuschlag * 616 0 E 12 7 N 53 29 DE2539301 Plauer See und Umgebung * 5 137 0 E 12 19 N 53 28 DE2541301 KleingewÃ ¤sser- und Waldlandschaft Sietower Forst 340 0 E 12 31 N 53 26 DE2542302 MÃ ¼ritz * 10 164 0 E 12 40 N 53 25 DE2543301 Seen, Moore und WÃ ¤lder des MÃ ¼ritz-Gebietes * 14 184 0 E 12 56 N 53 23 DE2545302 Burg Stargard, Hospital und Eiskeller 0 0 E 13 18 N 53 29 DE2545303 Tollensesee mit ZuflÃ ¼ssen und umliegenden WÃ ¤ldern * 6 554 0 E 13 10 N 53 28 DE2546301 Schlavenkensee * 797 0 E 13 24 N 53 25 DE2547301 Damerower Wald  Schlepkower Wald  Jagenbruch * 469,26 0 E 13 38 N 53 24 DE2547302 Wald- und KleingewÃ ¤sserlandschaft Hinrichshagen  Wrechen * 2 564 0 E 13 30 N 53 24 DE2547303 Jagenbruch und KleingewÃ ¤sserlandschaft bei Hildebrandshagen (MV) 73 0 E 13 37 N 53 24 DE2547374 Wald- und KleingewÃ ¤sserlandschaft Helpter Berge * 549 0 E 13 37 N 53 29 DE2548301 Daberkower Heide 338 0 E 13 40 N 53 29 DE2549301 Eiskellerberge  Os bei Malchow * 13,23 0 E 13 55 N 53 25 DE2549302 KÃ ¶hntoptal * 80,53 0 E 13 51 N 53 26 DE2549303 Schanzberge bei Brietzig 13 0 E 13 53 N 53 29 DE2549304 MÃ ¼hlbach Beeke 171,6 0 E 13 52 N 53 28 DE2549305 Malchower Os (MV) * 6 0 E 13 56 N 53 25 DE2550301 Caselower Heide 895 0 E 14 5 N 53 26 DE2551301 GroÃ er Kutzowsee bei Bismark 48 0 E 14 17 N 53 28 DE2551302 RandowhÃ ¤nge beim Burgwall LÃ ¶cknitz 93 0 E 14 14 N 53 26 DE2551373 Kiesbergwiesen bei Bergholz (sÃ ¼dlich LÃ ¶cknitz) * 54 0 E 14 11 N 53 26 DE2551374 Wald nordÃ ¶stlich von LÃ ¶cknitz * 22 0 E 14 13 N 53 27 DE2628392 Elbe mit Hohem Elbufer von Tesperhude bis Lauenburg mit angrenzenden FlÃ ¤chen * 734 0 E 10 30 N 53 22 DE2630301 Wiebendorfer Moor 21 0 E 10 49 N 53 23 DE2630303 Elbtallandschaft und Sudeniederung bei Boizenburg * 1 648 0 E 10 44 N 53 21 DE2632301 FeldgehÃ ¶lze und WÃ ¤lder im Raum Pritzier * 273 0 E 11 3 N 53 22 DE2632372 Die Rense * 138 0 E 11 7 N 53 21 DE2634301 Schlosspark Ludwigslust * 186 0 E 11 28 N 53 19 DE2635303 Ludwigsluster-Grabower Heide, WeiÃ es Moor und Griemoor * 253 0 E 11 32 N 53 18 DE2635304 NeustÃ ¤dter See 154 0 E 11 34 N 53 23 DE2635305 Ludwigslust, Eiskeller 0 0 E 11 30 N 53 19 DE2636301 Sonnenberg bei Parchim * 885 0 E 11 45 N 53 23 DE2638301 MarienflieÃ  * 1 186,5601 0 E 12 9 N 53 20 DE2638302 QuaÃ liner Moor * 24,57 0 E 12 8 N 53 21 DE2638303 Waldsee Mathildenhof * 91,07 0 E 12 5 N 53 18 DE2638305 FlieÃ gewÃ ¤sser, Seen und Moore des Siggelkower Sanders * 1 227 0 E 12 0 N 53 22 DE2639301 MarienflieÃ  609 0 E 12 10 N 53 21 DE2639302 Fledermausquartier Kirche Meyenburg 0,26 0 E 12 14 N 53 18 DE2642301 Ostufer Sumpfsee bei Vietzen 6 0 E 12 43 N 53 19 DE2644302 SchloÃ berg Weisdin * 27 0 E 13 7 N 53 23 DE2644303 Tiergarten Neustrelitz * 42 0 E 13 3 N 53 21 DE2644304 Kalkhorst * 175 0 E 13 4 N 53 19 DE2644305 Neustrelitz, Eiskeller 0 0 E 13 3 N 53 21 DE2645301 Serrahn * 6 464 0 E 13 13 N 53 19 DE2646304 Schmaler Luzin, Zansen und Carwitzer See * 1 580 0 E 13 27 N 53 19 DE2646305 WÃ ¤lder bei Feldberg mit Breitem Luzin und Dolgener See * 3 945 0 E 13 26 N 53 21 DE2647301 Kieker und Schotterwerk * 593,74 0 E 13 35 N 53 22 DE2647302 Karpfensee bei Boisterfelde * 55,5 0 E 13 30 N 53 19 DE2647304 Fledermausquartier Bunker Zerweliner Heide 20,17 0 E 13 36 N 53 18 DE2647305 Umgebung GroÃ er und Kleiner Karpfensee (MV) 80 0 E 13 30 N 53 19 DE2648301 Fledermauswinterquartier Friedhofsgruft SchÃ ¶nermark 0,04 0 E 13 42 N 53 19 DE2649301 Beesenberg 97,34 0 E 13 53 N 53 23 DE2650301 RandowhÃ ¤nge bei SchmÃ ¶lln * 275,13 0 E 14 8 N 53 18 DE2650322 Kleinseen bei Carmzow 63,51 0 E 14 7 N 53 41 DE2651301 Storkower Os und Ã ¶stlicher BÃ ¼rgersee bei Penkun * 187 0 E 14 15 N 53 18 DE2652301 Schwarzer Tanger * 142,05 0 E 14 20 N 53 18 DE2652302 Hohenholzer Forst und KleingewÃ ¤sserlandschaft bei Kyritz * 1 539 0 E 14 20 N 53 21 DE2727332 Mausohr-Wochenstubengebiet Elbeeinzugsgebiet 0,1 0 E 10 53 N 52 53 DE2732371 RÃ ¶gnitzniederung 581 0 E 11 2 N 53 16 DE2733301 LÃ ¼btheener Heide und Trebser Moor * 1 464 0 E 11 10 N 53 17 DE2735301 Alte Elde zwischen Wanzlitz und Krohn * 181 0 E 11 30 N 53 15 DE2736301 LÃ ¶cknitz-Oberlauf und angrenzende WÃ ¤lder (MV) * 308 0 E 11 45 N 53 15 DE2737301 GÃ ¼litzer Kohlegruben * 116,24 0 E 11 55 N 53 12 DE2737302 Ruhner Berge * 351 0 E 11 55 N 53 17 DE2738301 Hainholz an der Stepenitz * 115,32 0 E 12 2 N 53 16 DE2738302 Stepenitz * 2 046,05 0 E 12 1 N 53 12 DE2740301 Oberheide * 145,84 0 E 12 28 N 53 15 DE2741301 Berlinchener See, Berlinchener Luch * 364,27 0 E 12 33 N 53 13 DE2741302 MÃ ¶nchsee * 286 0 E 12 31 N 53 17 DE2742301 KrÃ ¼mmeler Heide 293 0 E 12 41 N 53 14 DE2742302 Mirower Holm * 467 0 E 12 49 N 53 13 DE2743304 Kleinseenlandschaft zwischen Mirow und Wustrow * 1 500 0 E 12 52 N 53 14 DE2744301 Thymen * 467,49 0 E 13 8 N 53 13 DE2744302 Schwarzer See * 27,96 0 E 13 6 N 53 13 DE2744303 Erweiterung Thymen * 317,22 0 E 13 9 N 53 14 DE2744307 Moore und Seen bei Wesenberg * 133 0 E 13 1 N 53 16 DE2744308 Wangnitzsee * 516 0 E 13 3 N 53 14 DE2744309 Schwarzer See Ã ¶stlich Priepert (MV) * 24 0 E 13 6 N 53 13 DE2745301 Klapperberge * 1 271,9301 0 E 13 16 N 53 15 DE2745302 Hutung SÃ ¤hle * 43,45 0 E 13 15 N 53 12 DE2745303 Kastavenseen-Molkenkammersee * 295,19 0 E 13 13 N 53 13 DE2745371 Sandergebiet sÃ ¼dlich von Serrahn * 2 462 0 E 13 13 N 53 15 DE2746301 Hardenbeck-KÃ ¼strinchen * 6 664,4502 0 E 13 26 N 53 14 DE2746302 KrÃ ¼selinsee und Mechowseen * 575 0 E 13 24 N 53 15 DE2747302 StromgewÃ ¤sser * 2 582,52 0 E 13 39 N 53 15 DE2747303 Kuhzer See/Jakobshagen * 1 406,62 0 E 13 38 N 53 12 DE2747304 Klaushagen 602,97 0 E 13 34 N 53 13 DE2747305 Zerweliner Allee und Carolinenhain * 72,92 0 E 13 35 N 53 17 DE2748301 CharlottenhÃ ¶he * 236,85 0 E 13 48 N 53 16 DE2748302 Fledermausquartier Bunkeranlagen GroÃ e Heide bei Prenzlau 2,6 0 E 13 42 N 53 13 DE2749301 Uckerseewiesen und TrockenhÃ ¤nge * 119,65 0 E 13 48 N 53 14 DE2749322 Seenkette HohengÃ ¼stow-LÃ ¼tzlow 124,15 0 E 14 0 N 53 26 DE2749323 GroÃ er Kuhsee bei Gramzow 33,1 0 E 13 58 N 53 12 DE2750301 Randow-Welse-Bruch * 3 714,05 0 E 14 6 N 53 15 DE2750302 Blumberger Wald * 244 0 E 14 6 N 53 13 DE2750304 Zichower Wald  Weinberg * 116,63 0 E 14 3 N 53 12 DE2750305 Gutspark, Lindenallee und Storcheneiche Radewitz * 10 0 E 14 9 N 53 17 DE2750306 Randowtal bei GrÃ ¼nz und Schwarze Berge * 697 0 E 14 6 N 53 16 DE2751301 Piepergrund 106,7 0 E 14 15 N 53 15 DE2751302 GroÃ e HÃ ¶lle 18,79 0 E 14 12 N 53 15 DE2752301 Trockenrasen Geesow * 81,71 0 E 14 23 N 53 14 DE2752302 Salveytal * 326,76 0 E 14 22 N 53 13 DE2752303 Silberberge * 49,69 0 E 14 21 N 53 13 DE2752304 Stettiner Berge * 22,26 0 E 14 25 N 53 15 DE2832331 GewÃ ¤ssersystem der Jeetzel mit QuellwÃ ¤ldern * 583 0 E 11 5 N 53 0 DE2833301 Werder Besandten * 112,9 0 E 11 16 N 53 6 DE2833302 Untere Rhinowwiesen 395,39 0 E 11 18 N 53 6 DE2833306 Elbtallandschaft und LÃ ¶cknitzniederung bei DÃ ¶mitz * 1 363 0 E 11 15 N 53 8 DE2833307 Festung DÃ ¶mitz 0 0 E 11 14 N 53 8 DE2834301 Untere LÃ ¶cknitzniederung * 348,08 0 E 11 23 N 53 6 DE2834303 Karenzer und KaliÃ er Heide 76 0 E 11 21 N 53 9 DE2835301 Rambower Moor * 447,79 0 E 11 35 N 53 8 DE2835302 Nausdorfer Moor * 161,41 0 E 11 32 N 53 7 DE2835303 Meynbach bei Krinitz * 338 0 E 11 31 N 53 11 DE2836301 Mittlere und Obere LÃ ¶cknitz * 388,83 0 E 11 40 N 53 6 DE2836302 Stavenower Wald * 393,55 0 E 11 41 N 53 8 DE2836303 Bootzer Torfloch * 43,28 0 E 11 42 N 53 11 DE2837301 Schlatbach * 137,61 0 E 11 53 N 53 8 DE2837302 Weinberge  KlÃ ¼ssenberge bei Perleberg * 125,7 0 E 11 52 N 53 6 DE2838301 GroÃ er Horst * 94,57 0 E 12 4 N 53 9 DE2842301 Wummsee und Twernsee * 380,14 0 E 12 48 N 53 11 DE2842302 Buchheide 1 123,86 0 E 12 44 N 53 10 DE2842303 Erweiterung Wumm- und Twernsee * 80,53 0 E 12 47 N 53 11 DE2842304 Uferbereiche GroÃ er Wummsee, Twern- und Giesenschlagsee (MV) 271 0 E 12 47 N 53 11 DE2843302 Forst Buberow * 348,77 0 E 12 52 N 53 6 DE2843303 Himmelreich * 442,97 0 E 12 51 N 53 10 DE2843304 Teufelsbruch (Wolfsbruch) * 53,53 0 E 12 55 N 53 10 DE2843305 Dollgowsee * 238,78 0 E 12 51 N 53 8 DE2843326 GroÃ er PÃ ¤tschsee bei Rheinsberg 114,69 0 E 12 50 N 53 07 DE2843327 Rochowsee und PlÃ ¶tzensee 57,28 0 E 12 48 N 53 11 DE2844301 Stechlin * 8 675,7598 0 E 13 0 N 53 8 DE2844302 Polzowtal * 516,24 0 E 13 6 N 53 6 DE2844303 Gramzow-Seen * 619,88 0 E 13 8 N 53 6 DE2844304 Globsower Buchheide 385,72 0 E 13 6 N 53 8 DE2844305 GroÃ er Boberowsee (MV) 71 0 E 13 1 N 53 11 DE2845301 Stolpseewiesen-Siggelhavel * 405,42 0 E 13 12 N 53 10 DE2846301 Kleine Schorfheide  Havel * 8 194,29 0 E 13 20 N 53 6 DE2846302 Templiner Kanalwiesen * 70,26 0 E 13 28 N 53 6 DE2846323 Fledermausquartier Brauerei Templin 0,04 0 E 13 29 N 53 06 DE2847301 GroÃ er Briesensee * 115,49 0 E 13 39 N 53 8 DE2847302 LabÃ ¼skewiesen 164,1 0 E 13 36 N 53 7 DE2847303 KÃ ¶lpinsee * 1 848,95 0 E 13 39 N 53 6 DE2847304 Platkowsee-Netzowsee-Metzelthin * 2 592,1599 0 E 13 32 N 53 9 DE2847325 LÃ ¼bbesee ErgÃ ¤nzung 339,74 0 E 13 33 N 53 06 DE2848301 Arnimswalde * 1 408,02 0 E 13 44 N 53 6 DE2848302 Eulenberge * 1 946 0 E 13 48 N 53 11 DE2848303 Kronhorst-GroÃ  Fredenwalde * 5 304,25 0 E 13 43 N 53 9 DE2848304 Schwemmpfuhl * 510,82 0 E 13 45 N 53 11 DE2848305 Poratzer MorÃ ¤nenlandschaft ErgÃ ¤nzung 85,02 0 E 13 49 N 53 7 DE2849301 Hintenteiche bei Biesenbrow * 104,07 0 E 13 59 N 53 8 DE2849302 Melzower Forst * 2 786,25 0 E 13 54 N 53 9 DE2849303 Suckower Haussee * 138,9 0 E 13 51 N 53 8 DE2849304 SteinhÃ ¶fel-Schmiedeberg-Friedrichsfelde 1 315,89 0 E 13 52 N 53 6 DE2849325 OberÃ ¼ckersee 727,09 0 E 13 51 N 53 11 DE2851301 MÃ ¼llerberge * 61,47 0 E 14 16 N 53 7 DE2851302 Trockenrasen Jamikow * 81,72 0 E 14 10 N 53 9 DE2851303 WelsetalhÃ ¤nge bei Kunow * 19,98 0 E 14 14 N 53 7 DE2851304 Trockenrasen GroÃ  Pinnow * 6,81 0 E 14 17 N 53 11 DE2933301 Werder Kietz * 126,98 0 E 11 19 N 53 4 DE2934301 Nemitzer Heide * 1 061 0 E 11 20 N 52 59 DE2934302 Lenzen-Wustrower Elbniederung * 999,67 0 E 11 29 N 53 4 DE2934303 Elbaue Wootz 201,23 0 E 11 20 N 53 4 DE2934304 Werder MÃ ¶dlich * 154,97 0 E 11 23 N 53 4 DE2934305 Werder MÃ ¶dlich ErgÃ ¤nzung 46,8 0 E 11 26 N 53 5 DE2935301 Aland-Elbe-Niederung nÃ ¶rdlich Seehausen * 2 573 0 E 11 38 N 52 58 DE2935303 Gandower Schweineweide * 213,71 0 E 11 31 N 53 4 DE2935304 Elbdeichvorland Jagel 33,46 0 E 11 37 N 53 2 DE2935305 Gadow * 412,97 0 E 11 38 N 53 5 DE2935306 Elbe * 1 322,24 0 E 11 57 N 52 53 DE2936301 Perleberger SchieÃ platz * 356,95 0 E 11 49 N 53 2 DE2936302 Silge * 1 520,85 0 E 11 43 N 53 3 DE2937301 Mendeluch * 23,64 0 E 11 52 N 53 1 DE2937302 MÃ ¶rickeluch * 11,32 0 E 11 52 N 53 1 DE2937303 Untere Stepenitzniederung und Jeetzbach * 950,82 0 E 11 50 N 53 1 DE2937304 WeiÃ er Berg bei Spiegelhagen * 11,22 0 E 11 55 N 53 5 DE2938301 Cederbach * 148,47 0 E 12 2 N 53 1 DE2940301 MÃ ¼hlenteich * 76,47 0 E 12 26 N 53 2 DE2940302 Postluch Ganz * 36,67 0 E 12 28 N 53 1 DE2940303 KÃ ¶nigsberger See, Kattenstieg See * 367,63 0 E 12 26 N 53 3 DE2941301 Oberes Temnitztal * 54,59 0 E 12 39 N 53 1 DE2941302 Wittstock-Ruppiner Heide * 9 346,3398 0 E 12 39 N 53 5 DE2941303 Dosse 613,13 0 E 12 29 N 53 0 DE2942301 Kunsterspring * 102,29 0 E 12 44 N 53 1 DE2942302 Ruppiner Schweiz * 94,8 0 E 12 47 N 53 2 DE2942303 Revier Rottstiel-Tornow * 186,95 0 E 12 49 N 53 1 DE2942304 Ruppiner Schweiz ErgÃ ¤nzung 254,4 0 E 12 47 N 53 2 DE2942305 Fledermausquartier GroÃ er Bunker Frankendorf 3,34 0 E 12 43 N 53 0 DE2943301 Lindower Rhin und Fristower Plagge * 190,89 0 E 12 51 N 53 1 DE2943302 Rheinsberger Rhin und Hellberge * 859,26 0 E 12 54 N 53 2 DE2944301 Wolfsluch 285,6 0 E 13 6 N 53 2 DE2944302 Polzowtal ErgÃ ¤nzung * 4,8 0 E 13 4 N 53 5 DE2945301 Zehdenicker-Mildenberger Tonstiche * 1 537,42 0 E 13 17 N 53 1 DE2945302 Seilershofer Buchheide * 970,8 0 E 13 11 N 53 4 DE2945303 Tornow 350,08 0 E 13 15 N 53 4 DE2947301 Buchheide (Templiner Forst) * 566,87 0 E 13 30 N 53 4 DE2947302 Bollwinwiesen/GroÃ er Gollinsee * 905,74 0 E 13 35 N 53 3 DE2947303 Reiersdorf * 248,96 0 E 13 37 N 53 2 DE2947304 LÃ ¼bbesee 934,69 0 E 13 36 N 53 4 DE2947305 Polsensee 578,26 0 E 13 30 N 53 3 DE2947306 Vietmannsdorfer Heide 268,45 0 E 13 32 N 53 2 DE2948302 EndmorÃ ¤nenlandschaft bei Ringenwalde * 572,57 0 E 13 41 N 53 4 DE2948303 Krinertseen * 352,04 0 E 13 44 N 53 5 DE2948304 Poratzer MorÃ ¤nenlandschaft * 3 923,6201 0 E 13 47 N 53 3 DE2948305 Winkel * 142,89 0 E 13 41 N 53 3 DE2948306 Fledermausquartier Eiskeller Glambeck 0,04 0 E 13 49 N 53 1 DE2949301 Fischteiche Blumberger MÃ ¼hle * 320,3 0 E 13 56 N 53 2 DE2949302 Grumsiner Forst/Redernswalde * 6 106,0601 0 E 13 50 N 53 0 DE2949303 Sernitz-Niederung und Trockenrasen * 78,34 0 E 14 0 N 53 6 DE2950301 Breitenteichsche MÃ ¼hle 149,45 0 E 14 1 N 53 5 DE2950302 Felchowseegebiet * 627,98 0 E 14 8 N 53 3 DE2950303 Pinnow 1 249,8101 0 E 14 4 N 53 3 DE2950304 Ostufer Mudrowsee 8,08 0 E 14 1 N 53 0 DE2950305 Trockenrasen Schildberge * 5,61 0 E 14 5 N 53 0 DE2950306 Felchowseegebiet ErgÃ ¤nzung * 1,72 0 E 14 7 N 53 2 DE2951302 Unteres Odertal * 10 056,3896 0 E 14 17 N 53 2 DE3031301 Landgraben- und Dummeniederung * 4 931 0 E 10 59 N 52 54 DE3034301 Magerweide Aschkabel * 12 0 E 11 29 N 52 55 DE3035301 Der Most bei Harpe 120 0 E 11 32 N 52 55 DE3036301 Elbaue Beuster-Wahrenberg * 2 919 0 E 11 49 N 52 56 DE3036302 Elbdeichhinterland * 1 951,12 0 E 11 47 N 52 58 DE3036303 KrÃ ¤henfuÃ  * 157,36 0 E 11 42 N 52 59 DE3036304 Elbdeichvorland * 1 271,33 0 E 11 47 N 52 58 DE3037301 Jackel * 348,14 0 E 11 54 N 52 59 DE3037302 Karthan * 219,36 0 E 11 57 N 52 59 DE3037303 Karthane * 458,32 0 E 11 58 N 52 58 DE3038301 Plattenburg * 352,15 0 E 12 2 N 52 57 DE3041301 Oberes Temnitztal ErgÃ ¤nzung 237,76 0 E 12 36 N 52 53 DE3042301 Storbeck 334,51 0 E 12 46 N 52 58 DE3042302 Wahlendorfer Luch, Klappgraben, GÃ ¤nsepfuhl * 227,34 0 E 12 44 N 52 57 DE3043301 SchÃ ¶ner Berg * 1,15 0 E 12 58 N 52 55 DE3043302 Rheinsberger Rhin und Hellberge ErgÃ ¤nzung * 311,22 0 E 12 55 N 52 59 DE3045301 Moncapricesee 113,55 0 E 13 10 N 52 55 DE3045302 Liebenberger Bruch * 239,15 0 E 13 17 N 52 53 DE3046301 Exin * 396,31 0 E 13 20 N 52 55 DE3046302 Schnelle Havel ErgÃ ¤nzung * 7,72 0 E 13 23 N 52 54 DE3047301 Kienhorst/KÃ ¶llnseen/Eichheide * 5 004,0698 0 E 13 39 N 52 56 DE3047302 Rarangseen * 65,9 0 E 13 35 N 52 59 DE3047303 DÃ ¶llnflieÃ  * 1 988,53 0 E 13 32 N 52 59 DE3048301 Lindhorst 321,06 0 E 13 42 N 52 59 DE3048302 Werbellinkanal * 3 460,6399 0 E 13 41 N 52 54 DE3049302 GroÃ -Ziethen * 891,37 0 E 13 51 N 52 57 DE3049303 Parsteinsee * 1 156,8199 0 E 13 58 N 52 56 DE3050301 Brodowin-Oderberg * 1 608,4301 0 E 14 0 N 52 54 DE3050302 Tiefer See 28,97 0 E 14 0 N 52 56 DE3050303 Lunower HÃ ¶lzchen * 51,66 0 E 14 7 N 52 56 DE3050304 Koppelberg Altgalow (Westteil) * 2,78 0 E 14 9 N 52 59 DE3050305 Tiefer See ErgÃ ¤nzung * 3,33 0 E 14 0 N 52 57 DE3132301 Landgraben-Dumme-Niederung nÃ ¶rdlich Salzwedel * 2 903 0 E 11 6 N 52 52 DE3134301 Arendsee 503 0 E 11 28 N 52 53 DE3134302 WeideflÃ ¤chen bei Kraatz 79 0 E 11 25 N 52 50 DE3136301 Krumker Holz und WÃ ¤lder Ã ¶stlich DrÃ ¼sedau 428 0 E 11 43 N 52 48 DE3137301 Lennewitzer Eichen 180,74 0 E 11 57 N 52 53 DE3138301 Elbaue Werben und Alte Elbe Kannenberg * 2 212 0 E 12 2 N 52 49 DE3138302 Havel nÃ ¶rdlich Havelberg 213 0 E 12 3 N 52 51 DE3138303 QuitzÃ ¶bler DÃ ¼nengebiet * 142,07 0 E 12 0 N 52 53 DE3139301 Dosseniederung 810,87 0 E 12 17 N 52 48 DE3140301 BÃ ¤renbusch 30,05 0 E 12 25 N 52 53 DE3142301 Unteres Rhinluch  Dreetzer See ErgÃ ¤nzung 111,98 0 E 12 40 N 52 48 DE3143301 SÃ ¼dufer Ruppiner See * 61,73 0 E 12 52 N 52 51 DE3146301 Schnelle Havel * 2 541,8899 0 E 13 20 N 52 50 DE3146302 Langer TrÃ ¶del 43,26 0 E 13 27 N 52 51 DE3146303 Kreuzbruch * 1 354,1 0 E 13 22 N 52 48 DE3147301 Finowtal-PregnitzflieÃ  * 2 109,6299 0 E 13 37 N 52 49 DE3147303 Fledermausquartier Lagerbunker Pechteich 0,85 0 E 13 36 N 52 51 DE3148301 NonnenflieÃ -SchwÃ ¤rzetal * 488,58 0 E 13 46 N 52 48 DE3148302 Buckowseerinne * 531,79 0 E 13 44 N 52 53 DE3148303 Fledermauswochenstube in Eberswalde 0,02 0 E 13 47 N 52 50 DE3149301 Kanonen- und SchloÃ berg, SchÃ ¤fergrund * 88,73 0 E 13 56 N 52 48 DE3149302 Niederoderbruch 859,74 0 E 13 59 N 52 51 DE3149303 Plagefenn * 1 055,9301 0 E 13 56 N 52 52 DE3149304 Finowtal  RagÃ ¶ser FlieÃ  * 456,25 0 E 13 51 N 52 51 DE3150301 Pimpinellenberg * 6,01 0 E 14 1 N 52 51 DE3150302 Tongruben Neuenhagen * 120,83 0 E 14 2 N 52 49 DE3150303 Gabower Hangkante * 75,53 0 E 14 4 N 52 49 DE3150304 TrockenhÃ ¤nge Oderberge-Liepe * 56,11 0 E 14 1 N 52 51 DE3150325 Breitefenn * 28,99 0 E 14 02 N 52 53 DE3151301 Oderwiesen NeurÃ ¼dnitz * 1 035,28 0 E 14 11 N 52 49 DE3232301 Rohrberger Moor * 16 0 E 11 1 N 52 42 DE3232302 Jeetze zwischen Beetzendorf und Salzwedel 0 20,2 E 11 7 N 52 46 DE3232303 Waldgebiet Ferchau bei Salzwedel 718 0 E 11 5 N 52 47 DE3232304 Moorweide bei Stapen * 53 0 E 11 7 N 52 44 DE3233301 KÃ ¶he westlich Winterfeld * 46 0 E 11 10 N 52 44 DE3233302 Kuhschellenstandort bei Recklingen * 4 0 E 11 12 N 52 44 DE3234301 Kalbescher Werder bei Vienau * 137 0 E 11 27 N 52 42 DE3236301 Uchte unterhalb Goldbeck 0 14 E 11 49 N 52 45 DE3237301 Fasanengarten Iden * 61 0 E 11 53 N 52 47 DE3238301 Jederitzer Holz Ã ¶stlich Havelberg * 277 0 E 12 7 N 52 47 DE3238302 Elbaue zwischen Sandau und SchÃ ¶nhausen * 2 433 0 E 12 1 N 52 41 DE3238303 Kamernscher See und TrÃ ¼bengraben 284 0 E 12 5 N 52 44 DE3239301 Untere Havel und Schollener See * 4 536 0 E 12 12 N 52 46 DE3239302 RestwÃ ¤lder bei Rhinow 19,71 0 E 12 16 N 52 47 DE3240301 Unteres Rhinluch  Dreetzer See * 1 297,04 0 E 12 28 N 52 46 DE3240302 Gollenberg * 58,6 0 E 12 23 N 52 44 DE3241301 Friesacker Zootzen * 160,85 0 E 12 38 N 52 47 DE3241302 GÃ ¶rner See * 236,58 0 E 12 32 N 52 42 DE3243301 Oberes Rhinluch * 1 640,51 0 E 12 54 N 52 47 DE3243302 Mossberge 139,82 0 E 12 50 N 52 45 DE3243303 Oberes Rhinluch ErgÃ ¤nzung 316,07 0 E 12 48 N 52 49 DE3243304 Fledermausquartier StallgebÃ ¤ude in Linum 0,6 0 E 12 52 N 52 44 DE3244301 Kremmener Luch * 661,81 0 E 13 0 N 52 47 DE3244302 Kremmener Luch 540,4 0 E 13 0 N 52 47 DE3244303 BehrensbrÃ ¼ck * 375,68 0 E 13 9 N 52 46 DE3245301 Fledermauswinterquartier Lehnitz 0,76 0 E 13 17 N 52 46 DE3246301 Lubowsee * 75,85 0 E 13 23 N 52 44 DE3246302 Briesetal * 180,92 0 E 13 20 N 52 43 DE3246303 BuchenwÃ ¤lder am Liepnitzsee * 142,43 0 E 13 29 N 52 44 DE3247301 Biesenthaler Becken * 190,41 0 E 13 37 N 52 45 DE3247302 Biesenthaler Becken, Erweiterung * 769,49 0 E 13 37 N 52 45 DE3247303 Oberseemoor * 47,06 0 E 13 31 N 52 45 DE3247304 Rabenluch * 8,59 0 E 13 36 N 52 47 DE3247305 Finowtal-PregnitzflieÃ  ErgÃ ¤nzung 0,29 0 E 13 37 N 52 46 DE3248302 Trampe * 430,59 0 E 13 48 N 52 46 DE3248304 Fledermausquartier Kellerberg GrÃ ¼ntal 0,8 0 E 13 43 N 52 44 DE3249301 CÃ ¶thener FlieÃ tal * 74,78 0 E 13 56 N 52 47 DE3249302 Oderbruchrand Bad Freienwalde * 136,61 0 E 13 59 N 52 47 DE3249303 Fledermausquartier Haus Bethesda  0,04 0 E 14 1 N 52 46 DE3250301 Biesdorfer Kehlen * 64,78 0 E 14 5 N 52 43 DE3250302 Hutelandschaft Altranft-Sonnenburg * 571,36 0 E 14 4 N 52 45 DE3250303 Sonnenburger Wald und Ahrendskehle * 467,41 0 E 14 0 N 52 45 DE3250304 Trockenrasen Wriezen * 62,07 0 E 14 6 N 52 43 DE3250306 Fledermauswinterquartier SchieÃ gang 3,16 0 E 14 0 N 52 45 DE3252301 Odervorland Gieshof * 488,79 0 E 14 22 N 52 43 DE3331301 Hartauniederung zwischen LÃ ¼delsen und Ahlum * 50 0 E 10 57 N 52 41 DE3331302 Ohreaue * 603 0 E 10 52 N 52 39 DE3332301 Tangelnscher Bach und BruchwÃ ¤lder * 443 0 E 11 0 N 52 40 DE3332302 Jeetze sÃ ¼dlich Beetzendorf * 278 0 E 11 5 N 52 38 DE3333301 Buchenwald Ã ¶stlich KlÃ ¶tze 522 0 E 11 13 N 52 37 DE3333302 Eiskeller in KlÃ ¶tze 0,01 0 E 11 10 N 52 37 DE3334301 Secantsgraben, Milde und Biese * 472 0 E 11 24 N 52 38 DE3337301 SchieÃ platz Bindfelde Ã ¶stlich Stendal * 183 0 E 11 55 N 52 36 DE3337302 Stendaler Stadtforst * 128 0 E 11 55 N 52 37 DE3338301 BinnendÃ ¼ne bei Scharlibbe 44 0 E 12 5 N 52 41 DE3338302 Klietzer Heide 1 925 0 E 12 7 N 52 38 DE3339301 Niederung der Unteren Havel/GÃ ¼lper See * 7 349,0801 0 E 12 19 N 52 37 DE3339303 Buckow-Steckelsdorf-GÃ ¶ttlin * 288,72 0 E 12 16 N 52 36 DE3339304 Klietzer Heide * 655,08 0 E 12 14 N 52 38 DE3340302 Rodewaldsches Luch * 139,34 0 E 12 24 N 52 36 DE3340303 Hundewiesen 316,49 0 E 12 23 N 52 40 DE3341301 MÃ ¼hlenberg Nennhausen * 11 0 E 12 30 N 52 36 DE3341302 Teufelsberg oder Rhinsberg bei Landin * 4,47 0 E 12 31 N 52 40 DE3342301 Paulinenauer Luch * 212,19 0 E 12 42 N 52 41 DE3342302 Lindholz 112,36 0 E 12 43 N 52 40 DE3342303 Paulinenauer Luch ErgÃ ¤nzung * 157,05 0 E 12 46 N 52 42 DE3343301 Leitsakgraben * 995,89 0 E 12 57 N 52 38 DE3343302 Leitsakgraben ErgÃ ¤nzung * 39,3 0 E 12 53 N 52 38 DE3345301 Muhrgraben mit Teufelsbruch * 693,62 0 E 13 10 N 52 37 DE3346301 Tegeler FlieÃ tal * 377,36 0 E 13 20 N 52 37 DE3346302 Eichwerder Moorwiesen * 118,69 0 E 13 21 N 52 37 DE3346303 Toter See 81,22 0 E 13 21 N 52 40 DE3346304 Tegeler FlieÃ tal * 462,63 0 E 13 23 N 52 40 DE3347301 BÃ ¶rnicke 570,86 0 E 13 37 N 52 38 DE3347302 SchÃ ¶nower Heide * 589,6 0 E 13 30 N 52 41 DE3347303 Schlosspark Buch * 26,11 0 E 13 30 N 52 38 DE3348301 Weesower Luch 57,55 0 E 13 42 N 52 38 DE3349301 Blumenthal 136,75 0 E 13 54 N 52 39 DE3349302 FÃ ¤ngersee und unterer Gamengrund * 248,54 0 E 13 50 N 52 36 DE3349324 Gamengrundseen 166,48 0 E 13 51 N 52 40 DE3350302 Batzlower MÃ ¼hlenflieÃ   BÃ ¼chnitztal * 289,84 0 E 14 9 N 52 38 DE3352301 Oderaue Kienitz * 1 086,62 0 E 14 29 N 52 39 DE3353301 Oderaue Genschmar * 252,81 0 E 14 32 N 52 37 DE3434301 JÃ ¤venitzer Moor * 508 0 E 11 29 N 52 30 DE3434302 Kellerberge nordÃ ¶stlich Gardelegen 116 0 E 11 27 N 52 32 DE3434303 Brauereikeller Gardelegen 0,01 0 E 11 22 N 52 31 DE3435301 Mooswiese Hottendorf Ã ¶stlich Gardelegen 51 0 E 11 31 N 52 31 DE3435302 Spitzberg sÃ ¼dwestlich Klinke * 0,18 0 E 11 35 N 52 34 DE3436301 Fenn in Wittenmoor * 6 0 E 11 41 N 52 32 DE3437302 Elbaue zwischen Derben und SchÃ ¶nhausen * 4 371 0 E 11 58 N 52 30 DE3437303 Stendaler Rohrwiesen 180 0 E 11 53 N 52 33 DE3439302 GroÃ es Fenn * 83,71 0 E 12 16 N 52 33 DE3439303 Niederung der Unteren Havel/GÃ ¼lper See ErgÃ ¤nzung * 8,82 0 E 12 18 N 52 30 DE3440301 Pritzerber Laake * 511,34 0 E 12 26 N 52 32 DE3440304 GrÃ ¤ninger See 137,72 0 E 12 28 N 52 35 DE3440305 Niederung der Unteren Havel/GÃ ¼lper See KorrekturflÃ ¤che * 14,9 0 E 12 26 N 52 29 DE3441301 WeiÃ es Fenn und DÃ ¼nenheide * 180,55 0 E 12 31 N 52 31 DE3442302 Bagower MÃ ¼hlenberg * 6,52 0 E 12 42 N 52 31 DE3442303 Bagower Bruch * 154,37 0 E 12 41 N 52 31 DE3442304 Beetzsee-Rinne und Niederungen * 916,3 0 E 12 43 N 52 32 DE3442305 Fledermausquartier in Klein Behnitz (Wohnhaus) 0,57 0 E 12 42 N 52 34 DE3443301 Heimsche Heide ErgÃ ¤nzung 45,63 0 E 12 57 N 52 35 DE3444303 DÃ ¶beritzer Heide * 2 789,53 0 E 13 2 N 52 30 DE3444304 Heimsche Heide 817,34 0 E 13 1 N 52 35 DE3444305 Rhinslake bei Rohrbeck 49,3 0 E 13 1 N 52 32 DE3444306 Falkenseer Kuhlaake 169,65 0 E 13 8 N 52 34 DE3444307 Bredower Forst 250,97 0 E 13 1 N 52 34 DE3444308 Fort Hahneberg 10 0 E 13 8 N 52 31 DE3445301 Spandauer Forst * 1 347,3199 0 E 13 8 N 52 35 DE3445302 Zitadelle Spandau 0,44 0 E 13 12 N 52 32 DE3445303 Wasserwerk Tegel 0,73 0 E 13 16 N 52 34 DE3445304 Baumberge * 42,53 0 E 13 13 N 52 36 DE3445305 FlieÃ wiese Ruhleben 14,46 0 E 13 14 N 52 31 DE3447301 Falkenberger Rieselfelder * 84,88 0 E 13 33 N 52 37 DE3448301 Langes ElsenflieÃ  und Wegendorfer MÃ ¼hlenflieÃ  * 211,07 0 E 13 44 N 52 35 DE3448302 Fredersdorfer MÃ ¼hlenflieÃ , Breites und Krummes Luch * 800,04 0 E 13 45 N 52 31 DE3448303 Wiesengrund * 82,66 0 E 13 43 N 52 33 DE3449301 Herrensee, Lange-Damm-Wiesen und BarnimhÃ ¤nge * 783,99 0 E 13 50 N 52 31 DE3449302 Lange Dammwiesen und Unteres Annatal * 220,36 0 E 13 51 N 52 31 DE3449303 Zimmersee 55,71 0 E 13 55 N 52 32 DE3450301 Klobichsee * 550,36 0 E 14 7 N 52 33 DE3450302 Ruhlsdorfer Bruch * 170,96 0 E 14 0 N 52 34 DE3450303 Stobbertal * 865,78 0 E 14 8 N 52 34 DE3450304 Gumnitz und GroÃ er Schlagenthinsee * 204,18 0 E 14 5 N 52 31 DE3450305 Rotes Luch Tiergarten * 1 255,66 0 E 14 0 N 52 30 DE3450306 Tornowseen  Pritzhagener Berge * 682,48 0 E 14 4 N 52 35 DE3450307 SchermÃ ¼tzelsee * 363,31 0 E 14 3 N 52 34 DE3450308 Buckow-Waldsieversdorfer Niederungslandschaft * 150,65 0 E 14 4 N 52 33 DE3450309 MÃ ¼ncheberg * 845,22 0 E 14 7 N 52 30 DE3450320 MÃ ¼ncheberg ErgÃ ¤nzung 687,1 0 E 14 10 N 52 31 DE3451301 Gusower Niederheide * 65,71 0 E 14 19 N 52 34 DE3452302 Wilder Berg bei Seelow * 81,35 0 E 14 24 N 52 31 DE3453301 Oderinsel Kietz * 174,68 0 E 14 37 N 52 34 DE3513332 Gehn * 508,3 0 E 7 55 N 52 26 DE3535301 Colbitz-Letzlinger Heide * 19 348 0 E 11 33 N 52 24 DE3536301 Mahlpfuhler Fenn * 1 210 0 E 11 44 N 52 26 DE3536302 Tanger-Mittel- und Unterlauf * 74 0 E 11 50 N 52 29 DE3536303 Eschengehege nÃ ¶rdlich TangerhÃ ¼tte * 162 0 E 11 47 N 52 27 DE3536304 KleingewÃ ¤sser westlich Werlberge 49 0 E 11 40 N 52 27 DE3537303 SÃ ¼ppling westlich WeiÃ ewarte * 485 0 E 11 50 N 52 28 DE3540301 GroÃ e Freiheit bei Plaue 77,51 0 E 12 24 N 52 24 DE3540302 Pelze 83,78 0 E 12 22 N 52 25 DE3541301 Mittlere Havel * 800,83 0 E 12 36 N 52 25 DE3542301 Ketziner Havelinseln * 233,26 0 E 12 49 N 52 28 DE3542302 Deetzer HÃ ¼gel * 33,48 0 E 12 44 N 52 25 DE3542303 Deetzer HÃ ¼gel ErgÃ ¤nzung * 54,25 0 E 12 49 N 52 24 DE3542304 SteppenhÃ ¼gel im Havelland * 26,03 0 E 12 47 N 52 29 DE3542305 Mittlere Havel ErgÃ ¤nzung * 2 524,3701 0 E 12 39 N 52 26 DE3543301 Krielower See 158,67 0 E 12 51 N 52 25 DE3543302 Obere Wublitz 101,12 0 E 12 57 N 52 27 DE3543304 Wolfsbruch 112,4 0 E 12 55 N 52 24 DE3544301 Pfaueninsel * 88,34 0 E 13 7 N 52 26 DE3544302 Giebelfenn * 12,35 0 E 13 5 N 52 28 DE3544303 Ferbitzer Bruch * 1 156,37 0 E 13 0 N 52 29 DE3544304 Sacrower See und KÃ ¶nigswald 801,37 0 E 13 5 N 52 26 DE3544305 Heldbockeichen 23,01 0 E 13 3 N 52 25 DE3545301 Grunewald * 1 591,67 0 E 13 15 N 52 28 DE3547301 Wasserwerk Friedrichshagen 9,77 0 E 13 38 N 52 27 DE3547302 Teufelsseemoor KÃ ¶penick * 6,45 0 E 13 38 N 52 25 DE3548301 MÃ ¼ggelspree-MÃ ¼ggelsee * 1 679,8199 0 E 13 41 N 52 25 DE3548302 Wilhelmshagen-Woltersdorfer DÃ ¼nenzug * 190,86 0 E 13 42 N 52 26 DE3548305 Fledermausrevier RÃ ¼dersdorf 2,71 0 E 13 47 N 52 29 DE3549301 LÃ ¶cknitztal * 488,37 0 E 13 53 N 52 25 DE3549303 Maxsee * 349,23 0 E 13 58 N 52 28 DE3551301 Matheswall/Schmielensee * 107,21 0 E 14 19 N 52 25 DE3551302 Lietzener MÃ ¼hlental * 139,78 0 E 14 19 N 52 27 DE3551303 Marxdorfer MaserkÃ ¼tten 21,39 0 E 14 15 N 52 28 DE3551304 Graning 475,85 0 E 14 17 N 52 25 DE3551325 Matheswall/Schmielensee ErgÃ ¤nzung 74,16 0 E 14 18 N 52 24 DE3552301 Treplin-Alt Zeschdorfer FlieÃ tal * 125,64 0 E 14 24 N 52 24 DE3552303 Lietzen/DÃ ¶bberin 449,6 0 E 14 21 N 52 27 DE3552304 Langer Grund-Kohlberg * 128,97 0 E 14 26 N 52 29 DE3552305 Erweiterung OderhÃ ¤nge Mallnow * 181,44 0 E 14 29 N 52 28 DE3552306 OderhÃ ¤nge Mallnow * 109,4 0 E 14 28 N 52 28 DE3553301 Oderberge * 12,82 0 E 14 32 N 52 24 DE3553303 Zeisigberg * 5,16 0 E 14 34 N 52 28 DE3553305 Priesterschlucht * 6 0 E 14 32 N 52 29 DE3553306 Trockenrasen am Oderbruch * 129,04 0 E 14 27 N 52 28 DE3553307 Lebuser Odertal * 444,96 0 E 14 31 N 52 24 DE3553308 Oder-NeiÃ e ErgÃ ¤nzung * 2 932,74 0 E 14 33 N 52 19 DE3613301 Grasmoor * 24 0 E 7 54 N 52 23 DE3613303 Vogelpohl 260 0 E 7 54 N 52 21 DE3613304 WÃ ¤ldchen nÃ ¶rdlich Westerkappeln 35 0 E 7 52 N 52 22 DE3613331 Achmer Sand 278,17 0 E 7 55 N 52 22 DE3613332 DÃ ¼te (mit NebenbÃ ¤chen) * 117,5 0 E 7 58 N 52 15 DE3614332 Kammmolch-Biotop Palsterkamp 63,36 0 E 8 6 N 52 18 DE3614333 Piesbergstollen 1,12 0 E 8 1 N 52 19 DE3614334 Fledermauslebensraum Wiehengebirge bei OsnabrÃ ¼ck * 1 167,04 0 E 8 4 N 52 22 DE3614335 Mausohr-Jagdgebiet Belm 293,39 0 E 8 11 N 52 19 DE3616301 Obere Hunte * 147 0 E 8 25 N 52 16 DE3618301 GroÃ es Torfmoor, Altes Moor * 606 0 E 8 41 N 52 21 DE3635302 Colbitzer Lindenwald 527 0 E 11 33 N 52 19 DE3636302 Erlen-Eschenwald westlich Mahlwinkel * 208 0 E 11 45 N 52 23 DE3636303 Fledermausquartier Bunker Dornberg 0,12 0 E 11 42 N 52 19 DE3637301 Elbaue bei Bertingen * 2 748 0 E 11 54 N 52 21 DE3637302 BÃ ¼rgerholz bei Burg * 941 0 E 11 55 N 52 18 DE3638301 GÃ ¼sener Niederwald * 447 0 E 12 1 N 52 20 DE3639301 Fiener Bruch 159 0 E 12 12 N 52 19 DE3640301 GrÃ ¤nert * 465,28 0 E 12 27 N 52 21 DE3640302 Buckau und NebenflieÃ e ErgÃ ¤nzung 136,83 0 E 12 26 N 52 17 DE3641303 Bruchwald Rosdunk 96,54 0 E 12 34 N 52 22 DE3641304 Krahner Busch * 166,73 0 E 12 31 N 52 18 DE3641305 Stadthavel * 258,56 0 E 12 31 N 52 23 DE3641306 Plane ErgÃ ¤nzung * 325,85 0 E 12 35 N 52 13 DE3642301 Lehniner Mittelheide und Quellgebiet der Emster 596,83 0 E 12 45 N 52 18 DE3642302 Rietzer See * 1 133,34 0 E 12 40 N 52 22 DE3642303 Kolpinsee und MÃ ¼ckenfenn 76,34 0 E 12 47 N 52 19 DE3642304 Michelsdorfer MÃ ¼hlberg * 11,05 0 E 12 42 N 52 18 DE3643301 Kleiner Plessower See * 101,51 0 E 12 51 N 52 23 DE3643303 Glindower Alpen * 108,81 0 E 12 55 N 52 21 DE3643304 Streuwiesen bei Werder 71,76 0 E 12 54 N 52 23 DE3644301 Saarmunder Berg * 76,71 0 E 13 6 N 52 18 DE3644302 Moosfenn * 3,04 0 E 13 3 N 52 21 DE3644303 Parforceheide 256,45 0 E 13 10 N 52 21 DE3645301 Teltowkanal-Aue * 12,88 0 E 13 11 N 52 23 DE3645302 Genshagener Busch * 282,36 0 E 13 18 N 52 20 DE3646302 Glasowbachniederung * 98,86 0 E 13 25 N 52 20 DE3646303 Brunnluch 39,98 0 E 13 29 N 52 19 DE3648302 Triebschsee * 44,88 0 E 13 48 N 52 20 DE3648303 Wernsdorfer See 119,86 0 E 13 42 N 52 22 DE3649301 Swatzke und Skabyberge * 467,31 0 E 13 50 N 52 20 DE3649302 GroÃ es FÃ ¼rstenwalder Stadtluch * 84,54 0 E 13 56 N 52 21 DE3649303 MÃ ¼ggelspreeniederung * 630,47 0 E 13 53 N 52 22 DE3651301 Kersdorfer See * 198,88 0 E 14 15 N 52 19 DE3651302 Glieningmoor * 150,71 0 E 14 12 N 52 21 DE3651303 Spree * 2 323,8601 0 E 14 1 N 52 6 DE3652301 BooÃ ener Teichgebiet * 98,07 0 E 14 29 N 52 23 DE3652302 Oberes Klingetal 18,34 0 E 14 29 N 52 20 DE3653301 Eichwald und BuschmÃ ¼hle * 228,08 0 E 14 34 N 52 18 DE3653302 Oderwiesen nÃ ¶rdlich Frankfurt * 212,1 0 E 14 32 N 52 22 DE3653303 Fauler See/Markendorfer Wald * 169,21 0 E 14 30 N 52 18 DE3653304 Fledermausquartier Brauereikeller Frankfurt (Oder) 0,25 0 E 14 33 N 52 20 DE3653305 Oderwiesen am Eichwald * 51,94 0 E 14 33 N 52 18 DE3653326 Fledermausquartier GÃ ¼ldendorfer Eiskeller 0,11 0 E 14 31 N 52 18 DE3712301 Stollen bei IbbenbÃ ¼ren-Osterledde 0,16 0 E 7 48 N 52 16 DE3712302 Sandsteinzug Teutoburger Wald * 94 0 E 7 46 N 52 13 DE3712303 Kirche in Ledde (Kreis Steinfurt) 0,032 0 E 7 48 N 52 14 DE3713301 Silberberg 37,45 0 E 7 57 N 52 12 DE3713302 Habichtswald * 404 0 E 7 53 N 52 14 DE3713304 Stollen westlich Leeden 0,31 0 E 7 52 N 52 12 DE3713305 Permer Stollen 0,31 0 E 7 50 N 52 15 DE3713331 HÃ ¼ggel, Heidhornberg und Roter Berg 249,84 0 E 7 58 N 52 13 DE3714331 Teiche an den Sieben Quellen 48,38 0 E 8 2 N 52 11 DE3715331 Else und obere Hase 55,13 0 E 8 29 N 52 11 DE3717301 Limberg 173 0 E 8 30 N 52 17 DE3718301 Stollen OberlÃ ¼bbe, Elfter Kopf 8 0 E 8 44 N 52 16 DE3718302 Schloss Ulenburg 0,11 0 E 8 41 N 52 13 DE3719301 WÃ ¤lder bei Porta Westfalica 1 475 0 E 8 50 N 52 15 DE3719302 Unternammerholz 79 0 E 8 58 N 52 15 DE3719331 Unternammerholz (niedersÃ ¤chsischer Teil) * 23,53 0 E 8 58 N 52 15 DE3720301 SÃ ¼ntel, Wesergebirge, Deister * 2 497 0 E 9 31 N 52 14 DE3720331 Teufelsbad * 66,76 0 E 9 7 N 52 14 DE3720332 Mausohr-Quartiere Wesergebirge 0,21 0 E 9 2 N 52 13 DE3723331 Oberer Feldbergstollen im Deister 0,14 0 E 9 31 N 52 15 DE3734301 Olbe- und Bebertal sÃ ¼dlich Haldensleben * 144 0 E 11 23 N 52 14 DE3734302 Haldensleben, Fledermausquartier Bornsche Str. 25 0,01 0 E 11 24 N 52 17 DE3734303 Bebertal bei Hundisburg * 114 0 E 11 24 N 52 15 DE3735301 Untere Ohre 0 39,4 E 11 32 N 52 15 DE3736301 Elbaue sÃ ¼dlich RogÃ ¤tz mit OhremÃ ¼ndung * 1 663 0 E 11 44 N 52 16 DE3737301 Heide sÃ ¼dlich Burg 88 0 E 11 51 N 52 14 DE3737302 Ihle zwischen Friedensau und Grabow 0 4,8 E 11 57 N 52 13 DE3738301 Ringelsdorfer-, Gloine- und Dreibachsystem im VorflÃ ¤ming * 319 0 E 12 7 N 52 14 DE3740301 Riembach * 109,87 0 E 12 23 N 52 12 DE3740302 Buckau und NebenflieÃ e * 938,33 0 E 12 20 N 52 13 DE3740303 Verlorenwasserbach * 469,69 0 E 12 26 N 52 14 DE3741301 Bullenberger Bach * 275,95 0 E 12 31 N 52 14 DE3741302 Mittelbruch 50,98 0 E 12 33 N 52 12 DE3742301 Baitzer Bach 20,54 0 E 12 40 N 52 13 DE3742302 Hackenheide 1 208,85 0 E 12 46 N 52 14 DE3743301 Seddiner Heidemoore und DÃ ¼ne 21,35 0 E 12 59 N 52 16 DE3744301 Nuthe-Nieplitz-Niederung * 5 584,5698 0 E 13 8 N 52 16 DE3745302 Kalkmagerrasen Trebbin * 11,47 0 E 13 15 N 52 13 DE3746302 Prierowsee * 210,57 0 E 13 27 N 52 14 DE3746303 Galgenberge * 138,37 0 E 13 29 N 52 12 DE3746304 DÃ ¼nen Dabendorf * 19,02 0 E 13 26 N 52 14 DE3746305 KÃ ¶nigsgraben und Schleuse Mellensee * 42,67 0 E 13 25 N 52 12 DE3746307 MÃ ¼llergraben * 72,79 0 E 13 27 N 52 12 DE3746308 Umgebung Prierowsee * 347,98 0 E 13 27 N 52 14 DE3746309 ZÃ ¼low-Niederung 57,19 0 E 13 26 N 52 16 DE3747301 Sutschketal 63,17 0 E 13 36 N 52 14 DE3747302 Tiergarten * 153,26 0 E 13 39 N 52 17 DE3747304 PÃ ¤tzer Hintersee * 460,99 0 E 13 37 N 52 12 DE3747305 GroÃ machnower Weinberg 12,89 0 E 13 30 N 52 16 DE3748301 Dolgensee 308,45 0 E 13 45 N 52 14 DE3748304 Radeberge * 269,66 0 E 13 41 N 52 12 DE3748305 Skabyer Torfgraben * 304,94 0 E 13 44 N 52 17 DE3748306 FÃ ¶rstersee * 68,53 0 E 13 42 N 52 12 DE3748307 Dubrow * 191,54 0 E 13 43 N 52 12 DE3748308 Skabyer Torfgraben ErgÃ ¤nzung * 5,52 0 E 13 44 N 52 16 DE3749301 GroÃ  Schauener Seenkette * 1 912,47 0 E 13 54 N 52 12 DE3749302 Luchwiesen * 109,57 0 E 13 54 N 52 15 DE3749303 Kanalwiesen Wendisch Rietz * 109,36 0 E 13 59 N 52 13 DE3749304 Griesenseen * 112,91 0 E 13 57 N 52 12 DE3749305 Linowsee-Dutzendsee * 60 0 E 13 50 N 52 12 DE3749306 Storkower Kanal * 97,62 0 E 13 51 N 52 16 DE3749307 BinnendÃ ¼ne Waltersberge * 13,97 0 E 13 57 N 52 16 DE3749308 Kolpiner Seen 39,35 0 E 13 59 N 52 17 DE3749309 GroÃ  Schauener Seenkette ErgÃ ¤nzung * 281,15 0 E 13 52 N 52 14 DE3751301 Schwarzberge und Spreeniederung * 741,38 0 E 14 16 N 52 14 DE3751302 Drahendorfer Spreeniederung * 618,18 0 E 14 16 N 52 17 DE3752301 Buschschleuse * 1 239,62 0 E 14 20 N 52 17 DE3752302 Unteres Schlaubetal * 363,34 0 E 14 25 N 52 12 DE3752303 Unteres Schlaubetal ErgÃ ¤nzung * 305,99 0 E 14 26 N 52 14 DE3752304 Fledermausquartier Markendorfer Eiskeller 2,13 0 E 14 28 N 52 17 DE3753301 Ziltendorfer DÃ ¼ne * 7,31 0 E 14 37 N 52 12 DE3753302 WacholderhÃ ¤nge Lossow 3,99 0 E 14 32 N 52 16 DE3753303 Fledermausquartier Keller der ehem. Marmeladenfabrik Brieskow-F. 0,17 0 E 14 33 N 52 14 DE3754303 Mittlere Oder * 1 385,64 0 E 14 41 N 52 15 DE3813302 NÃ ¶rdliche Teile des Teutoburger Waldes mit Intruper Berg * 783 0 E 8 1 N 52 9 DE3813303 Stollen Lienen-Holperdorp 0,22 0 E 7 56 N 52 10 DE3813331 Teutoburger Wald, Kleiner Berg * 2 294,46 0 E 8 7 N 52 7 DE3814331 Andreasstollen 0,1 0 E 8 6 N 52 10 DE3817301 System Else/Werre 62 0 E 8 32 N 52 11 DE3818301 Salzquellen bei der Loose * 6 0 E 8 46 N 52 6 DE3818302 Wald nÃ ¶rdlich Bad Salzuflen * 212 0 E 8 43 N 52 6 DE3819301 Rotenberg, BÃ ¤renkopf, Habichtsberg und Wihupsberg * 381 0 E 8 57 N 52 7 DE3819302 Auf dem Bockshorn 28 0 E 8 57 N 52 11 DE3820331 Ostenuther Kiesteiche 41,23 0 E 9 1 N 52 10 DE3821331 Rinderweide * 38,22 0 E 9 11 N 52 8 DE3822331 Hamel und NebenbÃ ¤che * 253,2 0 E 9 27 N 52 8 DE3823301 Ith * 3 655 0 E 9 34 N 52 1 DE3823332 HÃ ¶hlengebiet im Kleinen Deister * 106,71 0 E 9 34 N 52 11 DE3825301 Haseder Busch, Giesener Berge, Gallberg, Finkenberg * 742 0 E 9 54 N 52 10 DE3825302 Tongrube Ochtersum 1,42 0 E 9 56 N 52 7 DE3825331 Beuster (mit NSG Am roten Steine ) * 87,71 0 E 9 55 N 52 6 DE3827332 Kammmolch-Biotop Tagebau Haverlahwiese 116,7 0 E 10 19 N 52 6 DE3835301 Stromelbe im Stadtzentrum Magdeburg 64 0 E 11 38 N 52 7 DE3837301 Ehle zwischen MÃ ¶ckern und Elbe 0 29,8 E 11 52 N 52 5 DE3838301 BÃ ¼rgerholz bei Rosian * 105 0 E 12 7 N 52 6 DE3839301 Altengrabower Heide 2 847 0 E 12 13 N 52 8 DE3839302 Schweinitz bei Loburg 109 0 E 12 11 N 52 6 DE3840301 Schlamau * 69,59 0 E 12 27 N 52 7 DE3840302 Arensnest 119,83 0 E 12 25 N 52 8 DE3840303 Fledermausquartier Wiesenburg 1,11 0 E 12 27 N 52 6 DE3841301 Belziger Bach * 180,78 0 E 12 37 N 52 10 DE3842301 Plane * 808,71 0 E 12 41 N 52 6 DE3843301 Obere Nieplitz * 591,23 0 E 12 56 N 52 8 DE3844301 Dobbrikower Weinberg * 6,39 0 E 13 3 N 52 9 DE3845301 Seeluch-Priedeltal * 265,32 0 E 13 10 N 52 11 DE3845302 Gadsdorfer Torfstiche und Luderbusch * 91,5 0 E 13 19 N 52 11 DE3845303 Kummersdorfer Heide/Breiter Steinbusch * 946,88 0 E 13 19 N 52 7 DE3845304 Schulzensee * 17,73 0 E 13 18 N 52 9 DE3845305 Rauhes Luch * 111,66 0 E 13 10 N 52 8 DE3845306 Teufelssee * 8,54 0 E 13 19 N 52 8 DE3845307 Nuthe, HammerflieÃ  und Eiserbach * 815,19 0 E 13 11 N 52 10 DE3846302 Horstfelder und Hechtsee * 248,48 0 E 13 24 N 52 11 DE3846303 Fauler See * 21,16 0 E 13 24 N 52 8 DE3846305 MÃ ¶nnigsee 39,36 0 E 13 23 N 52 6 DE3846306 Wehrdamm/Mellensee/Kleiner WÃ ¼nsdorfer See * 697,93 0 E 13 26 N 52 11 DE3846307 Sperenberger GipsbrÃ ¼che * 21,75 0 E 13 22 N 52 8 DE3846308 Kummersdorfer Heide/Breiter Steinbusch ErgÃ ¤nzung * 97,24 0 E 13 20 N 52 7 DE3847301 LÃ ¶ptener Fenne-Wustrickwiesen * 218,03 0 E 13 39 N 52 9 DE3847302 MÃ ¼hlenflieÃ -SÃ ¤gebach * 164,85 0 E 13 35 N 52 7 DE3847303 Kleine und Mittelleber * 75,19 0 E 13 33 N 52 7 DE3847304 TÃ ¶pchiner Seen * 374,94 0 E 13 35 N 52 10 DE3847305 GroÃ er und Westufer Kleiner Zeschsee * 107,05 0 E 13 31 N 52 6 DE3847306 GroÃ er und Kleiner MÃ ¶ggelinsee * 334,69 0 E 13 30 N 52 8 DE3847307 JÃ ¤gersberg-Schirknitzberg * 1 596,99 0 E 13 30 N 52 10 DE3847308 Briesensee und Klingeberg * 79,19 0 E 13 36 N 52 6 DE3847309 Heideseen bei GroÃ  KÃ ¶ris * 255,38 0 E 13 38 N 52 11 DE3847310 Leue-Wilder See * 50,5 0 E 13 37 N 52 11 DE3847311 MÃ ¼hlenflieÃ -SÃ ¤gebach ErgÃ ¤nzung 115,85 0 E 13 35 N 52 7 DE3848302 Dahmetal * 797,3 0 E 13 44 N 52 6 DE3848303 Stintgraben * 109,38 0 E 13 43 N 52 9 DE3848304 Katzenberge * 143,41 0 E 13 44 N 52 11 DE3848305 Streganzer Berg * 159,33 0 E 13 48 N 52 11 DE3848306 Streganzsee-Dahme und BÃ ¼rgerheide * 1 657,9399 0 E 13 46 N 52 9 DE3849301 Milaseen * 117,11 0 E 13 56 N 52 9 DE3849302 Josinskyluch 172,1 0 E 13 57 N 52 7 DE3849303 Kienheide * 922,85 0 E 13 56 N 52 10 DE3849304 Laie  Langes Luch 88,11 0 E 13 53 N 52 8 DE3849305 Erweiterung Josinskyluch  Krumme Spree 68,32 0 E 13 57 N 52 7 DE3850301 Schwenower Forst * 789,11 0 E 14 1 N 52 8 DE3850302 SpreebÃ ¶gen bei Briescht 110,26 0 E 14 8 N 52 6 DE3850303 Schwenower Forst ErgÃ ¤nzung 29,17 0 E 14 2 N 52 9 DE3851301 Spreewiesen sÃ ¼dlich Beeskow * 483,23 0 E 14 13 N 52 8 DE3852301 Oberes Demnitztal * 87,42 0 E 14 24 N 52 10 DE3852302 Schlaubetal * 128 0 E 14 26 N 52 8 DE3852303 Oelseniederung mit Torfstichen * 86,06 0 E 14 22 N 52 9 DE3852304 Schlaubetal * 1 322,5601 0 E 14 27 N 52 7 DE3852305 Teufelssee und Urwald FÃ ¼nfeichen 157,07 0 E 14 28 N 52 10 DE3853301 Klautzke-See und Waldmoore mit Kobbelke * 328,75 0 E 14 32 N 52 6 DE3853302 TrockenhÃ ¤nge Lawitz * 28,26 0 E 14 38 N 52 6 DE3853303 Pohlitzer MÃ ¼hlenflieÃ  * 104,46 0 E 14 34 N 52 10 DE3854301 Fledermausquartier Kraftwerksruine Vogelsang 19,19 0 E 14 42 N 52 10 DE3917301 Sparrenburg 6 0 E 8 31 N 52 1 DE3918301 Hardisser Moor * 29 0 E 8 49 N 52 1 DE3919302 Begatal * 494 0 E 9 3 N 52 0 DE3922301 Emmer * 658,67 0 E 9 20 N 52 1 DE3923331 Kanstein im ThÃ ¼ster Berg * 83,73 0 E 9 38 N 52 3 DE3924301 Sieben Berge, Vorberge 2 711 0 E 9 51 N 52 1 DE3924331 Duinger Wald mit Doberg und Weenzer Bruch * 439,71 0 E 9 41 N 51 59 DE3925331 Riehe, Alme, Gehbeck und Subeck * 12,17 0 E 9 59 N 52 1 DE3925332 Kammmolch-Biotop RÃ ¶derhofer Teiche 79,31 0 E 9 59 N 52 5 DE3926331 Nette und Sennebach * 292,05 0 E 10 7 N 51 58 DE3926332 Steinberg bei Wesseln 14,83 0 E 10 1 N 52 5 DE3927301 Hainberg, Bodensteiner Klippen 1 191 0 E 10 13 N 52 2 DE3927302 Innerste-Aue (mit Kahnstein) * 266 0 E 10 22 N 51 59 DE3928301 Salzgitterscher HÃ ¶henzug (SÃ ¼dteil) * 2013 0 E 10 25 N 52 0 DE3933302 Kloster in Remkersleben 0,01 0 E 11 19 N 52 5 DE3935301 SÃ ¼lzetal bei SÃ ¼lldorf * 76 0 E 11 35 N 52 2 DE3936301 Elbaue zwischen SaalemÃ ¼ndung und Magdeburg * 6 589 0 E 11 43 N 52 5 DE3936302 BinnendÃ ¼ne Gommern * 5 0 E 11 49 N 52 3 DE3939301 Obere Nuthe-LÃ ¤ufe * 853 0 E 12 14 N 52 1 DE3940301 Golmengliner Forst und Schleesen im FlÃ ¤ming 498 0 E 12 21 N 52 2 DE3940302 LÃ ¶hnsdorfer Revier bei GÃ ¶ritz 91 0 E 12 27 N 52 1 DE3940303 FlÃ ¤mingbuchen 146,95 0 E 12 26 N 52 2 DE3941301 Planetal * 104,32 0 E 12 36 N 52 2 DE3942301 FlÃ ¤mingrummeln und Trockenkuppen * 180,68 0 E 12 33 N 52 4 DE3943302 Zarth * 260,75 0 E 12 54 N 52 5 DE3943303 Heide Malterhausen * 247,81 0 E 12 58 N 52 1 DE3944301 Forst Zinna/Keilberg * 7 093 0 E 13 5 N 52 3 DE3944302 GrÃ ¼na 1,02 0 E 13 5 N 52 2 DE3945303 Heidehof-Golmberg * 8 702,6699 0 E 13 19 N 52 1 DE3945304 StÃ ¤rtchen und Freibusch * 181,6 0 E 13 16 N 52 3 DE3945305 Espenluch und StÃ ¼lper See * 78,72 0 E 13 18 N 52 2 DE3946301 SchÃ ¶bendorfer Busch * 812,39 0 E 13 24 N 52 4 DE3946302 Park StÃ ¼lpe und SchÃ ¶nefelder Busch 49,74 0 E 13 21 N 52 4 DE3947301 Massow 441,39 0 E 13 37 N 52 4 DE3947302 Replinchener See * 12,28 0 E 13 39 N 52 5 DE3947303 Kiesgrube Spitzenberge * 3,24 0 E 13 30 N 52 2 DE3947304 GlashÃ ¼tte/Mochheide * 1 377,42 0 E 13 36 N 52 1 DE3948301 Luchsee 113,13 0 E 13 47 N 52 2 DE3948302 Verlandungszone KÃ ¶thener See * 66,46 0 E 13 49 N 52 4 DE3948303 Heideseen 238,64 0 E 13 46 N 52 4 DE3948304 Erweiterung Heideseen Verlandungszone KÃ ¶thener See  westlicher Teil * 229,41 0 E 13 47 N 52 4 DE3949301 Unterspreewald * 2 520,51 0 E 13 52 N 52 3 DE3949302 Pretschener Spreeniederung * 798,7 0 E 13 56 N 52 4 DE3949303 Meiereisee und Kriegbuschwiesen * 117,23 0 E 13 50 N 52 0 DE3949304 DÃ ¼rrenhofer Moor 13,93 0 E 13 56 N 52 2 DE3950301 Dollgener Grund 78,4 0 E 14 1 N 52 0 DE3950303 Teufelsluch 49,2 0 E 14 3 N 52 3 DE3951301 Stockshof-Behlower Wiesen * 492,88 0 E 14 17 N 52 0 DE3951302 Alte SpreemÃ ¼ndung 108,06 0 E 14 11 N 52 4 DE3951303 Dammer Moor * 169,96 0 E 14 16 N 52 0 DE3951305 Uferwiesen bei Niewisch 6,03 0 E 14 13 N 52 4 DE3951306 Fledermauswochenstube in Niewisch 0,12 0 E 14 13 N 52 4 DE3952301 Reicherskreuzer Heide und Schwanensee * 3 076,8301 0 E 14 27 N 52 0 DE3952302 KrÃ ¼ger-, RÃ ¤hden- und MÃ ¶schensee * 218,86 0 E 14 27 N 52 3 DE3953301 Trautzke-Seen und Moore * 68,36 0 E 14 32 N 52 1 DE3953302 Dorchetal * 131,08 0 E 14 37 N 52 4 DE3953303 Fledermausquartier Bahnhof Neuzelle 0,77 0 E 14 39 N 52 6 DE3954301 Oder-NeiÃ e * 602,18 0 E 14 42 N 52 5 DE4017301 Ã stlicher Teutoburger Wald * 5 312 0 E 8 17 N 52 5 DE4018301 Donoperteich-Hiddeser Bent * 108 0 E 8 48 N 51 55 DE4020301 Teiche am Steinheimer Holz * 3 0 E 9 6 N 51 54 DE4021301 Emmertal 352 0 E 9 14 N 51 58 DE4021302 Schildberg 124 0 E 9 16 N 51 57 DE4021303 WÃ ¤lder bei Blomberg * 1 381 0 E 9 9 N 51 57 DE4022301 MÃ ¼hlenberg bei Pegestorf * 11 0 E 9 28 N 51 55 DE4022302 Burgberg, Heinsener Klippen, RÃ ¼hler Schweiz * 2 695,8301 0 E 9 30 N 51 54 DE4022331 Mausohr-Wochenstubengebiet bei Polle 0,05 0 E 9 25 N 51 54 DE4023331 Quellsumpf am Heiligenberg * 5,97 0 E 9 30 N 51 59 DE4023332 Lenne * 48,35 0 E 9 38 N 51 55 DE4024301 Amphibienbiotope an der Hohen Warte * 77 0 E 9 44 N 51 58 DE4024331 Asphaltstollen im Hils 2,6 0 E 9 42 N 51 55 DE4024332 LaubwÃ ¤lder und Klippenbereiche im Selter, Hils und Greener Wald * 1 521,99 0 E 9 53 N 51 54 DE4037302 Elbaue Steckby-LÃ ¶dderitz * 3 319 0 E 11 58 N 51 54 DE4037303 Saaleaue bei GroÃ  Rosenburg 538 0 E 11 46 N 51 55 DE4038301 Keller SchloÃ ruine Zerbst 0,01 0 E 12 4 N 51 57 DE4039301 Rossel, Buchholz und Streetzer Busch nÃ ¶rdlich RoÃ lau * 220 0 E 12 20 N 51 57 DE4039302 Olbitzbach-Niederung nordÃ ¶stlich RoÃ lau * 133 0 E 12 18 N 51 54 DE4040301 Pfaffenheide-WÃ ¶rpener Bach nÃ ¶rdlich Coswig 476 0 E 12 28 N 51 54 DE4041301 Grieboer Bach Ã ¶stlich Coswig * 16 0 E 12 32 N 51 54 DE4041302 Feuchtwiese bei Dobien 12 0 E 12 37 N 51 54 DE4042301 Woltersdorfer Heide nÃ ¶rdlich Wittenberg-Lutherstadt 200 0 E 12 43 N 51 54 DE4042302 Klebitz-Rahnsdorfer FeldsÃ ¶lle 327 0 E 12 49 N 51 56 DE4042303 Friedenthaler Grund 167 0 E 12 44 N 51 56 DE4043301 BlÃ ¶nsdorf 543,92 0 E 12 52 N 51 56 DE4047301 ZÃ ¼tzener Busch * 93,58 0 E 13 39 N 51 57 DE4047302 Prierow bei GolÃ en * 56,29 0 E 13 38 N 51 59 DE4047303 Krossener Busch * 67,01 0 E 13 37 N 51 55 DE4047304 Luckauer Salzstellen * 75,37 0 E 13 48 N 51 50 DE4047305 Wacholderheiden bei Sellendorf 37,21 0 E 13 31 N 51 56 DE4047306 Dahmetal ErgÃ ¤nzung * 266,76 0 E 13 37 N 51 58 DE4048301 Magerrasen SchÃ ¶nwalde * 5,29 0 E 13 46 N 51 59 DE4048302 Urstromtal bei GolÃ en * 442,63 0 E 13 41 N 51 57 DE4048303 Magerrasen SchÃ ¶nwalde ErgÃ ¤nzung * 40,8 0 E 13 46 N 51 59 DE4049301 Wiesenau 134,85 0 E 13 54 N 51 58 DE4049303 Niederung BÃ ¶rnichen * 141,22 0 E 13 55 N 51 57 DE4049304 Ellerborn, Riebocka und Ragower Niederungswiesen * 665,13 0 E 13 54 N 51 54 DE4049305 Lehniksberg 13,06 0 E 13 53 N 51 57 DE4050301 NÃ ¶rdliches Spreewaldrandgebiet * 396,62 0 E 14 2 N 51 58 DE4051301 Lieberoser EndmorÃ ¤ne und Staakower LÃ ¤uche * 8 255 0 E 14 18 N 51 56 DE4051302 Dobberburger MÃ ¼hlenflieÃ  381,65 0 E 14 13 N 52 0 DE4052301 Pinnower LÃ ¤uche und Tauersche Eichen * 1 587,05 0 E 14 29 N 51 57 DE4053301 Calpenzmoor * 135,45 0 E 14 30 N 51 54 DE4053302 Feuchtwiesen Atterwasch * 200,36 0 E 14 37 N 51 56 DE4053303 Krayner Teiche/Lutzketal * 623,85 0 E 14 34 N 51 58 DE4053304 Pastlingsee * 69,51 0 E 14 32 N 51 54 DE4053305 Pastlingsee ErgÃ ¤nzung 38,82 0 E 14 35 N 51 54 DE4119301 Externsteine * 125 0 E 8 55 N 51 52 DE4119302 Eggeosthang mit Lippischer Velmerstot * 143 0 E 8 57 N 51 50 DE4119303 Silberbachtal mit Ziegenberg * 139 0 E 8 59 N 51 51 DE4119305 HohlsteinhÃ ¶hle 0,029 0 E 8 54 N 51 50 DE4119306 BielsteinhÃ ¶hle mit Lukenloch * 19 0 E 8 55 N 51 48 DE4120301 Emmeroberlauf und Beberbach * 131 0 E 9 8 N 51 49 DE4120303 Beller Holz * 462 0 E 9 1 N 51 53 DE4120304 Nieheimer Tongrube 14 0 E 9 7 N 51 48 DE4120305 Buchenwald bei Bellenberg 95 0 E 9 0 N 51 52 DE4121301 Salkenbruch * 285 0 E 9 13 N 51 52 DE4121302 Schwalenberger Wald * 2 726 0 E 9 12 N 51 54 DE4121303 Kloster MarienmÃ ¼nster (Kreis HÃ ¶xter) 1 0 E 9 12 N 51 49 DE4122301 RÃ ¤uschenberg 28 0 E 9 22 N 51 48 DE4123301 Holzberg bei Stadtoldendorf, Heukenberg * 781 0 E 9 40 N 51 51 DE4123302 Moore und WÃ ¤lder im Hochsolling, Hellental * 1 430 0 E 9 34 N 51 47 DE4123331 Teiche am Erzbruch und Finkenbruch im Solling 2,57 0 E 9 32 N 51 47 DE4124301 Kleyberg 8 0 E 9 42 N 51 53 DE4124302 Ilme * 705,78 0 E 9 46 N 51 46 DE4125301 Altendorfer Berg * 102 0 E 9 54 N 51 49 DE4125331 Mausohr-Wochenstubengebiet SÃ ¼dliches Leinebergland 0,31 0 E 9 52 N 51 41 DE4127301 Schwermetallrasen bei Lautenthal 12 0 E 10 17 N 51 51 DE4127303 Oberharzer Teichgebiet * 576 0 E 10 19 N 51 47 DE4127304 Bergwiesen und Teiche bei Zellerfeld * 102 0 E 10 20 N 51 49 DE4127331 Bielstein bei Lautenthal 4,69 0 E 10 17 N 51 52 DE4127332 Iberg 70,29 0 E 10 14 N 51 49 DE4128331 Felsen im Okertal 76,25 0 E 10 28 N 51 52 DE4129302 Nationalpark Harz (Niedersachsen) * 15 713 0 E 10 29 N 51 47 DE4130301 Zillierbach sÃ ¼dlich Wernigerode * 0 6 E 10 48 N 51 48 DE4133301 Bode und Selke im Harzvorland * 276 0 E 11 15 N 51 50 DE4134301 Hakel sÃ ¼dlich Kroppenstedt 1 323 0 E 11 20 N 51 52 DE4135301 Salzstelle bei Hecklingen * 35 0 E 11 33 N 51 50 DE4135302 Weinberggrund bei Hecklingen * 8 0 E 11 30 N 51 51 DE4136301 Nienburger Auwald-Mosaik 254 0 E 11 46 N 51 50 DE4137304 Diebziger Busch und Wulfener Bruchwiesen * 1 058 0 E 11 56 N 51 51 DE4138301 KÃ ¼hnauer Heide und Elbaue zwischen Aken und Dessau * 3 880 0 E 12 8 N 51 51 DE4140304 Dessau-WÃ ¶rlitzer Elbauen * 7 582 0 E 12 23 N 51 51 DE4141302 Bresker Forst Ã ¶stlich Oranienbaum * 211 0 E 12 29 N 51 48 DE4141303 Forsthaus Mullberg 7 0 E 12 30 N 51 48 DE4142301 Elbaue zwischen Griebo und Prettin * 8 422 0 E 12 48 N 51 46 DE4142302 KÃ ¼chenholzgraben bei Zahna * 42 0 E 12 47 N 51 52 DE4143301 Untere Schwarze Elster * 525 0 E 12 51 N 51 48 DE4143401 GlÃ ¼cksburger Heide 1 803 0 E 12 59 N 51 52 DE4144301 Korgscher und Steinsdorfer Busch * 197 0 E 13 5 N 51 49 DE4144302 Schweinitzer FlieÃ  0 12,2 E 13 5 N 51 48 DE4145301 Wiepersdorf 734,76 0 E 13 15 N 51 51 DE4145302 Schweinitzer FlieÃ  * 433,4 0 E 13 15 N 51 49 DE4145303 Schweinitzer FlieÃ  ErgÃ ¤nzung 82,83 0 E 13 15 N 51 49 DE4147301 Schuge- und MÃ ¼hlenflieÃ quellgebiet * 392,03 0 E 13 36 N 51 52 DE4147302 HÃ ¶llenberge * 161,54 0 E 13 36 N 51 49 DE4147303 Vogelsang Wildau-Wentdorf * 6,75 0 E 13 33 N 51 53 DE4147304 Schlagsdorfer HÃ ¼gel * 2,93 0 E 13 31 N 51 52 DE4147305 Gehren-Waltersdorfer QuellhÃ ¤nge * 71,1 0 E 13 38 N 51 48 DE4148301 Borcheltsbusch und Brandkieten Teil I und II 117,04 0 E 13 44 N 51 49 DE4148302 StoÃ dorfer See * 165,7 0 E 13 49 N 51 50 DE4148303 Borcheltsbusch und Brandkieten, Erweiterung * 157,53 0 E 13 44 N 51 49 DE4148304 Alteno-Radden 34,46 0 E 13 49 N 51 51 DE4149301 Tornower Niederung * 706,64 0 E 13 52 N 51 49 DE4149302 Schlabendorfer Bergbaufolgelandschaft  Lichtenauer See * 466,62 0 E 13 53 N 51 49 DE4149303 Alteno-Radden ErgÃ ¤nzung * 4,29 0 E 13 51 N 51 52 DE4150301 Innerer Oberspreewald * 5 757,8901 0 E 14 2 N 51 52 DE4150302 Byhleguhrer See * 853,45 0 E 14 9 N 51 53 DE4150303 Vetschauer MÃ ¼hlenflieÃ   Teiche Stradow 272,05 0 E 14 5 N 51 49 DE4152302 Peitzer Teiche 2 062,6299 0 E 14 24 N 51 50 DE4152303 Lakomaer Teiche * 306,08 0 E 14 24 N 51 48 DE4219301 Egge * 3 129 0 E 8 54 N 51 44 DE4219302 Kiebitzteich 2 0 E 8 59 N 51 46 DE4219303 WÃ ¤lder zwischen Iburg und AschenhÃ ¼tte * 182 0 E 8 59 N 51 43 DE4219304 Stollen am groÃ en Viadukt westlich Altenbeken 0,42 0 E 8 55 N 51 45 DE4220301 Satzer Moor * 12 0 E 9 4 N 51 43 DE4220302 Hinnenburger Forst mit Emder Bachtal * 1 387 0 E 9 8 N 51 42 DE4220303 Wenkenberg 26 0 E 9 6 N 51 47 DE4221301 Stadtwald Brakel 1 572 0 E 9 16 N 51 43 DE4221302 Kalkmagerrasen bei Ottbergen * 78 0 E 9 17 N 51 42 DE4221304 Franzmann-Haus in Brakel-Hembsen 0,019 0 E 9 14 N 51 42 DE4222301 BuchenwÃ ¤lder der WeserhÃ ¤nge * 638 0 E 9 26 N 51 50 DE4222302 Grundlose-Taubenborn * 73 0 E 9 21 N 51 45 DE4222303 Bielenberg mit Stollen 65 0 E 9 21 N 51 46 DE4222304 Rathaus HÃ ¶xter 0,045 0 E 9 23 N 51 46 DE4222331 WÃ ¤lder im sÃ ¼dlichen Solling * 1 029,89 0 E 9 29 N 51 40 DE4223301 WÃ ¤lder im Ã ¶stlichen Solling * 1 458 0 E 9 40 N 51 43 DE4224301 Weper, Gladeberg, Aschenburg * 842 0 E 9 48 N 51 41 DE4224331 WÃ ¤lder im Solling bei Lauenberg * 322,18 0 E 9 44 N 51 45 DE4225331 Klosterberg * 9,18 0 E 9 59 N 51 44 DE4226301 Gipskarstgebiet bei Osterode * 1 327 0 E 10 14 N 51 41 DE4226331 Kalktuffquellen bei Westerhof * 3,96 0 E 10 5 N 51 45 DE4228331 Sieber, Oder, Rhume * 2 450,51 0 E 10 12 N 51 37 DE4229301 Hochharz * 6 023 0 E 10 39 N 51 47 DE4229303 Bergwiesen bei St. Andreasberg * 215,29 0 E 10 32 N 51 42 DE4229331 BachtÃ ¤ler im Oberharz um Braunlage * 415,73 0 E 10 38 N 51 41 DE4230301 Stollensystem BÃ ¼chenberg bei Elbingerode 160 0 E 10 47 N 51 47 DE4230302 Elendstal im Hochharz * 74 0 E 10 40 N 51 45 DE4230303 Bergwiesen bei KÃ ¶nigshÃ ¼tte * 251 0 E 10 46 N 51 45 DE4231301 Laubwaldgebiet zwischen Wernigerode und Blankenburg * 3 615 0 E 10 52 N 51 47 DE4231302 Devonkalkgebiet bei Elbingerode und RÃ ¼beland * 424 0 E 10 52 N 51 45 DE4231303 Bodetal und LaubwÃ ¤lder des Harzrandes bei Thale * 5 773 0 E 10 58 N 51 42 DE4231304 Bielsteintunnel bei HÃ ¼ttenrode 0,01 0 E 10 54 N 51 46 DE4231305 HermannshÃ ¶hle RÃ ¼beland 0,01 0 E 10 50 N 51 45 DE4231306 BielsteinhÃ ¶hlengebiet bei RÃ ¼beland 20 0 E 10 50 N 51 45 DE4231307 Pinge WeiÃ er Stahlberg RÃ ¼beland 0,01 0 E 10 51 N 51 45 DE4233301 Gegensteine und Schierberge bei Ballenstedt * 107 0 E 11 11 N 51 44 DE4233302 Burgesroth und LaubwÃ ¤lder bei Ballenstedt * 620 0 E 11 11 N 51 42 DE4235301 Wipper unterhalb Wippra * 80 0 E 11 29 N 51 44 DE4235302 TrockenhÃ ¤nge im Wippertal bei Sandersleben * 206 0 E 11 31 N 51 41 DE4236301 AuenwÃ ¤lder bei PlÃ ¶tzkau 417 0 E 11 42 N 51 44 DE4238301 Brambach sÃ ¼dwestlich Dessau * 97 0 E 12 9 N 51 46 DE4239301 Taube-Quellen und Auengebiet bei MÃ ¶st * 150 0 E 12 16 N 51 45 DE4239302 Untere Muldeaue * 2 755 0 E 12 17 N 51 45 DE4240301 Mittlere Oranienbaumer Heide * 2 024 0 E 12 21 N 51 46 DE4241301 Fliethbach-System zwischen DÃ ¼bener Heide und Elbe 72 0 E 12 36 N 51 45 DE4243301 KlÃ ¶dener RiÃ  * 96 0 E 12 50 N 51 44 DE4243302 Kuhlache und Elsteraue bei Jessen * 150 0 E 12 59 N 51 47 DE4244301 Alte Elster und Rohrbornwiesen bei Premsendorf 212 0 E 13 8 N 51 44 DE4244302 GewÃ ¤ssersystem Annaburger Heide sÃ ¼dÃ ¶stlich Jessen * 337 0 E 13 3 N 51 44 DE4245301 Fluten von Arnsnesta * 113,24 0 E 13 10 N 51 44 DE4246301 Freilebener Landgraben und HÃ ¶lle Freileben * 87,06 0 E 13 23 N 51 47 DE4246302 Kremitz und Fichtwaldgebiet * 648,62 0 E 13 23 N 51 42 DE4247301 Rochauer Heide 557,28 0 E 13 32 N 51 47 DE4247302 Lehmannsteich * 136,69 0 E 13 32 N 51 43 DE4247303 Lugkteichgebiet * 337,58 0 E 13 36 N 51 43 DE4247304 Heidegrund GrÃ ¼nswalde * 262,51 0 E 13 39 N 51 46 DE4248301 Bergen-WeiÃ acker Moor * 115,47 0 E 13 43 N 51 45 DE4248302 GÃ ¶rlsdorfer Wald * 207,81 0 E 13 46 N 51 47 DE4248303 Wanninchen 693,46 0 E 13 47 N 51 47 DE4248304 Tannenbusch und Teichlandschaft GroÃ  MehÃ ow * 203,78 0 E 13 49 N 51 43 DE4248305 Sandteichgebiet * 212 0 E 13 48 N 51 44 DE4248306 Bornsdorfer Teichgebiet * 94,51 0 E 13 42 N 51 47 DE4248307 Drehnaer Weinberg und Stiebsdorfer See 157,36 0 E 13 46 N 51 45 DE4248308 Gahroer Buchheide 106,78 0 E 13 44 N 51 44 DE4248309 Sandteichgebiet ErgÃ ¤nzung 173,7 0 E 13 48 N 51 44 DE4249302 Seeser Bergbaufolgelandschaft 891,56 0 E 13 56 N 51 47 DE4249303 Calauer Schweiz 1 406,54 0 E 13 58 N 51 42 DE4250301 GÃ ¶ritzer und Vetschauer MÃ ¼hlenflieÃ e * 303,81 0 E 14 1 N 51 45 DE4251301 Glinziger Teich- und Wiesengebiet 293,25 0 E 14 13 N 51 45 DE4251302 KoselmÃ ¼hlenflieÃ  * 143,31 0 E 14 11 N 51 43 DE4252301 Sergen-Katlower Teich- und Wiesenlandschaft * 716,4 0 E 14 29 N 51 42 DE4252302 Biotopverbund Spreeaue * 623,19 0 E 14 21 N 51 44 DE4253302 Euloer Bruch * 82,23 0 E 14 35 N 51 45 DE4254301 Hispe 14,53 0 E 14 41 N 51 42 DE4318301 Ziegenberg * 74 0 E 8 42 N 51 41 DE4319301 Eselsbett und Schwarzes Bruch * 128 0 E 8 56 N 51 37 DE4319302 Sauerbachtal BÃ ¼lheim * 49 0 E 8 57 N 51 36 DE4319304 Kalkfelsen bei Grundsteinheim * 7 0 E 8 52 N 51 39 DE4319305 Stollen Bahnlinie Kassel-Altenbeken 0,21 0 E 8 58 N 51 40 DE4320301 Hirschstein 77 0 E 9 0 N 51 36 DE4320302 Gradberg * 780 0 E 9 1 N 51 41 DE4320303 Kalkmagerrasen bei Willebadessen * 46 0 E 9 1 N 51 38 DE4320305 Nethe * 736 0 E 9 0 N 51 38 DE4320306 Talbach Ã ¶stlich Niesen * 96 0 E 9 9 N 51 37 DE4320307 Quellgebiet Bockskopf * 22 0 E 9 3 N 51 37 DE4321301 Kalkmagerrasen bei Dalhausen * 33 0 E 9 19 N 51 37 DE4321303 Lebersiek sÃ ¼dlich Dalhausen * 23 0 E 9 17 N 51 36 DE4321304 Wandelnsberg 107 0 E 9 20 N 51 40 DE4322301 Stahlberg und HÃ ¶lleberg bei Deisel * 142 0 E 9 23 N 51 36 DE4322302 Urwald Wichmanessen 13 0 E 9 28 N 51 36 DE4322303 Hannoversche Klippen 24 0 E 9 25 N 51 39 DE4322304 WÃ ¤lder um Beverungen * 974 0 E 9 21 N 51 38 DE4322331 Mausohr-Wochenstube SÃ ¼dsolling 0,02 0 E 9 23 N 51 41 DE4323331 SchwÃ ¼lme und Auschnippe * 352,35 0 E 9 45 N 51 35 DE4324331 Wald am GroÃ en Streitrodt bei Delliehausen 225,38 0 E 9 46 N 51 40 DE4324332 Brenke und Wald am Hohen Rott bei Verliehausen 103,05 0 E 9 41 N 51 36 DE4325301 GÃ ¶ttinger Wald * 4 878 0 E 10 1 N 51 33 DE4325331 Wahrberg 25,13 0 E 9 56 N 51 40 DE4325332 MÃ ¤useberg und Eulenberg 18,23 0 E 9 59 N 51 39 DE4328301 Steinberg bei Scharzfeld 12 0 E 10 22 N 51 38 DE4328331 Butterberg/Hopfenbusch * 35,64 0 E 10 27 N 51 36 DE4329301 Bergwiesen und Wolfsbachtal bei HohegeiÃ  * 244 0 E 10 39 N 51 40 DE4329302 Staufenberg * 144 0 E 10 38 N 51 37 DE4329303 Gipskarstgebiet bei Bad Sachsa * 1 495 0 E 10 30 N 51 34 DE4330301 Harzer BachtÃ ¤ler * 1 501 0 E 10 40 N 51 42 DE4330302 Radeweg bei Hasselfelde 190 0 E 10 49 N 51 39 DE4330305 Beretal mit SeitentÃ ¤lern * 1 068 0 E 10 47 N 51 36 DE4331301 Bere und Mosebach sÃ ¼dwestlich Stiege 35 0 E 10 51 N 51 37 DE4331302 Regensburger Kopf  Lindischberg * 309 0 E 10 55 N 51 36 DE4332301 Spaltenmoor Ã ¶stlich Friedrichsbrunn 82 0 E 11 4 N 51 41 DE4332302 Selketal und Bergwiesen bei Stiege * 4 522 0 E 11 10 N 51 40 DE4334301 Langes Holz und Steinberg westlich Hettstedt 103 0 E 11 28 N 51 39 DE4334302 Weinfeld nordwestlich Mansfeld 24 0 E 11 27 N 51 36 DE4334303 Brummtal bei Quenstedt * 82 0 E 11 25 N 51 41 DE4335301 Kupferschieferhalden bei Hettstedt 466 0 E 11 29 N 51 40 DE4336306 Saaledurchbruch bei Rothenburg * 477 0 E 11 44 N 51 38 DE4337301 FuhnesÃ ¼mpfe Ã ¶stlich LÃ ¶bejÃ ¼n * 67 0 E 11 57 N 51 38 DE4338301 Fuhnequellgebiet Vogtei westlich Wolfen * 48 0 E 12 9 N 51 41 DE4338302 Wiesen und Quellbusch bei Radegast * 51 0 E 12 6 N 51 39 DE4340301 Muldeaue oberhalb Pouch * 513 0 E 12 31 N 51 36 DE4340302 Vereinigte Mulde und Muldeauen * 5 905 0 E 12 41 N 51 23 DE4340303 Kirche Muldenstein 0,01 0 E 12 20 N 51 39 DE4340304 Schlauch Burgkemnitz 67 0 E 12 22 N 51 40 DE4341301 Buchenwaldgebiet und Hammerbachtal in der DÃ ¼bener Heide * 958 0 E 12 38 N 51 39 DE4342301 Elbtal zwischen MÃ ¼hlberg und Greudnitz * 4 905 0 E 13 0 N 51 33 DE4342302 Lausiger Teiche und AusreiÃ er-Teich Ã ¶stlich Bad Schmiedeberg * 105 0 E 12 48 N 51 40 DE4342303 Buchenwaldgebiet Kossa * 660 0 E 12 43 N 51 38 DE4342304 Presseler Heidewald und Moorgebiet * 4 221 0 E 12 46 N 51 34 DE4342305 Dommitzscher Grenzbachgebiet * 573 0 E 12 48 N 51 37 DE4342306 Dommitzscher Grenzbach 0 5,8 E 12 43 N 51 39 DE4344301 DÃ ¼nengebiet Dautzschen-DÃ ¶brichau * 949 0 E 13 4 N 51 37 DE4344302 Annaburger Heide 1 590 0 E 13 7 N 51 42 DE4344303 Annaburger Heide * 850,6 0 E 13 9 N 51 39 DE4344304 DÃ ¶brichauer Wiesen * 181 0 E 13 6 N 51 36 DE4345301 Alte Elster und Riecke Teil I und II * 110,46 0 E 13 15 N 51 40 DE4345302 Schweinert * 110,33 0 E 13 16 N 51 37 DE4345303 Mittellauf der Schwarzen Elster ErgÃ ¤nzung * 302,45 0 E 13 19 N 51 34 DE4346302 Oelsiger Luch * 39,84 0 E 13 23 N 51 41 DE4346303 HochflÃ ¤che um die Hohe Warte * 784,24 0 E 13 28 N 51 37 DE4346304 Hohe Warte 87,72 0 E 13 27 N 51 37 DE4347302 Kleine Elster und Niederungsbereiche * 2 164,1799 0 E 13 36 N 51 39 DE4348301 Tanneberger Sumpf  GrÃ ¶bitzer Busch * 46,49 0 E 13 43 N 51 39 DE4350301 Teichlandschaft BuchwÃ ¤ldchen-Muckwar * 95,34 0 E 14 0 N 51 41 DE4350302 BinnendÃ ¼nenkomplex Woschkow * 122,48 0 E 14 1 N 51 37 DE4350303 BinnendÃ ¼nenkomplex Woschkow ErgÃ ¤nzung * 67,07 0 E 14 0 N 51 36 DE4352301 Talsperre Spremberg * 344,02 0 E 14 23 N 51 37 DE4353301 Faltenbogen sÃ ¼dlich DÃ ¶bern 93,32 0 E 14 36 N 51 36 DE4353303 Preschener MÃ ¼hlbusch * 22,75 0 E 14 38 N 51 38 DE4353304 Luisensee * 57,36 0 E 14 34 N 51 38 DE4354301 NeiÃ eaue * 249,96 0 E 14 45 N 51 38 DE4413301 Ruhrstau bei Echthausen * 111 0 E 7 54 N 51 30 DE4417301 Tuffstein bei BÃ ¼ren * 0,17 0 E 8 35 N 51 32 DE4417302 WÃ ¤lder bei BÃ ¼ren 1 234 0 E 8 36 N 51 33 DE4417303 Afte 127 0 E 8 40 N 51 31 DE4419301 Schwarzbachtal * 220 0 E 8 57 N 51 32 DE4419302 Dahlberg 9 0 E 8 54 N 51 30 DE4419303 Bleikuhlen und WÃ ¤schebachtal * 71 0 E 8 54 N 51 31 DE4419304 Marschallshagen und Nonnenholz 1 532 0 E 8 54 N 51 33 DE4420301 Hellberg-Scheffelberg 91 0 E 9 1 N 51 32 DE4420302 Asseler Wald * 137 0 E 9 2 N 51 30 DE4420303 Kalkmagerrasen bei Ossendorf 50 0 E 9 6 N 51 30 DE4420304 Quast bei Diemelstadt-Rhoden 297 0 E 9 2 N 51 30 DE4421301 Ostheimer Hute * 18,1 0 E 9 19 N 51 30 DE4421302 Schwiemelkopf * 69 0 E 9 18 N 51 31 DE4421303 Desenberg * 3 0 E 9 11 N 51 30 DE4421305 Siechenberg bei Liebenau * 8 0 E 9 17 N 51 30 DE4422302 Dingel und EberschÃ ¼tzer Klippen * 112 0 E 9 22 N 51 32 DE4422303 Kalkmagerrasen und Diemelaltwasser bei Lamerden * 19 0 E 9 20 N 51 31 DE4422304 Flohrberg und Ohmsberg bei Deisel * 42 0 E 9 23 N 51 35 DE4422305 Der Bunte Berg bei EberschÃ ¼tz * 32 0 E 9 20 N 51 32 DE4422306 Samensberg 10 0 E 9 22 N 51 35 DE4422307 Kalkmagerrasen entlang der Diemel * 122 0 E 9 19 N 51 31 DE4422308 Wolkenbruch bei Trendelburg 3 0 E 9 26 N 51 34 DE4422350 Holzapetal * 243 0 E 9 29 N 51 32 DE4423301 Urwald Sababurg * 90 0 E 9 30 N 51 32 DE4423305 Totenberg (Bramwald) 427 0 E 9 39 N 51 31 DE4423350 WeserhÃ ¤nge mit BachlÃ ¤ufen * 4 333 0 E 9 34 N 51 31 DE4424301 Ossenberg-Fehrenbusch * 672 0 E 9 46 N 51 31 DE4426301 Seeanger, Retlake, Suhletal 390 0 E 10 11 N 51 33 DE4426302 Seeburger See 110,17 0 E 10 10 N 51 33 DE4427331 Mausohr-Wochenstube Eichsfeld 0,1 0 E 10 15 N 51 30 DE4428302 Ellersystem  WeilrÃ ¶der Wald  SÃ ¼lzensee * 1 902 0 E 10 29 N 51 33 DE4428303 Waldgebiet um WenderhÃ ¼tte mit Soolbachtal und Sonnenstein * 964 0 E 10 23 N 51 30 DE4429301 Hunnengrube  Katzenschwanz  SattelkÃ ¶pfe * 276 0 E 10 42 N 51 32 DE4429320 ErdfÃ ¤lle um Liebenrode, SeelÃ ¶cher und KetterlÃ ¶cher * 33 0 E 10 32 N 51 32 DE4430301 Kammerforst  Himmelsberg  MÃ ¼hlberg * 962 0 E 10 43 N 51 34 DE4430304 RÃ ¼digsdorfer Schweiz  Harzfelder Holz  Hasenwinkel * 668 0 E 10 49 N 51 32 DE4431301 BuchenwÃ ¤lder um Stolberg * 3 677 0 E 10 55 N 51 33 DE4431302 Alter Stolberg und Heimkehle im SÃ ¼dharz * 88 0 E 10 56 N 51 31 DE4431304 Thyra im SÃ ¼dharz 0 20,6 E 10 57 N 51 31 DE4431305 NSG Alter Stolberg * 633 0 E 10 53 N 51 31 DE4431306 Haingrund und Organistenwiese bei Stolberg 13 0 E 10 55 N 51 34 DE4431307 Hagen  Heidelberg * 1 041 0 E 10 51 N 51 35 DE4431320 PfaffenkÃ ¶pfe * 334 0 E 10 50 N 51 31 DE4432301 Buntsandstein- und Gipskarstlandschaft bei Questenberg im SÃ ¼dharz * 6 012 0 E 11 8 N 51 29 DE4433301 Wipper im Ostharz * 0 39,3 E 11 10 N 51 34 DE4433302 Bodenschwende bei Horla im SÃ ¼dharz 608 0 E 11 10 N 51 33 DE4433303 Ziegenberg bei KÃ ¶nigerode * 25 0 E 11 12 N 51 35 DE4434301 Gipskarstlandschaft PÃ ¶lsfeld und Breiter Fleck im SÃ ¼dharz * 1 722 0 E 11 23 N 51 31 DE4434302 Kupferschieferhalden bei Klostermansfeld 96 0 E 11 28 N 51 34 DE4434303 Kupferschieferhalden bei Wimmelburg 125 0 E 11 29 N 51 30 DE4434304 Alte Schule in Ahlsdorf 0,01 0 E 11 28 N 51 32 DE4436301 TrockenrasenhÃ ¤nge nÃ ¶rdlich des SÃ ¼Ã en Sees * 84 0 E 11 41 N 51 30 DE4436303 Zaschwitz bei Wettin * 133 0 E 11 49 N 51 34 DE4437301 Blonsberg nÃ ¶rdlich Halle * 32 0 E 11 56 N 51 35 DE4437302 Porphyrkuppenlandschaft nordwestlich Halle * 674 0 E 11 51 N 51 33 DE4437305 Bergholz nÃ ¶rdlich Halle 181 0 E 11 59 N 51 35 DE4437306 Erlen-Eschen-Wald bei Gutenberg nÃ ¶rdlich Halle * 4 0 E 11 58 N 51 33 DE4437307 Nordspitze der PeiÃ nitz und Forstwerder in Halle * 23 0 E 11 56 N 51 29 DE4437308 DÃ ¶lauer Heide und Lindbusch bei Halle * 700 0 E 11 53 N 51 29 DE4437309 Brandberge in Halle 91 0 E 11 55 N 51 30 DE4438301 Porphyrkuppen westlich Landsberg 52 0 E 12 8 N 51 31 DE4438302 Porphyrkuppen Burgstetten bei Niemberg * 51 0 E 12 4 N 51 33 DE4440301 Ehemaliger Ã bungsplatz mit Paupitzscher See 489 0 E 12 22 N 51 34 DE4440302 Leinegebiet * 630 0 E 12 30 N 51 31 DE4440303 SprÃ ¶daer Wald und Triftholz 97 0 E 12 26 N 51 31 DE4441301 Schwarzbachniederung mit Sprottabruch * 737 0 E 12 43 N 51 32 DE4442301 GroÃ er Teich Torgau und benachbarte Teiche * 928 0 E 12 58 N 51 32 DE4442302 Separate Fledermausquartiere in Mittel- und Nordwestsachsen * 302 0 E 12 36 N 51 14 DE4442303 Roitzsch * 181 0 E 12 51 N 51 35 DE4445301 Beiersdorfer Busch 56,21 0 E 13 17 N 51 33 DE4446301 Mittellauf der Schwarzen Elster * 2 815,8401 0 E 13 22 N 51 32 DE4446302 Restsee TrÃ ¶bitz 37,31 0 E 13 25 N 51 35 DE4447301 Erweiterung Loben * 1 033,9 0 E 13 36 N 51 30 DE4447302 Forsthaus PrÃ ¶sa * 3 798,3799 0 E 13 31 N 51 31 DE4447303 Der Loben * 665,93 0 E 13 36 N 51 30 DE4447304 Suden bei Gorden 89,34 0 E 13 39 N 51 32 DE4447305 MUNA III 172,17 0 E 13 34 N 51 31 DE4447306 Wiesen am FloÃ graben * 38,19 0 E 13 36 N 51 32 DE4447307 Kleine Elster und Niederungsbereiche ErgÃ ¤nzung * 915,01 0 E 13 41 N 51 39 DE4448302 GrÃ ¼nhaus und Erweiterung 226,56 0 E 13 42 N 51 32 DE4448304 Welkteich * 113,1 0 E 13 42 N 51 30 DE4448305 Koyne 428,86 0 E 13 43 N 51 31 DE4448306 GrÃ ¼nhaus ErgÃ ¤nzung * 1 202,8 0 E 13 43 N 51 33 DE4449301 Westmarkscheide-Mariensumpf 22,91 0 E 13 57 N 51 33 DE4450301 WeiÃ er Berg bei Bahnsdorf * 42,38 0 E 14 7 N 51 34 DE4450302 Bergbaufolgelandschaft Bluno 803 0 E 14 13 N 51 30 DE4452301 Spreetal und Heiden zwischen Uhyst und Spremberg * 820 0 E 14 28 N 51 28 DE4453301 Altes Schleifer TeichgelÃ ¤nde * 104 0 E 14 33 N 51 31 DE4453302 Muskauer Faltenbogen 280 0 E 14 37 N 51 31 DE4453303 Reuthener Moor * 93,44 0 E 14 32 N 51 35 DE4453304 WÃ ¤lder und Feuchtgebiete bei WeiÃ keiÃ el * 261 0 E 14 41 N 51 30 DE4453305 Trebendorfer Tiergarten * 196 0 E 14 35 N 51 30 DE4454301 Zerna 17,16 0 E 14 43 N 51 35 DE4454302 NeiÃ egebiet * 2 450 0 E 15 1 N 51 17 DE4507301 Ruhraue in MÃ ¼lheim * 138 0 E 6 53 N 51 24 DE4508301 Heisinger Ruhraue * 150 0 E 7 4 N 51 24 DE4510301 Felsen am Harkortsee 3 0 E 7 24 N 51 24 DE4512302 Abbabach * 25 0 E 7 41 N 51 27 DE4513301 Luerwald und Bieberbach * 2 640 0 E 7 53 N 51 28 DE4513302 Waldreservat Moosfelde * 700 0 E 7 59 N 51 27 DE4513303 RÃ ¶hr zwischen HÃ ¼sten und Hachen 39 0 E 8 0 N 51 23 DE4513304 Weichholzaue Ense * 7 0 E 7 59 N 51 29 DE4514302 Arnsberger Wald * 7 829 0 E 8 11 N 51 24 DE4514303 Waldreservat Obereimer * 2 380 0 E 8 3 N 51 22 DE4514304 Kleine Schmalenau und Hevesee * 98 0 E 8 6 N 51 28 DE4515301 Hamorsbruch und QuellbÃ ¤che * 465 0 E 8 17 N 51 24 DE4515302 Heveoberlauf * 112 0 E 8 10 N 51 26 DE4515304 MÃ ¶hne Mittellauf * 116 0 E 8 14 N 51 29 DE4516301 LÃ ¶rmecketal * 267,59 0 E 8 23 N 51 26 DE4516302 MÃ ¶hne Oberlauf * 82 0 E 8 31 N 51 28 DE4516303 HÃ ¶hle am Kattenstein 0,27 0 E 8 25 N 51 27 DE4516305 LiethÃ ¶hle und Bachschwinde des WÃ ¤schebaches 24 0 E 8 22 N 51 26 DE4517301 WÃ ¤lder und Quellen des Almetals * 474 0 E 8 39 N 51 25 DE4517303 Leiberger Wald * 1 867 0 E 8 39 N 51 29 DE4517304 AschenhÃ ¼tte * 19 0 E 8 32 N 51 28 DE4517305 Bergwerk ThÃ ¼len 1 0 E 8 39 N 51 25 DE4518301 Buchholz bei BleiwÃ ¤sche * 318 0 E 8 40 N 51 27 DE4518302 WÃ ¤lder bei Padberg 97 0 E 8 47 N 51 24 DE4518303 BuchenwÃ ¤lder und Schutthalden an der WeiÃ en Frau  * 152 0 E 8 42 N 51 24 DE4518304 RÃ ¶senbecker HÃ ¶hle 3 0 E 8 40 N 51 24 DE4518305 Bredelar, Stadtwald Marsberg und FÃ ¼rstenberger Wald * 2 655 0 E 8 46 N 51 27 DE4519301 BÃ ¼chenberg und Platzberg bei Hesperinghausen * 41 0 E 8 54 N 51 29 DE4519302 Kittenberg 95 0 E 8 55 N 51 24 DE4519303 Wulsenberg, Hasental und Kregenberg * 80 0 E 8 52 N 51 26 DE4519304 Huxstein 5 0 E 8 53 N 51 29 DE4519305 Glockengrund, GlockenrÃ ¼cken und Hummelgrund 52 0 E 8 55 N 51 24 DE4519306 Leitmarer Felsen * 100 0 E 8 51 N 51 25 DE4520301 Weldaer Berg und Mittelberg * 75 0 E 9 6 N 51 28 DE4520302 Iberg bei Welda * 25 0 E 9 6 N 51 26 DE4520303 Wittmarwald bei Volkmarsen * 230 0 E 9 8 N 51 26 DE4520304 Eilsbusch bei Wethen 4 0 E 9 5 N 51 29 DE4520305 Tiergarten bei KÃ ¼lte * 19 0 E 9 2 N 51 24 DE4520306 GroÃ seggenried am RhÃ ¶daer Bach 5 0 E 9 14 N 51 24 DE4521301 Warmberg-Osterberg * 63 0 E 9 18 N 51 29 DE4521302 Kalkmagerrasen bei Calenberg und Herlinghausen 22 0 E 9 11 N 51 28 DE4521304 Schottenbruch bei Niedermeiser * 27 0 E 9 18 N 51 27 DE4521305 Bachlauf der Warme von Ehlen bis Liebenau * 54 0 E 9 18 N 51 28 DE4521350 Quellgebiet bei Ostheim * 35 0 E 9 19 N 51 29 DE4522302 Rothenberg bei Burguffeln * 28 0 E 9 26 N 51 25 DE4522303 Mittelberg bei Hofgeismar * 42 0 E 9 21 N 51 29 DE4522304 Kelzer Holz und MeÃ hagen 659 0 E 9 21 N 51 27 DE4523303 Ballertasche 44 0 E 9 38 N 51 27 DE4523304 Termenei bei Wilhelmshausen * 28 0 E 9 33 N 51 24 DE4523331 Fulda zwischen Wahnhausen und Bonaforth * 108,23 0 E 9 33 N 51 23 DE4524301 GroÃ er Leinebusch 183 0 E 9 49 N 51 28 DE4524302 BuchenwÃ ¤lder und Kalk-Magerrasen zwischen Dransfeld und HedemÃ ¼nden * 1 496 0 E 9 44 N 51 26 DE4524303 Kreideberg bei Ellerode * 57 0 E 9 48 N 51 24 DE4525302 RhÃ ¶neberg bei Marzhausen * 30 0 E 9 54 N 51 24 DE4525331 ReinhÃ ¤user Wald * 1 207,92 0 E 10 0 N 51 27 DE4525332 Dramme * 39,71 0 E 9 52 N 51 27 DE4525333 Leine zwischen Friedland und Niedernjesa * 53,62 0 E 9 55 N 51 26 DE4528302 Ohmgebirge * 1 520 0 E 10 20 N 51 28 DE4529302 BleicherÃ ¶der Berge * 1 273 0 E 10 31 N 51 26 DE4530301 Westliche Hainleite  WÃ ¶belsburg * 1 170 0 E 10 39 N 51 24 DE4530302 Helme mit MÃ ¼hlgrÃ ¤ben 45 0 E 10 45 N 51 29 DE4531303 Reesberg 29 0 E 10 56 N 51 29 DE4533301 GewÃ ¤ssersystem der Helmeniederung * 234 0 E 11 13 N 51 24 DE4533303 Rathaus Sangerhausen 0,01 0 E 11 17 N 51 28 DE4534301 Der Hagen und Othaler Holz nÃ ¶rdlich Beyernaumburg 584 0 E 11 24 N 51 29 DE4535301 Eislebener Stiftsholz 390 0 E 11 30 N 51 28 DE4535302 Kuckenburger Hagen * 70 0 E 11 39 N 51 24 DE4535303 Schwermetallrasen bei Hornburg 2 0 E 11 34 N 51 27 DE4535304 Stollen und Trockenrasen bei UnterfarnstÃ ¤dt * 11 0 E 11 36 N 51 25 DE4536301 RÃ ¶hrichte und Salzwiesen am SÃ ¼Ã en See * 57 0 E 11 39 N 51 29 DE4536302 Salziger See nÃ ¶rdlich RÃ ¶blingen am See * 518 0 E 11 41 N 51 28 DE4536303 MuschelkalkhÃ ¤nge westlich Halle * 114 0 E 11 48 N 51 29 DE4536304 Salzatal bei Langenbogen * 137 0 E 11 47 N 51 29 DE4536305 Kalkstollen im Weidatal bei Schraplau 0,03 0 E 11 40 N 51 26 DE4537301 Saale-, Elster-, Luppe-Aue zwischen Merseburg und Halle * 1 756 0 E 12 0 N 51 24 DE4538301 Engelwurzwiese bei ZwintschÃ ¶na 6 0 E 12 2 N 51 26 DE4539301 BrÃ ¶sen Glesien und Tannenwald 138 0 E 12 19 N 51 24 DE4540301 Partheaue * 562 0 E 12 31 N 51 21 DE4541301 KÃ ¤mmereiforst * 267 0 E 12 32 N 51 28 DE4541302 WÃ ¶lperner Torfwiesen * 64 0 E 12 36 N 51 26 DE4542301 Berge um Hohburg und Dornreichenbach 301 0 E 12 47 N 51 24 DE4542302 Lossa und NebengewÃ ¤sser * 491 0 E 12 52 N 51 23 DE4542303 Am Spitzberg 163 0 E 12 45 N 51 23 DE4543301 Teiche um NeumÃ ¼hle 87 0 E 12 57 N 51 28 DE4543302 LaubwÃ ¤lder der Dahlener Heide * 1 009 0 E 13 3 N 51 25 DE4543303 Dahle und Tauschke * 788 0 E 13 9 N 51 23 DE4544301 ElbtalhÃ ¤nge Burckhardshof 79 0 E 13 10 N 51 25 DE4545301 Elbtal zwischen SchÃ ¶na und MÃ ¼hlberg * 4 313 0 E 13 31 N 51 7 DE4545302 Elbdeichvorland MÃ ¼hlberg-Stehla * 204,83 0 E 13 11 N 51 26 DE4545303 Gohrische Heide * 235,17 0 E 13 18 N 51 25 DE4545304 Gohrischheide und Elbniederterrasse Zeithain 2 654 0 E 13 19 N 51 23 DE4546301 Kleine RÃ ¶der * 401,02 0 E 13 22 N 51 27 DE4546302 Alte RÃ ¶der bei Prieschka * 78,65 0 E 13 26 N 51 28 DE4546303 GroÃ e RÃ ¶der * 136,89 0 E 13 27 N 51 27 DE4546304 RÃ ¶deraue und Teiche unterhalb GroÃ enhain * 2 126 0 E 13 28 N 51 21 DE4547302 Untere Pulsnitzniederung * 634,98 0 E 13 33 N 51 25 DE4547303 Pulsnitz und Niederungsbereiche * 587,83 0 E 13 39 N 51 24 DE4548302 Teichgebiet Kroppen-Frauendorf * 214,62 0 E 13 48 N 51 24 DE4548303 Seewald * 273,37 0 E 13 40 N 51 30 DE4549301 Rohatschgebiet zwischen Guteborn und Hohenbocka * 245,1 0 E 13 58 N 51 25 DE4549302 Sorgenteich 49,98 0 E 13 54 N 51 26 DE4549303 Peickwitzer Teiche * 94,92 0 E 13 58 N 51 26 DE4549304 Fledermausquartier Kirche Ruhland 0,11 0 E 13 52 N 51 27 DE4549305 Sorgenteich ErgÃ ¤nzung 2,07 0 E 13 54 N 51 26 DE4549306 Peickwitzer Teiche ErgÃ ¤nzung 3,89 0 E 13 59 N 51 26 DE4550301 Dubringer Moor * 1 709 0 E 14 11 N 51 23 DE4550302 Insel im Senftenberger See * 889,9 0 E 14 1 N 51 29 DE4550303 Feuchtgebiete Leippe-Torno * 199 0 E 14 6 N 51 24 DE4550304 Bergbaufolgelandschaft Laubusch 350 0 E 14 6 N 51 28 DE4551301 Spannteich Knappenrode * 258 0 E 14 19 N 51 24 DE4551302 Schwarze Elster oberhalb Hoyerswerda * 238 0 E 14 11 N 51 20 DE4551303 Separate Fledermausquartiere und -habitate in der Lausitz * 254 0 E 14 35 N 51 13 DE4552301 TruppenÃ ¼bungsplatz Oberlausitz * 13 597 0 E 14 50 N 51 27 DE4552302 Oberlausitzer Heide- und Teichlandschaft * 13 732 0 E 14 32 N 51 18 DE4553301 Schwarzer SchÃ ¶ps unterhalb Reichwalde * 244 0 E 14 36 N 51 23 DE4554301 Raklitza und Teiche bei Rietschen 339 0 E 14 47 N 51 24 DE4554302 WeiÃ er SchÃ ¶ps bei HÃ ¤hnichen * 67 0 E 14 50 N 51 22 DE4554303 Niederspreer Teichgebiet und Kleine Heide HÃ ¤hnichen * 1 876 0 E 14 52 N 51 22 DE4607301 WÃ ¤lder bei Ratingen * 200 0 E 6 54 N 51 21 DE4607302 Fuchslochbachtal 11 0 E 6 56 N 51 20 DE4610301 Gevelsberger Stadtwald * 541 0 E 7 22 N 51 19 DE4611301 KalkbuchenwÃ ¤lder bei Hohenlimburg * 146 0 E 7 33 N 51 21 DE4611303 HÃ ¼ttenblÃ ¤serschachthÃ ¶hle * 0,15 0 E 7 39 N 51 22 DE4612301 Felsenmeer mit HÃ ¶hlen * 25 0 E 7 47 N 51 22 DE4613301 HÃ ¶nnetal * 147 0 E 7 50 N 51 23 DE4613303 Balver Wald * 443 0 E 7 51 N 51 21 DE4613304 Wacholderheide Bollenberg 4 0 E 7 54 N 51 18 DE4614303 Ruhr 526 0 E 8 24 N 51 22 DE4614306 GroÃ e Sunderner HÃ ¶hle 4 0 E 8 0 N 51 18 DE4615301 Ruhrtal bei Laer und Schneisenberg * 198 0 E 8 14 N 51 20 DE4616301 Halden bei Ramsbeck 37 0 E 8 24 N 51 18 DE4616304 HÃ ¶hlen und Stollen bei Olsberg und Bestwig 64 0 E 8 31 N 51 22 DE4617301 Bruchhauser Steine * 85 0 E 8 32 N 51 19 DE4617302 GewÃ ¤ssersystem Diemel und Hoppecke * 588 0 E 8 43 N 51 24 DE4617303 Kalkkuppen bei Brilon * 204 0 E 8 30 N 51 23 DE4617304 Teichgrotte und PonorhÃ ¶hle am Kirchloh 0,14 0 E 8 36 N 51 23 DE4618301 Kahlen-Berg bei Adorf 6 0 E 8 47 N 51 21 DE4619301 Kalkflachmoor bei Vasbeck 12 0 E 8 55 N 51 23 DE4620301 Scheid bei Volkmarsen * 91 0 E 9 7 N 51 23 DE4620302 Wald bei Volkhardinghausen und Freienhagen 610 0 E 9 3 N 51 18 DE4620303 DÃ ¶rneberg und WÃ ¼nne bei Viesebeck 37 0 E 9 8 N 51 20 DE4620304 Twiste mit Wilde, Watter und Aar 116 0 E 9 4 N 51 21 DE4620401 Vorsperre-Twistetalsperre * 25 0 E 9 3 N 51 21 DE4621302 Burghasunger Berg * 9 0 E 9 16 N 51 19 DE4621303 Wattenberg/Hundsberg 174 0 E 9 16 N 51 18 DE4621305 Festberg bei Philippinenthal 15 0 E 9 13 N 51 20 DE4621306 WÃ ¤lder bei Zierenberg 1 493 0 E 9 18 N 51 24 DE4622301 Keischel bei Weimar 20 0 E 9 23 N 51 22 DE4622302 Habichtswald und Seilerberg bei Ehlen * 2 913 0 E 9 22 N 51 19 DE4622303 DÃ ¶rnberg, Immelburg und Helfenstein * 433 0 E 9 20 N 51 21 DE4623302 Fuldaschleuse Wolfsanger * 12 0 E 9 33 N 51 19 DE4623331 BachtÃ ¤ler im Kaufunger Wald * 1 298,39 0 E 9 45 N 51 19 DE4623350 Fulda ab Wahnhausen 29 0 E 9 33 N 51 22 DE4624301 Ermschwerder Heegen 37 0 E 9 48 N 51 21 DE4624302 Kalkmagerrasen bei RoÃ bach * 63,3 0 E 9 49 N 51 19 DE4624303 Freudenthal bei Witzenhausen 76 0 E 9 49 N 51 21 DE4624331 Weiher am Kleinen Steinberg 14,59 0 E 9 41 N 51 22 DE4625301 EbenhÃ ¶he-Liebenberg * 145 0 E 9 54 N 51 19 DE4625303 NSG Kelle-Teufelskanzel * 200 0 E 9 57 N 51 19 DE4625304 WiesenmÃ ¼hle Marth 0 0 E 9 59 N 51 22 DE4625331 Mausohr-Jagdgebiet Leinholz * 340,09 0 E 9 51 N 51 23 DE4626301 Lengenberg  Knappberg  Katzenstein * 693 0 E 10 5 N 51 19 DE4626304 LeinetalhÃ ¤nge westlich Heiligenstadt * 333 0 E 9 59 N 51 22 DE4626306 RÃ ¶hrsberg  Hasenwinkel  MÃ ¼hlberg * 451 0 E 10 0 N 51 18 DE4627301 Fledermausquartiere im Pferdebachtal bei Heiligenstadt 0 0 E 10 9 N 51 20 DE4628301 Mittlerer DÃ ¼n * 793 0 E 10 22 N 51 20 DE4628302 Krankenhaus und KlostergebÃ ¤ude Reifenstein 0 0 E 10 21 N 51 20 DE4628303 Dachstuhl Alten- und Pflegeheim Deuna 0 0 E 10 28 N 51 21 DE4629301 NSG Keulaer Wald 302 0 E 10 31 N 51 21 DE4630301 NSG Hotzenberg * 91 0 E 10 43 N 51 19 DE4631301 Dickkopf  Bendeleber Forst  NSG Gatterberge * 1 226 0 E 10 56 N 51 22 DE4631302 Hainleite  Wipperdurchbruch  Kranichholz * 6 869 0 E 10 54 N 51 20 DE4632302 KyffhÃ ¤user  Badraer Schweiz  Solwiesen * 3 382 0 E 11 2 N 51 23 DE4633303 Esperstedter Ried  Salzstellen bei Artern * 940 0 E 11 8 N 51 20 DE4633304 MÃ ¶nchenried und HelmegrÃ ¤ben bei Artern 341 0 E 11 19 N 51 22 DE4634301 Borntal, Feuchtgebiet und Heide bei Allstedt * 381 0 E 11 27 N 51 22 DE4634302 Ziegelrodaer Buntsandsteinplateau * 2 315 0 E 11 29 N 51 19 DE4634303 Bottendorfer HÃ ¼gel * 133 0 E 11 24 N 51 18 DE4635301 Schmoner Busch, Spielberger HÃ ¶he und Elsloch sÃ ¼dlich Querfurt * 316 0 E 11 35 N 51 19 DE4636301 Wasserschloss in Sankt Ulrich 0,01 0 E 11 47 N 51 18 DE4637301 Geiselniederung westlich Merseburg * 57 0 E 11 58 N 51 20 DE4638302 Elster-Luppe-Aue * 548 0 E 12 8 N 51 22 DE4638303 Schafhufe westlich GÃ ¼nthersdorf 2 0 E 12 8 N 51 20 DE4638304 Wiesengebiet westlich Schladebach 35 0 E 12 5 N 51 19 DE4639301 Leipziger Auensystem * 2 825 0 E 12 15 N 51 22 DE4639302 Bienitz und Moormergelgebiet 299 0 E 12 15 N 51 21 DE4639303 Pfeifengraswiese bei GÃ ¼nthersdorf 1 0 E 12 10 N 51 20 DE4640301 BlÃ ¤ulingswiesen sÃ ¼dÃ ¶stlich Leipzig 13 0 E 12 29 N 51 18 DE4641301 Teich- und Waldgebiete um Machern und Brandis 216 0 E 12 39 N 51 20 DE4641302 Laubwaldgebiete zwischen Brandis und Grimma * 389 0 E 12 40 N 51 18 DE4643301 Wermsdorfer Waldteichkette * 239 0 E 12 54 N 51 18 DE4644301 Collmberg und Oschatzer Kirchenwald 71 0 E 13 0 N 51 18 DE4644302 DÃ ¶llnitz und Mutzschener Wasser * 1 347 0 E 13 8 N 51 16 DE4645301 Jahnaniederung * 403 0 E 13 16 N 51 16 DE4645302 Separate Fledermausquartiere und -habitate im GroÃ raum Dresden 83 0 E 13 58 N 50 54 DE4646301 Elligastbachniederung 199 0 E 13 31 N 51 20 DE4647301 GroÃ e RÃ ¶der zwischen GroÃ enhain und Medingen * 966 0 E 13 41 N 51 15 DE4648301 Molkenbornteiche StÃ ¶lpchen 191 0 E 13 47 N 51 17 DE4648302 KÃ ¶nigsbrÃ ¼cker Heide * 6 932 0 E 13 52 N 51 19 DE4648303 Linzer Wasser und Kieperbach * 329 0 E 13 45 N 51 20 DE4648304 DammÃ ¼hlenteichgebiet * 218 0 E 13 45 N 51 17 DE4648305 Fledermausquartiere Schloss und Kirche GroÃ kmehlen 0,88 0 E 13 43 N 51 22 DE4649301 RuhlÃ ¤nder Schwarzwasser 54 0 E 13 55 N 51 23 DE4649302 Teichgruppen Cosel-Zeisholz * 185 0 E 13 56 N 51 22 DE4649303 Schwarzwasserniederung * 369,51 0 E 13 52 N 51 23 DE4649304 Erlenbruch-Oberbusch GrÃ ¼ngrÃ ¤bchen * 311 0 E 13 58 N 51 20 DE4649305 Saleskbachniederung unterhalb GrÃ ¼ngrÃ ¤bchen * 147 0 E 13 57 N 51 22 DE4650301 OtterschÃ ¼tz 210 0 E 14 5 N 51 22 DE4650302 JeÃ nitz und Thury * 300 0 E 14 10 N 51 18 DE4650303 Cunnersdorfer Teiche 104 0 E 14 2 N 51 19 DE4650304 Teichgebiet Biehla-WeiÃ ig * 963 0 E 14 6 N 51 19 DE4650305 Deutschbaselitzer GroÃ teichgebiet * 201 0 E 14 9 N 51 17 DE4651301 Waldteiche westlich SchÃ ¶nau 52 0 E 14 13 N 51 19 DE4651302 Klosterwasserniederung * 347 0 E 14 14 N 51 15 DE4651303 Teichgruppen am DoberschÃ ¼tzer Wasser * 493 0 E 14 16 N 51 18 DE4651304 Teichgruppe Wartha 40 0 E 14 19 N 51 21 DE4651305 Hoyerswerdaer Schwarzwasser * 574 0 E 14 20 N 51 14 DE4651306 Biwatsch-Teichgruppe und Teiche bei Caminau * 244 0 E 14 18 N 51 19 DE4653301 Schlossteichgebiet Klitten 219 0 E 14 35 N 51 21 DE4654301 Doras Ruh * 521 0 E 14 51 N 51 18 DE4654302 Schwarzer SchÃ ¶ps oberhalb Horscha * 282 0 E 14 44 N 51 17 DE4654303 Teiche bei Moholz 122 0 E 14 47 N 51 17 DE4707301 RotthÃ ¤user und Morper Bachtal * 182 0 E 6 53 N 51 14 DE4707302 Neandertal * 269 0 E 6 56 N 51 13 DE4708302 Teufelsklippen 7 0 E 7 6 N 51 12 DE4709301 Wupper Ã ¶stlich Wuppertal * 126 0 E 7 14 N 51 14 DE4709303 Gelpe und Saalbach * 155 0 E 7 10 N 51 14 DE4710301 Ennepe unterhalb der Talsperre 61 0 E 7 23 N 51 17 DE4710302 Halver HÃ ¼lloch 0,19 0 E 7 29 N 51 12 DE4711302 GesshardthÃ ¶hle 0,25 0 E 7 39 N 51 15 DE4712301 SchluchtwÃ ¤lder im Lennetal * 202 0 E 7 48 N 51 15 DE4712302 SchÃ ¶nebecker HÃ ¶hle 0,081 0 E 7 43 N 51 12 DE4713301 Lennealtarm Siesel 40 0 E 7 53 N 51 13 DE4715301 Wenne * 113 0 E 8 11 N 51 16 DE4716301 Hunau, Oberes Negertal, Renautal und Steinberg * 1 498 0 E 8 28 N 51 13 DE4716302 SchluchtwÃ ¤lder bei Elpe * 90 0 E 8 25 N 51 16 DE4717301 NSG-Komplex bei Willingen * 178 0 E 8 35 N 51 15 DE4717302 Neuer Hagen * 74 0 E 8 34 N 51 15 DE4717303 SchluchtwÃ ¤lder nÃ ¶rdlich Niedersfeld * 180 0 E 8 31 N 51 16 DE4717304 Wiesen im Springebach- und Hillebachtal bei Niedersfeld 116 0 E 8 33 N 51 14 DE4717305 Bergwiesen bei Winterberg 487 0 E 8 28 N 51 9 DE4717306 Oberes Orketal * 269 0 E 8 35 N 51 12 DE4717307 Wissinghauser Heide 25 0 E 8 37 N 51 14 DE4717308 Kahle PÃ ¶n 97 0 E 8 39 N 51 15 DE4717309 Itter-Quellen (NRW-Erweiterung des hessischen Ittertales) 13 0 E 8 37 N 51 14 DE4717310 Schluchtwald Helle bei Winterberg * 59 0 E 8 32 N 51 11 DE4717311 In der Strei 30 0 E 8 30 N 51 13 DE4717350 Ettelsberg mit Ruthenaar- und Hoppecketal bei Willingen * 112 0 E 8 35 N 51 16 DE4718301 Osterkopf bei Usseln * 34 0 E 8 40 N 51 17 DE4718302 Kahle PÃ ¶n bei Usseln * 37 0 E 8 39 N 51 16 DE4718303 GoldhÃ ¤user Teich 20 0 E 8 48 N 51 15 DE4718304 Magerrasen am Aarberg sÃ ¼dl. Eppe 17 0 E 8 46 N 51 13 DE4718371 Wilde Aar 6 0 E 8 41 N 5 14 DE4719301 Hagenfeld 4 0 E 8 55 N 51 14 DE4719303 Dalwigker Holz und Gebranntes Holz bei Korbach 135 0 E 8 54 N 51 14 DE4719304 Langenstein, Klinger Klippen und Hochstein * 80 0 E 8 58 N 51 13 DE4719305 Magerrasen bei Korbach und Dorfitter * 23 0 E 8 51 N 51 14 DE4719306 SiegfriedhÃ ¶hle bei Obernburg 1 0 E 8 54 N 51 13 DE4720303 Wald nÃ ¶rdlich Netze 1 058 0 E 9 6 N 51 15 DE4720304 Edersee-SteilhÃ ¤nge * 536 0 E 9 2 N 51 12 DE4721302 Auf den Hesseln bei Naumburg 20 0 E 9 10 N 51 14 DE4721304 Gudensberger Basaltkuppen und Wald am Falkenstein 311 0 E 9 17 N 51 15 DE4722303 Baunsberg * 22 0 E 9 24 N 51 16 DE4722304 DÃ ¶nche * 207 0 E 9 25 N 51 17 DE4723301 Quellgebiet bei Oberkaufungen * 8 0 E 9 39 N 51 17 DE4723302 Heubruchwiesen bei Eschenstruth * 90 0 E 9 38 N 51 13 DE4723303 Wald nÃ ¶rdlich Niederkaufungen 15 0 E 9 35 N 51 17 DE4723304 Lossewiesen bei Niederkaufungen 17 0 E 9 34 N 51 17 DE4724304 Lichtenauer Hochland * 288 0 E 9 44 N 51 12 DE4724306 Lossetal bei FÃ ¼rstenhagen * 271 0 E 9 40 N 51 13 DE4724308 Niestetal und NiestehÃ ¤nge * 507 0 E 9 43 N 51 17 DE4724309 RÃ ¶sberg bei Rommerode * 43 0 E 9 45 N 51 13 DE4724310 Hirschberg- und Tiefenbachwiesen * 145 0 E 9 44 N 51 14 DE4724311 Hohekopf bei GroÃ almerode 49 0 E 9 47 N 51 14 DE4725302 JestÃ ¤dter Weinberg/Werraaltarm und -aue bei Albungen * 87 0 E 9 59 N 51 13 DE4725303 Bilstein im HÃ ¶llental * 3 0 E 9 57 N 51 13 DE4725306 MeiÃ ner und MeiÃ ner Vorland * 2009 0 E 9 50 N 51 14 DE4726304 Kirche Ershausen 0 0 E 10 9 N 51 15 DE4726305 Wohnhaus Dietzenrode 0 0 E 10 0 N 51 17 DE4726306 DieterÃ ¶der Klippen  HÃ ¼hneberg * 87 0 E 10 7 N 51 17 DE4726320 Stein  Rachelsberg  Gobert * 716 0 E 10 3 N 51 15 DE4726350 Kalkklippen der Gobert * 292 0 E 10 3 N 51 14 DE4727301 MuschelkalkhÃ ¤nge von GroÃ bartloff bis Faulungen * 764 0 E 10 15 N 51 12 DE4727320 Ibenkuppe  ThomasbrÃ ¼cke  Ã stlicher Westerwald * 1 203 0 E 10 12 N 51 17 DE4728301 DÃ ¶rnaer Platz * 148 0 E 10 22 N 51 13 DE4728302 NSG Flachstal * 180 0 E 10 29 N 51 15 DE4728303 Dachboden der Psychiatrie MÃ ¼hlhausen 0 0 E 10 24 N 51 12 DE4729301 Volkenrodaer Teiche 197 0 E 10 33 N 51 15 DE4730301 Sonder  Oberholz  GroÃ er Horn * 277 0 E 10 46 N 51 12 DE4732301 Trockenrasen-Komplex nordÃ ¶stlich Herrnschwende * 211 0 E 11 3 N 51 14 DE4732302 GrÃ ¼ndelsloch KindelbrÃ ¼ck 4 0 E 11 4 N 51 15 DE4733301 Westliche SchmÃ ¼cke  Spatenberge * 679 0 E 11 12 N 51 16 DE4733302 Moorberg und Ziegenbeil nÃ ¶rdlich Battgendorf * 121 0 E 11 16 N 51 13 DE4734301 Finne-Nordrand sÃ ¼dwestlich Wohlmirstedt * 347 0 E 11 27 N 51 13 DE4734302 Trockenrasen am Wendelstein * 6 0 E 11 27 N 51 16 DE4734303 Ostrand der Hohen Schrecke * 265 0 E 11 22 N 51 14 DE4734304 Kloster Donndorf 0 0 E 11 21 N 51 17 DE4734320 Hohe Schrecke  Finne * 5 732 0 E 11 19 N 51 15 DE4735302 Forst Bibra * 571 0 E 11 38 N 51 12 DE4735303 Kirche Nebra 0,01 0 E 11 34 N 51 17 DE4735304 Ã lbergstollen bei Wangen 0,01 0 E 11 32 N 51 16 DE4735305 Dissaugraben bei Wetzendorf * 89 0 E 11 35 N 51 15 DE4735306 TrockenhÃ ¤nge bei Steigra * 124 0 E 11 39 N 51 17 DE4735307 Unstrutaue bei Burgscheidungen 279 0 E 11 40 N 51 15 DE4736301 TrockenrasenflÃ ¤chen bei Karsdorf und Glockenseck * 193 0 E 11 40 N 51 15 DE4736302 Neue GÃ ¶hle und Trockenrasen nÃ ¶rdlich Freyburg * 84 0 E 11 46 N 51 14 DE4736303 MÃ ¼chelholz, MÃ ¼chelner KalktÃ ¤ler und Hirschgrund bei Branderoda * 294 0 E 11 48 N 51 15 DE4736304 Fledermausquartier in der Kirche Branderoda 0,01 0 E 11 48 N 51 15 DE4736305 Schafberg und NÃ ¼ssenberg bei Zscheiplitz * 211 0 E 11 43 N 51 13 DE4736306 Marienberg bei Freyburg * 27 0 E 11 46 N 51 13 DE4736307 Schlossberg und Burgholz bei Freyburg * 40 0 E 11 47 N 51 12 DE4737301 Bunker bei der Halde PfÃ ¤nnerhall 0,02 0 E 11 53 N 51 17 DE4737302 Kuhberg bei GrÃ ¶st 12 0 E 11 50 N 51 15 DE4738301 Engelwurzwiese Ã ¶stlich Bad DÃ ¼rrenberg 1 0 E 12 5 N 51 17 DE4739301 Kulkwitzer Lachen 39 0 E 12 14 N 51 16 DE4739302 Elsteraue sÃ ¼dlich Zwenkau * 915 0 E 12 17 N 51 10 DE4740301 Oberholz und StÃ ¶rmthaler Wiesen * 198 0 E 12 30 N 51 14 DE4741301 Laubwaldgebiete der Oberen Partheaue * 253 0 E 12 40 N 51 13 DE4741302 Rohrbacher Teiche und GÃ ¶selbach * 191 0 E 12 35 N 51 12 DE4743301 Waldgebiet an der Klosterwiese * 104 0 E 12 58 N 51 16 DE4745301 Dolomitgebiet Ostrau und Jahnatal * 183 0 E 13 10 N 51 11 DE4746301 SeuÃ litzer GrÃ ¼nde * 183 0 E 13 26 N 51 14 DE4746302 TÃ ¤ler sÃ ¼dÃ ¶stlich Lommatzsch * 635 0 E 13 18 N 51 9 DE4746303 Bosel und ElbhÃ ¤nge nÃ ¶rdlich MeiÃ en * 157 0 E 13 27 N 51 10 DE4746304 Winzerwiese * 33 0 E 13 29 N 51 12 DE4747301 Hopfenbachtal * 298 0 E 13 38 N 51 12 DE4748301 Teiche um Zschorna und Kleinnaundorf * 227 0 E 13 45 N 51 14 DE4748302 Buchberge bei LauÃ nitz 200 0 E 13 50 N 51 13 DE4748303 Moorwaldgebiet GroÃ dittmannsdorf * 267 0 E 13 47 N 51 12 DE4749301 Pulsnitz- und Haselbachtal * 265 0 E 13 53 N 51 15 DE4749302 FlieÃ gewÃ ¤ssersystem Kleine RÃ ¶der und Orla * 416 0 E 13 49 N 51 11 DE4750301 GroÃ er Rohrbacher Teich * 47 0 E 14 0 N 51 17 DE4750302 Berge bei Ohorn * 221 0 E 14 6 N 51 11 DE4751301 Waldteiche nÃ ¶rdlich RÃ ¤ckelwitz 42 0 E 14 12 N 51 16 DE4752301 Teiche zwischen Neschwitz und GroÃ dubrau 334 0 E 14 22 N 51 15 DE4752302 Spreeniederung Malschwitz * 631 0 E 14 29 N 51 14 DE4753301 Feuchtgebiete und WÃ ¤lder bei GroÃ saubernitz * 76 0 E 14 38 N 51 14 DE4753302 TÃ ¤ler um WeiÃ enberg * 963 0 E 14 37 N 51 9 DE4753303 Basalt- und Phonolithkuppen der Ã ¶stlichen Oberlausitz * 1 096 0 E 14 45 N 51 6 DE4754301 Hohe Dubrau * 367 0 E 14 42 N 51 15 DE4754302 Stauwurzel, Teiche und WÃ ¤lder an der Talsperre Quitzdorf * 409 0 E 14 47 N 51 14 DE4754303 Ullersdorfer Teiche 101 0 E 14 49 N 51 14 DE4754304 LaubwÃ ¤lder der KÃ ¶nigshainer Berge * 203 0 E 14 50 N 51 11 DE4755301 Teiche und Feuchtgebiete nordÃ ¶stlich Kodersdorf * 193 0 E 14 58 N 51 17 DE4755302 FlieÃ gewÃ ¤sser bei SchÃ ¶pstal und Kodersdorf * 296 0 E 14 53 N 51 12 DE4755303 MonumentshÃ ¼gel 67 0 E 14 51 N 51 14 DE4808301 Wupper von Leverkusen bis Solingen * 556 0 E 7 1 N 51 5 DE4809301 DhÃ ¼nn und Eifgenbach * 286 0 E 7 3 N 51 1 DE4810301 Wupper und Wipper bei WipperfÃ ¼rth * 147 0 E 7 33 N 51 5 DE4811301 Ehemaliger TruppenÃ ¼bungsplatz Stilleking und Hemecketal * 153 0 E 7 37 N 51 11 DE4811302 BruchwÃ ¤lder WÃ ¶ste * 29 0 E 7 33 N 51 7 DE4812301 Ebbemoore * 1 069 0 E 7 40 N 51 7 DE4813301 KalkbuchenwÃ ¤lder, Kalkhalbtrockenrasen und -felsen sÃ ¼dlich Finnentrop * 220 0 E 8 2 N 51 9 DE4813302 Attendorner TropfsteinhÃ ¶hle * 13 0 E 7 55 N 51 7 DE4813303 Heinrich-Bernhardt-HÃ ¶hle 0,13 0 E 7 52 N 51 10 DE4814302 Stelborner Klippen 1 0 E 8 9 N 51 6 DE4815301 Schluchtwald bei Saalhausen * 35 0 E 8 12 N 51 7 DE4816302 Schanze * 6 162 0 E 8 23 N 51 6 DE4816303 Kahler Asten * 53 0 E 8 29 N 51 11 DE4817301 Hallenberger Wald * 2 253 0 E 8 32 N 51 8 DE4817302 Schluchtwald Angstbecke und GÃ ¼mminghauser Mark * 246 0 E 8 30 N 51 10 DE4817304 Waldreservat Glindfeld-Orketal (mit NebentÃ ¤lern) * 2 997 0 E 8 43 N 51 13 DE4817305 Liesetal-Hilmesberg 100 0 E 8 36 N 51 9 DE4817306 Nuhnewiesen, Wache und Dreisbachtal 325 0 E 8 39 N 51 6 DE4819301 Kellerwald * 5 745 0 E 8 57 N 51 7 DE4819303 Ederseeufer bei Herzhausen * 30 0 E 8 53 N 51 10 DE4819307 Calluna Heide bei Altenlotheim 3 0 E 8 55 N 51 7 DE4820301 Sonderrain bei Bad Wildungen * 5 0 E 9 7 N 51 6 DE4820302 ZechsteinhÃ ¤nge bei Lieschensruh * 45 0 E 9 6 N 51 10 DE4820305 Bilstein bei Bad Wildungen * 62 0 E 9 5 N 51 7 DE4820307 Schartenberg bei Reitzenhagen 41 0 E 9 6 N 51 8 DE4820308 Schrummbachsrain und Kalkrain bei Giflitz 17 0 E 9 5 N 51 9 DE4820401 Stausee von Affoldern 165 0 E 9 4 N 51 9 DE4821301 Wartberg bei Kirchberg 25 0 E 9 18 N 51 11 DE4821304 Kalkmagerrasen nordwestlich Lohne * 5 0 E 9 13 N 51 11 DE4821305 Eckerich bei Fritzlar 26 0 E 9 15 N 51 7 DE4821306 Magerrasen am Sauerbrunnen bei Geismar * 1 0 E 9 14 N 51 9 DE4821307 Ems zwischen Merxhausen und Werkel 24 0 E 9 17 N 51 12 DE4822303 Heiligenberg Ã ¶stlich Gensungen * 17 0 E 9 27 N 51 8 DE4822304 Untere Eder * 1 651 0 E 9 25 N 51 8 DE4823301 Riedforst bei Melsungen 1 991 0 E 9 38 N 51 10 DE4824301 Reichenbacher Kalkberge * 409 0 E 9 45 N 51 10 DE4824302 WeiÃ bachtal bei Reichenbach * 28,21 0 E 9 47 N 51 10 DE4824303 Niedermoor unterm Eisberg bei Reichenbach * 25 0 E 9 47 N 51 9 DE4824304 Wachholderheide bei Vockerode-Dinkelberg * 15 0 E 9 42 N 51 8 DE4824308 Glimmerode und Hambach bei Hessisch Lichtenau * 787 0 E 9 45 N 51 11 DE4825301 Trimberg bei Reichensachsen 63 0 E 9 58 N 51 9 DE4825302 Werra- und Wehretal * 24 170 0 E 9 55 N 51 17 DE4826302 Eichenberg bei Frieda 15 0 E 10 8 N 51 11 DE4826304 Werraaltarm bei Schwebda * 8 0 E 10 6 N 51 11 DE4826305 Kalkberge bei RÃ ¶hrda und WeiÃ enborn * 630 0 E 10 6 N 51 6 DE4827301 Plesse-Konstein-Karnberg * 562 0 E 10 12 N 51 10 DE4827302 Frankenloch bei Heldra 9 0 E 10 12 N 51 7 DE4827304 Adolfsburg  Bornberg  SÃ ¼lzenberg * 148 0 E 10 13 N 51 8 DE4827305 Mertelstal  Heldrastein * 251 0 E 10 11 N 51 6 DE4827306 WerrahÃ ¤nge von Frankenroda bis Falken * 569 0 E 10 17 N 51 7 DE4827307 Treffurter Stadtwald nÃ ¶rdlich Treffurt * 352 0 E 10 14 N 51 9 DE4827308 Treffurter Stadtwald sÃ ¼dlich Treffurt * 278 0 E 10 15 N 51 6 DE4828301 Hainich * 15 036 0 E 10 25 N 51 6 DE4829301 KeuperhÃ ¼gel und Unstrutniederung bei MÃ ¼hlhausen * 290 0 E 10 31 N 51 10 DE4830302 NSG Unstruttal zwischen NÃ ¤gelstedt und GroÃ vargula * 201 0 E 10 44 N 51 6 DE4830303 Bruchwiesen bei Bad Tennstedt 23 0 E 10 49 N 51 9 DE4831301 Unstrut-Niederung nordÃ ¶stlich Herbsleben 192 0 E 10 52 N 51 7 DE4832301 Kahler Berg und Drachenschwanz bei Tunzenhausen * 80 0 E 11 4 N 51 10 DE4832302 Unstrutaue bei Schallenburg * 154 0 E 11 5 N 51 8 DE4832304 HaÃ lebener Ried  Alperstedter Ried * 447 0 E 11 2 N 51 7 DE4833301 Brembacher Weinberge  Klausberg  Scherkonde * 144 0 E 11 15 N 51 8 DE4833302 Monna und GrÃ ¤ben bei Leubingen * 14 0 E 11 12 N 51 12 DE4835301 Gutschbachtal und Steinbachtal sÃ ¼dwestlich Bad Bibra * 82 0 E 11 33 N 51 11 DE4835302 Hohndorfer RÃ ¼cken nordÃ ¶stlich Eckartsberga * 457 0 E 11 37 N 51 8 DE4835303 Lichtenburg nordwestlich Eckartsberga * 94 0 E 11 31 N 51 8 DE4835305 Eckartsberga Weinkeller Marienthal, Dorfstr. 11 0,01 0 E 11 31 N 51 8 DE4835306 Eckartsberga Keller GartenstraÃ e 0,01 0 E 11 33 N 51 7 DE4835307 Finne-HÃ ¤nge bei Auerstedt * 84 0 E 11 35 N 51 6 DE4836301 Tote TÃ ¤ler sÃ ¼dwestlich Freyburg * 826 0 E 11 44 N 51 11 DE4836302 Hirschrodaer Graben * 187 0 E 11 41 N 51 11 DE4836303 GÃ ¶ttersitz und Schenkenholz nÃ ¶rdlich Bad KÃ ¶sen * 153 0 E 11 43 N 51 9 DE4836304 Saale-Ilm-Platten bei Bad KÃ ¶sen * 718 0 E 11 43 N 51 7 DE4836305 Steingraben bei StÃ ¤dten * 40 0 E 11 41 N 51 10 DE4836306 Himmelreich bei Bad KÃ ¶sen * 46 0 E 11 41 N 51 6 DE4836307 Kirche GroÃ jena 0,01 0 E 11 47 N 51 11 DE4836308 Burg Saaleck 0,01 0 E 11 42 N 51 6 DE4837301 SaalehÃ ¤nge bei Goseck * 237 0 E 11 51 N 51 11 DE4837302 Halbberge bei Mertendorf * 17 0 E 11 51 N 51 7 DE4839301 WeiÃ e Elster nordÃ ¶stlich Zeitz * 425 0 E 12 12 N 51 6 DE4840301 LobstÃ ¤dter Lache 178 0 E 12 26 N 51 7 DE4840302 Wyhraaue und Frohburger Streitwald * 434 0 E 12 31 N 51 4 DE4841301 LaubwÃ ¤lder um Beucha 80 0 E 12 34 N 51 8 DE4841302 Bergbaufolgelandschaft Bockwitz * 564 0 E 12 32 N 51 6 DE4842301 Mittleres Zwickauer Muldetal * 2 033 0 E 12 46 N 51 0 DE4842302 MuldentÃ ¤ler oberhalb des Zusammenflusses * 2 301 0 E 13 2 N 51 7 DE4842303 Tiergarten Colditz * 98 0 E 12 49 N 51 7 DE4842304 Kohlbach- und Ettelsbachtal * 144 0 E 12 46 N 51 7 DE4842305 Erlbach- und Auenbachtal bei Colditz * 433 0 E 12 51 N 51 5 DE4844301 Unteres Zschopautal * 835 0 E 13 1 N 51 6 DE4845301 GroÃ holz Schleinitz * 53 0 E 13 15 N 51 9 DE4846301 TriebischtÃ ¤ler * 1 177 0 E 13 24 N 51 3 DE4846302 Linkselbische TÃ ¤ler zwischen Dresden und MeiÃ en * 896 0 E 13 31 N 51 7 DE4847301 Waldteiche bei MistschÃ ¤nke und Ziegenbusch * 112 0 E 13 35 N 51 11 DE4847302 Moritzburger Teiche und WÃ ¤lder * 561 0 E 13 39 N 51 10 DE4847303 Teiche und GrÃ ¼nde im Friedewald * 147 0 E 13 36 N 51 8 DE4847304 LÃ ¶Ã nitzgrund und LÃ ¶Ã nitzhÃ ¤nge * 115 0 E 13 39 N 51 7 DE4848301 RÃ ¶dertal oberhalb Medingen * 770 0 E 13 52 N 51 9 DE4848302 Promnitz und Kleinkuppenlandschaft bei BÃ ¤rnsdorf 137 0 E 13 44 N 51 10 DE4848303 Dresdener Heller * 125 0 E 13 45 N 51 5 DE4848304 PrieÃ nitzgrund * 224 0 E 13 46 N 51 5 DE4850301 Obere Wesenitz und NebenflÃ ¼sse * 684 0 E 14 7 N 51 7 DE4852301 Spreegebiet oberhalb Bautzen * 313 0 E 14 32 N 51 3 DE4852302 Buchenwaldgebiet Wilthen 157 0 E 14 21 N 51 5 DE4853301 Czorneboh und Hochstein * 666 0 E 14 32 N 51 6 DE4910301 Wallefelder HÃ ¶hle 0,21 0 E 7 28 N 51 0 DE4912303 Gleyer * 23 0 E 7 43 N 51 5 DE4912304 WacholdergelÃ ¤nde bei Branscheid 5 0 E 7 42 N 51 0 DE4913301 Buchen- und BruchwÃ ¤lder bei Einsiedelei und Apollmicke * 287 0 E 7 57 N 51 3 DE4913302 Wacholderheide Kihlenberg 4 0 E 7 56 N 51 2 DE4914301 KrÃ ¤henpfuhl * 4 0 E 8 6 N 51 3 DE4914302 Dollenbruch, Sellenbruch und Silberbachoberlauf * 42 0 E 8 2 N 51 1 DE4914303 GrubengelÃ ¤nde Littfeld 42 0 E 8 1 N 51 0 DE4914305 Albaumer Klippen * 13 0 E 8 7 N 51 3 DE4915301 Elberndorfer und Oberes Zinser Bachtal * 116 0 E 8 11 N 51 0 DE4915302 Schwarzbachsystem mit Haberg und Krenkeltal * 312 0 E 8 11 N 51 1 DE4915304 Kalkniedermoor bei Birkefehl 5 0 E 8 17 N 51 0 DE4916301 Eder zwischen ErndtebrÃ ¼ck und Beddelhausen * 134 0 E 8 15 N 51 1 DE4916302 Borstgrasrasen am oberen Steinbach * 17 0 E 8 25 N 51 2 DE4916303 GrubengelÃ ¤nde HÃ ¶rre 10 0 E 8 23 N 51 1 DE4916304 Schieferbergwerk Honert 0,24 0 E 8 25 N 51 1 DE4917306 Breite Heide bei Hatzfeld * 17 0 E 8 31 N 50 59 DE4917307 Battenfelder Driescher * 31 0 E 8 38 N 51 2 DE4917308 Haasenblick * 1 110 0 E 8 37 N 51 4 DE4917309 GrÃ ¼nland zwischen Binsenbach und Burghelle * 21 0 E 8 30 N 51 2 DE4917310 Burgberg Battenberg 27 0 E 8 38 N 51 1 DE4917350 Obere Eder * 2 306 0 E 8 38 N 51 1 DE4917351 Fledermaus-Winterquartier Tunnel Dodenau 1 0 E 8 35 N 51 1 DE4918301 Nemphetal bei Bottendorf * 36 0 E 8 47 N 51 0 DE4918302 HommershÃ ¤user Heide * 38 0 E 8 45 N 51 5 DE4918303 EichelpfÃ ¼hl * 19 0 E 8 40 N 51 3 DE4919301 Heide an der obersten MÃ ¼hle bei Frankenau * 14 0 E 8 54 N 51 5 DE4919302 Magerrasen-Komplex am Mittelberg bei Frankenau * 28 0 E 8 57 N 51 5 DE4920301 Bernertsgrund bei LÃ ¶hlbach * 14 0 E 9 0 N 51 4 DE4920302 Sondertal und Talgraben bei Bad Wildungen * 62 0 E 9 6 N 51 5 DE4920303 Waldgebiet nÃ ¶rdlich Fischbach 27 0 E 9 4 N 51 2 DE4920304 Hoher Keller 1 481 0 E 9 5 N 51 0 DE4920305 Urff zwischen Hundsdorf und der MÃ ¼ndung in die Schwalm 36 0 E 9 6 N 51 2 DE4921301 Borkener See * 332 0 E 9 16 N 51 2 DE4922301 Mosenberg bei Homberg * 66 0 E 9 25 N 51 3 DE4922302 Efze zwischen Holzhausen und VÃ ¶lkershain 20 0 E 9 28 N 51 0 DE4922303 StandortÃ ¼bungsplatz Homberg/Efze 287 0 E 9 23 N 51 0 DE4923301 Fuldatal bei Konnefeld 16 0 E 9 38 N 51 2 DE4923302 Waltersberg bei Rengshausen 14 0 E 9 32 N 51 0 DE4925302 Gipskarst bei Berneburg 10 0 E 9 53 N 51 3 DE4925304 Wald sÃ ¼dÃ ¶stlich Nentershausen 321 0 E 9 57 N 51 0 DE4926303 Werraaue von Herleshausen 262,6 0 E 10 9 N 51 0 DE4926304 Wald sÃ ¼dÃ ¶stlich von Netra 184 0 E 10 7 N 51 4 DE4926305 WÃ ¤lder und Kalkmagerrasen der Ringgau SÃ ¼dabdachung * 1 572 0 E 10 5 N 51 2 DE4926350 Boyneburg und Schickeberg bei Breitau * 289 0 E 10 1 N 51 5 DE4927302 Kielforst nordwestlich HÃ ¶rschel * 99 0 E 10 12 N 51 1 DE4927303 Creuzburger Werratal-HÃ ¤nge * 147 0 E 10 16 N 51 3 DE4930301 Fahnersche HÃ ¶he  BallstÃ ¤dter Holz * 1 259 0 E 10 46 N 51 2 DE4931301 Trockenrasen nordwestlich Erfurt * 89 0 E 10 57 N 51 1 DE4931302 GrÃ ¤ben im GroÃ en Ried 11 0 E 10 57 N 51 4 DE4931303 Gustav-Adolf-Kapelle Witterda 0 0 E 10 53 N 51 2 DE4932301 Schwansee * 325 0 E 11 5 N 51 4 DE4932302 Luisenhall * 97 0 E 11 1 N 51 3 DE4933301 GroÃ er Ettersberg * 1 634 0 E 11 16 N 51 1 DE4935301 Unteres Ilmtal * 278 0 E 11 34 N 51 4 DE4936301 SaalehÃ ¤nge bei Tultewitz sÃ ¼dlich Bad KÃ ¶sen * 56 0 E 11 42 N 51 5 DE4936302 FrauenprieÃ nitzer Holz und Laase * 196 0 E 11 42 N 51 0 DE4937301 GehÃ ¶lz bei Osterfeld * 3 0 E 11 54 N 51 4 DE4937302 Waldauer Heideteich- und Auwaldgebiet * 26 0 E 11 57 N 51 3 DE4939302 Restloch Zechau * 213 0 E 12 19 N 51 0 DE4940301 Haselbacher Teiche und PleiÃ eaue * 240 0 E 12 26 N 51 4 DE4940302 PleiÃ ewiesen Windischleuba * 219 0 E 12 29 N 51 0 DE4940303 Nordteil Haselbacher Teiche 40 0 E 12 26 N 51 4 DE4940304 Kammerforst * 433 0 E 12 24 N 51 3 DE4941301 PrieÃ nitz * 91 0 E 12 36 N 51 5 DE4941302 StÃ ¶ckigt und Streitwald * 507 0 E 12 34 N 51 1 DE4941303 Leinawald * 1 732 0 E 12 33 N 50 58 DE4942301 Erlbach- und Aubachtal bei Rochlitz * 358 0 E 12 50 N 51 0 DE4943301 Zschopautal * 2 436 0 E 13 0 N 50 56 DE4944301 StriegistÃ ¤ler und Aschbachtal * 1 995 0 E 13 11 N 50 59 DE4945301 Oberes Freiberger Muldetal * 1 551 0 E 13 23 N 50 53 DE4945302 Pitzschebachtal * 140 0 E 13 16 N 51 2 DE4945303 Schwermetallhalden bei Freiberg 28 0 E 13 23 N 50 54 DE4946301 Bobritzschtal * 621 0 E 13 25 N 50 54 DE4946302 Separate Fledermausquartiere im Raum Chemnitz und Freiberg 1 0 E 13 10 N 50 51 DE4947301 TÃ ¤ler von Vereinigter und Wilder WeiÃ eritz * 1 319 0 E 13 35 N 50 57 DE4947302 WÃ ¤lder am Landberg * 108 0 E 13 29 N 50 59 DE4949301 ElbtalhÃ ¤nge zwischen Loschwitz und Bonnewitz * 292 0 E 13 51 N 51 1 DE4949302 Wesenitz unterhalb BuschmÃ ¼hle * 476 0 E 13 59 N 51 1 DE4950301 Polenztal * 371 0 E 14 7 N 51 0 DE4951301 Hohwald und Valtenberg * 513 0 E 14 16 N 51 3 DE4951302 LaubwÃ ¤lder am Unger * 152 0 E 14 13 N 51 0 DE4954301 PlieÃ nitzgebiet * 679 0 E 14 47 N 51 1 DE5008302 KÃ ¶nigsforst * 2 519 0 E 7 9 N 50 55 DE5009301 Tongrube WeiÃ  13 0 E 7 11 N 50 57 DE5009302 Tongrube/Steinbruch Oberauel 9 0 E 7 13 N 50 57 DE5010301 Immerkopf * 14 0 E 7 27 N 50 57 DE5010302 Loopebach * 30 0 E 7 24 N 50 57 DE5011301 GrÃ ¼nlandkomplex westlich LÃ ¶ffelsterz * 4 0 E 7 39 N 50 55 DE5012301 WacholderbestÃ ¤nde bei Wildberg 3 0 E 7 46 N 50 55 DE5013301 Eulenbruchs Wald * 167 0 E 7 51 N 50 54 DE5014301 Auenwald bei Netphen * 14 0 E 8 7 N 50 54 DE5015301 Rothaarkamm und WiesentÃ ¤ler * 3 446 0 E 8 14 N 50 52 DE5016301 Finkental und MagergrÃ ¼nland bei Didoll * 55 0 E 8 28 N 50 58 DE5016304 BuchenwÃ ¤lder und WiesentÃ ¤ler bei Bad Laasphe * 1 708 0 E 8 23 N 50 57 DE5016305 Hoher Stein * 2 0 E 8 25 N 50 55 DE5017302 Sackpfeife * 1 879 0 E 8 31 N 50 57 DE5017303 Wiese an der PrÃ ¤chte bei Holzhausen * 7 0 E 8 37 N 50 59 DE5017304 Hirschbachseite und Eifaer Berg 83 0 E 8 35 N 50 58 DE5017305 LahnhÃ ¤nge zwischen Biedenkopf und Marburg * 9 367,64 0 E 8 34 N 50 52 DE5018301 Franzosenwiesen und Rotes Wasser * 114,79 0 E 8 49 N 50 56 DE5018302 Christenberg * 23,68 0 E 8 44 N 50 57 DE5018303 Diebskeller/Landgrafenborn * 24,56 0 E 8 47 N 50 57 DE5018304 Christenberger Talgrund 108,1 0 E 8 45 N 50 56 DE5018305 Langer Grund bei SchÃ ¶nstadt * 28,43 0 E 8 48 N 50 55 DE5018306 KrÃ ¤mersgrund/Konventswiesen * 11,41 0 E 8 47 N 50 55 DE5018307 Nebeler Hintersprung 17,62 0 E 8 46 N 50 56 DE5018308 Hohe Hardt und GeiershÃ ¶he/Rothebuche 410,41 0 E 8 49 N 50 54 DE5019301 Wald zwischen Roda und Oberholzhausen 666 0 E 8 50 N 50 59 DE5020301 Kalkkuppen bei Winterscheid 43 0 E 9 2 N 50 55 DE5020302 Waldgebiet sÃ ¼dlich Densberg 529 0 E 9 5 N 50 59 DE5020303 Wald zwischen Sachsenhausen und Strang 469 0 E 9 7 N 50 56 DE5020304 HutebÃ ¤ume sÃ ¼dlich Jesberg * 12 0 E 9 8 N 50 59 DE5020305 Ehemaliger Steinbruch nordwestlich Sebbeterode 1 0 E 9 5 N 50 57 DE5021301 Leistwiesen bei Rommershausen * 26 0 E 9 10 N 50 55 DE5021302 AltwÃ ¤sser der Schwalm nordÃ ¶stlich Schlierbach 10 0 E 9 12 N 50 58 DE5022301 SchwÃ ¤rzwiesen bei HÃ ¼lsa * 16 0 E 9 26 N 50 56 DE5023301 RoÃ bachtal bei VÃ ¶lkershain * 111 0 E 9 30 N 50 58 DE5024301 Forbachsee bei Bebra * 22 0 E 9 46 N 50 58 DE5024303 Heide bei Atzelrode 2 0 E 9 41 N 50 58 DE5024305 Auenwiesen von Fulda, Rohrbach und Solz * 821 0 E 9 45 N 50 55 DE5024306 Wald westlich LÃ ¼dersdorf 938 0 E 9 42 N 50 57 DE5025302 SÃ ¤ulingssee bei Kleinensee 21 0 E 9 58 N 50 55 DE5025303 Seulingswald 2 286 0 E 9 51 N 50 54 DE5025350 Kalkmagerrasen zwischen Morschen und Sontra * 501 0 E 9 52 N 50 58 DE5026301 Rohrlache von Heringen * 76 0 E 10 1 N 50 54 DE5026302 Obersuhler Aue * 68 0 E 10 3 N 50 56 DE5026304 Grubenberg bei Gerstungen * 55 0 E 10 4 N 50 59 DE5026305 DankmarshÃ ¤user RhÃ ¤den 111 0 E 10 0 N 50 56 DE5026350 RhÃ ¤den bei Obersuhl und Bosserode 122 0 E 10 0 N 50 56 DE5027302 Nordwestlicher ThÃ ¼ringer Wald * 3 179 0 E 10 18 N 50 56 DE5027303 Brauereikeller HÃ ¶rscheler StraÃ e Neuenhof 0 0 E 10 12 N 50 59 DE5028301 HÃ ¶rselberge * 520 0 E 10 27 N 50 57 DE5028302 Nessetal  SÃ ¼dlicher Kindel * 486 0 E 10 29 N 50 59 DE5028303 Wartberge bei Seebach * 83 0 E 10 25 N 50 54 DE5029301 Krahnberg  Kriegberg * 470 0 E 10 39 N 50 58 DE5030301 Seeberg  Siebleber Teich * 581 0 E 10 45 N 50 55 DE5030302 ApfelstÃ ¤dtaue zwischen Wechmar und Neudietendorf * 154 0 E 10 47 N 50 54 DE5031301 Molsdorfer SchloÃ park 7 0 E 10 57 N 50 54 DE5032301 Steiger  Willroder Forst  Werningslebener Wald * 2 265 0 E 11 4 N 50 56 DE5033303 Klosterholz * 554 0 E 11 11 N 50 56 DE5034302 Ilmtal zwischen Bad Berka und Weimar mit Buchfarter Wald * 1 776 0 E 11 19 N 50 54 DE5035301 Nerkewitzer Grund  Klingelsteine  Heiligenberg * 410 0 E 11 38 N 50 58 DE5035302 Isserstedter Holz  MÃ ¼hltal  Windknollen * 809 0 E 11 34 N 50 57 DE5035303 GroÃ er Gleisberg  Jenzig * 812 0 E 11 40 N 50 57 DE5035304 Kernberge  WÃ ¶llmisse * 2 045 0 E 11 39 N 50 54 DE5035306 Glatthaferwiesen LÃ ¶bstedt 7 0 E 11 36 N 50 56 DE5035307 Kirche Cospeda 0 0 E 11 33 N 50 56 DE5035308 Kirchboden Kunitz 0 0 E 11 38 N 50 57 DE5035309 Jenaer Forst * 852 0 E 11 31 N 50 54 DE5036301 Tautenburger Forst  Hohe Lehde  GleistalhÃ ¤nge * 1 100 0 E 11 43 N 50 58 DE5036302 Alter Gleisberg * 125 0 E 11 42 N 50 57 DE5036303 Waldecker Schlossgrund  Langes Tal * 609 0 E 11 46 N 50 55 DE5037301 Beuche-Wethautal * 294 0 E 11 51 N 50 59 DE5037302 An den ZiegenbÃ ¶cken * 403 0 E 11 50 N 50 56 DE5037303 Am Schwertstein  Himmelsgrund * 1 109 0 E 11 55 N 50 54 DE5037304 Hainspitzer See und Park * 22 0 E 11 50 N 50 57 DE5038301 Zeitzer Forst * 1 718 0 E 12 2 N 50 59 DE5038302 Elsteraue bei Bad KÃ ¶stritz * 48 0 E 12 0 N 50 56 DE5038303 Brahmeaue * 102 0 E 12 8 N 50 54 DE5038304 Zeitzer Forst * 421 0 E 12 2 N 50 57 DE5038305 Schluchten bei Gera und Bad KÃ ¶stritz mit RoschÃ ¼tzer Wald * 164 0 E 12 5 N 50 55 DE5040301 Eremit-LebensrÃ ¤ume zwischen Altenburg und SchmÃ ¶lln * 288 0 E 12 16 N 50 58 DE5040302 NSG Fasanerieholz * 19 0 E 12 28 N 50 57 DE5041301 Pastholz Langenleuba * 67 0 E 12 38 N 50 58 DE5042301 Chemnitztal * 671 0 E 12 51 N 50 55 DE5042302 Sandberg Wiederau * 60 0 E 12 50 N 50 57 DE5045301 Freiberger Bergwerksteiche * 305 0 E 13 20 N 50 48 DE5047301 TÃ ¤ler von Roter WeiÃ eritz und Oelsabach * 246 0 E 13 37 N 50 57 DE5048301 Lockwitzgrund und Wilisch * 309 0 E 13 46 N 50 58 DE5048302 MÃ ¼glitztal * 1 657 0 E 13 46 N 50 50 DE5049301 Meuschaer HÃ ¶he * 26 0 E 13 51 N 50 58 DE5049302 Gottleubatal und angrenzende LaubwÃ ¤lder * 405 0 E 13 59 N 50 53 DE5049303 Seidewitztal und BÃ ¶rnersdorfer Bach * 698 0 E 13 52 N 50 53 DE5049304 Bahrebachtal * 360 0 E 13 54 N 50 52 DE5049305 Barockgarten GroÃ sedlitz * 25 0 E 13 53 N 50 56 DE5050301 Nationalpark SÃ ¤chsische Schweiz * 9 359 0 E 14 17 N 50 54 DE5050302 Lachsbach- und Sebnitztal * 628 0 E 14 15 N 50 57 DE5050303 Tafelberge und Felsreviere der linkselbischen SÃ ¤chsischen Schweiz * 471 0 E 14 4 N 50 53 DE5050304 Bielatal * 549 0 E 14 2 N 50 51 DE5051301 Sebnitzer Wald und Kaiserberg * 239 0 E 14 17 N 50 58 DE5054301 Mandautal * 302 0 E 14 43 N 50 54 DE5104302 Rur von Obermaubach bis Linnich * 241 0 E 6 25 N 50 52 DE5109301 Naafbachtal * 924 0 E 7 18 N 50 53 DE5109302 Agger * 198 0 E 7 15 N 50 53 DE5110301 BrÃ ¶lbach * 826 0 E 7 31 N 50 55 DE5111301 Kesselsiefen und Galgenberg * 83 0 E 7 32 N 50 50 DE5111302 Rosbachtal * 143 0 E 7 38 N 50 48 DE5111303 Quellmoor bei NeuenhÃ ¤hnen 6 0 E 7 32 N 50 50 DE5112301 Stollen bei Morsbach-Schlechtingen 0,088 0 E 7 45 N 50 51 DE5113301 Heiden und Magerrasen Trupbach * 85 0 E 7 57 N 50 54 DE5113302 Giebelwald * 1 050 0 E 7 54 N 50 50 DE5114301 WeiÃ bachtal zwischen Wilgersdorf und Rudersdorf * 62 0 E 8 7 N 50 49 DE5114302 Oberes Langenbachtal * 18 0 E 8 10 N 50 50 DE5115301 Gernsdorfer WeidekÃ ¤mpe * 110 0 E 8 11 N 50 50 DE5115302 Dillquellgebiet bei Offdilln * 97,62 0 E 8 14 N 50 50 DE5115303 DietzhÃ ¶lztal bei Rittershausen * 180,82 0 E 8 16 N 50 50 DE5116301 Am Dimberg bei Steinperf * 48,76 0 E 8 28 N 50 48 DE5116302 ExtensivgrÃ ¼nland um Mandeln 68,05 0 E 8 20 N 50 50 DE5116304 GrÃ ¼nland um den Weis-Berg bei Eiershausen * 107,25 0 E 8 21 N 50 48 DE5116305 ExtensivgrÃ ¼nland bei Ober- und NiederhÃ ¶rlen * 161,35 0 E 8 25 N 50 50 DE5116306 MÃ ¼hlhelle, Eichert und Ziegenrain bei Fischelbach 0,34 0 E 8 20 N 50 52 DE5116307 GroÃ er Bohnstein 2 0 E 8 21 N 50 52 DE5116308 Borstgrasrasen nÃ ¶rdlich Simmersbach * 94,4 0 E 8 22 N 50 49 DE5116309 LohmÃ ¼hlenteich sÃ ¼dlich Eibelshausen 5,33 0 E 8 20 N 50 48 DE5116310 Magerrasen bei Steinperf und BrachehÃ ¶ll bei Niedereisenhausen 8,15 0 E 8 29 N 50 50 DE5118301 Dammelsberg und KÃ ¶hlersgrund 22,95 0 E 8 45 N 50 48 DE5118302 Obere Lahn und Wetschaft mit NebengewÃ ¤ssern 269,32 0 E 8 37 N 50 51 DE5119301 BrÃ ¼ckerwald und HuÃ geweid 403,17 0 E 8 57 N 50 48 DE5119302 Wohraaue zwischen Kirchhain und GemÃ ¼nden (Wohra) 254,05 0 E 8 56 N 50 53 DE5119303 Kuhteiche Emsdorf 18,76 0 E 8 58 N 50 51 DE5120301 Wieragrund von Schwalmstadt * 68 0 E 9 9 N 50 53 DE5120302 Maculinea-Schutzgebiet bei Neustadt * 301,24 0 E 9 5 N 50 49 DE5120303 Herrenwald Ã ¶stlich Stadtallendorf * 2 688,51 0 E 9 4 N 50 48 DE5122301 TruppenÃ ¼bungsplatz Schwarzenborn * 954 0 E 9 26 N 50 53 DE5122302 Kalkberg bei WeiÃ enborn 19 0 E 9 26 N 50 49 DE5125301 Dreienberg bei Friedewald 345 0 E 9 52 N 50 52 DE5125302 Landecker Berg bei Ransbach 622 0 E 9 53 N 50 50 DE5125303 StÃ ¶ckig  RuppertshÃ ¶he 67 0 E 9 57 N 50 49 DE5125350 Werra zwischen Phillippsthal und Herleshausen 90 0 E 9 59 N 50 53 DE5126302 Erdfallgebiet Frauensee * 1 066 0 E 10 8 N 50 53 DE5126303 KambachsmÃ ¼hle zu Dorndorf 0 0 E 10 5 N 50 51 DE5127301 Schweinaer Grund  ZechsteingÃ ¼rtel um Bad Liebenstein * 2 142 0 E 10 20 N 50 51 DE5128301 ThÃ ¼ringer Wald von Ruhla bis GroÃ er Inselsberg * 2 342 0 E 10 26 N 50 51 DE5128302 Fledermauswochenstuben Schweina und Bad Liebenstein 0 0 E 10 20 N 50 49 DE5129303 Wiesen um Waltershausen und Cumbacher Teiche * 283 0 E 10 36 N 50 52 DE5130302 TÃ P Ohrdruf  Jonastal * 5 999 0 E 10 50 N 50 50 DE5130303 Hirzberg  Wannigsrod  Kranichmoor * 279 0 E 10 40 N 50 51 DE5131302 Marlitt-Villa Arnstadt 0 0 E 10 56 N 50 49 DE5131303 Drei Gleichen * 888 0 E 10 52 N 50 52 DE5132301 Riechheimer Berg  KÃ ¶nigsstuhl * 703 0 E 11 8 N 50 52 DE5132302 GroÃ es Holz  Sperlingsberg 478 0 E 11 5 N 50 48 DE5134301 ReinstÃ ¤dter Berge  Langer Grund * 2 294 0 E 11 31 N 50 50 DE5134303 Ferienheim Martinsroda 0 0 E 11 28 N 50 48 DE5135301 Leutratal  Cospoth  SchieÃ platz Rothenstein * 1 723 0 E 11 34 N 50 51 DE5135302 Dohlenstein und Pfaffenberg * 89 0 E 11 36 N 50 48 DE5135304 Fledermauswochenstuben Altenberga und Zwabitz 0 0 E 11 32 N 50 49 DE5135305 Stollen im Kaolinsteinbruch bei Altendorf 0,1 0 E 11 35 N 50 50 DE5136301 Zeitzgrund  Teufelstal  Hermsdorfer Moore * 452 0 E 11 48 N 50 53 DE5136302 HÃ ¤nge um Meusebach und im Rotehofbachtal * 460 0 E 11 42 N 50 48 DE5137301 Evangelische Kirche Hundhaupten 0 0 E 11 59 N 50 49 DE5138301 Hainberg  Weinberg * 300 0 E 12 3 N 50 52 DE5138302 Evangelische Kirche GeiÃ en 0 0 E 12 0 N 50 51 DE5140301 BachtÃ ¤ler im Oberen PleiÃ eland * 205 0 E 12 19 N 50 47 DE5141301 Am RÃ ¼mpfwald Glauchau 84 0 E 12 33 N 50 47 DE5142301 Limbacher Teiche * 196 0 E 12 45 N 50 50 DE5142302 Oberwald Hohenstein-Ernstthal * 182 0 E 12 41 N 50 49 DE5144301 FlÃ ¶hatal * 1 814 0 E 13 10 N 50 44 DE5146301 Gimmlitztal * 218 0 E 13 36 N 50 46 DE5147301 PÃ ¶belbachtal und HofehÃ ¼bel * 169 0 E 13 40 N 50 48 DE5148301 Luchberggebiet 38 0 E 13 43 N 50 51 DE5148302 Trebnitztal * 248 0 E 13 49 N 50 50 DE5148303 Bergwiesen bei DÃ ¶nschten * 15 0 E 13 43 N 50 49 DE5148304 Weicholdswald * 166 0 E 13 45 N 50 47 DE5149301 Mittelgebirgslandschaft um Oelsen * 680 0 E 13 54 N 50 48 DE5149302 Feuchtgebiete am Brand * 44 0 E 13 59 N 50 48 DE5153301 Hochlagen des Zittauer Gebirges * 727 0 E 14 41 N 50 50 DE5154301 Eichgrabener Feuchtgebiet * 150 0 E 14 48 N 50 52 DE5203301 WehebachtÃ ¤ler und Leyberg * 200 0 E 6 19 N 50 43 DE5203302 Werther Heide, Napoleonsweg 17 0 E 6 16 N 50 46 DE5203303 Brockenberg 32 0 E 6 13 N 50 44 DE5203305 BÃ ¤renstein 27 0 E 6 14 N 50 45 DE5203306 Hammerberg 33 0 E 6 14 N 50 45 DE5203307 MÃ ¼nsterbachtal, MÃ ¼nsterbusch * 68 0 E 6 12 N 50 46 DE5203308 Schlangenberg 108 0 E 6 15 N 50 44 DE5203309 Steinbruchbereich Bernhardshammer und Binsfeldhammer 82 0 E 6 14 N 50 45 DE5203310 Brander Wald * 194 0 E 6 11 N 50 45 DE5209302 Tongrube Niederpleis 13 0 E 7 13 N 50 46 DE5210301 Wohmbach und ZuflÃ ¼sse * 59 0 E 7 28 N 50 43 DE5210302 Ahrenbach, Adscheider Tal 142 0 E 7 21 N 50 45 DE5210303 Sieg * 618 0 E 7 12 N 50 47 DE5210304 Basaltsteinbruch Eitorf/Stein 12 0 E 7 28 N 50 44 DE5211301 Leuscheider Heide * 1 138 0 E 7 30 N 50 43 DE5211302 Wiesen bei Dreisel 74 0 E 7 35 N 50 47 DE5211303 BuchenwÃ ¤lder auf dem Leuscheid 141 0 E 7 30 N 50 44 DE5211304 Steinbruch Imhausen 15 0 E 7 37 N 50 46 DE5212302 Sieg * 964 0 E 7 47 N 50 48 DE5212303 Nistertal und Kroppacher Schweiz * 1 075 0 E 7 45 N 50 42 DE5213301 WÃ ¤lder am Hohenseelbachkopf * 1 012 0 E 8 0 N 50 44 DE5214301 In der Gambach * 16 0 E 8 4 N 50 43 DE5214302 Gilsbachtal 60 0 E 8 4 N 50 45 DE5214303 Bergwiesen Lippe mit Buchheller- und Mischebachtal * 265,62 0 E 8 4 N 50 42 DE5214305 RÃ ¼bgarten * 130 0 E 8 5 N 50 42 DE5214306 Weier- und Winterbach * 222 0 E 8 8 N 50 42 DE5214307 Grosser Stein mit umgebenden BuchenwÃ ¤ldern * 80,43 0 E 8 7 N 50 43 DE5214308 Hickengrund/Wetterbachtal 88 0 E 8 9 N 50 44 DE5214309 Buchheller-Quellgebiet * 203 0 E 8 3 N 50 42 DE5215304 Orchideenwiesen bei Haiger-Seelbach * 93,08 0 E 8 11 N 50 45 DE5215305 Krombachswiesen und Struth bei Sechshelden * 333,22 0 E 8 14 N 50 44 DE5215306 Dill bis Herborn-Burg mit ZuflÃ ¼ssen * 77,52 0 E 8 15 N 50 41 DE5215307 Waldgebiet Ã ¶stlich von Langenaubach 137,1 0 E 8 12 N 50 42 DE5215308 Wald und GrÃ ¼nland um Donsbach * 244,04 0 E 8 14 N 50 44 DE5215309 WeiÃ ehÃ ¶ll und Waldbereiche Ã ¶stlich Niederscheld 100,27 0 E 8 19 N 50 42 DE5215310 Wechselfeuchtes GrÃ ¼nland nordwestlich Haiger-Flammersbach * 12,85 0 E 8 10 N 50 44 DE5216302 Strickshute von Frechenhausen * 32,62 0 E 8 26 N 50 47 DE5216303 Struth von Bottenhorn und ErweiterungsflÃ ¤chen * 106,23 0 E 8 27 N 50 47 DE5216305 Schelder Wald * 3 763,01 0 E 8 22 N 50 45 DE5216306 Hoffeld bei Eisemroth * 45,94 0 E 8 23 N 50 43 DE5216307 Magerrasen bei Wommelshausen * 6,23 0 E 8 29 N 50 46 DE5217301 Waldgebiet Ã ¶stlich von Lohra 79,88 0 E 8 39 N 50 44 DE5218301 Kleine Lummersbach bei Cyriaxweimar 137,22 0 E 8 42 N 50 47 DE5218302 Lahnaltarm von Bellnhausen * 15,49 0 E 8 43 N 50 42 DE5218303 Zwester Ohm 19,61 0 E 8 45 N 50 42 DE5219301 AmÃ ¶neburg * 32,94 0 E 8 55 N 50 47 DE5219302 Schweinsberger Moor 40,25 0 E 8 57 N 50 45 DE5219303 Ohmwiesen bei RÃ ¼digheim 194,24 0 E 8 56 N 50 46 DE5219304 Wald zwischen RoÃ berg und HÃ ¶ingen 370,47 0 E 8 53 N 50 42 DE5220302 LÃ ¼tzelgrund bei Maulbach 43,66 0 E 9 4 N 50 43 DE5221301 WÃ ¤lder nÃ ¶rdlich Ohmes 251,11 0 E 9 10 N 50 47 DE5221302 Wald zwischen Romrod und Ober-Sorg 485,03 0 E 9 16 N 50 42 DE5222301 Immichenhainer Teiche 22 0 E 9 20 N 50 47 DE5224301 GroÃ es Moor bei GroÃ enmoor * 24 0 E 9 39 N 50 42 DE5224302 Moor bei Wehrda 7 0 E 9 40 N 50 44 DE5224303 Hauneaue zwischen Neukirchen und Hermannspiegel * 186 0 E 9 42 N 50 47 DE5225305 Ulster * 300 0 E 9 57 N 50 44 DE5225306 Standorfsberg  BÃ ¼ckenberg * 137 0 E 9 55 N 50 45 DE5225307 Hubenberg  Michelsberg  AuewÃ ¤ldchen * 257 0 E 9 58 N 50 45 DE5225308 Rasdorfer Berg * 268 0 E 9 56 N 50 43 DE5226301 NSG Arzberg * 114 0 E 10 1 N 50 45 DE5226302 Kuppige RhÃ ¶n sÃ ¼dwestlich Dermbach * 3 891 0 E 10 3 N 50 41 DE5226304 Ã chsenberg  Dietrichsberg  Sattelberg * 962 0 E 10 1 N 50 47 DE5227301 PleÃ   Stoffelskuppe  BernshÃ ¤user Kutte * 1 570 0 E 10 14 N 50 45 DE5227302 NSG Horn mit KahlkÃ ¶pfchen * 164 0 E 10 11 N 50 43 DE5227304 NSG Breitunger Seen 77 0 E 10 19 N 50 45 DE5229301 Mittlerer ThÃ ¼ringer Wald westlich Oberhof * 1 037 0 E 10 38 N 50 42 DE5229303 ThÃ ¼ringer Wald zwischen Kleinschmalkalden und Tambach-Dietharz * 1 409 0 E 10 33 N 50 47 DE5230303 Erlebachwiesen bei WÃ ¶lfis * 111 0 E 10 45 N 50 47 DE5230304 GLB Hangquellmoor Siegelbach 8 0 E 10 44 N 50 45 DE5230305 Wilde Gera bis Plaue und Reichenbach * 536 0 E 10 47 N 50 43 DE5231301 Wipfragrund  Stausee Heyda * 578 0 E 10 56 N 50 43 DE5231302 Evangelische Kirche Dosdorf 0 0 E 10 54 N 50 47 DE5231303 SchÃ ¤ferspalte im Zimmertal und Enzianerdfall bei Plaue 0,1 0 E 10 52 N 50 46 DE5231304 GroÃ e Luppe  Reinsberge  Veronikaberg * 2 483 0 E 10 54 N 50 46 DE5232301 Edelmannsberg * 278 0 E 11 5 N 50 45 DE5232304 Ilm-Aue von GrÃ ¤finau-Angstedt bis Stadtilm * 315 0 E 11 2 N 50 44 DE5232305 NSG TÃ ¤nnreisig * 36 0 E 11 3 N 50 46 DE5233301 Kalmberg * 586 0 E 11 10 N 50 46 DE5233302 Fledermauswochenstuben KleingÃ ¶litz 0 0 E 11 14 N 50 41 DE5233303 MuschelkalkhÃ ¤nge um Teichel und GroÃ kochberg * 1 026 0 E 11 15 N 50 47 DE5233304 Muschelkalk-Landschaft westlich Rudolstadt * 1 080 0 E 11 12 N 50 42 DE5235301 GLB In den Nikolauswiesen 0,23 0 E 11 32 N 50 46 DE5235302 Fledermausquartiere OrlamÃ ¼nde 0 0 E 11 31 N 50 46 DE5235303 Fledermausquartiere im Walpersberg bei GroÃ eutersdorf 0,1 0 E 11 33 N 50 47 DE5236301 NeustÃ ¤dter Teichgebiet * 467 0 E 11 44 N 50 45 DE5236302 Ã stliches Riffgebiet Orlatal * 137 0 E 11 40 N 50 42 DE5237301 NSG FrieÃ nitzer See  Struth * 355 0 E 11 56 N 50 46 DE5237302 Auma  Buchenberg  Wolcheteiche * 489 0 E 11 50 N 50 41 DE5238303 Elstertal zwischen Greiz und WÃ ¼nschendorf * 1 602 0 E 12 9 N 50 43 DE5239301 BildhÃ ¶lzer im Werdauer Wald * 125 0 E 12 16 N 50 42 DE5243301 ZwÃ ¶nitztal * 133 0 E 12 58 N 50 45 DE5244301 Lautenbachtal * 124 0 E 13 9 N 50 43 DE5245301 Tal der Schwarzen Pockau * 720 0 E 13 14 N 50 37 DE5245302 Kalkwerk Lengefeld * 6 0 E 13 10 N 50 41 DE5247301 BuchenwÃ ¤lder bei Rechenberg-Holzhau * 180 0 E 13 33 N 50 43 DE5248301 Bergwiesen um Schellerhau und Altenberg * 82 0 E 13 41 N 50 46 DE5248302 Hemmschuh * 254 0 E 13 41 N 50 43 DE5248303 Geisingberg und Geisingwiesen * 325 0 E 13 46 N 50 46 DE5248304 Kahleberg bei Altenberg 22 0 E 13 43 N 50 44 DE5248305 Georgenfelder Hochmoor * 36 0 E 13 44 N 50 43 DE5248306 FÃ ¼rstenauer Heide und Grenzwiesen FÃ ¼rstenau * 522 0 E 13 48 N 50 44 DE5303301 Wollerscheider und Hoscheider Venn * 35 0 E 6 14 N 50 37 DE5303302 Kalltal und NebentÃ ¤ler * 621 0 E 6 16 N 50 37 DE5303303 BuchenwÃ ¤lder bei Zweifall * 403 0 E 6 16 N 50 41 DE5304301 Ruraue von Heimbach bis Obermaubach * 262 0 E 6 28 N 50 40 DE5304302 Buntsandsteinfelsen im Rurtal * 315 0 E 6 28 N 50 41 DE5304303 Meuchelberg * 58 0 E 6 27 N 50 38 DE5305301 BÃ ¼rvenicher Berg/TÃ ¶tschberg * 46 0 E 6 36 N 50 38 DE5305302 Muschelkalkkuppen bei Embken und Muldenau 46 0 E 6 32 N 50 41 DE5305303 Griesberg 18 0 E 6 38 N 50 35 DE5306301 Schavener Heide 67 0 E 6 40 N 50 37 DE5307301 Laubwald sÃ ¼dlich Rheinbach * 551 0 E 6 56 N 50 36 DE5308303 Waldreservat Kottenforst * 2 457 0 E 7 3 N 50 40 DE5309301 Siebengebirge * 4 665 0 E 7 16 N 50 37 DE5309302 Rodderberg * 33 0 E 7 11 N 50 38 DE5309303 Kaolingrube Oedingen 18 0 E 7 10 N 50 36 DE5309304 BasaltsteinbrÃ ¼che HÃ ¼hnerberg und Eudenberg/Tongrube Eudenbach 144 0 E 7 20 N 50 41 DE5309305 Asberg bei Kalenborn 92 0 E 7 17 N 50 37 DE5310301 NSG Komper Heide * 53 0 E 7 21 N 50 41 DE5310302 Asbacher Grubenfeld 23 0 E 7 23 N 50 39 DE5310303 Heiden und Wiesen bei Buchholz * 80 0 E 7 22 N 50 40 DE5312301 Unterwesterwald bei Herschbach * 997 0 E 7 44 N 50 35 DE5313301 Ackerflur bei Alpenrod 12 0 E 7 51 N 50 37 DE5314301 Hoher Westerwald * 1 970,41 0 E 8 9 N 50 37 DE5314303 NSG Krombachtalsperre 43 0 E 8 7 N 50 37 DE5314304 Feuchtgebiete und Heiden des Hohen Westerwaldes * 4 712 0 E 8 0 N 50 41 DE5315302 Amdorfer Viehweide 17,46 0 E 8 15 N 50 40 DE5315303 HÃ ¶rbacher Viehweide * 28,57 0 E 8 15 N 50 40 DE5315304 Rehbachtal zwischen Driedorf und Merkenbach * 103,76 0 E 8 14 N 50 38 DE5315305 Ulmbachtal und Wiesen in den Hainerlen * 141,86 0 E 8 13 N 50 36 DE5315306 Fleisbachtal und Hindstein * 85,25 0 E 8 17 N 50 38 DE5315307 Waldgebiet zwischen Uckersdorf und Burg 105,62 0 E 8 17 N 50 41 DE5315308 Beilstein bei Herborn 60,02 0 E 8 19 N 50 39 DE5315309 GrÃ ¼nland und HÃ ¶hlen bei Erdbach und Medenbach * 319,25 0 E 8 14 N 50 41 DE5316301 Wacholderheiden und GrÃ ¼nland nÃ ¶rdlich von Niederlemp * 47,68 0 E 8 25 N 50 39 DE5316302 GrÃ ¼nlandkomplexe von Herbornseelbach bis Ballersbach und Aar-Aue * 421,72 0 E 8 21 N 50 40 DE5316303 Dillwiesen bei Katzenfurt 49,37 0 E 8 21 N 50 36 DE5316304 Salbeiwiesen bei Bechlingen und Breitenbachtal 135,84 0 E 8 27 N 50 36 DE5316305 Wiesen westlich des LeuchtekÃ ¼ppels bei Bellersdorf 33,03 0 E 8 25 N 50 40 DE5316306 Struthwiesen bei GroÃ altenstÃ ¤dten * 168,55 0 E 8 29 N 50 39 DE5316308 Krausebachtal bei GroÃ altenstÃ ¤dten * 12,99 0 E 8 29 N 50 39 DE5316309 Auenbereich zwischen Oberlemp und KÃ ¶lschhausen 54,48 0 E 8 25 N 50 38 DE5317301 Oberes Verstal 87,13 0 E 8 34 N 50 41 DE5317302 Helfholzwiesen und BrÃ ¼hl bei Erda * 118,85 0 E 8 32 N 50 40 DE5317304 HolzwÃ ¤ldchen bei Krofdorf-Gleiberg 12 0 E 8 38 N 50 36 DE5317305 GrÃ ¼nland und WÃ ¤lder zwischen Frankenbach und Heuchelheim * 504,91 0 E 8 34 N 50 37 DE5317306 Krofdorfer Forst 809,83 0 E 8 38 N 50 40 DE5317307 Fohnbach und Gleibach 21,66 0 E 8 37 N 50 38 DE5318301 Hangelstein * 106,54 0 E 8 43 N 50 37 DE5318302 Wieseckaue und Josolleraue 668,76 0 E 8 43 N 50 36 DE5318303 Feuchtwiesen bei Daubringen * 171,33 0 E 8 44 N 50 38 DE5318304 TrÃ ¤nkbachniederung bei Daubringen 120,91 0 E 8 46 N 50 38 DE5318305 Borstgrasrasen bei Wieseck und Callunaheiden bei Mainzlar * 15,13 0 E 8 44 N 50 40 DE5318306 Wiesecker Teiche 5 0 E 8 42 N 50 37 DE5319301 Hoher Stein bei Nordeck 30,25 0 E 8 51 N 50 41 DE5319302 Sickler Teich bei Londorf * 6,33 0 E 8 53 N 50 41 DE5319303 Waldgebiete zwischen Weitershain und Bersrod 576,52 0 E 8 56 N 50 39 DE5320303 Feldatal/Kahlofen und Ohmaue * 928,77 0 E 9 5 N 50 38 DE5321301 Talauen von Brenderwasser, Sengersbach, Wannbach- und KÃ ¶pfelbachtal * 180,7 0 E 9 16 N 50 37 DE5321302 Am Kalten Born bei Wallenrod * 38,66 0 E 9 18 N 50 39 DE5321303 Seifen und Maschhag westlich Allmenrod 32,34 0 E 9 17 N 50 38 DE5321304 Wald nÃ ¶rdlich KÃ ¶ddingen 534,11 0 E 9 13 N 50 37 DE5322303 GroÃ seggenried am Huhnrod 2,75 0 E 9 28 N 50 37 DE5322304 Hutewald auf dem Hainig bei Lauterbach * 4,82 0 E 9 25 N 50 37 DE5322305 Magerrasen bei Lauterbach und Kalkberge bei Schwarz * 398,49 0 E 9 24 N 50 42 DE5322306 Lauter und Eisenbach * 113,72 0 E 9 19 N 50 35 DE5323301 Breitenbachtal bei Michelsrombach * 580 0 E 9 38 N 50 38 DE5323303 Obere und Mittlere Fuldaaue * 2 546 0 E 9 35 N 50 43 DE5325303 NSG Teufelsberg-Pietzelstein * 203 0 E 9 53 N 50 40 DE5325304 NSG RÃ ¶Ã berg  NSG Tannenberg-Seelesberg * 585 0 E 9 54 N 50 38 DE5325305 VorderrhÃ ¶n * 3 666 0 E 9 51 N 50 41 DE5325308 NÃ ¼st ab Mahlerts 38 0 E 9 52 N 50 37 DE5325350 Ulsteraue * 253 0 E 10 1 N 50 38 DE5326301 NSG Horbel-Hoflar-Birkenberg * 591 0 E 10 5 N 50 38 DE5326302 Ibengarten  Wiesenthaler Schweiz  Sommertal * 1 455 0 E 10 9 N 50 40 DE5326303 Kirche Neidhardtshausen 0 0 E 10 7 N 50 40 DE5327302 Grimmelbachliete  Hardt * 98 0 E 10 10 N 50 37 DE5327303 KrÃ ¼cke  Oberwald  Wunschberg * 258 0 E 10 13 N 50 37 DE5327305 RoÃ dorfer Steintriften * 260 0 E 10 13 N 50 41 DE5328303 Eschberg  DÃ ¼rrenberg * 311 0 E 10 25 N 50 37 DE5328305 Werra bis Treffurt mit ZuflÃ ¼ssen * 2 260 0 E 10 14 N 51 1 DE5328306 Dolmar und Christeser Grund * 1 049 0 E 10 29 N 50 38 DE5329301 Reisinger Stein 59 0 E 10 37 N 50 39 DE5330301 Schneekopf  SchmÃ ¼cker Graben  GroÃ er Beerberg * 1 106 0 E 10 45 N 50 40 DE5330305 Oberlauf der Zahmen Gera  Seiffartsburg * 1 015 0 E 10 48 N 50 41 DE5330306 ThÃ ¼ringer Wald Ã ¶stlich Suhl mit Vessertal * 3 729 0 E 10 46 N 50 35 DE5331301 Erbskopf  Marktal und Morast  GabeltÃ ¤ler * 734 0 E 10 53 N 50 37 DE5331302 Bergwiesen um Schmiedefeld a. Rstg. mit Ziegensumpf * 159 0 E 10 50 N 50 36 DE5332301 Pennewitzer Teiche  Unteres Wohlrosetal * 423 0 E 11 1 N 50 40 DE5332302 Fledermausquartiere KÃ ¶nigsee 0 0 E 11 5 N 50 39 DE5333301 Schwarzatal ab Goldisthal mit ZuflÃ ¼ssen * 1 903 0 E 11 6 N 50 36 DE5333302 NSG Schenkenberg * 52 0 E 11 17 N 50 41 DE5333304 Schieferbruch UnterweiÃ bach 0,1 0 E 11 10 N 50 37 DE5334301 Saaletal zwischen Hohenwarte und Saalfeld * 744 0 E 11 23 N 50 37 DE5334303 Stollen Gottschild Kamsdorf 0,1 0 E 11 28 N 50 38 DE5335303 Krankenhaus Ranis 0 0 E 11 33 N 50 39 DE5335304 Zechsteinriffe in der Orlasenke und DÃ ¶britzer Schweiz * 448 0 E 11 34 N 50 40 DE5336302 Dreba-Plothener Teichgebiet * 1 038 0 E 11 45 N 50 38 DE5337301 NordwestvogtlÃ ¤ndische Teiche und Moor Oberlinda * 371 0 E 11 57 N 50 33 DE5337302 Separate Fledermausquartiere und -habitate Vogtland/Westerzgebirge * 279 0 E 12 15 N 50 28 DE5337320 Weidatal * 225 0 E 11 59 N 50 41 DE5338301 PÃ ¶llwitzer Wald * 962 0 E 12 4 N 50 38 DE5338302 ElstersteilhÃ ¤nge * 659 0 E 12 9 N 50 34 DE5339302 Waschteich Reuth * 16 0 E 12 19 N 50 39 DE5339303 GÃ ¶ltzschtal * 260 0 E 12 17 N 50 35 DE5340301 BachtÃ ¤ler sÃ ¼dlich Zwickau * 83 0 E 12 30 N 50 39 DE5340302 Crinitzer Wasser und Teiche im Kirchberger Granitgebiet * 202 0 E 12 29 N 50 37 DE5341301 Wildenfelser Bach und Zschockener Teiche * 34 0 E 12 38 N 50 39 DE5341302 KalkbrÃ ¼che im Wildenfelser Zwischengebirge * 14 0 E 12 36 N 50 39 DE5341303 Muldetal bei Aue * 894 0 E 12 39 N 50 38 DE5341304 Moorgebiet am Filzteich und Stockteich * 378 0 E 12 35 N 50 33 DE5342301 Kuttenbach, Moosheide und Vordere Aue * 213 0 E 12 48 N 50 35 DE5343301 Moore und Mittelgebirgslandschaft bei Elterlein * 407 0 E 12 54 N 50 34 DE5343302 Moorgebiet Rotes Wasser * 99 0 E 12 53 N 50 39 DE5343303 Binge Geyer * 6 0 E 12 55 N 50 37 DE5344301 Moosheide bei Marienberg * 53 0 E 13 7 N 50 38 DE5344302 PreÃ nitz- und Rauschenbachtal * 851 0 E 13 8 N 50 34 DE5344303 PÃ ¶hlbachtal * 337 0 E 13 3 N 50 31 DE5345301 BuchenwÃ ¤lder und Moorwald bei Neuhausen und Olbernhau * 1 700 0 E 13 25 N 50 38 DE5345302 MothÃ ¤user Heide * 663 0 E 13 13 N 50 35 DE5345303 Serpentingebiet ZÃ ¶blitz-Ansprung * 140 0 E 13 15 N 50 39 DE5345304 Kriegwaldmoore * 163 0 E 13 16 N 50 36 DE5345305 Natzschungtal 216 0 E 13 20 N 50 36 DE5345306 Bergwiesen um RÃ ¼benau, KÃ ¼hnheide und Satzung * 471 0 E 13 11 N 50 30 DE5403301 Perlenbach-Fuhrtsbachtal * 331 0 E 6 14 N 50 30 DE5403302 Gebirgsbach Rur bei Monschau * 91 0 E 6 12 N 50 32 DE5403303 Felsen am Unterlauf des Perlenbaches * 33 0 E 6 15 N 50 31 DE5403304 Oberlauf der Rur * 938 0 E 6 12 N 50 32 DE5403305 VennhochflÃ ¤che bei MÃ ¼tzenich 32 0 E 6 12 N 50 34 DE5403306 Monschauer Stollen 0,12 0 E 6 13 N 50 32 DE5404301 Kermeter * 3 592 0 E 6 27 N 50 36 DE5404302 BachtÃ ¤ler im TruppenÃ ¼bungsplatz Vogelsang * 218 0 E 6 22 N 50 32 DE5404303 Dedenborn, Talaue des PÃ ¼ngel-, WÃ ¼stebaches und Erkensruhroberlauf * 614 0 E 6 20 N 50 32 DE5404304 Schlosskirche in Schleiden 0,083 0 E 6 28 N 50 31 DE5405301 Kallmuther Berg 275 0 E 6 37 N 50 34 DE5405302 HÃ ¤nge an Urft und Gillesbach, Urftaue von Urft bis Schmidtheim * 495 0 E 6 34 N 50 30 DE5405303 Weyerer Wald 225 0 E 6 37 N 50 32 DE5405305 Tanzberg 18 0 E 6 35 N 50 32 DE5405306 MannenberghÃ ¶hlen und Mannenbergstollen 1 0 E 6 37 N 50 29 DE5405307 KartsteinhÃ ¶hlen mit KakushÃ ¶hle * 5 0 E 6 39 N 50 32 DE5405308 Willenbergstollen bei Nettersheim-Zingsheim 0,24 0 E 6 38 N 50 30 DE5406301 Eschweiler Tal und Kalkkuppen * 385 0 E 6 43 N 50 34 DE5406302 Bad MÃ ¼nstereifeler Wald * 857 0 E 6 50 N 50 32 DE5406303 Hardt bei Pesch 22 0 E 6 40 N 50 32 DE5407301 Wiesen bei Ruine Tomberg 107 0 E 6 58 N 50 35 DE5408302 Ahrtal * 1 596 0 E 6 53 N 50 26 DE5409301 MÃ ¼ndungsgebiet der Ahr * 122 0 E 7 16 N 50 33 DE5410301 WÃ ¤lder zwischen Linz und Neuwied * 2 783 0 E 7 22 N 50 31 DE5410302 FelsentÃ ¤ler der Wied * 1 052 0 E 7 27 N 50 29 DE5412301 WesterwÃ ¤lder Seenplatte * 419 0 E 7 49 N 50 35 DE5413301 WesterwÃ ¤lder Kuppenland * 3 105 0 E 7 54 N 50 33 DE5414301 Elbbachtal * 84,86 0 E 8 3 N 50 29 DE5414302 Heidenkopf und Knoten nÃ ¶rdlich Mengerskirchen * 121,4 0 E 8 9 N 50 34 DE5414303 Wiesen nÃ ¶rdlich Lahr 49,24 0 E 8 8 N 50 31 DE5414304 Abbaugebiete Dornburg-Thalheim 276,78 0 E 8 1 N 50 31 DE5415301 Kallenbachtal zwischen Arborn und Obershausen * 179,86 0 E 8 12 N 50 34 DE5415303 Maienburg bei Winkels * 12,32 0 E 8 10 N 50 33 DE5415304 Kreuzberg und Kahlenbergskopf bei Obershausen * 1 071,82 0 E 8 14 N 50 34 DE5415305 Ulmbach zwischen Allendorf und Biskirchen 9,21 0 E 8 17 N 50 32 DE5416301 Weinberg bei Wetzlar * 183,82 0 E 8 28 N 50 32 DE5416302 Waldgebiet Ã ¶stlich von Allendorf und nÃ ¶rdlich von Leun * 3 216,94 0 E 8 21 N 50 33 DE5416303 Lahnwiesen zwischen Burgsolms und Oberbiel 74,82 0 E 8 24 N 50 32 DE5416304 Dillauen bei der LuthermÃ ¼hle 33,42 0 E 8 24 N 50 35 DE5416305 Urwaldzelle bei Braunfels 16,94 0 E 8 22 N 50 31 DE5417301 Lahnaue zwischen Atzbach und GieÃ en * 371 0 E 8 37 N 50 34 DE5417302 AbgrabungsgewÃ ¤sser Grube Fernie 13,96 0 E 8 38 N 50 32 DE5418301 GieÃ ener Bergwerkswald 86,47 0 E 8 40 N 50 33 DE5418302 GewÃ ¤sser in den Gailschen Tongruben 6,77 0 E 8 41 N 50 33 DE5418303 Wald um die Peterseen sÃ ¼dwestlich Lich 79,31 0 E 8 47 N 50 30 DE5419301 Wetterniederung bei Lich 364,61 0 E 8 52 N 50 31 DE5419303 WÃ ¤lder und Flachwasserteiche Ã ¶stlich Lich * 590,74 0 E 8 52 N 50 30 DE5419304 Lauter bei Laubach 11,57 0 E 8 58 N 50 34 DE5420304 Laubacher Wald * 9 436,1 0 E 9 4 N 50 29 DE5421302 Hoher Vogelsberg * 3 889,31 0 E 9 15 N 50 28 DE5422303 Talauen bei Herbstein * 1 377,41 0 E 9 23 N 50 32 DE5422304 Weinberg bei Stockhausen * 14,36 0 E 9 25 N 50 33 DE5423301 Himmelsberg 130 0 E 9 32 N 50 30 DE5423302 Zeller Loch * 4 0 E 9 37 N 50 30 DE5423303 Kalkberge bei GroÃ enlÃ ¼der 46 0 E 9 31 N 50 35 DE5423304 LÃ ¼der mit ZuflÃ ¼ssen 87 0 E 9 30 N 50 33 DE5426320 Hohe RhÃ ¶n * 1 620 0 E 10 5 N 50 33 DE5427301 Geba-Triften  Diesburg * 1 716 0 E 10 17 N 50 35 DE5427303 NSG Bischofswaldung mit Stedtlinger Moor * 515 0 E 10 15 N 50 31 DE5428301 Zehnerberg und Bauerbachtal * 117 0 E 10 25 N 50 30 DE5428302 Trockenhang am Halsberg * 32 0 E 10 29 N 50 32 DE5428303 Herpfer Wald  Berkeser Wald  Stillberg * 2 207 0 E 10 21 N 50 33 DE5429301 Kalkquellmoore bei Lengfeld * 13 0 E 10 40 N 50 31 DE5429302 Kirche Marisfeld 0 0 E 10 34 N 50 33 DE5429303 Kirche Themar 0 0 E 10 36 N 50 30 DE5430301 Erle-Wiesen St. Kilian * 101 0 E 10 44 N 50 34 DE5431301 Schleusegrund-Wiesen * 386 0 E 10 50 N 50 31 DE5431304 Bergwiesen um Neustadt a. Rstg. und Kahlert * 260 0 E 10 55 N 50 34 DE5434301 SchieferbrÃ ¼che bei Probstzella 348 0 E 11 21 N 50 33 DE5434302 Kirche Reichenbach 0 0 E 11 22 N 50 34 DE5435301 Mittelgrund * 662 0 E 11 36 N 50 31 DE5436301 Burgk  Bleiberg  Kobersfelsen * 422 0 E 11 44 N 50 32 DE5436303 Wettera * 126 0 E 11 46 N 50 31 DE5437301 Wisenta und Zeitera * 85 0 E 11 55 N 50 32 DE5437302 Wisenta und Zeitera * 401 0 E 11 53 N 50 33 DE5438302 GroÃ er Weidenteich * 342 0 E 12 3 N 50 29 DE5438303 Syrau-Kauschwitzer Heide * 178 0 E 12 4 N 50 31 DE5438304 Rosenbachgebiet * 114 0 E 12 2 N 50 29 DE5438305 VogtlÃ ¤ndische PÃ ¶hle * 187 0 E 11 58 N 50 24 DE5438320 NSG Steinicht * 17 0 E 12 9 N 50 34 DE5439301 Triebtalgebiet * 203 0 E 12 17 N 50 27 DE5439302 Unteres Friesenbachgebiet 43 0 E 12 10 N 50 30 DE5440301 Steinberggebiet * 216 0 E 12 27 N 50 32 DE5441301 Moorgebiet Moosheide Obercrinitz * 62 0 E 12 30 N 50 34 DE5441302 Steinbergwiesen und Seifenbachtal * 68 0 E 12 38 N 50 32 DE5441303 Bergwiesen um SchÃ ¶nheide und StÃ ¼tzengrÃ ¼n * 134 0 E 12 32 N 50 29 DE5441304 Tal der GroÃ en Bockau * 410 0 E 12 37 N 50 28 DE5441305 Bergwiesen um Sosa * 130 0 E 12 39 N 50 29 DE5442301 Schwarzwassertal und Burkhardtswald * 656 0 E 12 43 N 50 28 DE5442302 Griesbachgebiet * 175 0 E 12 44 N 50 32 DE5442303 PÃ ¶hlwassertal mit WernitzbÃ ¤chel * 134 0 E 12 49 N 50 30 DE5443301 Mittelerzgebirgische Basaltberge * 156 0 E 13 2 N 50 34 DE5443302 Scheibenberger Heide * 115 0 E 12 55 N 50 31 DE5444301 BuchenwÃ ¤lder bei Steinbach * 441 0 E 13 10 N 50 32 DE5445301 Moore und MoorwÃ ¤lder bei Satzung * 158 0 E 13 10 N 50 30 DE5504302 Bunker Wiesen 0,31 0 E 6 28 N 50 28 DE5504303 Oleftal * 12 0 E 6 20 N 50 27 DE5504305 Kyllquellgebiet * 81 0 E 6 23 N 50 3 DE5505301 Wiesen, Borstgrasrasen und Heiden bei Sistig * 127 0 E 6 31 N 50 28 DE5505304 Manscheider Bachtal und Paulushof * 258 0 E 6 30 N 50 27 DE5505305 Unteres Genfbachtal * 47 0 E 6 39 N 50 29 DE5505307 Kalktuffquelle bei Blankenheim * 0,47 0 E 6 39 N 50 26 DE5505308 Haubachtal, Dietrichseiffen * 191 0 E 6 37 N 50 27 DE5505309 Dahlemer Binz * 12 0 E 6 31 N 50 24 DE5506301 Buirer Lei bei Buir 52 0 E 6 43 N 50 28 DE5506302 Aremberg * 241 0 E 6 49 N 50 25 DE5507301 WÃ ¤lder am Hohn * 269 0 E 6 55 N 50 25 DE5509301 NSG Laacher See * 2 079 0 E 7 16 N 50 24 DE5509302 Vulkankuppen am Brohlbachtal * 1 091 0 E 7 11 N 50 28 DE5510301 Mittelrhein * 1 158 0 E 7 27 N 50 25 DE5510302 RheinhÃ ¤nge zwischen Unkel und Neuwied * 685 0 E 7 19 N 50 28 DE5511301 NSG Urmitzer Werth * 90 0 E 7 30 N 50 25 DE5511302 Brexbach- und Saynbachtal * 1 928 0 E 7 35 N 50 29 DE5512301 Montabaurer HÃ ¶he * 2 750 0 E 7 45 N 50 24 DE5513302 Waldgebiet westlich von Elz 26,37 0 E 7 59 N 50 25 DE5514301 HeidenhÃ ¤uschen * 116,27 0 E 8 4 N 50 28 DE5514302 Spitzberg, Gackenberg und Tongruben von Hintermeilingen 150,58 0 E 8 6 N 50 28 DE5514303 BÃ ¤renloch bei Thalheim 1,56 0 E 8 2 N 50 29 DE5514304 Elbbachaue Ã ¶stlich von Elz 49,08 0 E 8 2 N 50 24 DE5515302 Marmorbruch Wirbelau 6,3 0 E 8 12 N 50 27 DE5515303 Lahntal und seine HÃ ¤nge * 2 082,34 0 E 8 11 N 50 23 DE5516301 Heiligerwald-Blessestein-Eichenkopf 894,78 0 E 8 24 N 50 29 DE5516302 Waldgebiete sÃ ¼dwestlich von WeilmÃ ¼nster 142,13 0 E 8 21 N 50 24 DE5516303 An den FuÃ wiesen bei GrÃ ¤venwiesbach 134 0 E 8 26 N 50 24 DE5517301 Wehrholz 149,26 0 E 8 37 N 50 29 DE5517302 Wacholderheide und Streuobstwiese bei Hoch-Weisel 12 0 E 8 37 N 50 24 DE5517303 Ackergrundbachtal nÃ ¶rdlich Cleeberg 41,6 0 E 8 32 N 50 27 DE5518301 Salzwiesen von MÃ ¼nzenberg * 66 0 E 8 45 N 50 27 DE5518302 In der Metz bei MÃ ¼nzenberg 16,29 0 E 8 45 N 50 27 DE5518303 Salzwiesen bei Rockenberg * 10 0 E 8 43 N 50 25 DE5518304 GrÃ ¼nland bei Bellersheim und Obbornhofen 55,75 0 E 8 49 N 50 26 DE5518305 HÃ ¶lle von Rockenberg 10,23 0 E 8 44 N 50 26 DE5518306 Wald Ã ¶stlich Oppershofen 98 0 E 8 46 N 50 25 DE5519302 Kaltenrain bei Steinheim 23,87 0 E 8 55 N 50 26 DE5519304 Horloffaue zwischen Hungen und Grund-Schwalheim * 606,69 0 E 8 54 N 50 26 DE5519305 BasalthÃ ¼gel des Vogelsberges im Randbereich zur Wetterau 76,36 0 E 8 55 N 50 27 DE5520301 Basaltsteinbruch GlashÃ ¼tten 7 0 E 9 8 N 50 24 DE5520302 Talauen von Nidder und Hillersbach bei Gedern und Burkhards * 247,061 0 E 9 10 N 50 27 DE5520303 WingershÃ ¤user Schweiz * 43,64 0 E 9 8 N 50 28 DE5520304 Basaltmagerrasen am Rand der Wetterauer Trockeninsel * 226 0 E 9 2 N 50 29 DE5520305 EichkÃ ¶ppel bei Eichelsdorf * 42,42 0 E 9 4 N 50 27 DE5520306 Waldgebiete sÃ ¼dlich und sÃ ¼dwestlich von Schotten 1 651 0 E 9 5 N 50 26 DE5521301 Merkenfritzbachaue bei Gedern * 30 0 E 9 11 N 50 24 DE5521302 Hegwaldseifen bei Ober-Seemen 44 0 E 9 16 N 50 25 DE5521303 KugelhornmoosflÃ ¤chen im Vogelsberg 22 0 E 9 10 N 50 23 DE5522301 In der Kiesel bei Hintersteinau * 32 0 E 9 26 N 50 25 DE5522303 Talauen bei Freiensteinau und GewÃ ¤sserabschnitt der Salz * 774,12 0 E 9 20 N 50 25 DE5522304 Vogelsbergteiche und LÃ ¼deraue bei Grebenhain * 500,79 0 E 9 22 N 50 29 DE5523301 SchÃ ¶nbuche 121 0 E 9 32 N 50 28 DE5523302 ZuflÃ ¼sse der Fliede 76 0 E 9 43 N 50 27 DE5525307 Hohe RhÃ ¶n * 6 598 0 E 9 59 N 50 22 DE5526371 Bayerische Hohe RhÃ ¶n * 19 260,5898 0 E 9 56 N 50 24 DE5527301 Winterquartiere der Mopsfledermaus in der RhÃ ¶n 0 0 E 10 7 N 50 32 DE5527371 Bachsystem der Streu mit NebengewÃ ¤ssern 1 275,52 0 E 10 14 N 50 27 DE5527372 Trockengebiete vor der RhÃ ¶n * 789,74 0 E 10 17 N 50 28 DE5527373 Trockenverbundgebiet RhÃ ¶n-Grabfeld * 616,49 0 E 10 11 N 50 25 DE5528371 Bahratal 65,62 0 E 10 22 N 50 24 DE5529301 Gehegter Berg  Eingefallener Berg * 140 0 E 10 37 N 50 29 DE5529302 Gleichberge * 1 831 0 E 10 35 N 50 23 DE5529303 Eingefallener Keller Themar 0 0 E 10 36 N 50 29 DE5530301 Elsterbachtal  Wiedersbacher Moore * 80 0 E 10 48 N 50 28 DE5530302 HeideflÃ ¤che im HildburghÃ ¤user Stadtwald * 107 0 E 10 43 N 50 27 DE5531302 NSG Leite bei Harras * 570 0 E 10 52 N 50 23 DE5532302 NSG RÃ ¶thengrund * 116 0 E 11 9 N 50 24 DE5532307 HÃ ¶hlen bei Rauenstein und Meschenbach * 7 0 E 11 4 N 50 24 DE5532308 Westliches Schiefergebirge um Steinheid und Scheibe-Alsbach * 1 739 0 E 11 3 N 50 30 DE5533301 Tettautal  Klettnitzgrund * 152 0 E 11 14 N 50 24 DE5533302 Haderholz 23 0 E 11 14 N 50 28 DE5533303 Bergwiesen im Sonneberger Oberland * 179 0 E 11 14 N 50 28 DE5534301 SchieferbrÃ ¼che um Lehesten * 241 0 E 11 26 N 50 30 DE5535301 JÃ ¤gersruh  GemÃ ¤Ã grund  ThÃ ¼ringische Moschwitz * 1 374 0 E 11 36 N 50 24 DE5536301 HÃ ¤nge an der Bleilochtalsperre * 927 0 E 11 43 N 50 28 DE5536371 Saaletal von Joditz bis Blankenstein und NSG Tannbach bei MÃ ¶dlareuth * 337,69 0 E 11 48 N 50 24 DE5537301 Tannbach-Klingefelsen * 29 0 E 11 50 N 50 23 DE5537302 GrÃ ¼nes Band Sachsen/Bayern * 733 0 E 11 58 N 50 22 DE5537303 Kemnitztal * 151 0 E 12 2 N 50 25 DE5537304 KleingewÃ ¤sser um MiÃ lareuth * 28 0 E 11 56 N 50 26 DE5538301 Elstertal oberhalb Plauen * 621 0 E 12 3 N 50 26 DE5538302 Triebelbachtal * 190 0 E 12 7 N 50 22 DE5539301 GÃ ¶rnitzbach- und WÃ ¼rschnitzbachtal * 291 0 E 12 19 N 50 22 DE5539302 Bergwiesen und Moorstandorte bei SchÃ ¶neck * 104 0 E 12 19 N 50 23 DE5540301 Am alten FloÃ graben * 97 0 E 12 25 N 50 26 DE5540302 Oberes Zwickauer Muldetal * 425 0 E 12 25 N 50 26 DE5540303 Bergwiesen um Klingenthal * 223 0 E 12 23 N 50 21 DE5540304 BuchenwÃ ¤lder um Klingenthal * 244 0 E 12 27 N 50 23 DE5541301 Erzgebirgskamm am Kleinen Kranichsee * 330 0 E 12 40 N 50 24 DE5541302 Erzgebirgskamm am GroÃ en Kranichsee * 999 0 E 12 35 N 50 24 DE5541303 Mittelgebirgslandschaft bei Johanngeorgenstadt * 467 0 E 12 41 N 50 27 DE5542301 Wiesen um Halbmeil und Breitenbrunn * 82 0 E 12 48 N 50 26 DE5543301 Zweibach 106 0 E 12 51 N 50 27 DE5543302 GroÃ es Mittweidatal 220 0 E 12 55 N 50 26 DE5543303 Kalkbruch Hammerunterwiesenthal * 21 0 E 13 0 N 50 26 DE5543304 Fichtelbergwiesen * 231 0 E 12 56 N 50 24 DE5604301 Baasemer Wald * 97 0 E 6 28 N 50 23 DE5605302 GewÃ ¤ssersystem der Ahr * 2 543 0 E 6 38 N 50 22 DE5605304 Heidemoor am Moorbach 12 0 E 6 34 N 50 23 DE5605305 Dahlemer Kalktriften 100 0 E 6 30 N 50 22 DE5605306 Obere Kyll und Kalkmulden der Nordeifel * 1 275 0 E 6 40 N 50 19 DE5607301 WÃ ¤lder um Bongard in der Eifel * 69 0 E 6 50 N 50 18 DE5608302 Nitzbach mit HangwÃ ¤ldern zwischen Virneburg und Nitztal * 610 0 E 7 6 N 50 21 DE5608303 Wacholderheiden der Osteifel * 1 086 0 E 7 4 N 50 23 DE5609301 Unterirdische stillgelegte Basaltgruben Mayen und Niedermendig 152 0 E 7 17 N 50 22 DE5610301 Nettetal * 1 143 0 E 7 22 N 50 22 DE5612301 Staatsforst Stelzenbach 480 0 E 7 49 N 50 22 DE5613301 LahnhÃ ¤nge * 4 565 0 E 7 49 N 50 18 DE5614301 Eich von Niederbrechen * 33,31 0 E 8 8 N 50 22 DE5614302 Mensfelder Kopf * 36,72 0 E 8 5 N 50 20 DE5615303 Wald und Schiefergruben bei Langhecke und Klein-Weinbach * 319,18 0 E 8 15 N 50 23 DE5615304 Eisenbach bei Niederselters 10,06 0 E 8 15 N 50 20 DE5616301 Im Weihergrund bei Laubuseschbach * 5,27 0 E 8 20 N 50 22 DE5617301 Haubergsgrund bei Pfaffenwiesbach 39 0 E 8 36 N 50 19 DE5617302 Eichkopf bei ObermÃ ¶rlen 59 0 E 8 39 N 50 21 DE5617303 Usa zwischen Wernborn und Ober-MÃ ¶rlen 44 0 E 8 39 N 50 21 DE5618301 Salzwiesen von Wisselsheim * 24 0 E 8 45 N 50 23 DE5618302 Magertriften von Ober-MÃ ¶rlen und Ostheim 73,586 0 E 8 40 N 50 22 DE5618303 Ã bungsplatz bei Ockstadt 47 0 E 8 42 N 50 20 DE5619303 Am Faulenberg bei Dauernheim 19,306 0 E 8 57 N 50 22 DE5619305 BuchenwÃ ¤lder Ã ¶stlich von Echzell 849 0 E 8 56 N 50 24 DE5619306 GrÃ ¼nlandgebiete in der Wetterau * 1 352 0 E 8 56 N 50 20 DE5620301 Salzwiesen und Weinberg von Selters * 33 0 E 9 2 N 50 20 DE5620302 GeiÃ berg bei Ortenberg 14 0 E 9 4 N 50 21 DE5621301 GewÃ ¤ssersystem der Bracht 39,6 0 E 9 16 N 50 22 DE5621302 Seemenbachtal bei Niederseemen 44 0 E 9 14 N 50 23 DE5621303 Reichenbach und Riedbach bei Birstein 17 0 E 9 18 N 50 21 DE5622301 Bellinger Berg * 95 0 E 9 29 N 50 18 DE5622302 Weinberg bei Steinau 32,527 0 E 9 26 N 50 19 DE5622303 HÃ ¶lle und Weinberg von Kressenbach * 19,388 0 E 9 27 N 50 22 DE5622304 Weiherskopf/Hohestein * 425 0 E 9 27 N 50 21 DE5622305 Ohlsteinbruch bei Steinau an der StraÃ e * 28,534 0 E 9 28 N 50 20 DE5622306 Steinaubachtal, Teufelsloch und Almosenwiese bei Steinau an der StraÃ e * 88 0 E 9 27 N 50 20 DE5622307 Kaupe und Lochwiese bei Ã rzell 23 0 E 9 26 N 50 23 DE5622309 Katzenstein bei Marborn 2 0 E 9 24 N 50 19 DE5622310 Steinaubach und Ã rzeller Wasser 30 0 E 9 26 N 50 23 DE5623301 Stephanskuppe bei Sterbfritz * 9 0 E 9 38 N 50 19 DE5623302 Am Stein bei Elm 7 0 E 9 35 N 50 22 DE5623303 Ebertsberg bei Elm * 14,59 0 E 9 34 N 50 21 DE5623304 Weinberg bei Hohenzell * 42,486 0 E 9 32 N 50 19 DE5623305 Weinberg bei Bellings * 23,667 0 E 9 30 N 50 18 DE5623306 Hainberg bei Elm 6,413 0 E 9 32 N 50 22 DE5623307 Hundsgraben bei Elm * 24,4 0 E 9 33 N 50 22 DE5623308 Waizenberg bei Hohenzell * 22,7 0 E 9 31 N 50 18 DE5623309 Im Escherts bei Hutten * 15,888 0 E 9 35 N 50 21 DE5623310 Weiperzberg bei Breunings und Weiperz * 37 0 E 9 35 N 50 17 DE5623311 Langer Berg bei Sterbfritz 52 0 E 9 37 N 50 19 DE5623312 Lietebach, Kelterberg und Schluchtwald bei Ahlersbach und Hohenzell * 202 0 E 9 34 N 50 18 DE5623313 Kinzberg bei Vollmerz 18 0 E 9 36 N 50 20 DE5623314 Weinberg bei Ahlersbach 32 0 E 9 33 N 50 19 DE5623315 Weinberg und Giebel bei Elm und Herolz 32 0 E 9 33 N 50 22 DE5623316 Gerlingsberg bei Herolz * 21 0 E 9 34 N 50 21 DE5623317 Kinzigsystem oberhalb von Steinau an der StraÃ e 109 0 E 9 30 N 50 20 DE5623318 Lambertswiese bei Bellings * 6 0 E 9 31 N 50 18 DE5623320 HangwÃ ¤lder am Ebertsberg/Escheberg bei Elm * 46 0 E 9 34 N 50 21 DE5623321 Basaltmagerrasen und Alter Stein bei Gundhelm * 8 0 E 9 39 N 50 21 DE5623322 KohlkÃ ¼ppel und BergÃ ¤cker bei Weiperz, Streitrain und Weiperzberg * 92 0 E 9 35 N 50 18 DE5623323 Dallecker bei Hohenzell 81 0 E 9 33 N 50 18 DE5623324 Kalktuffquelle beim Haineshof * 1 0 E 9 35 N 50 21 DE5624303 Magerrasen bei Weichersbach und weitere FlÃ ¤chen 111 0 E 9 40 N 50 19 DE5624304 Bergwiesen bei ZÃ ¼ntersbach * 81 0 E 9 44 N 50 19 DE5624305 Hemmersbach/Bergwiesen bei ZiegelhÃ ¼tte und weitere FlÃ ¤chen * 108 0 E 9 42 N 50 21 DE5624306 Nickus-Hoherdin 1 011 0 E 9 41 N 50 21 DE5624307 Stoppelsberg bei Weichersbach und Haag-Stiftes bei Oberzell * 441 0 E 9 42 N 50 19 DE5624350 Frauenstein * 430 0 E 9 41 N 50 22 DE5626301 Teiche bei SchÃ ¶nau an der Brendt 3 0 E 10 7 N 50 23 DE5626371 Tal der Brend * 424,23 0 E 10 6 N 50 22 DE5626372 Schmalwasser- und Premichtal 343,12 0 E 9 59 N 50 20 DE5627301 TrockenhÃ ¤nge im Saale-, Streu- und LÃ ¶hriether Tal * 149 0 E 10 14 N 50 18 DE5627303 Mausohrkolonien in der RhÃ ¶n 0 0 E 10 5 N 50 17 DE5627304 Winterquartiere der Mopsfledermaus bei Neustadt 0 0 E 10 15 N 50 22 DE5627371 FrÃ ¤nkische Saale zwischen Heustreu und Steinach * 296,45 0 E 10 13 N 50 19 DE5628301 LaubwÃ ¤lder bei Bad KÃ ¶nigshofen * 1 874 0 E 10 24 N 50 19 DE5628303 Grenzstreifen am Galgenberg  Milzgrund  WarthÃ ¼gel * 199 0 E 10 29 N 50 21 DE5628371 Milztal und oberes Saaletal 757,51 0 E 10 21 N 50 19 DE5629301 Oberlauf der Milz * 64 0 E 10 37 N 50 23 DE5629302 Schlechtsarter Schweiz * 530 0 E 10 36 N 50 19 DE5629303 Altenburg * 304 0 E 10 35 N 50 19 DE5630371 Rodachaue mit Bischofsaue westlich Bad Rodach 264,91 0 E 10 45 N 50 20 DE5630372 Rodacher Wald mit RuhhÃ ¼gel * 708,08 0 E 10 45 N 50 19 DE5631302 NSG Magerrasen bei Emstadt und Itzaue * 87 0 E 10 59 N 50 21 DE5631320 GÃ ¶rsdorfer Heide * 128 0 E 10 57 N 50 22 DE5631371 Muschelkalkzug von den Langen Bergen bis nach WeiÃ enbrunn vorm Wald * 1 975,7395 0 E 10 57 N 50 20 DE5631372 Feuchtgebiete um Rottenbach 31,31 0 E 10 57 N 50 22 DE5631373 Wiesen Ã ¶stlich und westlich Unterlauter bei Coburg 65,41 0 E 10 59 N 50 18 DE5632302 Tal der oberen Itz * 228 0 E 11 1 N 50 17 DE5632303 Lauterburg 0 0 E 11 1 N 50 19 DE5632304 NSG Effeldertal * 175 0 E 11 2 N 50 21 DE5632371 Ã stlicher MÃ ¶nchrÃ ¶dener Forst * 215,82 0 E 11 4 N 50 19 DE5633301 FÃ ¶ritzgrund * 198 0 E 11 12 N 50 19 DE5634371 TÃ ¤ler und Rodungsinseln im Frankenwald mit GeroldsgrÃ ¼ner Forst * 1 883,67 0 E 11 31 N 50 20 DE5636302 SteinbruchgelÃ ¤nde Ã ¶stlich Selbitz 35 0 E 11 46 N 50 19 DE5636371 Selbitz, Muschwitz und HÃ ¶llental * 436,6561 0 E 11 41 N 50 22 DE5639301 Tetterweinbachtal, Pfaffenloh und Zeidelweidebach * 127 0 E 12 13 N 50 18 DE5639302 Raunerbach- und Haarbachtal * 275 0 E 12 18 N 50 15 DE5704301 Schneifel * 3 602 0 E 6 23 N 50 16 DE5705301 Duppacher RÃ ¼cken * 1 013 0 E 6 31 N 50 16 DE5706303 Gerolsteiner Kalkeifel * 8 260 0 E 6 42 N 50 12 DE5707302 NSG Jungferweiher 33 0 E 6 58 N 50 13 DE5711301 RheinhÃ ¤nge zwischen Lahnstein und Kaub * 4 300 0 E 7 44 N 50 11 DE5714301 Scheiderwald bei Hennethal 46 0 E 8 6 N 50 14 DE5714302 Wald nordÃ ¶stlich Huppert 192 0 E 8 1 N 50 12 DE5714303 TaunuswÃ ¤lder bei Mudershausen * 1 699 0 E 8 1 N 50 17 DE5714350 NSG Heckenberg von Strinz-Trinitatis * 12 0 E 8 9 N 50 14 DE5715301 Wald Ã ¶stlich Ohren 116,3 0 E 8 12 N 50 17 DE5716301 SchmittrÃ ¶der Wiesen und angrenzende FlÃ ¤chen * 27 0 E 8 26 N 50 12 DE5716302 Reichenbachtal * 21 0 E 8 28 N 50 12 DE5716304 Reifenberger Wiesen, Schmittgrund bei Oberreifenberg mit angrenzenden FlÃ ¤chen * 72 0 E 8 26 N 50 14 DE5716305 AltkÃ ¶nig 74 0 E 8 28 N 50 12 DE5716306 Niedges-, Sau- und Kirrbachtal zwischen Mauloff und Schmitten * 96 0 E 8 25 N 50 16 DE5716307 Wald bei Arnoldshain 115 0 E 8 28 N 50 15 DE5716308 Dombachtal * 121,66 0 E 8 20 N 50 17 DE5716309 Dattenberg und Wald westlich GlashÃ ¼tten mit Silber- und Dattenbachtal * 850 0 E 8 20 N 50 12 DE5717301 Kirdorfer Feld bei Bad Homburg 135 0 E 8 36 N 50 15 DE5717302 HÃ ¼nerbergswiesen von Oberursel * 23,328 0 E 8 31 N 50 12 DE5717304 Oberurseler Stadtwald und StierstÃ ¤dter Heide * 531 0 E 8 32 N 50 12 DE5717305 Erlenbach zwischen Neu-Anspach und Nieder-Erlenbach 56 0 E 8 34 N 50 17 DE5718302 Beunebachaue bei Ober-WÃ ¶llstadt 5 0 E 8 44 N 50 16 DE5719301 Hessenjakobs-Graben bei Eichen 4,62 0 E 8 55 N 50 15 DE5719302 Wald zwischen KilianstÃ ¤dten und BÃ ¼desheim 123 0 E 8 51 N 50 12 DE5719303 BuchenwÃ ¤lder zwischen Florstadt und Altenstadt 1 183,55 0 E 8 53 N 50 17 DE5721303 SchnepfenkopfhÃ ¶hle bei Gelnhausen 1 0 E 9 12 N 50 12 DE5721304 RÃ ¤uber-Heinz-HÃ ¶hle bei WÃ ¤chtersbach 1 0 E 9 18 N 50 15 DE5721305 Kinzig zwischen Langenselbold und WÃ ¤chtersbach * 70 0 E 9 8 N 50 12 DE5722301 Rohrbachquellgebiet * 37,979 0 E 9 29 N 50 16 DE5722302 Neudorfwiesen bei Steinau * 26,831 0 E 9 29 N 50 17 DE5722304 Spessart bei Alsberg * 700 0 E 9 26 N 50 15 DE5722305 Klingbach, Orb und Haselbachtal bei Bad Orb * 60 0 E 9 21 N 50 13 DE5723301 Ratzerod von Neuengronau * 73,8 0 E 9 33 N 50 17 DE5723302 Westerngrund von Neuengronau und Breunings * 96 0 E 9 33 N 50 17 DE5723303 Weinberg von Neuengronau 50 0 E 9 36 N 50 16 DE5723306 Hohe Wiese und Steinfirst bei Breunings * 33 0 E 9 37 N 50 17 DE5723308 Wald zwischen Breunings und Mottgers 261 0 E 9 37 N 50 17 DE5723309 HirschkÃ ¤fergebiete bei Jossa 47 0 E 9 33 N 50 14 DE5723310 Wacholderheiden im Jossatal 15,532 0 E 9 29 N 50 14 DE5723311 Leimberg bei Breunings 65 0 E 9 35 N 50 17 DE5723350 Biberlebensraum Hessischer Spessart (Jossa und Sinn) * 733 0 E 9 29 N 50 15 DE5725301 Waldwiesen und Moore im Neuwirtshauser Forst * 184 0 E 9 53 N 50 13 DE5725302 Lindenstumpf und Rudelberg * 16 0 E 9 51 N 50 16 DE5726371 WÃ ¤lder und Trockenstandorte bei Bad Kissingen und MÃ ¼nnerstadt * 4 421,8101 0 E 10 2 N 50 12 DE5728371 Bundorfer Wald und QuellbÃ ¤che der Baunach * 1 541,45 0 E 10 29 N 50 12 DE5728372 HaÃ bergetrauf von KÃ ¶nigsberg bis Stadtlauringen * 923,38 0 E 10 25 N 50 12 DE5729301 Reutsee 12 0 E 10 32 N 50 14 DE5730301 Heiligenwiese und Heiligenleite  und Althellinger Grund  138 0 E 10 46 N 50 14 DE5730302 Muggenbacher Tongruben 23 0 E 10 47 N 50 12 DE5730303 WÃ ¤lder im Grabfeld * 461 0 E 10 43 N 50 20 DE5730304 Wiesen im Grabfeld * 332 0 E 10 42 N 50 12 DE5730305 Fledermausquartiere Heldburg 0 0 E 10 43 N 50 16 DE5731301 Naturschutzgebiet VogelfreistÃ ¤tte Glender Wiesen  * 169 0 E 10 56 N 50 17 DE5731302 Veste Coburg, Bausenberger und Callenberger Forst 247 0 E 10 59 N 50 16 DE5731303 Naturschutzgebiet GroÃ er Teich und Tambachaue  * 19 0 E 10 52 N 50 14 DE5731305 LebensrÃ ¤ume der Wiesenknopf-AmeisenblÃ ¤ulinge sÃ ¼dlich Coburg 26 0 E 10 59 N 50 13 DE5732371 Bruchschollenkuppen im Landkreis Coburg * 99,84 0 E 11 6 N 50 16 DE5732372 Fledermaus-Winterquartiere im Coburger Land 3,5 0 E 11 0 N 50 21 DE5732373 RÃ ¶derbach-, Biberbach- und Schneybachtal * 126,02 0 E 11 5 N 50 12 DE5733302 Mausohrkolonien im Naturraum Obermainisches HÃ ¼gelland 0 0 E 11 19 N 50 14 DE5733303 Festung Rosenberg und Plassenburg 0 0 E 11 19 N 50 14 DE5733371 Steinach- und FÃ ¶ritztal und Rodach von FÃ ¼rth a.B. bis Marktzeuln * 585,74 0 E 11 12 N 50 13 DE5734301 Mausohrwochenstube in Steinwiesen 0 0 E 11 27 N 50 17 DE5734302 Rabensteiner HÃ ¶he mit Zeyerner Wand * 13 0 E 11 23 N 50 15 DE5734303 Zeyerner Grund * 203 0 E 11 26 N 50 14 DE5734304 Kalkmagerrasen zwischen Vogtendorf und WÃ ¶tzelsdorf * 89 0 E 11 23 N 50 12 DE5735301 Naturwaldreservat Hammerleite 53 0 E 11 34 N 50 17 DE5737371 Woja- und Haidleite 42,3645 0 E 11 58 N 50 15 DE5738371 Nordostbayerische BachtÃ ¤ler um Rehau * 468,9534 0 E 12 7 N 50 12 DE5739301 Bergwiesen um Rohrbach und Hennebachtal * 56 0 E 12 21 N 50 15 DE5803301 Alf- und Bierbach * 305 0 E 6 17 N 50 12 DE5804301 SchÃ ¶necker Schweiz * 1 082 0 E 6 29 N 50 10 DE5805301 Moore bei WeiÃ enseifen * 164 0 E 6 33 N 50 9 DE5805302 Birresborner EishÃ ¶hlen und Vulkan Kalem * 118 0 E 6 36 N 50 10 DE5807302 Eifelmaare * 1 179 0 E 6 45 N 50 6 DE5809301 MoselhÃ ¤nge und NebentÃ ¤ler der unteren Mosel * 15 059 0 E 7 13 N 50 4 DE5813301 Wiesen nordÃ ¶stlich Ransel * 26 0 E 7 51 N 50 6 DE5813302 Zorner Kopf 89 0 E 7 54 N 50 8 DE5814301 Wiesen bei BÃ ¤rstadt 68 0 E 8 4 N 50 6 DE5814303 AartalhÃ ¤nge zwischen Burg Hohenstein und Lindschied 335 0 E 8 4 N 50 11 DE5814305 Aartal zwischen Hahn und Bleidenstadt 22 0 E 8 8 N 50 8 DE5815301 Rabengrund von Wiesbaden mit angrenzenden FlÃ ¤chen * 85 0 E 8 13 N 50 7 DE5815302 Neuhofer Heide mit angrenzender FlÃ ¤che * 11 0 E 8 13 N 50 9 DE5815303 TheiÃ tal von Niedernhausen mit angrenzenden FlÃ ¤chen * 84 0 E 8 16 N 50 9 DE5815304 Goldsteintal bei Wiesbaden mit angrenzenden FlÃ ¤chen * 60,082 0 E 8 15 N 50 7 DE5815305 Trockenborn/Kellerskopf bei Rambach * 51 0 E 8 16 N 50 8 DE5815306 BuchenwÃ ¤lder nÃ ¶rdlich von Wiesbaden 4 098 0 E 8 11 N 50 7 DE5816301 Rossert-Hainkopf-Dachsbau * 114,492 0 E 8 23 N 50 9 DE5816303 Krebsbachtal bei Ruppertshain 84 0 E 8 24 N 50 9 DE5816305 Burghain Falkenstein * 34,233 0 E 8 28 N 50 11 DE5816306 Wiesen im SÃ ¼Ã en GrÃ ¼ndchen bei Neuenhain 15 0 E 8 29 N 50 9 DE5816307 NSG Daisbachwiesen bei Bremthal 28,485 0 E 8 21 N 50 8 DE5816308 NSG Kickelbach bei Fischbach 9 0 E 8 25 N 50 9 DE5816309 Rombachtal und auf dem Bangert bei KÃ ¶nigstein * 81 0 E 8 27 N 50 10 DE5816310 NeumÃ ¼hle bei SchloÃ born 26 0 E 8 23 N 50 11 DE5816311 HangwÃ ¤lder und Felsfluren am Kaisertempel/Martinswand bei Eppstein * 227 0 E 8 24 N 50 8 DE5816312 Wald Ã ¶stlich Wildsachsen 273 0 E 8 23 N 50 7 DE5817302 NSG Hinterste Neuwiese und NSG Waldwiesenbach bei OberhÃ ¶chstadt * 25 0 E 8 31 N 50 11 DE5817303 Sauerbornsbachtal bei Schwalbach a. T. 21 0 E 8 31 N 50 9 DE5818301 Am Berger Hang * 10 0 E 8 46 N 50 9 DE5818302 Berger Warte * 29 0 E 8 45 N 50 10 DE5818303 NSG Seckbacher Ried und angrenzende FlÃ ¤chen * 13 0 E 8 44 N 50 8 DE5818304 WaldstÃ ¼ck westlich Bischofsheim * 20 0 E 8 47 N 50 8 DE5819301 Mayengewann von LÃ ¤mmerspiel 7 0 E 8 51 N 50 6 DE5819303 Amerikafeld und Schindkaute bei Steinheim 16 0 E 8 53 N 50 6 DE5819304 BruchkÃ ¶bel 158 0 E 8 55 N 50 9 DE5819305 Donsenhard bei MÃ ¼hlheim 11 0 E 8 51 N 50 7 DE5819306 Hirzwald bei Mittelbuchen * 133 0 E 8 52 N 50 9 DE5819307 Mainaue bei Schleuse Kesselstadt 25 0 E 8 51 N 50 7 DE5819308 Erlensee bei Erlensee und Bulau bei Hanau * 583 0 E 8 58 N 50 8 DE5819309 US-MilitÃ ¤rgelÃ ¤nde bei GroÃ auheim 67 0 E 8 57 N 50 6 DE5820301 Kinzigaue von Langenselbold * 135 0 E 9 2 N 50 9 DE5820302 Weideswiesen-Oberwald bei Erlensee * 158 0 E 9 0 N 50 9 DE5820303 Tongrube von Meerholz 6 0 E 9 8 N 50 10 DE5821301 Talauensystem der Bieber und der Kinzig bei BiebergemÃ ¼nd * 464 0 E 9 18 N 50 11 DE5821302 NÃ ¤Ã lichbach bei Altenmittlau 3 0 E 9 10 N 50 8 DE5821303 Hailerer Sonnenberg und angrenzende MagerasenflÃ ¤chen * 11 0 E 9 10 N 50 11 DE5822301 WiesbÃ ¼tt-Moor mit angrenzenden WaldflÃ ¤chen * 193 0 E 9 23 N 50 7 DE5822303 Beilstein bei Lettgenbrunn 6 0 E 9 24 N 50 10 DE5822350 Lohrbach und FlÃ ¶rsbach bei FlÃ ¶rsbachtal 12 0 E 9 27 N 50 6 DE5823301 Sinngrund * 409 0 E 9 39 N 50 7 DE5824301 Schondratalsystem * 304 0 E 9 42 N 50 10 DE5824302 Naturschutzgebiet Sodenberg-Gans  * 493 0 E 9 49 N 50 6 DE5824371 Einertsberg, Schondraberg und angrenzende WÃ ¤lder * 2 379,8301 0 E 9 41 N 50 10 DE5824372 Sippach-Tal sÃ ¼dÃ ¶stlich SippachsmÃ ¼hle 1,52 0 E 9 48 N 50 11 DE5825301 Mausohrkolonien in Machtilshausen und Diebach 0 0 E 9 50 N 50 7 DE5825371 WÃ ¤lder und Trockengebiete Ã ¶stlich Hammelburg * 1 317,1 0 E 9 57 N 50 5 DE5827371 StandortÃ ¼bungsplatz BrÃ ¶nnhof  und Umgebung 2 333,95 0 E 10 14 N 50 8 DE5828301 Naturschutzgebiet Urlesbachtal  * 23 0 E 10 24 N 50 7 DE5828371 GeiÃ leraue und Aurachwiesen bei Ostheim 159,48 0 E 10 31 N 50 7 DE5830301 Alsteraue von der Landesgrenze bis zur MÃ ¼ndung * 132 0 E 10 49 N 50 10 DE5830371 Weisach-Aue und NebenbÃ ¤che um Maroldsweisach 109,32 0 E 10 40 N 50 10 DE5831372 Eierberge bei Banz und Teile des Banzer Waldes * 651,89 0 E 10 56 N 50 6 DE5831373 Itztal von Coburg bis Baunach * 1 452,01 0 E 10 52 N 50 7 DE5832371 SÃ ¼dlicher Staatsforst Langheim * 185,5 0 E 11 7 N 50 6 DE5833371 Maintal von Theisau bis Lichtenfels * 871,7109 0 E 11 9 N 50 9 DE5835301 Steinachtal mit Naturwaldreservat KÃ ¼hberg * 85 0 E 11 31 N 50 11 DE5835302 Landschaftsbestandteil Peterleinstein  12 0 E 11 35 N 50 9 DE5835371 Feuchtgebiet mit Vermoorungen sÃ ¼dlich Hohenberg * 56,86 0 E 11 39 N 50 11 DE5835372 Mainaue und MuschelkalkhÃ ¤nge zwischen Kauerndorf und Trebgast * 397,6583 0 E 11 34 N 50 6 DE5836371 Serpentinstandorte am Haidberg sÃ ¼dwestlich Zell * 61,02 0 E 11 48 N 50 7 DE5837301 Naturwaldreservat Waldstein 22 0 E 11 51 N 50 7 DE5837302 Buchberg bei DÃ ¼rnberg 23 0 E 11 56 N 50 6 DE5837303 Paradiesteiche 14 0 E 11 56 N 50 6 DE5838302 Eger- und RÃ ¶slautal * 941 0 E 12 9 N 50 7 DE5838371 Habitate des Skabiosen-Scheckenfalters bei Selb * 21,2453 0 E 12 9 N 50 11 DE5838372 Feuchtgebiete um Selb und GroÃ wendern * 195,5817 0 E 12 10 N 50 9 DE5839302 Naturschutzgebiet Naturwaldreservat Hengstberg  40 0 E 12 11 N 50 7 DE5839303 ElstergebirgssÃ ¼dabfall bei SchÃ ¶nberg * 91 0 E 12 20 N 50 11 DE5903301 Enztal * 616 0 E 6 18 N 50 0 DE5905301 Kyllberg und Steinborner Wald * 1 597 0 E 6 37 N 50 5 DE5905302 WÃ ¤lder bei Kyllburg 390 0 E 6 37 N 50 0 DE5906301 Lieser zwischen Manderscheid und Wittlich * 1 186 0 E 6 48 N 50 3 DE5908301 Mosel * 579 0 E 7 33 N 50 21 DE5908302 Kondelwald und NebentÃ ¤ler der Mosel * 8 978 0 E 6 59 N 50 6 DE5909301 Altlayer Bachtal * 2 052 0 E 7 15 N 49 59 DE5911301 NSG Struth * 871 0 E 7 39 N 50 3 DE5912301 Engweger Kopf und Scheibigkopf bei Lorch * 94 0 E 7 47 N 50 3 DE5912302 Lorcher Werth * 12,908 0 E 7 48 N 50 2 DE5912303 Rheintal bei Lorch * 147 0 E 7 48 N 50 3 DE5912304 Gebiet bei Bacharach-Steeg * 1 263 0 E 7 43 N 50 2 DE5912305 Wald und Wiesen sÃ ¼dlich Ranselberg * 94 0 E 7 49 N 50 2 DE5913304 RosengÃ ¤rtchen Marienthal 3 0 E 7 57 N 50 0 DE5913306 Teufelskadrich bei Lorch * 374 0 E 7 52 N 50 1 DE5913307 Steigwiesen und Guntal sowie Wald sÃ ¼dlich Presberg * 411 0 E 7 52 N 50 3 DE5913308 Wispertaunus * 5 222 0 E 7 54 N 50 5 DE5914301 Weihersberg bei Kiedrich * 89,965 0 E 8 4 N 50 3 DE5914302 Weilburger Tal-Klingengrund * 42 0 E 8 8 N 50 5 DE5914303 Rheinniederung Mainz-Bingen * 1 144 0 E 8 1 N 50 0 DE5914350 Mariannenaue * 68,515 0 E 8 4 N 50 0 DE5914351 Wanderfischgebiete im Rhein 1 199 0 E 8 22 N 49 49 DE5915301 Rettbergsaue bei Wiesbaden * 68 0 E 8 13 N 50 2 DE5916301 Falkenberg und GeiÃ berg bei FlÃ ¶rsheim 88,463 0 E 8 23 N 50 0 DE5916302 Galgenberg bei Diedenbergen 292 0 E 8 25 N 50 5 DE5916303 Weilbacher Kiesgruben 58 0 E 8 27 N 50 3 DE5917301 Schwanheimer DÃ ¼ne 57 0 E 8 33 N 50 5 DE5917302 Heidelandschaft westlich MÃ ¶rfelden-Walldorf mit angrenzenden FlÃ ¤chen * 218 0 E 8 30 N 50 0 DE5917303 Kelsterbacher Wald 453 0 E 8 31 N 50 2 DE5917304 Mark- und Gundwald zwischen RÃ ¼sselsheim und Walldorf 796 0 E 8 33 N 50 00 DE5917305 Schwanheimer Wald 749 0 E 8 35 N 50 4 DE5918302 HerrnrÃ ¶ther- und Bornwaldswiesen von Sprendlingen mit angrenzenden FlÃ ¤chen * 49 0 E 8 43 N 50 1 DE5918303 Frankfurter Oberwald 300 0 E 8 41 N 50 4 DE5918304 NSG Bruch von Gravenbruch 71 0 E 8 44 N 50 3 DE5918305 Luderbachaue von Dreieich * 304 0 E 8 44 N 50 2 DE5918306 Erlenbachaue bei Neu-Isenburg 22 0 E 8 43 N 50 3 DE5919302 DÃ ¼ne von Dudenhofen 5 0 E 8 52 N 50 0 DE5919303 NSG Schwarzbruch und NSG Pechgraben bei Seligenstadt 67 0 E 8 57 N 50 3 DE5919304 NSG Schifflache bei GroÃ auheim 60 0 E 8 59 N 50 5 DE5920301 Naturschutzgebiet Alzenauer Sande  95 0 E 9 2 N 50 4 DE5920350 Sendefunkstelle Mainflingen/Zellhausen * 141 0 E 9 0 N 50 1 DE5921301 Vorkommen von Wiesenknopf-AmeisenblÃ ¤ulingen im Landkreis Aschaffenburg 12 0 E 9 8 N 50 3 DE5921371 Wiesen und Magerrasen zwischen HÃ ¶sbach und Rottenberg * 274,48 0 E 9 13 N 50 1 DE5922371 Lohrbach- und Aubach-Tal * 363,78 0 E 9 29 N 50 2 DE5923301 Naturschutzgebiet Graureiherkolonie am Salzberg  * 158 0 E 9 38 N 50 1 DE5923302 Winterquartiere der Mopsfledermaus im Spessart 7 0 E 9 39 N 50 1 DE5924371 Trockengebiete an den WerntalhÃ ¤ngen zwischen Karsbach und Stetten * 748,43 0 E 9 48 N 50 1 DE5925301 TruppenÃ ¼bungsplatz Hammelburg * 3 591 0 E 9 51 N 50 3 DE5927371 Maintal bei Sennfeld und Weyer * 325,55 0 E 10 16 N 50 3 DE5927372 Forst Dianenslust und Stadtwald Schweinfurt 1 331,12 0 E 10 15 N 50 4 DE5928371 WÃ ¤ssernachtal * 748,16 0 E 10 26 N 50 3 DE5929302 Mausohrkolonien in den HaÃ bergen und im Itz-Baunach-HÃ ¼gelland 0 0 E 10 27 N 50 11 DE5929371 HaÃ bergetrauf von Zeil am Main bis KÃ ¶nigsberg * 2 533,6599 0 E 10 37 N 50 1 DE5929372 Mainaue zwischen Eltmann und HaÃ furt * 949,18 0 E 10 31 N 50 0 DE5930302 Naturwaldreservat Stachel 24 0 E 10 42 N 50 3 DE5930371 Ehemaliger StandortÃ ¼bungsplatz Ebern und Umgebung * 261,52 0 E 10 45 N 50 5 DE5930372 SÃ ¼dhang des Steinert nordÃ ¶stlich Jesserndorf 24,38 0 E 10 41 N 50 5 DE5930373 WÃ ¤lder um Maroldsweisach, KÃ ¶nigsberg und Rentweinsdorf mit Schloss * 1 381,24 0 E 10 46 N 50 3 DE5931371 Daschendorfer Forst 820,41 0 E 10 51 N 50 1 DE5931372 HÃ ¤nge am Kraiberg 94,8 0 E 10 51 N 50 0 DE5931373 Baunachtal zwischen Reckendorf und Baunach 94,02 0 E 10 50 N 50 0 DE5931374 Maintal von Staffelstein bis Hallstadt * 717,14 0 E 10 56 N 50 2 DE5932371 Albtrauf im Landkreis Lichtenfels * 1 852,97 0 E 11 3 N 50 5 DE5932372 Waldgebiete Buchrangen und Spendweg * 651,11 0 E 11 7 N 50 5 DE5933302 Schwalbenstein 14 0 E 11 18 N 50 0 DE5933371 Trockenrasen, Wiesen und WÃ ¤lder um Weismain * 1 990,0514 0 E 11 13 N 50 3 DE5934302 Feuchtgebiete im Limmersdorfer Forst * 135 0 E 11 26 N 50 0 DE5934371 AlbtraufhÃ ¤nge zwischen GÃ ¶rau und Thurnau * 303,1 0 E 11 20 N 50 1 DE5935302 Lindauer Moor 27 0 E 11 31 N 50 3 DE5935303 Blumenau bei Bad Berneck * 71 0 E 11 37 N 50 2 DE5936301 Bernecker FelshÃ ¤nge * 115 0 E 11 40 N 50 3 DE5936302 Berg- und Moorwiesen bei Kornbach * 41 0 E 11 48 N 50 5 DE5936303 TorfmoorhÃ ¶lle * 125 0 E 11 49 N 50 5 DE5936371 Heinersreuther Bach 44,3 0 E 11 43 N 50 3 DE5937301 Zeitelmoos bei Wunsiedel * 398 0 E 11 57 N 50 3 DE5937304 Luisenburg, Gipfel der GroÃ en KÃ ¶sseine und Kleines Labyrinth 62 0 E 11 59 N 50 0 DE5937371 Schneebergmassiv mit Fichtelseemoor * 3 047,79 0 E 11 52 N 50 2 DE5938301 KÃ ¶sseinetal 23 0 E 12 9 N 50 1 DE6003301 Ourtal * 6 954 0 E 6 11 N 50 3 DE6004301 Ferschweiler Plateau * 2 322 0 E 6 22 N 49 53 DE6007301 Mesenberg und Ackerflur bei Wittlich * 189 0 E 6 52 N 49 57 DE6008301 Kautenbachtal * 685 0 E 7 8 N 49 55 DE6008302 Tiefenbachtal * 256 0 E 7 6 N 49 53 DE6009301 Ahringsbachtal * 2 032 0 E 7 12 N 49 56 DE6011301 Soonwald * 5 654 0 E 7 36 N 49 54 DE6012301 Binger Wald * 3 215 0 E 7 49 N 49 59 DE6012302 Wiesen bei SchÃ ¶neberg * 490 0 E 7 44 N 49 54 DE6012303 DÃ ¶rrebach bei Stromberg * 118 0 E 7 41 N 49 56 DE6013301 Rheinwiesen von Oestrich-Winkel und Geisenheim * 11,041 0 E 7 59 N 49 59 DE6013302 Ebental bei RÃ ¼desheim 30 0 E 7 54 N 49 59 DE6013350 RÃ ¼desheimer Aue * 5,677 0 E 7 56 N 49 58 DE6014301 Winkeler Aue * 10,408 0 E 8 0 N 49 59 DE6014302 Kalkflugsandgebiet Mainz-Ingelheim * 1 283 0 E 8 9 N 50 0 DE6015301 NSG Laubenheimer-Bodenheimer Ried * 79 0 E 8 19 N 49 56 DE6015302 Ober-Olmer Wald * 350 0 E 8 10 N 49 57 DE6016302 NSG KisselwÃ ¶rth und SÃ ¤ndchen * 75 0 E 8 21 N 49 55 DE6016303 Riedloch von Trebur mit angrenzender FlÃ ¤che * 8 0 E 8 22 N 49 55 DE6016304 Wald bei GroÃ -Gerau * 486 0 E 8 32 N 49 57 DE6016305 GrÃ ¼nland im Bereich der Herrenwiese nordwestlich Astheim 54 0 E 8 21 N 49 56 DE6016306 Ginsheimer Altrhein 48,394 0 E 8 21 N 49 56 DE6017303 RotbÃ ¶hl * 5 0 E 8 37 N 49 55 DE6017304 MÃ ¶nchbruch von MÃ ¶rfelden und RÃ ¼sselsheim und Gundwiesen von MÃ ¶rfelden * 995 0 E 8 31 N 49 59 DE6017305 Kammereckswiesen und Kirchnerseckgraben von Langen 48 0 E 8 38 N 49 58 DE6017306 Faulbruch von Erzhausen * 15 0 E 8 39 N 49 56 DE6017307 Sandtrockenrasen zwischen MÃ ¶rfelden und Walldorf 143 0 E 8 34 N 49 59 DE6018304 Sandrasen bei Urberach 6 0 E 8 47 N 49 58 DE6018305 Kranichsteiner Wald mit Hegbachaue, MÃ ¶rsbacher Grund und Silzwiesen * 2 121,658 0 E 8 42 N 49 55 DE6018306 KoberstÃ ¤dter Wald Ã ¶stlich von Langen 148 0 E 8 42 N 49 58 DE6018307 Neuwiese und Wald nordÃ ¶stlich von Messel * 309 0 E 8 46 N 49 56 DE6018308 Naturdenkmal Steinbruch bei Langen 1 0 E 8 41 N 49 58 DE6019301 Reikersberg bei Nieder-Roden mit angrenzenden FlÃ ¤chen 17 0 E 8 54 N 49 59 DE6019302 In den RÃ ¶dern bei Babenhausen 85,285 0 E 8 58 N 49 57 DE6019303 Untere Gersprenz * 836 0 E 8 51 N 49 51 DE6019304 NSG Nieder-Rodener Lache * 127 0 E 8 52 N 49 58 DE6019305 VDO-Siemens BetriebsgelÃ ¤nde nÃ ¶rdlich Babenhausen * 0,617 0 E 8 57 N 49 58 DE6020301 Streuobstwiesen zwischen Erbig und Bischberg 177 0 E 9 8 N 49 56 DE6021302 StandortÃ ¼bungsplatz Aschaffenburg 86 0 E 9 10 N 49 56 DE6021371 Extensivwiesen und AmeisenblÃ ¤ulinge in und um Aschaffenburg * 250,82 0 E 9 10 N 49 57 DE6022371 Hochspessart * 17 415,5703 0 E 9 27 N 49 57 DE6023301 Naturschutzgebiet Romberg  56 0 E 9 35 N 49 59 DE6023302 Mausohrwochenstuben im Spessart 0 0 E 9 35 N 49 57 DE6024301 Winterquartiere der Mopsfledermaus bei Karlstadt 0 0 E 9 46 N 49 57 DE6024371 MÃ ¤usberg, Rammersberg, StÃ ¤ndelberg und Umgebung * 297,09 0 E 9 42 N 49 59 DE6025371 Gramschatzer Wald * 4 241,0801 0 E 9 57 N 49 54 DE6027371 Unkenbachaue mit Sulzheimer GipshÃ ¼gel und GrettstÃ ¤dter Wiesen * 275,48 0 E 10 16 N 49 58 DE6027372 Naturschutzgebiet HÃ ¶rnauer Wald  * 180,52 0 E 10 19 N 49 55 DE6028301 Mausohrkolonien im Steigerwaldvorland 0 0 E 10 22 N 50 1 DE6028371 DÃ ¼rrfelder und Sulzheimer Wald * 784,81 0 E 10 21 N 49 57 DE6029371 BuchenwÃ ¤lder und WiesentÃ ¤ler des Nordsteigerwalds * 15 876,8398 0 E 10 33 N 49 56 DE6029372 Spitzberg und GÃ ¤nsleite bei Limbach * 104,14 0 E 10 36 N 49 58 DE6029373 MaintalhÃ ¤nge zwischen Stettfeld und Zeil * 196,91 0 E 10 36 N 50 0 DE6030302 VogelfreistÃ ¤tte Graureiherkolonie Dippach am Main * 32 0 E 10 43 N 49 57 DE6030303 Mittleres Aurach-Tal von Priesendorf bis Walsdorf * 122 0 E 10 44 N 49 53 DE6030371 MaintalhÃ ¤nge um Viereth-Trunstadt und Oberhaid * 245,07 0 E 10 51 N 49 56 DE6031371 AltwÃ ¤sser an der RegnitzmÃ ¼ndung bei Bamberg und bei Viereth * 150,97 0 E 10 50 N 49 55 DE6032301 Mausohrkolonien in Lohndorf, Ehrl und Amlingstadt 0 0 E 11 2 N 49 54 DE6032371 Albtrauf von DÃ ¶rnwasserlos bis Zeegendorf * 3 063,1699 0 E 11 2 N 49 54 DE6034301 RhÃ ¤tschluchten westlich Bayreuth * 37 0 E 11 28 N 49 56 DE6034302 Ehrlichbachaue bei Obernsees * 7 0 E 11 23 N 49 55 DE6034303 Kalktuffmoorwiese bei Wohnsdorf * 14 0 E 11 21 N 49 55 DE6035302 Buchstein 13 0 E 11 32 N 49 55 DE6035371 MuschelkalkhÃ ¤nge nordÃ ¶stlich Bayreuth * 375,54 0 E 11 39 N 49 58 DE6035372 Rotmain-, Mistelbach- und Ã lschnitztal um Bayreuth * 705,21 0 E 11 31 N 49 59 DE6035373 Eremitage in Bayreuth * 38,72 0 E 11 37 N 49 56 DE6036301 Haidenaab-Quellmoore * 11 0 E 11 48 N 49 58 DE6037371 Bergwiesen im sÃ ¼dlichen Fichtelgebirge * 384,87 0 E 11 50 N 49 59 DE6037372 Scheibenwiese bei Ebnath * 3,41 0 E 11 57 N 49 57 DE6039301 Basaltkuppen in der NÃ ¶rdlichen Oberpfalz * 224 0 E 12 10 N 49 57 DE6039371 Wondreb zwischen Leonberg und Waldsassen * 95,09 0 E 12 17 N 49 58 DE6039372 Seibertsbachtal 39,56 0 E 12 11 N 49 57 DE6040371 Wondrebaue und angrenzende Teichgebiete * 235,52 0 E 12 20 N 49 55 DE6105301 Untere Kyll und TÃ ¤ler bei Kordel * 453 0 E 6 38 N 49 48 DE6105302 KyllhÃ ¤nge zwischen Auw und Daufenbach * 335 0 E 6 37 N 49 52 DE6107301 Frohnbachtal bei Hirzlei 39 0 E 6 59 N 49 51 DE6108301 DhronhÃ ¤nge * 674 0 E 6 58 N 49 47 DE6109303 Idarwald * 6 510 0 E 7 12 N 49 49 DE6113301 Untere Nahe * 278 0 E 7 54 N 49 54 DE6116301 Riedwiesen von WÃ ¤chterstadt 75 0 E 8 23 N 49 51 DE6116302 BruderlÃ ¶cher 16,927 0 E 8 25 N 49 50 DE6116303 GroÃ er Goldgrund bei Hessenaue 123 0 E 8 20 N 49 53 DE6116304 Oberrhein von Worms bis Mainz 447 0 E 8 23 N 49 48 DE6116305 Rheinniederung zwischen Gimbsheim und Oppenheim 409 0 E 8 22 N 49 48 DE6116350 KÃ ¼hkopf-Knoblochsaue * 2 369 0 E 8 25 N 49 49 DE6116351 Riedsee westlich Leeheim 44 0 E 8 25 N 49 51 DE6117301 Griesheimer DÃ ¼ne und EichwÃ ¤ldchen * 42,283 0 E 8 34 N 49 50 DE6117302 DÃ ¼ne am Ulvenberg von Darmstadt-Eberstadt * 7,052 0 E 8 38 N 49 48 DE6117303 Lerchenberg und Kernesbellen von Darmstadt-Eberstadt * 17 0 E 8 39 N 49 48 DE6117304 Ehemaliger August-Euler-Flugplatz von Darmstadt * 67,575 0 E 8 35 N 49 51 DE6117306 WeiÃ er Berg bei Darmstadt und Pfungstadt * 91 0 E 8 36 N 49 49 DE6117307 PfungstÃ ¤dter DÃ ¼ne * 10 0 E 8 37 N 49 48 DE6117308 Streuobstwiesen von Darmstadt-Eberstadt/Prinzenberg und EichwÃ ¤ld. * 42 0 E 8 39 N 49 50 DE6117309 Beckertanne von Darmstadt mit angrenzender FlÃ ¤che * 69 0 E 8 35 N 49 50 DE6117310 Kiesgrube beim Weilerhof nordÃ ¶stlich Wolfskehlen 21 0 E 8 30 N 49 52 DE6117311 NSG LÃ ¶serbecken von Weiterstadt 8 0 E 8 33 N 49 53 DE6118302 Sandmagerrasen am SpieÃ feld westlich Dieburg 14 0 E 8 48 N 49 53 DE6118304 Dommersberg, Dachsberg und Darmbachaue von Darmstadt * 318 0 E 8 41 N 49 51 DE6118305 Wald und Magerrasen bei RoÃ dorf * 215 0 E 8 44 N 49 51 DE6119301 Wald sÃ ¼dlich von Otzberg * 300 0 E 8 56 N 49 48 DE6120301 Wald bei Wald-Amorbach 274 0 E 9 0 N 49 51 DE6121371 Maintal und -hÃ ¤nge zwischen Sulzbach und Kleinwallstadt * 301,45 0 E 9 10 N 49 52 DE6121372 Naturschutzgebiet Aubachtal bei Wildensee  66,54 0 E 9 18 N 49 48 DE6123302 MaintrockenhÃ ¤nge am Kallmuth und am HÃ ¼bschenberg * 18 0 E 9 37 N 49 48 DE6123371 Magerstandorte bei Marktheidenfeld und Triefenstein * 168,26 0 E 9 37 N 49 50 DE6123372 Naturdenkmal Unterer Klingelbachgraben * 3,13 0 E 9 35 N 49 48 DE6124371 Trockenstandorte um Leinach * 243,48 0 E 9 48 N 49 52 DE6124372 MaintalhÃ ¤nge zwischen Gambach und VeitshÃ ¶chheim * 866,15 0 E 9 46 N 49 58 DE6124373 Zellinger Gemeindewald 842,13 0 E 9 46 N 49 53 DE6125301 Mausohrwochenstuben im Maindreieck 0 0 E 9 50 N 49 52 DE6126301 Prosselsheimer Holz 223 0 E 10 9 N 49 51 DE6127371 Mainaue zwischen Grafenrheinfeld und Kitzingen * 1 380,1 0 E 10 10 N 49 53 DE6131302 Bruderwald mit Naturwaldreservat Wolfsruhe 462 0 E 10 54 N 49 51 DE6131371 Regnitz, Stocksee und Sandgebiete von Neuses bis Hallstadt * 259,35 0 E 10 59 N 49 48 DE6131372 Wiesen um die Altenburg bei Bamberg 56,75 0 E 10 52 N 49 52 DE6132371 Albtrauf von der Friesener Warte zur Langen Meile * 1 886,41 0 E 11 2 N 49 50 DE6134301 Mausohrkolonien in der FrÃ ¤nkischen Schweiz 0 0 E 11 20 N 49 51 DE6134371 Ahorntal * 314,27 0 E 11 26 N 49 50 DE6135301 Naturschutzgebiet Craimoosweiher  19 0 E 11 35 N 49 49 DE6135302 Zwischenmoore nÃ ¶rdlich CreuÃ en 3 0 E 11 36 N 49 52 DE6137301 Haidenaabtal und Gabellohe * 112 0 E 11 50 N 49 53 DE6137302 Basaltkuppen im Raum Kemnath * 81 0 E 11 51 N 49 49 DE6138371 Grenzbach und Heinbach im Steinwald * 165,8042 0 E 12 5 N 49 53 DE6138372 Serpentinstandorte in der nÃ ¶rdlichen Oberpfalz * 119,19 0 E 12 2 N 49 51 DE6139371 Waldnaabtal zwischen Tirschenreuth und Windisch-Eschenbach * 2 618,3301 0 E 12 15 N 49 53 DE6141301 Spirkenmoor bei Griesbach * 67 0 E 12 30 N 49 51 DE6205301 Sauertal und SeitentÃ ¤ler * 1 797 0 E 6 31 N 49 46 DE6205302 Obere Mosel bei Oberbillig * 449 0 E 6 31 N 49 41 DE6205303 Mattheiser Wald 446 0 E 6 38 N 49 42 DE6206301 Fellerbachtal * 474 0 E 6 49 N 49 45 DE6208302 Hochwald * 3 027 0 E 7 6 N 49 42 DE6212302 Moschellandsberg bei Obermoschel 72 0 E 7 47 N 49 43 DE6212303 Nahetal zwischen Simmertal und Bad Kreuznach * 4 803 0 E 7 47 N 49 47 DE6216302 Eich-Gimbsheimer Altrhein * 662 0 E 8 24 N 49 45 DE6216303 Hammer-Aue von Gernsheim und GroÃ -Rohrheim * 231 0 E 8 27 N 49 44 DE6217302 Seeheimer DÃ ¼ne * 1 0 E 8 37 N 49 46 DE6217303 Im Dulbaum bei Alsbach * 9 0 E 8 35 N 49 44 DE6217305 Kniebrecht, Melibocus und OrbishÃ ¶he bei Seeheim-Jugenheim, Alsbach und Zwingenberg * 930 0 E 8 38 N 49 44 DE6217306 DÃ ¼ne Neben SchenkenÃ ¤cker  zwischen Seeheim und Jugenheim * 1 0 E 8 37 N 49 45 DE6217307 Oberste und unterste RÃ ¶der nÃ ¶rdlich Seeheim 8 0 E 8 38 N 49 46 DE6217308 JÃ ¤gersburger und Gernsheimer Wald 1 307 0 E 8 32 N 49 44 DE6218301 Felsberg bei Reichenbach * 168 0 E 8 41 N 49 43 DE6218302 BuchenwÃ ¤lder des vorderen Odenwaldes * 3 658 0 E 8 42 N 49 40 DE6218305 Herrensee von Niedernhausen 26 0 E 8 48 N 49 45 DE6219301 GrÃ ¼nlandbereiche Ã ¶stlich von Brensbach * 91 0 E 8 54 N 49 46 DE6220350 Ohrenbach zwischen Bremhof und Ohrenbach 8 0 E 9 7 N 49 43 DE6222341 Sandstein-Spessart 244,32 0 E 9 25 N 49 45 DE6222371 MaintalhÃ ¤nge zwischen BÃ ¼rgstadt und Wertheim * 617,09 0 E 9 33 N 49 45 DE6223301 Naturschutzgebiet TrockenhÃ ¤nge bei BÃ ¶ttigheim  * 47 0 E 9 39 N 49 42 DE6223341 Dertinger Berge * 121,89 0 E 9 37 N 49 46 DE6225303 Fledermausquartiere in der Festung Marienberg 6 0 E 9 55 N 49 47 DE6225371 LaubwÃ ¤lder um WÃ ¼rzburg * 1 033,4255 0 E 9 51 N 49 47 DE6225372 Irtenberger und Guttenberger Wald * 3 994,0056 0 E 9 52 N 49 43 DE6227371 Sandgebiete bei Schwarzach, Klein- und GroÃ langheim * 1 431,7584 0 E 10 12 N 49 46 DE6227372 Flugplatz Kitzingen * 119,71 0 E 10 12 N 49 44 DE6230371 Langenbachgrund und Haarweiherkette * 151,6 0 E 10 56 N 49 44 DE6231371 Waldgebiet Untere Mark * 815,6461 0 E 10 58 N 49 43 DE6232301 Lias-Grube bei UnterstÃ ¼rmig 12 0 E 11 3 N 49 47 DE6232303 Ã rtlbergweiher mit Ã rtlberg * 217 0 E 11 5 N 49 44 DE6232304 Eglofsteiner Weiher 17 0 E 11 1 N 49 41 DE6232371 BÃ ¼g bei Eggolsheim * 67,18 0 E 11 2 N 49 45 DE6233303 Buchenberg * 210 0 E 11 19 N 49 44 DE6233371 Wiesent-Tal mit SeitentÃ ¤lern * 6 934,4102 0 E 11 17 N 49 48 DE6233372 EhrenbÃ ¼rg und KatzenkÃ ¶pfe * 905,67 0 E 11 10 N 49 42 DE6234301 Landschaftsbestandteil Niederwald bei Kosbrunn  * 14 0 E 11 29 N 49 47 DE6235301 Naturschutzgebiet Grubenfelder Leonie  87 0 E 11 38 N 49 42 DE6237371 Heidenaab, Creussenaue und Weihergebiet nordwestlich Eschenbach * 1 866,05 0 E 12 0 N 49 39 DE6238301 Parkstein * 2 0 E 12 4 N 49 43 DE6240301 Bergwiesengebiet AltglashÃ ¼tte * 72 0 E 12 23 N 49 46 DE6240302 Moorgebiet bei BÃ ¤rnau * 53 0 E 12 27 N 49 47 DE6305301 Wiltinger Wald 817 0 E 6 37 N 49 36 DE6305302 Nitteler Fels und Nitteler Wald * 999 0 E 6 30 N 49 38 DE6306301 Ruwer und SeitentÃ ¤ler * 4 181 0 E 6 49 N 49 41 DE6307301 Wiesen bei Wadrill und Sitzerath * 92 0 E 6 54 N 49 36 DE6307302 westlich Otzenhausen * 29 0 E 6 59 N 49 36 DE6308301 Dollberg und Eisener Wald * 928 0 E 7 1 N 49 37 DE6308302 Wiesenkomplex bei Eisen * 99 0 E 7 2 N 49 36 DE6308303 Felsental der Nahe bei Nohfelden * 90 0 E 7 8 N 49 35 DE6309301 Obere Nahe * 5 332 0 E 7 16 N 49 38 DE6310301 Baumholder und PreuÃ ische Berge * 11 482 0 E 7 23 N 49 37 DE6313301 Donnersberg * 7 992 0 E 7 55 N 49 40 DE6316302 Wald sÃ ¼dÃ ¶stlich BÃ ¼rstadt 120 0 E 8 29 N 49 37 DE6316303 Maulbeeraue 406 0 E 8 22 N 49 40 DE6316401 Lampertheimer Altrhein * 525 0 E 8 25 N 49 36 DE6317301 Weschnitzinsel von Lorsch 200 0 E 8 35 N 49 37 DE6317302 Magerrasen von Gronau mit angrenzenden FlÃ ¤chen * 171 0 E 8 39 N 49 41 DE6317305 TongrubengelÃ ¤nde von Bensheim und Heppenheim 91 0 E 8 37 N 49 39 DE6317306 Hinterer Bruch sÃ ¼dlich Heppenheim 17 0 E 8 38 N 49 37 DE6317308 Drosselberg/Hambach mit angrenzenden FlÃ ¤chen * 110 0 E 8 38 N 49 39 DE6318304 Tromm 311 0 E 8 48 N 49 36 DE6318306 Gronauer Bach mit Hummelscheid und Schannenbacher Moor * 68 0 E 8 41 N 49 41 DE6318307 Oberlauf der Weschnitz und NebenbÃ ¤che 124 0 E 8 46 N 49 33 DE6319301 Rotes Wasser von Olfen mit angrenzenden FlÃ ¤chen * 16 0 E 8 53 N 49 36 DE6319302 OberlÃ ¤ufe der Gersprenz 65 0 E 8 51 N 49 41 DE6319303 Oberlauf und NebenbÃ ¤che der MÃ ¼mling 83 0 E 8 55 N 49 37 DE6320301 Ebersberger Felsenmeer 17 0 E 9 1 N 49 36 DE6320302 ErdbachhÃ ¶hle bei Erbach 1 0 E 9 0 N 49 39 DE6320371 Drei Seen im oberen Breitenbachtal bei Breitenbuch * 39,59 0 E 9 5 N 49 36 DE6321371 TÃ ¤ler der Odenwald-BÃ ¤che um Amorbach * 547,71 0 E 9 13 N 49 38 DE6322341 Odenwald und Bauland Hardheim * 2 746,3301 0 E 9 27 N 49 37 DE6322371 SteinbruchgelÃ ¤nde bei Umpfenbach 46,65 0 E 9 21 N 49 41 DE6323341 Untere Tauber und Main * 732,33 0 E 9 32 N 49 42 DE6325371 SteinbrÃ ¼che nÃ ¶rdlich Kirchheim 82,81 0 E 9 50 N 49 39 DE6326371 TrockentalhÃ ¤nge im sÃ ¼dlichen Maindreieck * 511,77 0 E 10 1 N 49 40 DE6327302 Kalktuffquellen zwischen Willanzheim und Markt Einersheim * 25 0 E 10 17 N 49 40 DE6327371 Vorderer Steigerwald mit Schwanberg * 8 350,8896 0 E 10 20 N 49 37 DE6327372 GemeindewÃ ¤lder um Willanzheim * 301,74 0 E 10 12 N 49 40 DE6330371 Moorweiher im Aischgrund und in der Grethelmark * 215,11 0 E 10 49 N 49 40 DE6331371 Teiche und FeuchtflÃ ¤chen im Aischgrund, Weihergebiet bei Mohrhof * 422,44 0 E 10 51 N 49 39 DE6332301 Landschaftsbestandteil KrÃ ¶ttental  17 0 E 11 4 N 49 40 DE6332302 Naturschutzgebiet Wildnis am Rathsberg  * 25 0 E 11 1 N 49 37 DE6332371 Markwald bei Baiersdorf * 308,09 0 E 11 0 N 49 40 DE6332372 Flachmoore bei Kunreuth 14,28 0 E 11 9 N 49 41 DE6332373 HirschkÃ ¤fervorkommen bei Kleinseebach 0,89 0 E 11 0 N 49 39 DE6333371 Streuobst, Kopfeichen und Quellen am Hetzleser Berg * 1 438,49 0 E 11 8 N 49 38 DE6333372 Lillinger Wald * 174,78 0 E 11 16 N 49 37 DE6334371 WÃ ¤lder sÃ ¼dwestlich Betzenstein 62,6 0 E 11 24 N 49 39 DE6335302 Wellucker Wald nÃ ¶rdlich KÃ ¶nigstein * 899 0 E 11 36 N 49 37 DE6335305 HÃ ¶hlen der nÃ ¶rdlichen Frankenalb 0 0 E 11 27 N 49 45 DE6335306 Dolomitkuppenalb * 2 195 0 E 11 31 N 49 37 DE6335371 Pegnitz zwischen Michelfeld und Hersbruck * 310,54 0 E 11 33 N 49 40 DE6335372 Ã stlicher Vogelherd im Veldensteiner Forst 248,52 0 E 11 33 N 49 39 DE6335373 Sandgrube und Teiche sÃ ¼dlich Auerbach in der Oberpfalz 5,83 0 E 11 37 N 49 40 DE6336301 US-TruppenÃ ¼bungsplatz GrafenwÃ ¶hr * 19 279 0 E 11 46 N 49 41 DE6337371 Vilsecker Mulde mit den TÃ ¤lern der Schmalnohe und Wiesenohe * 939,27 0 E 11 51 N 49 37 DE6338301 Lohen im Manteler Forst mit SchieÃ lweiher und StraÃ weiherkette * 772 0 E 11 59 N 49 42 DE6340301 BlockschuttwÃ ¤lder am Pleysteiner Sulzberg * 109 0 E 12 29 N 49 39 DE6340371 Pfreimd und Lois-Bach * 242,58 0 E 12 26 N 49 36 DE6341301 Torflohe * 173 0 E 12 33 N 49 36 DE6404301 Ã ¶stlich Wochern 59 0 E 6 24 N 49 30 DE6404302 Leuktal, Krautfelsen und BÃ ¤renfels bei Orscholz * 269 0 E 6 30 N 49 30 DE6404303 Moselaue bei Nennig 189 0 E 6 22 N 49 31 DE6404304 RÃ ¶llbachschlucht und Lateswald bei Nennig * 261 0 E 6 24 N 49 31 DE6404305 KalkwÃ ¤lder bei Palzem * 648 0 E 6 23 N 49 34 DE6405302 SaarhÃ ¶lzbachtal  Zunkelsbruch * 152 0 E 6 37 N 49 30 DE6405303 Serriger Bachtal und Leuk und Saar * 2 124 0 E 6 32 N 49 34 DE6406301 NSG Panzbachtal  westl. Bergen 72 0 E 6 40 N 49 32 DE6406302 Lannenbachaue bei Scheiden und Umgebung * 61 0 E 6 44 N 49 32 DE6406303 NSG Holzbachtal  * 58 0 E 6 47 N 49 34 DE6406304 Wachtelkopf bei Rappweiler * 12 0 E 6 48 N 49 32 DE6406305 HÃ ¶lzbach zwischen Rappweiler und Niederlosheim * 71 0 E 6 47 N 49 31 DE6407301 Noswendeler Bruch * 149 0 E 6 51 N 49 32 DE6407302 Wadrilltal * 183 0 E 6 53 N 49 33 DE6407304 Wiesenlandschaft bei Buweiler * 51 0 E 6 56 N 49 33 DE6407305 LÃ ¶stertal * 223 0 E 6 55 N 49 33 DE6407306 Bremerkopf bei Steinberg * 564 0 E 6 50 N 49 34 DE6407307 Wiesenlandschaft bei Ã berroth * 297 0 E 6 58 N 49 30 DE6407308 Schreck nÃ ¶rdlich Kastel 18 0 E 6 57 N 49 34 DE6408301 Holzhauser Wald bei TÃ ¼rkismÃ ¼hle * 358 0 E 7 5 N 49 35 DE6408302 SÃ ¶terbachtal * 134 0 E 7 5 N 49 34 DE6408303 sÃ ¼dlich Braunshausen * 12 0 E 6 59 N 49 34 DE6408304 sÃ ¼dlich Bosen * 54 0 E 7 3 N 49 33 DE6408305 Eiweiler * 179 0 E 7 0 N 49 34 DE6408307 sÃ ¼dwestlich Selbach 17 0 E 7 0 N 49 31 DE6408308 SÃ ¼dteil des Nohfeldener Rhyolith-Massivs * 440 0 E 7 5 N 49 32 DE6409301 Ã ¶stlich Nohfelden 4 0 E 7 11 N 49 34 DE6409302 FlachshÃ ¼bel, sÃ ¼dlich Wolfersweiler 11 0 E 7 10 N 49 33 DE6409303 Hofberg bei Reitscheid * 40 0 E 7 12 N 49 32 DE6409304 Wiese nordÃ ¶stlich Reitscheid * 26 0 E 7 13 N 49 31 DE6409305 Weisselberg * 78 0 E 7 14 N 49 31 DE6409306 Hellerberg bei Freisen * 41 0 E 7 16 N 49 32 DE6410301 Ackerflur bei Ulmet 9 0 E 7 28 N 49 34 DE6411301 Kalkbergwerke bei Bosenbach 62 0 E 7 30 N 49 32 DE6411302 KÃ ¶nigsberg * 1 047 0 E 7 34 N 49 34 DE6411303 Grube Oberstaufenbach * 9 0 E 7 31 N 49 31 DE6413301 KaiserstraÃ ensenke * 281 0 E 7 49 N 49 32 DE6414301 Kalkmagerrasen zwischen Ebertsheim und GrÃ ¼nstadt * 377 0 E 8 7 N 49 33 DE6414302 GÃ ¶llheimer Wald 277 0 E 8 1 N 49 34 DE6416301 Rheinniederung Ludwigshafen-Worms * 369 0 E 8 23 N 49 35 DE6417302 Viernheimer DÃ ¼ne * 1 0 E 8 33 N 49 31 DE6417304 Viernheimer Waldheide und angrenzende FlÃ ¤chen * 164 0 E 8 31 N 49 34 DE6417305 Glockenbuckel von Viernheim und angrenzende FlÃ ¤chen * 64 0 E 8 33 N 49 31 DE6417341 Weschnitz, BergstraÃ e und Odenwald bei Weinheim * 687,82 0 E 8 40 N 49 35 DE6417350 Reliktwald Lampertheim und Sandrasen untere Wildbahn * 936 0 E 8 32 N 49 35 DE6418350 Eiterbach * 9 0 E 8 49 N 49 32 DE6418351 Steinachtal bei Abtsteinach * 39,14 0 E 8 47 N 49 32 DE6419301 Magerwiesen von Raubach 9 0 E 8 53 N 49 33 DE6419303 Beerfelder Heide * 5 0 E 8 59 N 49 33 DE6419304 Oberes Ulfenbachtal bei Unter-SchÃ ¶nmattenwag * 79 0 E 8 51 N 49 31 DE6419305 NSG DÃ ¼rr-Ellenbachtal bei Wald-Michelbach * 50 0 E 8 52 N 49 33 DE6419306 Jakobsgrund und Gammelsbachaue * 45 0 E 8 57 N 49 30 DE6419307 Finkenbachtal und Hinterbachtal * 165 0 E 8 54 N 49 30 DE6420350 Euterbach und Itterbach mit NebenbÃ ¤chen * 62 0 E 9 2 N 49 31 DE6420351 Leegwald und HÃ ¶llklinge bei Kailbach 432 0 E 9 5 N 49 31 DE6421341 Odenwald Mudau-SchloÃ au * 232,4 0 E 9 10 N 49 33 DE6421342 OdenwaldtÃ ¤ler Buchen-WalldÃ ¼rn * 496,49 0 E 9 18 N 49 35 DE6423341 Nordwestliches Tauberland und Brehmbach * 509,31 0 E 9 35 N 49 37 DE6424341 NordÃ ¶stliches Tauberland * 944,17 0 E 9 42 N 49 39 DE6425371 StÃ ¶ckach, Lindach und Herrenwald 1 184,36 0 E 9 57 N 49 32 DE6425372 Tauber- und Gollachtal bei Bieberehren * 639,79 0 E 9 58 N 49 30 DE6427371 Fledermauswinterquartiere des Steigerwalds und der FrankenhÃ ¶he 4,74 0 E 10 17 N 49 35 DE6428301 Schwadengraben 6 0 E 10 24 N 49 35 DE6428302 Mausohrkolonien in Steigerwald, FrankenhÃ ¶he und Windsheimer Bucht 0 0 E 10 13 N 49 37 DE6428371 GipshÃ ¼gel bei KÃ ¼lsheim und WÃ ¼stphÃ ¼l * 61,09 0 E 10 21 N 49 34 DE6430371 Aurach zwischen Emskirchen und Herzogenaurach 199,08 0 E 10 47 N 49 33 DE6432301 Sandheiden im mittelfrÃ ¤nkischen Becken * 1 168 0 E 11 3 N 49 33 DE6432371 Irrhain * 111,82 0 E 11 4 N 49 30 DE6434301 TraufhÃ ¤nge der Hersbrucker Alb * 1 472 0 E 11 28 N 49 32 DE6434302 Ruine Rothenberg bei Schnaittach 3 0 E 11 21 N 49 33 DE6434371 Feuchtgebiete im Pegnitztal bei Reichenschwand * 37,87 0 E 11 21 N 49 30 DE6435306 Mausohrwochenstuben im OberpfÃ ¤lzer Jura 0 0 E 11 37 N 49 31 DE6435372 Teich Ã ¶stlich Oberreinbach 2,2 0 E 11 39 N 49 33 DE6436371 Wiesen und Sandgrube bei GaÃ enhof 24,65 0 E 11 42 N 49 33 DE6438301 BuchenwÃ ¤lder bei Sitzambuch 144 0 E 12 1 N 49 30 DE6439371 Pfreimdtal und Kainzbachtal * 334,43 0 E 12 16 N 49 33 DE6441301 Fahrbachtal * 444 0 E 12 34 N 49 33 DE6441302 Naturwaldreservat StÃ ¼ckstein 83 0 E 12 31 N 49 32 DE6504301 Hammelsberg und AtzbÃ ¼sch bei Perl * 202 0 E 6 24 N 49 28 DE6505301 SteilhÃ ¤nge der Saar * 1 108 0 E 6 34 N 49 30 DE6505302 Nackberg 35 0 E 6 35 N 49 26 DE6505303 SÃ ¼dhang Hohe Berg 27 0 E 6 39 N 49 25 DE6505304 Kewelsberg zwischen TÃ ¼nsdorf und Wehingen 12 0 E 6 30 N 49 28 DE6505305 Kalkbergwerk Mondorf 6 0 E 6 35 N 49 24 DE6505306 Ehemaliger Eisenbahntunnel bei Biringen 2 0 E 6 32 N 49 24 DE6506301 Wolferskopf * 415 0 E 6 42 N 49 24 DE6506302 Wiesenlandschaft bei DÃ ¼ppenweiler * 108 0 E 6 46 N 49 23 DE6506303 Ã stlich Merzig * 59 0 E 6 41 N 49 26 DE6506304 GroÃ er LÃ ¼ckner nordÃ ¶stlich Oppen * 321 0 E 6 48 N 49 28 DE6506305 In Geiern * 28 0 E 6 40 N 49 25 DE6506306 Bei Rimlingen und Rissenthal * 35 0 E 6 45 N 49 28 DE6507301 Prims * 601 0 E 6 52 N 49 28 DE6507302 Steinbach  TruppenÃ ¼bungsgelÃ ¤nde * 126 0 E 6 56 N 49 28 DE6507303 SÃ ¼dlicher Klapperberg  Im Schachen * 50 0 E 6 56 N 49 27 DE6507304 Fledermausquartier Schmelz 0 0 E 6 51 N 49 26 DE6508301 NaturschutzgroÃ vorhaben Ill * 1 089 0 E 7 5 N 49 24 DE6508302 Ã ¶stlich Bergweiler 17 0 E 7 0 N 49 28 DE6508303 GrieÃ bach, westlich Oberlinxweiler * 40 0 E 7 7 N 49 27 DE6508304 Grauer Dorn bei Baltersweiler 6 0 E 7 9 N 49 29 DE6509301 Ostertal * 456 0 E 7 13 N 49 28 DE6511301 Westricher Moorniederung * 2 078 0 E 7 34 N 49 25 DE6512301 Mehlinger Heide * 398 0 E 7 50 N 49 28 DE6515301 DÃ ¼rkheimer Bruch 696 0 E 8 13 N 49 28 DE6517341 Unterer Neckar Heidelberg  Mannheim * 276,6729 0 E 8 36 N 49 27 DE6518341 Odenwald bei Schriesheim * 832,4716 0 E 8 42 N 49 29 DE6518342 Steinach und ZuflÃ ¼sse * 630,7272 0 E 8 47 N 49 28 DE6519301 Heumatte Rothenberg 36 0 E 8 56 N 49 29 DE6519304 Odenwald bei Hirschhorn 5 302 0 E 8 52 N 49 26 DE6519341 Odenwald Brombachtal * 1 473,0784 0 E 8 51 N 49 29 DE6520341 Odenwald Eberbach * 3 358 0 E 9 2 N 49 29 DE6520342 Odenwald Neckargerach-Waldbrunn * 421,49 0 E 9 5 N 49 25 DE6521341 Elzbachtal * 1 222,0608 0 E 9 13 N 49 27 DE6522341 Seckach und ZuflÃ ¼sse * 1 624,3269 0 E 9 26 N 49 26 DE6523341 Westlicher Taubergrund * 1 839,1136 0 E 9 43 N 49 30 DE6526341 Taubergrund bei Creglingen * 919,3502 0 E 10 4 N 49 26 DE6527371 Endseer Berg * 125,74 0 E 10 14 N 49 26 DE6527372 Naturwaldreservate der FrankenhÃ ¶he 243,9144 0 E 10 14 N 49 23 DE6528371 Anstieg der FrankenhÃ ¶he Ã ¶stlich der A 7 * 3 447,22 0 E 10 17 N 49 25 DE6530371 Zenn von StÃ ¶ckach bis zur MÃ ¼ndung 609,31 0 E 10 45 N 49 29 DE6531301 FÃ ¼rther und Zirndorfer Stadtwald 828 0 E 10 55 N 49 27 DE6531371 Weiherkette nÃ ¶rdlich Weinzierlein 5,26 0 E 10 53 N 49 26 DE6532371 Wasserwerk Erlenstegen * 213,33 0 E 11 9 N 49 28 DE6532372 Tiergarten NÃ ¼rnberg mit Schmausenbuck * 613,2 0 E 11 10 N 49 26 DE6533371 Rodungsinseln im Reichswald 43,47 0 E 11 15 N 49 26 DE6534371 BachtÃ ¤ler der Hersbrucker Alb * 698,33 0 E 11 28 N 49 26 DE6535371 WÃ ¤lder im OberpfÃ ¤lzer Jura * 803,73 0 E 11 38 N 49 34 DE6537371 Vils von Vilseck bis zur MÃ ¼ndung in die Naab * 621,95 0 E 11 55 N 49 16 DE6537372 Johannisberg * 381,41 0 E 11 59 N 49 28 DE6538371 Amphibien-LebensrÃ ¤ume um Etsdorf 34,11 0 E 12 2 N 49 26 DE6540302 Mausohrkolonien im Naturraum OberpfÃ ¤lzisch-Bayerischer Wald 0 0 E 12 24 N 49 24 DE6540371 StandortÃ ¼bungsplatz Oberviechtach * 240,38 0 E 12 26 N 49 28 DE6541371 Bayerische Schwarzach und Biberbach 530,4 0 E 12 37 N 49 27 DE6605301 Nied * 638 0 E 6 37 N 49 22 DE6605302 Bei Gisingen * 152 0 E 6 37 N 49 20 DE6606301 Sandsteinfelsen bei Beckingen 2 0 E 6 42 N 49 22 DE6606302 Primswiesen bei Nalbach 13 0 E 6 48 N 49 22 DE6606303 Primswiesen bei Bilsdorf 18 0 E 6 49 N 49 23 DE6606304 Rodener Saarwiesen 29 0 E 6 44 N 49 20 DE6606305 sÃ ¼dlich Flugplatz DÃ ¼ren 14 0 E 6 40 N 49 18 DE6606306 Wiesenlandschaft zwischen HÃ ¼lzweiler und Schwalbach 47 0 E 6 49 N 49 18 DE6606307 Sonnenkuppe 0 0 E 6 41 N 49 20 DE6606308 Blauwald 0 0 E 6 40 N 49 19 DE6606309 Altarme der Saar 22 0 E 6 41 N 49 21 DE6607301 Wiesenlandschaft bei Wahlschied 70 0 E 7 0 N 49 20 DE6607302 Hoxberg I und II 0 0 E 6 52 N 49 23 DE6608301 Nordwestlich Heinitz 109 0 E 7 7 N 49 19 DE6609301 Limbacher und Spieser Wald * 1 653 0 E 7 11 N 49 19 DE6609302 NSG Kasbruch  * 35 0 E 7 12 N 49 20 DE6609303 Wiesen bei Frankenholz und Oberbexbach 52 0 E 7 15 N 49 22 DE6609304 KÃ ¼hnbruch 29 0 E 7 16 N 49 19 DE6609305 Blies 303 0 E 7 18 N 49 16 DE6609306 Limbacher SanddÃ ¼ne 10 0 E 7 17 N 49 18 DE6609307 Bliesaue bei Beeden 6 0 E 7 18 N 49 18 DE6610301 Closenbruch * 82 0 E 7 21 N 49 20 DE6610302 JÃ ¤gersburger Wald und KÃ ¶nigsbruch bei Homburg * 647 0 E 7 21 N 49 21 DE6610303 BinnendÃ ¼ne nordÃ ¶stlich Homburg 5 0 E 7 21 N 49 19 DE6610304 NSG Lambsbachtal  5 0 E 7 22 N 49 19 DE6610305 Eichelscheidt 0 0 E 7 23 N 49 21 DE6610306 Landeskrankenhaus Homburg 0 0 E 7 20 N 49 18 DE6616301 Speyerer Wald und HaÃ locher Wald und SchifferstÃ ¤dter Wiesen * 3 208 0 E 8 20 N 49 20 DE6616304 Rheinniederung Speyer-Ludwigshafen * 1 425 0 E 8 29 N 49 23 DE6617341 Sandgebiete zwischen Mannheim und Sandhausen * 1 766,3193 0 E 8 33 N 49 24 DE6618341 Kleiner Odenwald * 3 560,6338 0 E 8 47 N 49 22 DE6618342 Kraichgau Meckesheim * 890,36 0 E 8 50 N 49 18 DE6619341 Odenwald-NeckargmÃ ¼nd 331,8207 0 E 8 53 N 49 24 DE6620341 Bauland Mosbach * 1 337,1642 0 E 9 9 N 49 22 DE6620342 Neckartal und Wald Obrigheim * 1 425,9155 0 E 9 4 N 49 20 DE6621341 Schefflenzer Wald 1 074,67 0 E 9 19 N 49 23 DE6622341 Jagsttal bei SchÃ ¶ntal und Klosterwald * 1 263,6899 0 E 9 31 N 49 19 DE6623341 Jagsttal DÃ ¶rzbach  Krautheim * 1 756,9819 0 E 9 37 N 49 21 DE6625341 Taubergrund Weikersheim  Niederstetten * 1 701,6172 0 E 9 55 N 49 26 DE6627301 Hutungen der FrankenhÃ ¶he * 78 0 E 10 13 N 49 21 DE6627371 Taubertal nÃ ¶rdlich Rothenburg und Steinbachtal * 1 061,7 0 E 10 9 N 49 24 DE6628371 Hutungen am Rother Berg und um Lehrberg * 182,48 0 E 10 29 N 49 18 DE6628372 Kammmolch-Habitate um Eichelberg und Fichtholz bei Colmberg 562,01 0 E 10 26 N 49 21 DE6628373 Tierweiher bei Hinterholz und Weiher am AubÃ ¼hl 12,3 0 E 10 27 N 49 19 DE6629301 Naturschutzgebiet Scheerweihergebiet bei Schalkhausen  * 53 0 E 10 30 N 49 18 DE6629302 Hofgarten in Ansbach * 13 0 E 10 34 N 49 18 DE6629371 Sonnensee und Birkenfelser Forst 174,44 0 E 10 33 N 49 23 DE6630301 Bibert und Haselbach * 240 0 E 10 42 N 49 22 DE6632371 Rednitztal in NÃ ¼rnberg * 337,76 0 E 11 1 N 49 22 DE6632372 Kornberge bei Worzeldorf 137,88 0 E 11 8 N 49 21 DE6633371 NSG Schwarzach-Durchbruch  und RhÃ ¤tschluchten bei Burgthann * 147,12 0 E 11 19 N 49 22 DE6633372 Feuchtbiotope bei Oberhembach * 48,46 0 E 11 16 N 49 18 DE6634371 HÃ ¶llberg * 66,14 0 E 11 28 N 49 21 DE6636301 Fledermausquartiere um Hohenburg 0 0 E 11 48 N 49 18 DE6636371 Lauterachtal * 822,1 0 E 11 47 N 49 17 DE6637301 Naturschutzgebiet Unteres Pfistertal nÃ ¶rdlich Vilshofen  14 0 E 11 56 N 49 18 DE6639371 Talsystem von Schwarzach, Auerbach und Ascha * 784,25 0 E 12 18 N 49 23 DE6639372 Charlottenhofer Weihergebiet, Hirtlohweiher und Langwiedteiche * 930,68 0 E 12 10 N 49 21 DE6640301 Kulzer Moos * 83 0 E 12 27 N 49 23 DE6640371 Schwarzwihrberg bei RÃ ¶tz * 209,68 0 E 12 29 N 49 21 DE6641371 Schwarzachtal zwischen Hocha und SchÃ ¶nthal 221,79 0 E 12 39 N 49 22 DE6642302 BuchenwÃ ¤lder bei AlthÃ ¼tte 216 0 E 12 45 N 49 20 DE6642371 Buchenwald Ã ¶stlich PerlhÃ ¼tte 177,1916 0 E 12 43 N 49 23 DE6706301 Warndt * 5 097 0 E 6 46 N 49 11 DE6706302 westlich Berus * 144 0 E 6 40 N 49 15 DE6706303 NSG Saaraue nordwestlich Wadgassen  14 0 E 6 47 N 49 16 DE6706304 NSG Breitborner FloÃ   * 39 0 E 6 49 N 49 17 DE6706306 Sauberg bei Felsberg 22 0 E 6 41 N 49 17 DE6706307 NSG EulenmÃ ¼hle/EulenmÃ ¼hle/Welschwies  89 0 E 6 45 N 49 15 DE6707301 Saarkohlenwald * 2 444 0 E 7 0 N 49 18 DE6708301 Stiftswald und Felsenwege St. Arnual * 309 0 E 7 0 N 49 12 DE6708302 NSG Wusterhang  und Beierwies  bei Fechingen 8 0 E 7 5 N 49 12 DE6708303 Allmendwald und Bettelwald bei Ormesheim 92 0 E 7 9 N 49 12 DE6708304 Scheidterberg 0 0 E 7 4 N 49 15 DE6708305 Woogbachtal * 709 0 E 7 6 N 49 14 DE6708307 Eichertsfelsen bei OberwÃ ¼rzbach 1 0 E 7 8 N 49 15 DE6708308 St. Arnualer Wiesen 38 0 E 7 1 N 49 13 DE6709301 Badstube Mimbach 11 0 E 7 17 N 49 13 DE6709302 Bliesaue zwischen Blieskastel und Bliesdalheim * 199 0 E 7 15 N 49 13 DE6709303 MuschelkalkhÃ ¤nge nordwestlich Wecklingen 14 0 E 7 13 N 49 12 DE6709304 SchlangenhÃ ¶hle 0 0 E 7 19 N 49 16 DE6709305 HollerlÃ ¶cher 0 0 E 7 15 N 49 17 DE6709306 Lambertsberg 0 0 E 7 11 N 49 16 DE6709307 LÃ ¶ffelsberg 0 0 E 7 13 N 49 16 DE6709308 KrÃ ¶tenbruch 0 0 E 7 12 N 49 17 DE6710301 ZweibrÃ ¼cker Land * 2 586 0 E 7 28 N 49 12 DE6715301 Modenbachniederung * 2 084 0 E 8 19 N 49 17 DE6715302 Bellheimer Wald mit Queichtal * 4 701 0 E 8 15 N 49 13 DE6716301 Rheinniederung Germersheim-Speyer * 2 067 0 E 8 23 N 49 15 DE6716341 Rheinniederung von Philippsburg bis Mannheim * 3 493,8401 0 E 8 30 N 49 19 DE6717341 LuÃ hardt zwischen Reilingen und Karlsdorf * 4 866,3198 0 E 8 33 N 49 13 DE6717342 Kinzig-Murgrinne Kapellenbruch * 171,3256 0 E 8 39 N 49 15 DE6718341 Ã stringer Kraichgau * 1 264,13 0 E 8 42 N 49 13 DE6719341 Kraichgau Neckarbischofsheim * 744,9073 0 E 9 0 N 49 17 DE6721341 Untere Jagst und unterer Kocher * 2 391,2375 0 E 9 20 N 49 16 DE6723341 Kupfer- und Forellental * 1 421,8903 0 E 9 37 N 49 16 DE6724341 Jagsttal Langenburg  Mulfingen * 1 974,0842 0 E 9 48 N 49 18 DE6726341 NordÃ ¶stliche Hohenloher Ebene 413,251 0 E 10 0 N 49 20 DE6727371 Klosterberg und Gailnauer Berg 375,11 0 E 10 10 N 49 15 DE6733371 Moosgraben und Dennenloher Weiher * 321,59 0 E 11 19 N 49 17 DE6733372 Vermoorungen sÃ ¼dlich Allersberg und bei Seligenporten * 11,88 0 E 11 17 N 49 15 DE6734371 BinnendÃ ¼nen und Albtrauf bei Neumarkt * 734,35 0 E 11 28 N 49 12 DE6735301 Talmoore an der Schwarzen Laaber * 229 0 E 11 36 N 49 16 DE6735371 Buchen- und MischwÃ ¤lder um Deusmauer 256,41 0 E 11 38 N 49 15 DE6736301 SchloÃ berg, WolfgangshÃ ¶hle und Hohllochberggruppe bei Velburg * 160 0 E 11 40 N 49 14 DE6736302 TruppenÃ ¼bungsplatz Hohenfels * 14 902 0 E 11 48 N 49 15 DE6738371 MÃ ¼nchshofener Berg * 180,57 0 E 12 4 N 49 14 DE6739301 RegentalhÃ ¤nge bei Hirschling * 352 0 E 12 10 N 49 12 DE6740301 NeubÃ ¤uer Weiher * 34 0 E 12 25 N 49 14 DE6740302 Waldweihergebiet im Postloher Forst * 418 0 E 12 21 N 49 16 DE6741371 Chamb, Regentalaue und Regen zwischen Roding und DonaumÃ ¼ndung * 3 193,53 0 E 12 30 N 49 11 DE6743301 Hoher Bogen * 498 0 E 12 54 N 49 14 DE6808301 Birzberg, Honigsack/Kappelberghang bei Fechingen * 183 0 E 7 4 N 49 11 DE6808302 Gebberg bei Fechingen 53 0 E 7 4 N 49 11 DE6808303 MuschelkalkhÃ ¤nge bei Bebelsheim und Wittersheim 42 0 E 7 9 N 49 10 DE6808304 Umgebung GrÃ ¤finthal 53 0 E 7 7 N 49 9 DE6808305 nÃ ¶rdlich Rilchingen-Hanweiler 13 0 E 7 2 N 49 8 DE6809301 Bickenalbtal 288 0 E 7 19 N 49 10 DE6809302 Muschelkalkgebiet bei Gersheim und Blieskastel * 1 640 0 E 7 11 N 49 10 DE6809303 zwischen Bliesdalheim und Herbitzheim 113 0 E 7 14 N 49 9 DE6809304 Umgebung BÃ ¶ckweiler (westlich) 52 0 E 7 17 N 49 11 DE6809305 Baumbusch bei Medelsheim * 400 0 E 7 14 N 49 8 DE6809307 NSG Himsklamm 51 0 E 7 13 N 49 7 DE6809308 BrÃ ¼cker Berg bei Niedergailbach 102 0 E 7 12 N 49 7 DE6811302 Gersbachtal * 333 0 E 7 35 N 49 9 DE6812301 BiosphÃ ¤renreservat PfÃ ¤lzerwald * 34 994 0 E 7 50 N 49 16 DE6814301 StandortÃ ¼bungsplatz Landau * 217 0 E 8 7 N 49 10 DE6814302 Erlenbach und Klingbach * 998 0 E 8 13 N 49 6 DE6816301 HÃ ¶rdter Rheinaue * 2 356 0 E 8 20 N 49 8 DE6816341 Rheinniederung von Karlsruhe bis Philippsburg * 4 631,4604 0 E 8 23 N 49 9 DE6818341 Kraichtaler Kraichgau * 964,657 0 E 8 44 N 49 7 DE6818342 Kraichgau Sinsheim * 1 772,5175 0 E 8 50 N 49 12 DE6820341 Ã stlicher Kraichgau * 565,67 0 E 9 1 N 49 9 DE6822341 Ohrntal und Kochertal bei Sindringen * 932,9625 0 E 9 31 N 49 11 DE6823341 Waldenburger Berge * 307,5278 0 E 9 38 N 49 8 DE6824341 Kochertal SchwÃ ¤bisch Hall  KÃ ¼nzelsau * 2 173,3611 0 E 9 46 N 49 12 DE6825341 Jagst bei Kirchberg und Brettach * 881,6953 0 E 9 59 N 49 11 DE6829371 Feuchtgebiete im sÃ ¼dlichen MittelfrÃ ¤nkischen Becken * 45,94 0 E 10 34 N 49 6 DE6830371 Obere AltmÃ ¼hl mit Brunst-Schwaigau und Wiesmet 4 507,98 0 E 10 41 N 49 10 DE6830372 Burgstallwald bei Gunzenhausen 118,27 0 E 10 46 N 49 6 DE6832371 GewÃ ¤sserverbund SchwÃ ¤bische und FrÃ ¤nkische Rezat * 1 093,9 0 E 10 48 N 49 14 DE6832372 RÃ ¶ttenbacher Wald 282,36 0 E 11 3 N 49 7 DE6833302 Mausohrwochenstuben in der mittleren Frankenalb 0 0 E 11 32 N 49 37 DE6833371 Trauf der sÃ ¼dlichen Frankenalb * 4 324,4199 0 E 10 47 N 49 1 DE6833372 Schwarzach vom Main-Donau-Kanal bis ObermÃ ¤ssing * 206,46 0 E 11 19 N 49 7 DE6834301 Trauf der mittleren Frankenalb im Sulztal * 1 224 0 E 11 24 N 49 7 DE6836371 Schwarze Laaber * 1 158,75 0 E 11 40 N 49 10 DE6837302 HÃ ¶hle sÃ ¼dwestlich von Markstetten 0 0 E 11 51 N 49 10 DE6838301 TrockenhÃ ¤nge bei KallmÃ ¼nz * 280 0 E 11 57 N 49 10 DE6840301 NSG RegentalhÃ ¤nge zwischen Kirchenrohrbach und Zenzing  * 22 0 E 12 24 N 49 11 DE6841371 StandortÃ ¼bungsplatz Roding * 163,19 0 E 12 32 N 49 11 DE6841372 Amphibienvorkommen am Pfahl bei Ried am Pfahl * 37,13 0 E 12 37 N 49 11 DE6842301 Pfahl * 104 0 E 12 51 N 49 5 DE6842371 Sandgrube bei Schachendorf * 8,95 0 E 12 42 N 49 10 DE6843301 Winterquartiere der Mopsfledermaus im OberpfÃ ¤lzer Wald 0 0 E 12 59 N 49 9 DE6843302 Birkenbruchwald Oed und ErlenwÃ ¤lder bei Arnbruck und HÃ ¶tzelsried * 59 0 E 12 55 N 48 59 DE6843371 Kaitersberg-FelshÃ ¤nge 20,21 0 E 12 57 N 49 10 DE6844301 Arracher Moor * 19 0 E 13 0 N 49 11 DE6844371 Oberlauf des WeiÃ en Regens bis KÃ ¶tzting mit Kaitersbachaue * 637,87 0 E 13 6 N 49 9 DE6844372 Kleiner und GroÃ er Osser, Zwercheck und Schwarzeck * 392,92 0 E 13 4 N 49 8 DE6844373 GroÃ er und Kleiner Arber mit Arberseen * 2 295,2 0 E 13 7 N 49 6 DE6914301 BienwaldschwemmfÃ ¤cher * 13 522 0 E 8 9 N 49 3 DE6915301 Rheinniederung Neuburg-WÃ ¶rth * 1 455 0 E 8 15 N 48 59 DE6916341 Alter Flugplatz Karlsruhe * 53,69 0 E 8 22 N 49 1 DE6916342 Hardtwald zwischen Graben und Karlsruhe * 4 712,6602 0 E 8 26 N 49 5 DE6917341 Brettener Kraichgau * 1 743,6863 0 E 8 39 N 49 2 DE6917342 Bruchsaler Kraichgau mit Silzenwiesen * 1 049,8617 0 E 8 35 N 49 6 DE6917343 Kinzig-Murg-Rinne zwischen Bruchsal und Karlsruhe * 1 557,3204 0 E 8 31 N 49 5 DE6919341 Heuchelberg und Hartwald * 1 578,1608 0 E 8 58 N 49 6 DE6924341 BÃ ¼hlertal Vellberg  Geislingen * 801,0993 0 E 9 51 N 49 7 DE6924342 SchwÃ ¤bisch Haller Bucht * 770,0696 0 E 9 44 N 49 5 DE6926341 Crailsheimer Hart und Reusenberg * 694,49 0 E 10 5 N 49 6 DE6927341 Rotachtal * 592,291 0 E 10 17 N 49 1 DE6929371 Hesselberg * 282,03 0 E 10 31 N 49 4 DE6931371 FeuerlettenhÃ ¤nge um Dorsbrunn und Arbachtal Ã ¶stlich Pleinfeld * 159,25 0 E 11 1 N 49 5 DE6932301 Erlenbach bei Syburg * 59 0 E 11 7 N 49 3 DE6932371 Fledermauswinterquartiere in der sÃ ¼dlichen Frankenalb 7,97 0 E 11 0 N 49 1 DE6935371 WeiÃ e, Wissinger, Breitenbrunner Laaber und Kreuzberg bei Dietfurt * 2 323,23 0 E 11 32 N 49 5 DE6937301 Flanken des Naabdurchbruchtals zwischen KallmÃ ¼nz und Mariaort * 1 441 0 E 11 56 N 49 4 DE6937371 Naab unterhalb Schwarzenfeld und Donau von Poikam bis Regensburg * 1 114,77 0 E 12 2 N 49 0 DE6938301 TrockenhÃ ¤nge bei Regensburg * 377 0 E 11 55 N 48 55 DE6939302 BachtÃ ¤ler im Falkensteiner Vorwald * 1 387 0 E 12 19 N 49 2 DE6939371 TrockenhÃ ¤nge am Donaurandbruch * 521,43 0 E 12 16 N 49 1 DE6940371 Vermoorung sÃ ¼dwestlich Falkenstein 9,13 0 E 12 28 N 49 4 DE6941301 Weiher bei Wiesenfelden * 50 0 E 12 32 N 49 2 DE6941302 Brandmoos und Hauerin * 90 0 E 12 34 N 49 1 DE6943371 Aitnach 48,94 0 E 12 53 N 49 2 DE6944301 Silberberg * 309 0 E 13 7 N 49 3 DE6944302 Moore westlich Zwiesel * 175 0 E 13 8 N 49 1 DE6946301 Nationalpark Bayerischer Wald * 24 206 0 E 13 23 N 48 59 DE7015341 Rheinniederung zwischen Wintersdorf und Karlsruhe * 5 231,4199 0 E 8 13 N 48 54 DE7016341 Hardtwald zwischen Karlsruhe und Muggensturm 2 070,7837 0 E 8 20 N 48 56 DE7016342 Wiesen und WÃ ¤lder bei Ettlingen * 1 633,28 0 E 8 25 N 48 56 DE7016343 Oberwald und Alb in Karlsruhe * 599,1465 0 E 8 24 N 48 59 DE7017341 Pfinzgau Ost * 1 766,2322 0 E 8 39 N 48 56 DE7017342 Pfinzgau West * 559,36 0 E 8 30 N 48 59 DE7018341 Stromberg * 11 787,624 0 E 8 54 N 49 0 DE7018342 Enztal bei MÃ ¼hlacker * 3 063,9199 0 E 8 48 N 48 56 DE7021341 LÃ ¶wensteiner und Heilbronner Berge * 5 427,5293 0 E 9 24 N 49 5 DE7021342 NÃ ¶rdliches Neckarbecken * 1 257,6754 0 E 9 13 N 49 2 DE7024341 Kochertal AbtsgmÃ ¼nd  Gaildorf und Rottal * 1 059,6591 0 E 9 48 N 48 58 DE7025341 Oberes BÃ ¼hlertal * 592,3279 0 E 9 52 N 49 0 DE7026341 Virngrund und Ellwanger Berge * 401,3035 0 E 10 7 N 48 56 DE7028301 Mausohrkolonien in und am Rand der SchwÃ ¤bischen Alb 0 0 E 10 29 N 48 59 DE7029302 Naturschutzgebiet Auwald bei Westheim  * 50 0 E 10 38 N 48 59 DE7029371 WÃ ¶rnitztal * 3 893,3301 0 E 10 37 N 48 56 DE7031371 Schambachried 11,2 0 E 10 56 N 48 57 DE7031373 Schambachtal mit SeitentÃ ¤lern 207,38 0 E 11 0 N 48 58 DE7032301 Laubenbuch 20 0 E 11 3 N 48 58 DE7035371 Magerrasen auf der AlbhochflÃ ¤che im Landkreis EichstÃ ¤tt * 54,86 0 E 11 36 N 48 50 DE7036371 TrockenhÃ ¤nge im unteren AltmÃ ¼hltal mit Laaberleiten und Galgental * 2 720,05 0 E 11 41 N 48 58 DE7036372 Hienheimer Forst Ã ¶stlich und westlich Schwaben * 1 188,99 0 E 11 44 N 48 54 DE7037371 Frauenforst Ã ¶stlich Ihrlerstein und westlich DÃ ¼rnstetten * 334,532 0 E 11 55 N 48 57 DE7038371 StandortÃ ¼bungsplatz Oberhinkofen 526,75 0 E 12 7 N 48 56 DE7040302 WÃ ¤lder im Donautal * 1 289 0 E 12 22 N 48 55 DE7040371 Donau und AltwÃ ¤sser zwischen Regensburg und Straubing * 2 193,76 0 E 12 22 N 48 58 DE7042371 StandortÃ ¼bungsplatz Bogen 72,47 0 E 12 42 N 48 54 DE7043301 Bergwiesen und -weiden im Vorderen Bayerischen Wald * 19 0 E 12 56 N 48 54 DE7043371 Deggendorfer Vorwald * 1 497,25 0 E 12 53 N 48 58 DE7043372 Wolfertsrieder Bach 62,87 0 E 12 54 N 48 58 DE7045371 Oberlauf des Regens und NebenbÃ ¤che * 1 921,91 0 E 13 12 N 48 56 DE7116341 Albtal mit SeitentÃ ¤lern * 2 725,3345 0 E 8 27 N 48 50 DE7116342 WÃ ¤lder und Wiesen bei Malsch * 906,68 0 E 8 21 N 48 53 DE7117341 Bocksbach und obere Pfinz * 726,8458 0 E 8 32 N 48 52 DE7118341 WÃ ¼rm-Nagold-Pforte * 1 894,5674 0 E 8 43 N 48 49 DE7119341 StrohgÃ ¤u und unteres Enztal * 2 457,1475 0 E 9 4 N 48 56 DE7121341 Unteres Remstal und Backnanger Bucht * 795,7196 0 E 9 18 N 48 51 DE7123341 Welzheimer Wald * 976,89 0 E 9 42 N 48 52 DE7125341 Unteres Leintal und Welland * 1 460,6777 0 E 9 58 N 48 52 DE7126341 Albtrauf bei Aalen * 1 493,2994 0 E 10 8 N 48 50 DE7127341 Sechtatal und HÃ ¼gelland von Baldern * 430,2 0 E 10 19 N 48 53 DE7128341 Westlicher Riesrand * 423,7549 0 E 10 24 N 48 53 DE7128371 Trockenverbund am Rand des NÃ ¶rdlinger Rieses * 948,97 0 E 10 42 N 48 49 DE7130301 Wemdinger Ried 124 0 E 10 40 N 48 52 DE7130302 Heroldinger Burgberg * 374 0 E 10 41 N 48 48 DE7130371 PfÃ ¤fflinger Wiesen und Riedgraben bei Laub 230,61 0 E 10 35 N 48 54 DE7130372 Oberlauf der Ussel bis Itzing 28,74 0 E 10 48 N 48 49 DE7131371 Steinbruch Langenaltheim 78,5 0 E 10 57 N 48 53 DE7131372 Steinbruch am Schrandelberg bei Langenaltheim 13,83 0 E 10 56 N 48 52 DE7132371 Mittleres AltmÃ ¼hltal mit Wellheimer Trockental und Schambachtal * 4 204,5 0 E 11 21 N 48 54 DE7132372 Galgenberg und Schutterquelle * 11,51 0 E 11 5 N 48 49 DE7132373 BuchenwÃ ¤lder auf der AlbhochflÃ ¤che 275,45 0 E 11 3 N 48 50 DE7134371 StandortÃ ¼bungsplatz Ingolstadt  Heppberg 263,29 0 E 11 26 N 48 49 DE7136301 Weltenburger Enge  und Hirschberg und AltmÃ ¼hlleiten  * 934 0 E 11 49 N 48 54 DE7136302 Naturschutzgebiet Sandharlander Heide  * 11 0 E 11 48 N 48 50 DE7136303 Mausohrkolonien in der sÃ ¼dlichen Frankenalb 0 0 E 11 49 N 48 53 DE7136304 Donauauen zwischen Ingolstadt und Weltenburg * 2 766 0 E 11 45 N 48 50 DE7136305 Trockenrasen nÃ ¶rdlich PfÃ ¶rring 4 0 E 11 42 N 48 50 DE7137301 Sippenauer Moor * 16 0 E 11 57 N 48 52 DE7138371 BachmuschelbÃ ¤che sÃ ¼dlich Thalmassing * 45,56 0 E 12 6 N 48 52 DE7138372 Tal der GroÃ en Laaber zwischen Sandsbach und Unterdeggenbach 682,25 0 E 12 4 N 48 49 DE7142301 Donauauen zwischen Straubing und Vilshofen * 4 787 0 E 13 1 N 48 45 DE7144301 Todtenau und GfÃ ¶hretwiesen bei Zell * 150 0 E 13 8 N 48 53 DE7144371 Wiesen und Triften um RohrmÃ ¼nz, Grafling und Frath * 101,78 0 E 12 59 N 48 52 DE7144372 Extensivwiesen Ã ¶stlich Deggendorf * 102,78 0 E 13 3 N 48 51 DE7144373 Obere Hengersberger Ohe mit Hangwiesen * 350,66 0 E 13 7 N 48 50 DE7145371 Wiesengebiete und WÃ ¤lder um den Brotjackelriegel und um SchÃ ¶llnach * 417,55 0 E 13 13 N 48 48 DE7148301 Bischofsreuter Waldhufen * 967 0 E 13 45 N 48 50 DE7148302 Moore bei Finsterau und Philippsreuth * 88 0 E 13 41 N 48 52 DE7148371 Philippsreuter Waldhufen * 69,27 0 E 13 40 N 48 51 DE7214341 Rheinniederung von Lichtenau bis Iffezheim * 2 051,8164 0 E 8 4 N 48 47 DE7214342 Bruch bei BÃ ¼hl und Baden-Baden * 2 112,2729 0 E 8 6 N 48 44 DE7214343 Magerrasen und WÃ ¤lder zwischen Sandweier und Stollhofen * 780,65 0 E 8 5 N 48 47 DE7215341 WÃ ¤lder und Wiesen um Baden-Baden * 1 329,85 0 E 8 14 N 48 46 DE7216341 Unteres Murgtal und SeitentÃ ¤ler * 1 920,51 0 E 8 21 N 48 47 DE7217341 Eyach oberhalb NeuenbÃ ¼rg * 299,7037 0 E 8 31 N 48 47 DE7218341 Calwer HeckengÃ ¤u * 2 044,84 0 E 8 48 N 48 43 DE7220341 Stuttgarter Bucht * 558,5765 0 E 9 11 N 48 48 DE7222341 Schurwald * 3 033,2773 0 E 9 28 N 48 45 DE7224341 Rehgebirge und Krummtal * 264,5293 0 E 9 45 N 48 43 DE7224342 Albtrauf Donzdorf  Heubach * 2 519,9087 0 E 9 53 N 48 43 DE7225341 Albuchwiesen * 49,92 0 E 10 1 N 48 46 DE7226341 Heiden und WÃ ¤lder nÃ ¶rdlich Heidenheim * 3 119,8 0 E 10 7 N 48 44 DE7229301 Abbaustelle bei Oberringingen, Teich bei Sternbach, PrÃ ¤latenweiher 8 0 E 10 30 N 48 44 DE7229371 Kesseltal mit Kessel, Hahnenbach und KÃ ¶hrlesbach 212,33 0 E 10 34 N 48 44 DE7230371 DonauwÃ ¶rther Forst mit StandortÃ ¼bungsplatz und Harburger Karab * 2 400,9199 0 E 10 48 N 48 45 DE7232301 Donau mit Jura-HÃ ¤ngen zwischen Leitheim und Neuburg * 3 282 0 E 11 1 N 48 43 DE7233371 Amphibienhabitate um Neuburg 29,5319 0 E 11 11 N 48 47 DE7233372 Donauauen mit Gerolfinger Eichenwald * 2 926,7598 0 E 11 18 N 48 44 DE7233373 DonaumoosbÃ ¤che, Zucheringer WÃ ¶rth und Brucker Forst * 947,29 0 E 11 17 N 48 41 DE7234371 Oberstimmer Schacht * 18,82 0 E 11 27 N 48 42 DE7236301 Naturschutzgebiet BinnendÃ ¼nen bei Siegenburg und Offenstetten  25 0 E 11 49 N 48 45 DE7236302 Naturwaldreservat Damm 71 0 E 11 47 N 48 44 DE7236303 Forstmoos * 218 0 E 11 41 N 48 42 DE7236304 NATO-Ã bungsplatz Siegenburg 261 0 E 11 47 N 48 45 DE7237371 Sallingbachtal 339,39 0 E 11 51 N 48 48 DE7239371 Gelbbauchunken-Habitate nÃ ¶rdlich Ascholtshausen 15,89 0 E 12 11 N 48 47 DE7243301 Untere Isar zwischen Landau und Plattling * 1 217 0 E 12 43 N 48 41 DE7243302 IsarmÃ ¼ndung * 1 906 0 E 12 56 N 48 47 DE7244301 Schuttholzer Moor * 108 0 E 13 9 N 48 44 DE7245301 BayerwaldbÃ ¤che um SchÃ ¶llnach und Eging am See * 334 0 E 13 15 N 48 44 DE7245302 NadelwÃ ¤lder der Schwanenkirchner TertiÃ ¤rbucht * 260 0 E 13 12 N 48 42 DE7246371 Ilz-Talsystem * 2 846,5764 0 E 13 25 N 48 44 DE7246372 Sand- und Lehmgrube Loizersdorf 10,11 0 E 13 23 N 48 44 DE7248301 Bergwiesen und Magerrasen am Dreisessel * 45 0 E 13 48 N 48 45 DE7248302 Hochwald und Urwald am Dreisessel * 273 0 E 13 48 N 48 46 DE7248371 Borstgrasrasen und Bergwiesen Obergrainet-Gschwendet * 141,49 0 E 13 40 N 48 48 DE7313341 Westliches Hanauer Land * 1 377,3405 0 E 7 54 N 48 39 DE7314341 Schwarzwald-Westrand bei Achern * 674,5944 0 E 8 9 N 48 36 DE7315341 NÃ ¶rdlicher Talschwarzwald um BÃ ¼hlertal * 532,7126 0 E 8 12 N 48 40 DE7315342 Wiesen, Moore und Heiden bei Forbach * 599,63 0 E 8 17 N 48 40 DE7316341 Kaltenbronner EnzhÃ ¶hen * 1 042,4388 0 E 8 28 N 48 42 DE7317341 Kleinenztal und Schwarzwaldrandplatten * 1 394,6189 0 E 8 36 N 48 41 DE7319341 GÃ ¤ulandschaft an der WÃ ¼rm * 850,644 0 E 8 53 N 48 43 DE7320341 Glemswald * 3 254,6646 0 E 9 3 N 48 43 DE7321341 Filder * 696,9984 0 E 9 17 N 48 41 DE7322341 Hohes Reisach und Rauber * 374,1338 0 E 9 29 N 48 39 DE7323341 Pfuhlbach und Eichert * 127,0254 0 E 9 38 N 48 41 DE7324341 Eybtal bei Geislingen * 1 825,8733 0 E 9 53 N 48 38 DE7325341 Steinheimer Becken * 2 917,3269 0 E 10 02 N 48 41 DE7327341 HÃ ¤rtsfeld * 3 345,5562 0 E 10 18 N 48 47 DE7328302 Steinbruch nÃ ¶rdlich Bergheim 0,3 0 E 10 27 N 48 39 DE7328303 Dattenhauser Ried 297 0 E 10 22 N 48 38 DE7328304 Egau 42 0 E 10 24 N 48 37 DE7328305 Wittislinger Ried 93 0 E 10 26 N 48 37 DE7328371 Nebel-, Kloster- und Brunnenbach 318,2014 0 E 10 29 N 48 40 DE7329301 Donauauen Blindheim-DonaumÃ ¼nster * 1 211 0 E 10 39 N 48 38 DE7329371 Westerried nÃ ¶rdlich Wertingen 20,54 0 E 10 38 N 48 35 DE7329372 JurawÃ ¤lder nÃ ¶rdlich HÃ ¶chstÃ ¤dt * 3 819,24 0 E 10 36 N 48 40 DE7330301 Mertinger HÃ ¶lle und umgebende Feuchtgebiete 858 0 E 10 45 N 48 39 DE7330302 NiederterrassenwÃ ¤lder zwischen Fristingen und Lauterbach 218 0 E 10 43 N 48 38 DE7331301 Abbaustellen zwischen Rain und Gempfing 2 0 E 10 56 N 48 40 DE7332301 Illdorfer, Kundinger, Eschlinger Leiten * 77 0 E 11 0 N 48 40 DE7335371 Feilenmoos mit NÃ ¶ttinger Viehweide * 870,41 0 E 11 33 N 48 41 DE7340371 Habitate der Gelbbauchunke im Landkreis Dingolfing-Landau 16,61 0 E 12 26 N 48 40 DE7341301 Unteres Isartal zwischen Niederviehbach und Landau * 276 0 E 12 24 N 48 37 DE7341371 Mettenbacher, GrieÃ enbacher und KÃ ¶nigsauer Moos (Unteres Isartal) 220,46 0 E 12 32 N 48 40 DE7344301 Unteres Vilstal * 341 0 E 13 2 N 48 36 DE7345301 Vilshofener Donau-Engtal * 113 0 E 13 10 N 48 39 DE7346371 Ehemaliges KiesgrubengelÃ ¤nde nÃ ¶rdlich Hellersberg 13,21 0 E 13 23 N 48 36 DE7347371 Erlau * 574,55 0 E 13 33 N 48 39 DE7347372 Steinbruchgebiet nordwestlich Hauzenberg 13,33 0 E 13 36 N 48 40 DE7348371 Moore im Bereich Sonnen-Wegscheid mit Abschnitten des Rannatals * 262,0104 0 E 13 43 N 48 37 DE7413341 Ã stliches Hanauer Land * 3 243,9846 0 E 7 57 N 48 37 DE7415341 Wilder See  Hornisgrinde * 2 897,3018 0 E 8 13 N 48 32 DE7415342 Oberes Murgtal * 1 356,1127 0 E 8 20 N 48 33 DE7418341 Nagolder HeckengÃ ¤u * 1 296,21 0 E 8 41 N 48 33 DE7419341 Spitzberg, Pfaffenberg, Kochhartgraben und Neckar * 845,5913 0 E 8 56 N 48 30 DE7420341 SchÃ ¶nbuch * 11 247,1279 0 E 9 4 N 48 34 DE7421341 Albvorland bei NÃ ¼rtingen * 1 501,9713 0 E 9 22 N 48 36 DE7422341 Lenninger Tal und Teckberg * 1 948,7589 0 E 9 28 N 48 33 DE7422342 Hohenneuffen, Jusi und BaÃ geige * 1 616,569 0 E 9 25 N 48 33 DE7423341 Neidlinger Alb * 1 570,1141 0 E 9 34 N 48 35 DE7423342 Filsalb * 5 430,0425 0 E 9 43 N 48 36 DE7423343 Gebiete zwischen Laichingen und Donnstetten * 324,9411 0 E 9 38 N 48 31 DE7425341 Lonetal Kuppenalb * 444,779 0 E 9 55 N 48 32 DE7426341 Hungerbrunnen-, Sacken- und Lonetal * 914,7289 0 E 10 14 N 48 35 DE7427341 Giengener Alb und Eselsburger Tal * 983,3825 0 E 10 13 N 48 36 DE7427371 Naturschutzgebiet Gundelfinger Moos  * 226,35 0 E 10 17 N 48 30 DE7428301 Donau-Auen zwischen Thalfingen und HÃ ¶chstÃ ¤dt * 5 798 0 E 10 23 N 48 31 DE7429301 GrÃ ¤ben im Donauried nÃ ¶rdlich Eppisburg 53 0 E 10 34 N 48 32 DE7430301 Fledermausquartiere im Landkreis Augsburg 0 0 E 10 48 N 48 30 DE7431301 Lechauen nÃ ¶rdlich Augsburg * 401 0 E 10 52 N 48 30 DE7433371 Paar * 2 970,22 0 E 11 10 N 48 30 DE7438371 Bucher Graben * 46,35 0 E 12 2 N 48 34 DE7438372 KlÃ ¶tzlmÃ ¼hlbach * 54,0615 0 E 12 1 N 48 30 DE7439371 Leiten der Unteren Isar * 642,58 0 E 12 13 N 48 33 DE7440371 Vilstal zwischen Vilsbiburg und Marklkofen * 834,65 0 E 12 29 N 48 32 DE7442301 Niedermoore und QuellsÃ ¼mpfe im Isar-Inn-HÃ ¼gelland * 25 0 E 12 46 N 48 32 DE7445301 Laufenbachtal * 312 0 E 13 19 N 48 34 DE7446301 Donauleiten von Passau bis Jochenstein * 517 0 E 13 30 N 48 35 DE7446371 Ã stlicher Neuburger Wald und Innleiten bis Vornbach * 1 088,27 0 E 13 25 N 48 32 DE7447371 Donau von Kachlet bis Jochenstein mit Inn- und IlzmÃ ¼ndung * 508,02 0 E 13 32 N 48 34 DE7512341 Rheinniederung von Wittenweier bis Kehl * 3 880,2654 0 E 7 46 N 48 26 DE7513341 Untere Schutter und Unditz * 2 637,52 0 E 7 52 N 48 26 DE7515341 Oberes Wolfachtal * 741,2299 0 E 8 17 N 48 24 DE7515342 NÃ ¶rdlicher Talschwarzwald bei Oppenau * 313,7233 0 E 8 11 N 48 29 DE7516341 FreudenstÃ ¤dter HeckengÃ ¤u * 1 047,6422 0 E 8 37 N 48 28 DE7517341 Horber NeckarhÃ ¤nge * 790,7106 0 E 8 39 N 48 25 DE7519341 Neckar und SeitentÃ ¤ler bei Rottenburg * 571,4692 0 E 8 51 N 48 26 DE7519342 Rammert * 2 885,99 0 E 8 57 N 48 26 DE7520341 Albvorland bei MÃ ¶ssingen * 2 026,3101 0 E 9 3 N 48 23 DE7521341 Albtrauf Pfullingen * 3 678,6631 0 E 9 15 N 48 26 DE7521342 Mittleres Albvorland bei Reutlingen * 1 140,9183 0 E 9 14 N 48 29 DE7522341 Uracher Talspinne * 4 736,8145 0 E 9 24 N 48 29 DE7522342 Wacholderheiden bei MÃ ¼nsingen * 138,11 0 E 9 28 N 48 25 DE7523341 TruppenÃ ¼bungsplatz MÃ ¼nsingen * 6 384,4702 0 E 9 33 N 48 26 DE7524341 Blau und Kleine Lauter * 1 588,9193 0 E 9 52 N 48 26 DE7524342 Alb um Nellingen/Merklingen * 610,273 0 E 9 48 N 48 29 DE7526341 Westliche Lonetal-FlÃ ¤chenalb * 400,615 0 E 10 1 N 48 29 DE7527341 Donaumoos * 917,51 0 E 10 14 N 48 29 DE7527371 Leipheimer Moos * 183,65 0 E 10 12 N 48 28 DE7528371 Stubenweiherbach * 4,29 0 E 10 20 N 48 24 DE7530301 LÃ ¼tzelburger Lehmgrube 6 0 E 10 47 N 48 27 DE7531371 HÃ ¶h-, HÃ ¶rgelau- und Schwarzgraben, Lechbrenne nÃ ¶rdlich Augsburg * 65,74 0 E 10 53 N 48 26 DE7531372 Lechleite zwischen Friedberg und Thierhaupten 88,53 0 E 10 56 N 48 26 DE7535371 Kammmolch-Habitate im Kranzberger Forst 144,54 0 E 11 39 N 48 24 DE7537301 Isarauen von UnterfÃ ¶hring bis Landshut * 5 276 0 E 11 54 N 48 25 DE7538371 Gelbbauchunken-Habitate um Niedererlbach * 24,84 0 E 12 0 N 48 28 DE7539371 Kleine Vils * 28,29 0 E 12 15 N 48 28 DE7545371 Unterlauf der Rott von Bayerbach bis zur MÃ ¼ndung * 241 0 E 13 18 N 48 25 DE7614341 Mittlerer Schwarzwald zwischen Gengenbach und Wolfach * 251,4246 0 E 8 8 N 48 23 DE7616341 Kleinkinzig- und RÃ ¶tenbachtal * 105,6304 0 E 8 23 N 48 21 DE7617341 Wiesen und Heiden an Glatt und MÃ ¼hlbach * 582,2576 0 E 8 36 N 48 23 DE7618341 Gebiete zwischen Rosenfeld und Haigerloch * 286,4857 0 E 8 48 N 48 20 DE7619341 Magerwiesen um Bisingen * 452,5364 0 E 8 55 N 48 20 DE7620341 Salmendingen/SonnenbÃ ¼hl * 288,1408 0 E 9 7 N 48 21 DE7620342 Reichenbach und Killertal * 1 224,6302 0 E 9 2 N 48 20 DE7620343 Albtrauf zwischen MÃ ¶ssingen und GÃ ¶nningen * 3 526,127 0 E 9 7 N 48 24 DE7621341 Gebiete um Trochtelfingen * 692,7612 0 E 9 16 N 48 19 DE7622341 GroÃ es Lautertal und Landgericht * 3 309,4478 0 E 9 30 N 48 19 DE7623341 Tiefental und Schmiechtal * 3 304,4893 0 E 9 41 N 48 21 DE7625341 Donautal bei Ulm * 366,92 0 E 9 58 N 48 22 DE7628301 Riedellandschaft-Talmoore * 341 0 E 10 24 N 48 23 DE7629371 Zusamtal von Ziemetshausen bis SchÃ ¶nebach 344,12 0 E 10 34 N 48 18 DE7629372 Dinkelscherbener Moor * 50,02 0 E 10 37 N 48 20 DE7630371 Schmuttertal 899,33 0 E 10 44 N 48 20 DE7631371 Lechauen zwischen KÃ ¶nigsbrunn und Augsburg * 2 303,74 0 E 10 55 N 48 18 DE7631372 Lech zwischen Landsberg und KÃ ¶nigsbrunn mit Auen und Leite * 2 502,03 0 E 10 53 N 48 12 DE7634301 Naturschutzgebiet Weichser Moos  * 55 0 E 11 25 N 48 22 DE7635301 Ampertal * 2 171 0 E 11 54 N 48 27 DE7635302 Giesenbacher Quellmoor * 8 0 E 11 37 N 48 23 DE7636371 Moorreste im Freisinger und im Erdinger Moos * 491,12 0 E 11 40 N 48 22 DE7637371 Strogn mit Hammerbach und KÃ ¶llinger BÃ ¤chlein * 328,04 0 E 11 59 N 48 22 DE7638301 Aufgelassene Sandgrube Ã ¶stlich Riding 3 0 E 12 0 N 48 22 DE7643371 Altbachgebiet sÃ ¼dwestlich Triftern * 121,87 0 E 12 58 N 48 22 DE7712341 TaubergieÃ en, Elz und Ettenbach * 4 929,1743 0 E 7 41 N 48 14 DE7713341 Schwarzwald-Westrand von Herbolzheim bis Hohberg * 1 990,5757 0 E 7 52 N 48 18 DE7714341 Mittlerer Schwarzwald bei Haslach * 661,4286 0 E 8 5 N 48 17 DE7715341 Mittlerer Schwarzwald bei Hornberg und Schramberg * 794,6901 0 E 8 17 N 48 14 DE7716341 Schiltach und Kaltbrunner Tal * 1 170,8168 0 E 8 21 N 48 15 DE7717341 Neckartal zwischen Rottweil und Sulz * 2 140,7292 0 E 8 36 N 48 16 DE7718341 Kleiner Heuberg und Albvorland bei Balingen * 877,2957 0 E 8 48 N 48 16 DE7719341 Gebiete um Albstadt * 1 519,3053 0 E 9 0 N 48 16 DE7720341 Gebiete bei Burladingen * 616,4509 0 E 9 5 N 48 18 DE7722341 Zwiefaltener Alb * 787,7368 0 E 9 27 N 48 15 DE7724341 Donau zwischen Munderkingen und Erbach * 457,9416 0 E 9 45 N 48 16 DE7726302 Naturschutzgebiet WasenlÃ ¶cher bei Illerberg  69 0 E 10 5 N 48 17 DE7726341 Illertal * 274,4939 0 E 10 2 N 48 18 DE7726371 Untere Illerauen * 834,1 0 E 10 0 N 48 20 DE7726372 Obenhausener Ried und MuschelbÃ ¤che im Rothtal 399,08 0 E 10 9 N 48 14 DE7727301 Alte GÃ ¼nz bei Tafertshofen * 20 0 E 10 16 N 48 12 DE7728301 Mausohrkolonien im Ost- und UnterallgÃ ¤u 0 0 E 10 23 N 48 17 DE7728302 Buchenwald Ã ¶stlich Krumbach 182 0 E 10 23 N 48 16 DE7728303 MindelhÃ ¤nge zwischen Winzer und Mindelzell * 87 0 E 10 27 N 48 14 DE7732301 Naturschutzgebiet Haspelmoor  * 157 0 E 11 5 N 48 13 DE7733371 Flughafen FÃ ¼rstenfeldbruck 226,35 0 E 11 15 N 48 12 DE7734301 GrÃ ¤ben und Niedermoorreste im Dachauer Moos * 306 0 E 11 29 N 48 16 DE7734302 Allacher Forst und Angerlohe 219 0 E 11 28 N 48 12 DE7735371 HeideflÃ ¤chen und LohwÃ ¤lder nÃ ¶rdlich von MÃ ¼nchen * 1 913,85 0 E 11 36 N 48 13 DE7736371 GrÃ ¤ben und Niedermoorreste im Erdinger Moos * 110,56 0 E 11 44 N 48 14 DE7736372 NSG sÃ ¼dlich der Ismaninger Fischteiche 22,7 0 E 11 42 N 48 12 DE7739371 Isental mit NebenbÃ ¤chen * 766,01 0 E 12 10 N 48 15 DE7741371 GrÃ ¼nbach und Bucher Moor * 150,55 0 E 12 32 N 48 11 DE7742371 Inn und Untere Alz * 1 564,83 0 E 12 46 N 48 15 DE7743301 Innleite von Buch bis Simbach * 115 0 E 12 58 N 48 15 DE7744371 Salzach und Unterer Inn * 5 688,1099 0 E 12 45 N 48 4 DE7813341 Schwarzwald zwischen Kenzingen und Waldkirch * 2 199,0352 0 E 7 50 N 48 9 DE7817341 Eschachtal * 1 097,6289 0 E 8 30 N 48 11 DE7818341 Prim-Albvorland * 1 296,4996 0 E 8 43 N 48 9 DE7819341 Ã stlicher GroÃ er Heuberg * 2 155,3308 0 E 8 54 N 48 10 DE7819342 Wiesen bei Schwenningen * 388,1095 0 E 8 59 N 48 6 DE7820341 Schmeietal * 978,0893 0 E 9 7 N 48 8 DE7820342 TruppenÃ ¼bungsplatz Heuberg * 4 732,0454 0 E 9 2 N 48 10 DE7821341 Gebiete um das Laucherttal * 1 658,2865 0 E 9 13 N 48 12 DE7822341 GroÃ er Buchwald und Tautschbuch * 2 739,2678 0 E 9 24 N 48 12 DE7823341 Donau zwischen Munderkingen und Riedlingen * 1 427,7831 0 E 9 34 N 48 12 DE7824341 WÃ ¤lder bei Biberach * 412,3268 0 E 9 44 N 48 7 DE7825341 DÃ ¼rnach und Osterried * 195,2367 0 E 9 51 N 48 11 DE7828371 GrÃ ¤ben im mittleren Mindeltal 78,71 0 E 10 29 N 48 8 DE7829301 Angelberger Forst * 641 0 E 10 35 N 48 6 DE7831301 Westerholz 40 0 E 10 53 N 48 8 DE7832371 Ampermoos * 528,67 0 E 11 8 N 48 6 DE7833371 Moore und BuchenwÃ ¤lder zwischen Etterschlag und FÃ ¼rstenfeldbruck * 775,61 0 E 11 13 N 48 7 DE7834301 Nymphenburger Park mit Allee und KapuzinerhÃ ¶lzl * 177 0 E 11 29 N 48 9 DE7837371 Ebersberger und GroÃ haager Forst * 3 840,4399 0 E 11 56 N 48 7 DE7839371 Mausohrkolonien im Unterbayerischen HÃ ¼gelland 0 0 E 11 27 N 48 30 DE7841371 Wochenstuben der Wimperfledermaus im Chiemgau 0 0 E 12 44 N 47 55 DE7842371 Kammmolch-Habitate in den Landkreisen MÃ ¼hldorf und AltÃ ¶tting * 113,57 0 E 12 41 N 48 8 DE7911341 Kaiserstuhl * 1 054,6506 0 E 7 39 N 48 6 DE7911342 Rheinniederung von Breisach bis Sasbach * 1 009,0114 0 E 7 35 N 48 5 DE7912341 Glotter und nÃ ¶rdlicher Mooswald * 1 937,8734 0 E 7 47 N 48 6 DE7914341 Rohrhardsberg, Obere Elz und Wilde Gutach * 4 003,0554 0 E 8 7 N 48 7 DE7915341 SchÃ ¶nwalder HochflÃ ¤chen * 1 721,4607 0 E 8 12 N 48 6 DE7916341 SÃ ¼dÃ ¶stlicher Schwarzwald bei Villingen * 359,9552 0 E 8 21 N 48 6 DE7918341 Hohenkarpfen * 291,4406 0 E 8 43 N 48 2 DE7918342 SÃ ¼dwestlicher GroÃ er Heuberg * 2 929,321 0 E 8 48 N 48 6 DE7919341 Donautal und HochflÃ ¤chen von Tuttlingen bis Beuron * 5 417,5645 0 E 8 54 N 48 2 DE7920341 Gebiete zwischen Sigmaringen und MeÃ kirch * 28,9477 0 E 9 12 N 48 2 DE7920342 Oberes Donautal zwischen Beuron und Sigmaringen * 2 700,3066 0 E 9 3 N 48 5 DE7922341 Enzkofer Ried und Mengener Riedle * 103,9351 0 E 9 21 N 48 1 DE7922342 Donau zwischen Riedlingen und Sigmaringen * 1 164,2499 0 E 9 23 N 48 5 DE7923341 Federsee und Blinder See bei Kanzach * 2 831,8198 0 E 9 37 N 48 4 DE7924341 Umlachtal und RiÃ  sÃ ¼dlich Biberach * 692,9745 0 E 9 46 N 48 1 DE7926301 Heimertinger Illerleite * 8 0 E 10 9 N 48 3 DE7926341 Rot und Bellamonter Rottum * 536,0903 0 E 9 59 N 48 7 DE7927371 BachmuschelbestÃ ¤nde bei Lauben * 21,1 0 E 10 17 N 48 4 DE7929301 Bechstein-Fledermausvorkommen um Bad WÃ ¶rishofen 137 0 E 10 34 N 48 0 DE7930301 Wiedergeltinger WÃ ¤ldchen * 26 0 E 10 41 N 48 1 DE7932371 Windach * 309,92 0 E 11 0 N 48 2 DE7932372 Ammerseeufer und LeitenwÃ ¤lder * 952,06 0 E 11 10 N 47 58 DE7933301 Schluifelder Moos und Bulachmoos * 74 0 E 11 12 N 48 4 DE7933371 Eichenalleen und WÃ ¤lder um Meiling und WeÃ ling * 329,49 0 E 11 15 N 48 3 DE7933372 Herrschinger Moos und Aubachtal * 209,01 0 E 11 10 N 48 0 DE7934302 Eichelgarten im Forstenrieder Park * 18 0 E 11 26 N 48 2 DE7934371 Moore und WÃ ¤lder der EndmorÃ ¤ne bei Starnberg * 586,62 0 E 11 21 N 48 1 DE7938371 Attel * 294,0661 0 E 12 7 N 48 1 DE7939301 Innauen und LeitenwÃ ¤lder * 3 553 0 E 12 9 N 47 58 DE7939371 Moore um Wasserburg * 134,29 0 E 12 10 N 48 4 DE7942301 Heigermoos * 3 0 E 12 40 N 48 2 DE8012341 Breisgau * 3 127,5403 0 E 7 45 N 48 0 DE8012342 SchÃ ¶nberg mit SchwarzwaldhÃ ¤ngen * 2 521,3472 0 E 7 47 N 47 55 DE8013341 Schauinsland * 906,3431 0 E 7 53 N 47 54 DE8013342 Kandelwald, RoÃ kopf und Zartener Becken * 2 071,4868 0 E 7 57 N 48 0 DE8016341 Baar * 2 220,3479 0 E 8 31 N 47 56 DE8017341 NÃ ¶rdliche Baaralb und Donau bei Immendingen * 2 493,9888 0 E 8 41 N 47 56 DE8020341 Ablach, Baggerseen und Waltere Moor * 513,7426 0 E 9 5 N 47 56 DE8023341 Feuchtgebiete um Altshausen * 1 401,2902 0 E 9 31 N 47 56 DE8024341 Feuchtgebiete um Bad Schussenried * 609,4673 0 E 9 40 N 47 59 DE8025341 Wurzacher Ried und Rohrsee * 1 890,2067 0 E 9 53 N 47 55 DE8026341 Aitrach und Herrgottsried * 558,2295 0 E 10 04 N 47 55 DE8027301 Benninger Ried * 101 0 E 10 12 N 47 58 DE8027371 Westliche GÃ ¼nz * 142,22 0 E 10 17 N 47 59 DE8028301 Katzbrui * 44 0 E 10 27 N 47 58 DE8028371 Mindelquellgebiet * 81,68 0 E 10 26 N 47 54 DE8028372 Kalktuffquellen im AllgÃ ¤uer Alpenvorland * 10,99 0 E 10 33 N 47 53 DE8028373 Obere Mindel * 88,65 0 E 10 28 N 47 56 DE8029371 Staffelwald bei Irsee und Lehmgrube Hammerschmiede * 329,89 0 E 10 35 N 47 54 DE8032302 Naturschutzgebiet Seeholz und Seewiese  * 97 0 E 11 5 N 47 59 DE8032371 Ammersee-SÃ ¼dufer und Raistinger Wiesen * 882,4 0 E 11 7 N 47 56 DE8032372 Moore und WÃ ¤lder westlich DieÃ en * 2 590,6201 0 E 11 2 N 47 54 DE8033371 MorÃ ¤nenlandschaft zwischen Ammersee und Starnberger See * 2 071,96 0 E 11 10 N 47 56 DE8033372 StandortÃ ¼bungsplatz Maising * 101,52 0 E 11 18 N 47 59 DE8033373 NSG Maisinger See 121,83 0 E 11 16 N 47 58 DE8034371 Oberes Isartal * 4 669,7798 0 E 11 28 N 47 57 DE8036301 Kastensee mit angrenzenden Kesselmooren * 28 0 E 11 49 N 47 59 DE8037371 Kupferbachtal, Glonnquellen und GutterstÃ ¤tter Streuwiesen * 105,74 0 E 11 50 N 47 57 DE8037372 Mausohrkolonien im sÃ ¼dlichen Landkreis Rosenheim 0 0 E 11 53 N 47 55 DE8038371 Rotter Forst und Rott * 846,29 0 E 12 5 N 47 58 DE8038372 Moore nÃ ¶rdlich Bad Aibling * 106,38 0 E 11 58 N 47 54 DE8039302 Moore und Seen nordÃ ¶stlich Rosenheim * 559 0 E 12 14 N 47 55 DE8039371 Murn, Murner Filz und Eiselfinger See * 514,15 0 E 12 13 N 47 59 DE8040371 Moorgebiet von EggstÃ ¤dt-Hemhof bis Seeon * 2 115,7 0 E 12 23 N 47 56 DE8041301 Winterquartier der Mopsfledermaus in Burg Stein 0 0 E 12 32 N 47 59 DE8041302 Alz vom Chiemsee bis Altenmarkt * 477 0 E 12 29 N 47 56 DE8041371 StandortÃ ¼bungsplatz Traunstein 104,45 0 E 12 38 N 47 54 DE8043371 Haarmoos 277,1826 0 E 12 53 N 47 54 DE8111341 MarkgrÃ ¤fler Rheinebene von Neuenburg bis Breisach * 2 361,8547 0 E 7 35 N 47 55 DE8113341 Belchen * 2 871,6375 0 E 7 51 N 47 49 DE8113342 Hochschwarzwald um den Feldberg * 5 052,1611 0 E 8 1 N 47 51 DE8114341 Hochschwarzwald um Hinterzarten * 1 764,782 0 E 8 4 N 47 54 DE8115341 Wutachschlucht * 3 542,5015 0 E 8 24 N 47 50 DE8115342 LÃ ¶ffinger Muschelkalkhochland * 469,208 0 E 8 19 N 47 52 DE8117341 SÃ ¼dliche Baaralb * 1 337,5735 0 E 8 39 N 47 52 DE8118341 Hegaualb * 1 348,6879 0 E 8 46 N 47 54 DE8119341 Ã stlicher Hegau und Linzgau * 504,8665 0 E 8 56 N 47 53 DE8121341 RuhestÃ ¤tter Ried, Egelseeried und Taubenried * 407,1459 0 E 9 11 N 47 54 DE8122341 BuchenwÃ ¤lder bei Fronhofen * 253,14 0 E 9 30 N 47 51 DE8122342 Pfrunger Ried und Seen bei Illmensee * 1 723,5243 0 E 9 23 N 47 53 DE8123341 TobelwÃ ¤lder bei Blitzenreute * 221,4978 0 E 9 36 N 47 52 DE8124341 Altdorfer Wald * 1 350,462 0 E 9 43 N 47 50 DE8126341 Ach und DÃ ¼rrenbach * 22,58 0 E 10 05 N 47 49 DE8127301 Illerdurchbruch zwischen Reicholzried und Lautrach * 968 0 E 10 10 N 47 50 DE8128301 GÃ ¼nzhangwÃ ¤lder Markt Rettenbach  ObergÃ ¼nzburg * 449 0 E 10 24 N 47 52 DE8128302 Gillenmoos * 86 0 E 10 29 N 47 49 DE8130301 Gennachhauser Moor * 234 0 E 10 41 N 47 50 DE8131301 Moorkette von Peiting bis Wessobrunn * 944 0 E 10 58 N 47 48 DE8131371 Lech zwischen Hirschau und Landsberg mit Auen und Leiten * 2 889,8501 0 E 10 52 N 47 59 DE8132302 Ettinger Bach * 59 0 E 11 9 N 47 47 DE8133301 Naturschutzgebiet Osterseen  * 1 087 0 E 11 19 N 47 48 DE8133302 Eberfinger Drumlinfeld mit Magnetsrieder Hardt und Bernrieder Filz * 1 115 0 E 11 12 N 47 50 DE8133371 Starnberger See * 5 689,0498 0 E 11 18 N 47 53 DE8134303 Fledermaus-Kolonien im SÃ ¼dwesten Oberbayerns 0 0 E 11 5 N 48 1 DE8134371 Moore sÃ ¼dlich KÃ ¶nigsdorf, Rothenrainer Moore und KÃ ¶nigsdorfer Alm * 1 100,28 0 E 11 29 N 47 47 DE8134372 Loisachleiten * 306,52 0 E 11 24 N 47 52 DE8135371 Moore zwischen Dietramszell und Deining * 960,34 0 E 11 30 N 47 54 DE8136302 Taubenberg * 1 847 0 E 11 46 N 47 50 DE8136371 Mangfalltal * 1 347,6375 0 E 11 48 N 47 49 DE8137301 Wattersdorfer Moor * 346 0 E 11 50 N 47 51 DE8138371 Auer Weidmoos mit Kalten und Kaltenaue * 465,51 0 E 12 1 N 47 48 DE8138372 Moore um Raubling * 1 027,917 0 E 12 2 N 47 48 DE8139371 Simsseegebiet * 1 041,88 0 E 12 14 N 47 52 DE8140371 Moore sÃ ¼dlich des Chiemsees * 3 566,4099 0 E 12 30 N 47 50 DE8140372 Chiemsee * 8 151,5601 0 E 12 26 N 47 52 DE8141301 Hangquellmoor Ewige Sau  * 50 0 E 12 33 N 47 51 DE8142371 Moore im Salzach-HÃ ¼gelland * 1 308,54 0 E 12 51 N 47 53 DE8142372 Oberes Surtal und Urstromtal HÃ ¶glwÃ ¶rth * 878,2126 0 E 12 45 N 47 51 DE8143371 Uferbereiche des Waginger Sees, GÃ ¶tzinger Achen und untere Sur * 239,36 0 E 12 54 N 47 51 DE8211341 MarkgrÃ ¤fler HÃ ¼gelland mit SchwarzwaldhÃ ¤ngen * 3 248,0754 0 E 7 42 N 47 48 DE8213341 Weidfelder im Oberen Wiesetal * 1 743,0551 0 E 7 55 N 47 45 DE8213342 Gletscherkessel PrÃ ¤g * 2 977,0781 0 E 7 57 N 47 47 DE8214341 Blasiwald und Unterkrummen * 354,5739 0 E 8 9 N 47 47 DE8214342 Bernauer Hochtal und Taubenmoos * 1 698,5796 0 E 8 3 N 47 48 DE8214343 Oberer Hotzenwald * 1 872,2769 0 E 8 5 N 47 44 DE8216341 Blumberger Pforte und Mittlere Wutach * 6 337,8501 0 E 8 26 N 47 46 DE8218341 Westlicher Hegau * 1 879,4276 0 E 8 53 N 47 48 DE8218342 Gottmadinger Eck * 316,0273 0 E 8 46 N 47 43 DE8219341 Mettnau und Radolfzeller Aach unterhalb Singen * 1 742,0165 0 E 8 55 N 47 44 DE8220341 BodanrÃ ¼ck und westlicher Bodensee * 14 237,2881 0 E 9 6 N 47 43 DE8220342 Ã berlinger See und Bodenseeuferlandschaft * 3 768,6702 0 E 9 9 N 47 45 DE8221341 Bodensee Hinterland bei Ã berlingen * 316,8914 0 E 9 13 N 47 47 DE8221342 Bodenseehinterland zwischen Salem und Markdorf * 404,5688 0 E 9 22 N 47 42 DE8222341 Deggenhauser Tal * 811,959 0 E 9 23 N 47 47 DE8222342 Rotachtal Bodensee * 466,188 0 E 9 27 N 47 45 DE8224341 Feuchtgebiete bei Waldburg * 294,5598 0 E 9 45 N 47 45 DE8225341 Weiher und Moore um KiÃ legg * 1 229,4216 0 E 9 52 N 47 48 DE8226341 Feuchtgebietskomplexe nÃ ¶rdlich Isny * 605,5804 0 E 10 02 N 47 45 DE8227301 Quellflur bei Staig * 1 0 E 10 14 N 47 47 DE8227302 Quellfluren bei Maisenbaindt * 1 0 E 10 13 N 47 45 DE8227373 KÃ ¼rnacher Wald * 2 759,6074 0 E 10 9 N 47 43 DE8228301 Kempter Wald mit Oberem Rottachtal * 4 096 0 E 10 28 N 47 43 DE8229301 Elbsee * 151 0 E 10 32 N 47 47 DE8229302 Fronhalde und Holdersberg * 18 0 E 10 32 N 47 45 DE8230301 Hangquellmoor sÃ ¼dwestlich Echerschwang * 2 0 E 10 46 N 47 42 DE8230371 Moore um Bernbeuren * 325,95 0 E 10 48 N 47 43 DE8231302 Illach von Hausen bis Jagdberg * 300 0 E 10 56 N 47 43 DE8232371 Grasleitner Moorlandschaft * 2 137,8701 0 E 11 3 N 47 45 DE8233301 Moor- und Drumlinlandschaft zwischen Hohenkasten und Antdorf * 1 412 0 E 11 14 N 47 45 DE8233371 StandortÃ ¼bungsplatz Spatzenhausen nÃ ¶rdlich Murnau 134,69 0 E 11 10 N 47 43 DE8234371 Moore um Penzberg * 1 161,21 0 E 11 25 N 47 47 DE8234372 Loisach * 192,74 0 E 11 24 N 47 50 DE8235301 Ellbach- und Kirchseemoor * 1 173 0 E 11 36 N 47 47 DE8235371 Attenloher Filzen und Mariensteiner Moore * 650,2 0 E 11 39 N 47 45 DE8237371 Leitzachtal * 2 240,7024 0 E 11 54 N 47 46 DE8238371 Innauwald bei Neubeuern und PionierÃ ¼bungsplatz Nussdorf * 191,6343 0 E 12 8 N 47 43 DE8240302 BÃ ¤rnseemoor * 93 0 E 12 20 N 47 47 DE8243301 StandortÃ ¼bungsplatz Kirchholz (Bad Reichenhall) * 114 0 E 12 54 N 47 44 DE8243371 Marzoller Au * 140,54 0 E 12 54 N 47 45 DE8311341 TÃ ¼llinger Berg und Tongrube RÃ ¼mmingen * 345,0832 0 E 7 38 N 47 36 DE8311342 MarkgrÃ ¤fler Rheinebene von Weil bis Neuenburg * 1 541,631 0 E 7 32 N 47 44 DE8312341 RÃ ¶ttler Wald * 2 511,8931 0 E 7 44 N 47 42 DE8313341 Weidfelder bei Gersbach und an der Wehra * 1 977,894 0 E 7 57 N 47 41 DE8314341 Alb zum Hochrhein * 1 201,7754 0 E 8 6 N 47 39 DE8314342 Wiesen bei Waldshut * 745,6116 0 E 8 10 N 47 39 DE8315341 TÃ ¤ler von Schwarza, Mettma, SchlÃ ¼cht, Steina * 3 757,7776 0 E 8 18 N 47 42 DE8316341 KlettgaurÃ ¼cken * 1 462,9662 0 E 8 25 N 47 37 DE8317341 WÃ ¤lder, Wiesen und Feuchtgebiete bei Jestetten * 371,3115 0 E 8 33 N 47 38 DE8319341 Schiener Berg und westlicher Untersee * 2 596,2986 0 E 8 58 N 47 41 DE8322341 Bodenseeufer westlich Friedrichshafen * 458,8312 0 E 9 22 N 47 39 DE8323341 Schussenbecken und Schmalegger Tobel * 904,8426 0 E 9 35 N 47 46 DE8323342 Argen und Feuchtgebiete sÃ ¼dlich Langnau * 508,4818 0 E 9 39 N 47 37 DE8324301 Stockenweiler Weiher, Degermoos, Schwarzenbach * 239 0 E 9 48 N 47 38 DE8324341 Moore und Weiher um Neukirch * 239,9893 0 E 9 41 N 47 40 DE8324342 Obere Argen und SeitentÃ ¤ler * 933,454 0 E 9 52 N 47 40 DE8324343 Untere Argen und SeitentÃ ¤ler * 982,7685 0 E 9 54 N 47 44 DE8325341 BodenmÃ ¶ser und Hengelesweiher * 761,4907 0 E 10 1 N 47 41 DE8325371 Hammermoos bei Heimenkirch * 60,9 0 E 9 55 N 47 37 DE8325372 Osterholz bei Rentershofen 47,16 0 E 9 57 N 47 36 DE8326341 Adelegg * 640,0582 0 E 10 5 N 47 42 DE8326371 AllgÃ ¤uer Molassetobel * 936,69 0 E 10 1 N 47 38 DE8326372 MaierhÃ ¶fer Moos 27,52 0 E 10 3 N 47 39 DE8327301 Moore im Wierlinger Wald * 198 0 E 10 13 N 47 40 DE8327303 Werdensteiner Moos * 139 0 E 10 15 N 47 36 DE8327304 Rottachberg und Rottachschlucht * 527 0 E 10 17 N 47 36 DE8327372 Naturschutzgebiet Widdumer Weiher  und Wasenmoos * 34,86 0 E 10 18 N 47 37 DE8329301 Wertachdurchbruch * 876 0 E 10 31 N 47 41 DE8329302 Weihermoos Holzleuten * 144 0 E 10 32 N 47 40 DE8329303 Sulzschneider Moore * 1 795 0 E 10 39 N 47 41 DE8329304 Attlesee * 69 0 E 10 32 N 47 37 DE8329305 Senkele * 159 0 E 10 39 N 47 38 DE8330302 Halbtrockenrasen am Forggensee * 171 0 E 10 45 N 47 36 DE8330303 Unterer Halblech * 120 0 E 10 49 N 47 38 DE8330371 Urspringer Filz, Premer Filz und Viehweiden * 546,57 0 E 10 49 N 47 40 DE8331301 Naturschutzgebiet Moore um die Wies  * 378 0 E 10 54 N 47 40 DE8331302 Ammer vom Alpenrand bis zum NSG VogelfreistÃ ¤tte Ammersee-SÃ ¼dufer  * 2 391 0 E 10 58 N 47 43 DE8331303 Trauchberger Ach, Moore und WÃ ¤lder am Nordrand des Ammergebirges * 1 129 0 E 10 51 N 47 39 DE8332301 Murnauer Moos * 4 291 0 E 11 8 N 47 38 DE8332372 MorÃ ¤nenlandschaft zwischen Staffelsee und Baiersoien * 2 591,9299 0 E 11 2 N 47 41 DE8334371 Loisach-Kochelsee-Moore * 1 900,3 0 E 11 21 N 47 41 DE8411341 WÃ ¤lder bei Wyhlen * 682,8687 0 E 7 41 N 47 33 DE8412341 Dinkelberg * 2 135,0122 0 E 7 47 N 47 36 DE8413341 Murg zum Hochrhein * 1 394,6576 0 E 8 0 N 47 38 DE8416341 Hochrhein Ã ¶stlich Waldshut * 268,9669 0 E 8 20 N 47 34 DE8423301 Bodenseeufer 213 0 E 9 37 N 47 33 DE8423341 Bodenseeuferlandschaft Ã ¶stlich Friedrichshafen * 1 363,442 0 E 9 32 N 47 37 DE8423372 Unterreitnauer Moos und NSG Mittelseemoos bei Wasserburg  * 58 0 E 9 39 N 47 35 DE8424371 Laiblach und Lindauer Ach * 105,61 0 E 9 46 N 47 35 DE8426371 Sinswanger Moor nÃ ¶rdlich Oberstaufen * 62,72 0 E 10 0 N 47 34 DE8427371 Felmer Moos, GroÃ moos und Gallmoos 80,46 0 E 10 16 N 47 33 DE8428301 HÃ ¼hnermoos * 170 0 E 10 22 N 47 35 DE8429301 Schmelzwasserrinnen und ToteislÃ ¶cher bei Pfronten * 38 0 E 10 35 N 47 35 DE8429302 Alpenrandquellseen * 233 0 E 10 38 N 47 34 DE8429371 Pfrontener Wasenmoos und Moore bei Hopferau * 158,44 0 E 10 35 N 47 35 DE8430301 Naturschutzgebiet Bannwaldsee  * 558 0 E 10 46 N 47 36 DE8430372 KalktuffquellsÃ ¼mpfe und Niedermoore im OstallgÃ ¤u * 115,55 0 E 10 40 N 47 35 DK002X110 Saltholm og omliggende hav * 7 218 E 12 45 N 55 38 DK002X111 Vestamager og havet syd for * 6 179 E 12 31 N 55 35 DK002X211 BÃ ¸llemose * 20 E 12 33 N 55 49 DK002X212 Ãvre MÃ ¸lleÃ ¥dal, FuresÃ ¸ og Frederiksdal Skov * 1987 E 12 20 N 55 48 DK002X213 Vasby Mose og SengelÃ ¸se Mose * 109 E 12 14 N 55 41 DK002X214 BrobÃ ¦k Mose og Gentofte SÃ ¸ * 46 E 12 32 N 55 44 DK002X273 Nedre MÃ ¸lleÃ ¥dal * 42 E 12 32 N 55 48 DK002X338 JÃ ¦gersborg Dyrehave * 842 E 12 34 N 55 47 DK003X106 ArresÃ ¸, Ellemose og Lille Lyngby Mose * 4 748 E 12 6 N 55 58 DK003X202 HesselÃ ¸ med omliggende stenrev 4 193 E 11 42 N 56 11 DK003X203 Gilbjerg Hoved 40 E 12 16 N 56 7 DK003X204 Teglstrup Hegn og HammermÃ ¸lle Skov * 891 E 12 33 N 56 2 DK003X205 Gurre SÃ ¸ * 448 E 12 29 N 56 1 DK003X206 Rusland * 248 E 12 24 N 56 4 DK003X207 Gribskov * 6 042 E 12 18 N 55 59 DK003X208 Tisvilde Hegn og Melby Overdrev * 2 044 E 12 2 N 56 2 DK003X209 Roskilde Fjord * 13 473 E 12 1 N 55 47 DK003X210 Kattehale Mose * 8 E 12 22 N 55 51 DK003X272 Esrum SÃ ¸, Esrum Ã og SnÃ ¦vret Skov * 1 886 E 12 22 N 56 3 DK003X279 Kongens Lyng * 2 E 11 56 N 55 54 DK003X297 JÃ ¦gerspris SkydeterrÃ ¦n * 569 E 11 56 N 55 53 DK003X333 Kyndby Kyst * 360 E 11 52 N 55 48 DK004X215 Ejby Ã dal og omliggende kystskrÃ ¦nter * 36 E 11 50 N 55 42 DK004X216 Hejede Overdrev, Valborup Skov og ValsÃ ¸lille SÃ ¸ * 1 330 E 11 52 N 55 33 DK004X217 Ãlsemagle Strand og Staunings Ã * 538 E 12 12 N 55 30 DK004X218 KÃ ¸ge Ã * 59 E 12 1 N 55 28 DK004X219 TryggevÃ ¦lde Ã dal * 347 E 12 16 N 55 22 DK004X269 VallÃ ¸ Dyrehave * 62 E 12 12 N 55 24 DK004X334 RyegÃ ¥rd Dyrehave, BramsnÃ ¦s og Garveriskov * 46 E 11 49 N 55 41 DK004Y335 EgernÃ ¦s med holme og FuglsÃ ¸ * 150 E 11 47 N 55 39 DK005X221 SejerÃ ¸ Bugt og SaltbÃ ¦k Vig * 43 912 E 11 19 N 55 49 DK005X222 Udby Vig * 382 E 11 45 N 55 45 DK005X223 Ã mose, TissÃ ¸, Halleby Ã og Flasken * 3 262 E 11 17 N 55 34 DK005X224 Allindelille Fredskov * 114 E 11 46 N 55 30 DK005X225 Bagholt Mose * 14 E 12 0 N 55 23 DK005X226 Store Ã mose, SkarresÃ ¸ og Bregninge Ã * 3 400 E 11 22 N 55 37 DK005X227 Nordlige del af SorÃ ¸ SÃ ¸nderskov * 81 E 11 34 N 55 26 DK005X228 SÃ ¸ Torup SÃ ¸ og Ulse SÃ ¸ 118 E 11 59 N 55 17 DK005X276 RÃ ¸snÃ ¦s og RÃ ¸snÃ ¦s Rev * 479 E 10 53 N 55 44 DK005X331 Bjergene, Diesebjerg og Bollinge Bakke * 451 E 11 26 N 55 49 DK005Y220 Havet og kysten mellem Hundested og RÃ ¸rvig * 4 004 E 11 48 N 55 57 DK005Y229 SkÃ ¦lskÃ ¸r Fjord og havet og kysten mellem AgersÃ ¸ og GlÃ ¦nÃ ¸ * 17 357 E 11 20 N 55 11 DK006X087 MaribosÃ ¸erne * 3 806 E 11 32 N 54 44 DK006X090 Klinteskoven * 1 000 E 12 32 N 54 58 DK006X230 Skove ved Vemmetofte * 162 E 12 14 N 55 15 DK006X232 RÃ ¥dmandshave * 65 E 11 45 N 55 14 DK006X233 Havet og kysten mellem PrÃ ¦stÃ ¸ Fjord og GrÃ ¸nsund * 31 949 E 12 10 N 55 0 DK006X234 Havet og kysten mellem KarrebÃ ¦k Fjord og Knudshoved Odde * 16 905 E 11 42 N 55 7 DK006X237 Lekkende Dyrehave * 33 E 12 0 N 55 4 DK006X238 SmÃ ¥landsfarvandet nord for Lolland, Guldborg Sund, BÃ ¸tÃ ¸ Nor og Hyllekrog-RÃ ¸dsand * 77 848 E 11 31 N 54 55 DK006X239 Horreby Lyng * 257 E 12 0 N 54 49 DK006X240 Krenkerup Haveskov * 20 E 11 40 N 54 46 DK006X241 Halsted Kloster Dyrehave * 5 E 11 14 N 54 50 DK006X242 Nakskov Fjord * 8 195 E 10 59 N 54 50 DK006X260 Stege Nor * 569 E 12 17 N 54 58 DK006X261 Oreby Skov * 29 E 11 48 N 55 2 DK006X264 Holtug Kridtbrud 5 E 12 26 N 55 20 DK006X278 Maltrup Skov * 2 E 11 36 N 54 49 DK006X279 Busemarke Mose og RÃ ¥by SÃ ¸ * 241 E 12 25 N 54 57 DK006X339 Listrup Lyng * 15 E 11 56 N 54 50 DK006Y231 HolmegÃ ¥rds Mose * 328 E 11 49 N 55 17 DK006Y275 SusÃ ¥ med Tystrup-Bavelse SÃ ¸ og Slagmosen * 1 678 E 11 35 N 55 21 DK007X079 Ertholmene 1 256 E 15 11 N 55 19 DK007X080 Almindingen, Ãlene og Paradisbakkerne * 6 084 E 14 58 N 55 6 DK007X243 Hammeren og Slotslyngen * 549 E 14 45 N 55 16 DK007X244 GyldensÃ ¥ * 14 E 15 4 N 55 8 DK007X245 KystskrÃ ¦nter ved Arnager Bugt * 20 E 14 47 N 55 3 DK007X246 Dueodde * 253 E 15 2 N 54 59 DK007X298 SpÃ ¦llinge Ã dal, DÃ ¸ndal og Helligdomsklipperne * 118 E 14 52 N 55 12 DK007X311 RandklÃ ¸ve SkÃ ¥r * 37 E 15 2 N 55 10 DK008X047 LillebÃ ¦lt * 35 043 E 9 44 N 55 20 DK008X075 Odense Fjord * 5 047 E 10 29 N 55 29 DK008X183 Fyns Hoved, Lillegrund og Lillestrand * 2 182 E 10 36 N 55 36 DK008X184 Ã belÃ ¸, havet syd for og NÃ ¦rÃ ¥ * 11 283 E 10 8 N 55 35 DK008X185 Havet mellem RomsÃ ¸ og Hindsholm samt RomsÃ ¸ * 4 215 E 10 45 N 55 30 DK008X186 RÃ ¸jle Klint og Kasmose Skov * 178 E 9 49 N 55 32 DK008X187 Urup Dam, BrabÃ ¦k Mose, Birkende Mose og Illemose * 102 E 10 34 N 55 22 DK008X188 Odense Ã med HÃ ¥gerup Ã , Sallinge Ã og Lindved Ã * 303 E 10 14 N 55 15 DK008X189 ÃsterÃ ¸ SÃ ¸ * 57 E 10 50 N 55 17 DK008X190 Vresen 3 754 E 10 53 N 55 11 DK008X191 Kajbjerg Skov * 294 E 10 47 N 55 16 DK008X192 SÃ ¸er ved TÃ ¥rup og Klintholm 36 E 10 48 N 55 10 DK008X193 Storelung * 28 E 10 15 N 55 15 DK008X194 Skove og sÃ ¸er syd for Brahetrolleborg * 1 965 E 10 22 N 55 7 DK008X195 Arreskov SÃ ¸ * 473 E 10 17 N 55 9 DK008X196 Store ÃresÃ ¸, SortesÃ ¸ og IglesÃ ¸ * 16 E 10 17 N 55 7 DK008X197 BÃ ¸jden Nor * 114 E 10 5 N 55 6 DK008X198 Maden pÃ ¥ HelnÃ ¦s og havet vest for * 2 045 E 9 59 N 55 9 DK008X199 Vestlige del af AvernakÃ ¸ * 124 E 10 14 N 55 1 DK008X201 Sydfynske Ãhav * 44 986 E 10 31 N 54 52 DK008X327 Svanninge Bakker * 125 E 10 14 N 55 7 DK008X328 RÃ ¸dme Svinehaver * 41 E 10 30 N 55 6 DK008X329 ThurÃ ¸ Rev * 162 E 10 42 N 55 1 DK009X058 Hostrup SÃ ¸, Assenholm Mose og Felsted Vestermark * 1 322 E 9 25 N 54 57 DK009X059 Pamhule Skov og Stevning Dam * 1 091 E 9 23 N 55 13 DK009X068 RinkenÃ ¦s Skov, Dyrehaven og Rode Skov * 864 E 9 32 N 54 56 DK009X180 Bolderslev Skov og Uge Skov * 154 E 9 21 N 55 0 DK009X271 Lilleskov og Troldsmose * 105 E 9 54 N 55 0 DK009X280 Augustenborg Skov 32 E 9 51 N 54 56 DK00BX044 Uldum KÃ ¦r, TÃ ¸rring KÃ ¦r og Ãlholm KÃ ¦r 1 049 E 9 32 N 55 51 DK00BX166 Store Vandskel, RÃ ¸rbÃ ¦k SÃ ¸ og Tinnet Krat * 2 221 E 9 24 N 55 54 DK00BX167 Skove langs nordsiden af Vejle Fjord * 2 542 E 9 43 N 55 41 DK00BX168 Munkebjerg Strandskov * 307 E 9 38 N 55 41 DK00BX169 HÃ ¸jen BÃ ¦k * 180 E 9 31 N 55 40 DK00BX170 Ãvre Grejs Ã dal * 886 E 9 27 N 55 44 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 E 9 21 N 55 57 DK00BX326 Bygholm Ã dal 51 E 9 44 N 55 52 DK00BX337 Svanemose * 175 E 9 25 N 55 26 DK00DX146 Anholt og havet nord for * 13 357 E 11 34 N 56 44 DK00DX147 Eldrup Skov og sÃ ¸er og moser i LÃ ¸venholm Skov * 155 E 10 30 N 56 27 DK00DX148 Stubbe SÃ ¸ * 778 E 10 41 N 56 15 DK00DX150 Tved KÃ ¦r * 6 E 10 26 N 56 12 DK00DX151 Begtrup Vig og kystomrÃ ¥der ved HelgenÃ ¦s * 1 771 E 10 28 N 56 8 DK00DX155 Stavns Fjord, SamsÃ ¸ Ãsterflak og Nordby Hede * 15 663 E 10 43 N 55 56 DK00DX263 Nordby Bakker * 628 E 10 31 N 55 58 DK00DX300 Mols Bjerge med kystvande * 2 915 E 10 32 N 56 12 DK00DX319 Kastbjerg Ã dal * 1 125 E 10 8 N 56 38 DK00DX320 Bjerre Skov og Haslund Skov * 192 E 9 59 N 56 23 DK00DX321 KalÃ ¸skovene og KalÃ ¸vig * 746 E 10 28 N 56 16 DK00DX322 Kobberhage kystarealer * 792 E 10 44 N 56 10 DK00DX323 Lillering Skov, StjÃ ¦r Skov, TÃ ¥strup Skov og TÃ ¥strup Mose * 134 E 9 58 N 56 8 DK00DX324 Brabrand SÃ ¸ med omgivelser * 521 E 10 4 N 56 8 DK00DX325 Giber Ã , EnemÃ ¦rket og SkÃ ¥de Havbakker * 168 E 10 14 N 56 5 DK00DY149 GudenÃ ¥ og Gjern Bakker 815 E 9 40 N 56 14 DK00DY152 Salten Ã , Salten LangsÃ ¸, MossÃ ¸ og sÃ ¸er syd for Salten LangsÃ ¸ og dele af GudenÃ ¥ * 4 470 E 9 39 N 56 2 DK00DY154 Yding Skov og Ejer Skov * 130 E 9 48 N 56 0 DK00DY156 Horsens Fjord, havet Ã ¸st for og Endelave * 42 549 E 10 13 N 55 49 DK00DY262 Silkeborgskovene * 1 455 E 9 30 N 56 8 DK00DY294 Stenholt Skov og Stenholt Mose * 340 E 9 22 N 56 12 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5 572 E 9 27 N 56 2 DK00EX137 Tjele LangsÃ ¸ og Vinge MÃ ¸llebÃ ¦k * 676 E 9 37 N 56 31 DK00EX138 Brandstrup Mose * 52 E 9 30 N 56 22 DK00EX139 Hald Ege, Stanghede og Dollerup Bakker * 1 524 E 9 20 N 56 23 DK00EX140 NipgÃ ¥rd SÃ ¸ * 50 E 9 21 N 56 18 DK00EX141 Rosborg SÃ ¸ * 74 E 9 12 N 56 25 DK00EX142 BredsgÃ ¥rd SÃ ¸ * 172 E 9 15 N 56 27 DK00EX143 MÃ ¸nsted og Daugbjerg Kalkgruber og MÃ ¸nsted Ã dal * 740 E 9 9 N 56 27 DK00EX287 Kongenshus Hede 1 570 E 9 8 N 56 22 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44 768 E 9 2 N 57 0 DK00EY134 Lovns Bredning, HjarbÃ ¦k Fjord og Skals, Simested og NÃ ¸rre Ã dal, samt Skravad BÃ ¦k * 23 513 E 9 15 N 56 34 DK00FX005 RÃ ¥bjerg Mile og Hulsig Hede * 4 463 E 10 24 N 57 39 DK00FX010 Strandenge pÃ ¥ LÃ ¦sÃ ¸ og havet syd herfor * 66 238 E 11 4 N 57 11 DK00FX112 Skagens Gren * 1 316 E 10 36 N 57 44 DK00FX113 Hirsholmene, havet vest herfor og Ellinge Ã s udlÃ ¸b * 4 455 E 10 33 N 57 29 DK00FX114 Uggerby Klitplantage og Uggerby Ã s udlÃ ¸b * 717 E 10 6 N 57 35 DK00FX115 KÃ ¦rsgÃ ¥rd Strand, Vandplasken og Liver Ã * 442 E 9 53 N 57 31 DK00FX116 Rubjerg Knude og LÃ ¸nstrup Klint * 292 E 9 46 N 57 27 DK00FX117 Ã sted Ã dal * 124 E 10 25 N 57 26 DK00FX118 Holtemmen, HÃ ¸jsande og Nordmarken * 713 E 11 2 N 57 18 DK00FX119 SolsbÃ ¦k * 33 E 10 32 N 57 16 DK00FX120 Store Vildmose * 1 853 E 9 48 N 57 13 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1 094 E 9 18 N 57 8 DK00FX122 Ã lborg Bugt, Randers Fjord og Mariager Fjord * 68 583 E 10 20 N 56 51 DK00FX123 Nibe Bredning, HalkÃ ¦r Ã dal og SÃ ¸nderup Ã dal * 18 907 E 9 32 N 56 57 DK00FX125 Lille Vildmose, Tofte Skov og HÃ ¸stemark Skov * 7 824 E 10 12 N 56 52 DK00FX126 Rold Skov, Lindenborg Ã dal og Madum SÃ ¸ * 8 748 E 9 51 N 56 50 DK00FX127 Lundby Hede, Oudrup Ãsterhede og VindblÃ ¦s Hede * 937 E 9 26 N 56 55 DK00FX128 Kielstrup SÃ ¸ * 509 E 9 56 N 56 39 DK00FX257 Havet omkring Nordre RÃ ¸nner * 18 535 E 10 58 N 57 23 DK00FX274 Ejstrup Klit og Egvands Bakker * 1 295 E 9 28 N 57 10 DK00FX295 NavnsÃ ¸ med hede 103 E 9 27 N 56 53 DK00FX296 Ãster LovnkÃ ¦r * 97 E 10 14 N 56 44 DK00FX312 Tolne Bakker * 171 E 10 19 N 57 29 DK00FX313 Tislum MÃ ¸llebÃ ¦k * 58 E 10 15 N 57 27 DK00FX314 Bangsbo Ã dal og omliggende overdrevsomrÃ ¥der * 877 E 10 27 N 57 23 DK00FX315 NymÃ ¸lle BÃ ¦k og Nejsum Hede * 69 E 10 13 N 57 18 DK00FX316 Hammer Bakker, Ã ¸stlig del * 108 E 10 2 N 57 7 DK00FX317 Lien med Underlien * 1 046 E 9 21 N 57 8 DK00FX318 Villestrup Ã dal * 538 E 9 53 N 56 43 DK00FX336 Saltum Bjerge * 163 E 9 42 N 57 16 DK00FX342 Jerup Hede, RÃ ¥bjerg og Tolshave Mose * 4 024 E 10 22 N 57 31 DK00VA200 Stenrev sydÃ ¸st for Langeland 1 484 E 10 46 N 54 45 DK00VA235 Kirkegrund 1 753 E 11 24 N 55 6 DK00VA247 Kims Ryg 2 383 E 11 35 N 56 59 DK00VA248 Herthas Flak 1 380 E 10 52 N 57 38 DK00VA249 LÃ ¦sÃ ¸ Trindel og TÃ ¸nneberg Banke 8 123 E 11 16 N 57 26 DK00VA250 Store Middelgrund 1 594 E 12 3 N 56 32 DK00VA251 Briseis Flak 748 E 11 20 N 56 20 DK00VA252 Schultz Grund 2 369 E 11 9 N 56 8 DK00VA253 Ryggen 437 E 10 44 N 55 37 DK00VA254 Bredgrund 1 110 E 10 1 N 54 48 DK00VA255 Hatterbarn 633 E 10 51 N 55 52 DK00VA256 Broen 588 E 11 1 N 55 12 DK00VA299 Lysegrund 1 635 E 11 47 N 56 18 DK00VA303 Hastens Grund 3 038 E 11 12 N 56 13 DK00VA304 Munkegrunde 1 329 E 10 54 N 55 57 DK00VA305 Stevns Rev 4 645 E 12 28 N 55 19 DK00VA306 Klinteskov Kalkgrund 1 994 E 12 33 N 54 58 DK00VA307 BÃ ¸chers Grund 1 093 E 12 18 N 54 55 DK00VA308 Davids Banke 839 E 14 40 N 55 21 DK00VA309 Hvideodde Rev 830 E 14 40 N 55 8 DK00VA310 BakkebrÃ ¦dt og Bakkegrund 299 E 14 43 N 54 58 DK00VA330 EbbelÃ ¸kkerev 140 E 11 28 N 55 58 FR1100798 La BassÃ ©e * 1 404 E 3 17 N 48 27 FR2100246 Pelouses, rochers et buxaie de la Pointe de Givet * 673 E 4 50 N 50 7 FR2100247 Pelouses et fruticÃ ©es de la rÃ ©gion de Joinville * 511 E 5 8 N 48 23 FR2100248 Rebord du plateau de Langres Ã Cohons et Chalindrey * 200 E 5 23 N 47 48 FR2100249 Pelouses et fruticÃ ©es de la cÃ ´te oxfordienne de Bologne Ã Latrecey * 670,68 E 4 51 N 47 59 FR2100250 Pelouse des sources de la Suize Ã Courcelles-en-Montagne * 111 E 5 11 N 47 50 FR2100251 Pelouses et forÃ ªts du Barsequanais * 303 E 4 31 N 47 58 FR2100253 Pelouse des Brebis Ã Brienne-la-Vieille * 40 E 4 31 N 48 21 FR2100255 Savart de la Tommelle Ã Marigny * 286 E 3 49 N 48 39 FR2100256 Savart du camp militaire de Moronvilliers * 1 511 E 4 18 N 49 13 FR2100257 Savart du camp militaire de Mailly-le-Camp * 536 E 4 19 N 48 35 FR2100258 Savart du camp militaire de Mourmelon * 408 E 4 24 N 49 9 FR2100259 Savart du camp militaire de Suippes * 7 967 E 4 38 N 49 11 FR2100260 Pelouses du Sud-Est Haut-Marnais * 228 E 5 24 N 47 42 FR2100261 Pelouses submontagnardes du plateau de Langres * 39 E 5 11 N 47 47 FR2100263 Pelouse de la cÃ ´te de Chaumont Ã Brottes * 11 E 5 8 N 48 5 FR2100264 Pelouses, rochers, bois, prairies de la vallÃ ©e de la Marne Ã Poulangy-Marnay * 367 E 5 14 N 48 1 FR2100265 Buxaie de Condes-Brethenay * 89 E 5 9 N 48 8 FR2100267 Landes et mares de Mesnil-sur-Oger et d'Oger * 102 E 4 0 N 48 56 FR2100270 RiÃ ¨zes du plateau de Rocroi * 329 E 4 24 N 49 55 FR2100273 TourbiÃ ¨res du plateau ardennais * 363 E 4 47 N 49 58 FR2100274 Marais et pelouses du tertiaire au nord de Reims * 379 E 3 51 N 49 16 FR2100275 Marais tourbeux du plateau de Langres (secteur sud-ouest) * 399 E 5 2 N 47 45 FR2100276 Marais tufeux du plateau de Langres (secteur sud-est) * 137 E 5 10 N 47 45 FR2100277 Marais tufeux du plateau de Langres (secteur nord) * 237 E 5 8 N 47 49 FR2100278 TufiÃ ¨re de Rolampont * 80 E 5 15 N 47 56 FR2100281 Marais de VillechÃ ©tif * 139 E 4 7 N 48 18 FR2100282 Marais de la Vanne Ã Villemaur * 90 E 3 45 N 48 15 FR2100283 Le Marais de Saint-Gond * 1 592 E 3 52 N 48 48 FR2100284 Marais de la Vesle en amont de Reims * 466 E 4 11 N 49 10 FR2100285 Marais de la Superbe * 276 E 3 54 N 48 35 FR2100286 Marais d'Athis-Cherville 55 E 4 8 N 49 0 FR2100287 Marais de Germont-Buzancy * 99 E 4 54 N 49 26 FR2100288 Prairies d'Autry * 166 E 4 48 N 49 15 FR2100290 Prairies de Courteranges 41 E 4 13 N 48 16 FR2100291 VallÃ ©e du Rognon, de Doulaincourt Ã la confluence avec la Marne 486 E 5 10 N 48 20 FR2100292 VallÃ ©e de l'Aube, d'Auberive Ã Dancevoir * 1 136 E 4 56 N 47 53 FR2100293 VallÃ ©e de l'Aujon, de Chameroy Ã Arc-en-Barrois * 467 E 5 4 N 47 53 FR2100295 Prairies de la Voire et de l'HÃ ©ronne * 1 088 E 4 34 N 48 28 FR2100296 Prairies, marais et bois alluviaux de la BassÃ ©e * 841 E 3 41 N 48 32 FR2100297 Prairies et bois alluviaux de la basse vallÃ ©e alluviale de l'Aube * 742 E 3 59 N 48 33 FR2100298 Prairies de la vallÃ ©e de l'Aisne * 4 242 E 4 42 N 49 23 FR2100299 ForÃ ªts de la vallÃ ©e de la Semoy Ã Thilay et Hautes-RiviÃ ¨res * 531 E 4 50 N 49 52 FR2100300 Massif de Signy-l'Abbaye * 2 241 E 4 22 N 49 42 FR2100301 ForÃ ªt du Mont-Dieu * 477 E 4 50 N 49 33 FR2100302 VallÃ ©e boisÃ ©e de la Houille * 237 E 4 48 N 50 4 FR2100305 ForÃ ªt d'Orient * 6 135 E 4 25 N 48 17 FR2100308 Garenne de la Perthe * 637 E 3 58 N 48 36 FR2100309 ForÃ ªts et clairiÃ ¨res des Bas-Bois * 2 846 E 4 16 N 48 18 FR2100310 Bois d'Humegnil-Epothemont * 417 E 4 39 N 48 24 FR2100311 Camp militaire du Bois d'Ajou * 267 E 4 34 N 48 24 FR2100312 Massif forestier de la Montagne de Reims (versant sud) et Ã ©tangs associÃ ©s * 1 733 E 4 2 N 49 5 FR2100315 ForÃ ªt de Trois-Fontaines * 3 326 E 4 55 N 48 42 FR2100317 ForÃ ªt de Doulaincourt 2 060 E 5 11 N 48 17 FR2100318 Bois de Villiers-sur-Marne, BuxiÃ ¨res-les-Froncles, Froncles et VouÃ ©court 650 E 5 9 N 48 18 FR2100319 VallÃ ©es du Rognon et de la Sueurre et massif forestier de la CrÃ ªte et d'Ecot-la-Combe * 3 934 E 5 19 N 48 12 FR2100320 ForÃ ªt d'Harreville-les-Chanteurs * 433 E 5 37 N 48 15 FR2100322 Val de la Joux et la Vouette Ã Roches-sur-Rognon * 257 E 5 15 N 48 16 FR2100323 Le Cul-du-Cerf Ã Orquevaux * 176 E 5 24 N 48 19 FR2100324 Les gorges de la Vingeanne * 71 E 5 11 N 47 45 FR2100325 Bois de la cÃ ´te Ã Nogent-en-Bassigny * 9 E 5 20 N 48 0 FR2100326 Bois de la Voivre Ã Marault * 224 E 5 5 N 48 10 FR2100329 Vallon de Senance Ã Courcelles-en-Montagne et Noidant-le-Rocheux * 49 E 5 14 N 47 50 FR2100330 Bois de Serqueux * 962 E 5 45 N 48 0 FR2100331 Ã tangs de Bairon * 105 E 4 45 N 49 32 FR2100332 Ã tang de la Horre * 725 E 4 39 N 48 30 FR2100333 Ã tangs latÃ ©raux du Der 307 E 4 41 N 48 34 FR2100334 RÃ ©servoir de la Marne dit du Der-Chantecoq * 6 135 E 4 46 N 48 34 FR2100335 Ã tangs de Belval, d'Etoges et de la Grande Rouillie * 280 E 4 59 N 48 57 FR2100336 Grotte de Coublanc 0,28 E 5 28 N 47 41 FR2100337 Ouvrages militaires de la rÃ ©gion de Langres * 59 E 5 18 N 47 49 FR2100338 Fort de Dampierre ou Magalotti 65 E 5 25 N 47 57 FR2100339 CarriÃ ¨res souterraines d'Arsonval 345 E 4 37 N 48 16 FR2100340 CarriÃ ¨res souterraines de Vertus 11 E 3 59 N 48 53 FR2100341 ArdoisiÃ ¨res de MonthermÃ © et de Deville 1 E 4 43 N 49 52 FR2100342 Souterrains de Montlibert 1 E 5 19 N 49 35 FR2100343 CarriÃ ¨re souterraine de ChÃ ©mery-sur-Bar 1 E 4 52 N 49 36 FR2100344 Ruisseaux de Vaux-la-Douce et des BruyÃ ¨res * 6 E 5 44 N 47 51 FR2100345 Ruisseaux de Pressigny et de la ferme d'Aillaux * 5 E 5 39 N 47 43 FR2100620 L'Apance 23 E 5 46 N 47 56 FR2200386 Massif forestier d'Hirson * 805 E 4 9 N 49 56 FR2200388 Bocage du Franc Bertin 132 E 4 13 N 49 45 FR2400519 Haute vallÃ ©e de l'Arnon et petits affluents * 278 E 2 18 N 46 29 FR2400522 VallÃ ©es de la Loire et de l'Allier * 4 069 E 3 3 N 46 59 FR2400535 VallÃ ©e de l'Anglin et affluents * 759 E 1 6 N 46 34 FR2400536 VallÃ ©e de la Creuse et affluents * 2 463 E 1 21 N 46 37 FR2600956 Milieux forestiers et pelouses des Combes de la cÃ ´te dijonnaise * 1 228 E 4 56 N 47 13 FR2600957 Milieux forestiers, prairies et pelouses de la vallÃ ©e du Suzon * 2 790 E 4 54 N 47 24 FR2600958 Milieux forestiers, pelouses et marais des massifs de Moloy, la BoniÃ ¨re et Lamargelle * 330 E 4 54 N 47 33 FR2600959 Milieux forestiers du ChÃ ¢tillonnais avec marais tufeux et sites Ã sabot de VÃ ©nus * 3 377 E 4 45 N 47 47 FR2600960 Massifs forestiers de Francheville, d'Is-sur-Tille et des Laverottes * 428 E 4 58 N 47 28 FR2600961 Massif forestier du Mont Beuvray * 1 006 E 4 1 N 46 55 FR2600962 Pelouses associÃ ©es aux milieux forestiers des plateaux de Basse Bourgogne * 1 811 E 3 35 N 47 39 FR2600963 Marais tufeux du ChÃ ¢tillonnais * 97 E 4 54 N 47 45 FR2600964 Val de Loire de Iguerande Ã Digoin * 4 709 E 3 59 N 46 20 FR2600965 VallÃ ©e de la Loire entre Fourchambault et Neuvy-sur-Loire * 2 551 E 3 0 N 47 10 FR2600966 VallÃ ©e de la Loire entre Imphy et Decize * 1 812 E 3 20 N 46 50 FR2600967 VallÃ ©e de la Loire entre Devay et Digoin * 2 974 E 3 39 N 46 41 FR2600968 Bec d'Allier * 1 072 E 3 7 N 46 57 FR2600969 Val d'Allier * 893 E 3 3 N 46 50 FR2600970 Pelouses calcicoles et falaises des environs de Clamecy * 235 E 3 34 N 47 25 FR2600971 Pelouses calcicoles de la cÃ ´te Chalonnaise * 962 E 4 42 N 46 47 FR2600972 Pelouses calcicoles du Maconnais * 160 E 4 43 N 46 18 FR2600973 Pelouses et forÃ ªts calcicoles de la cÃ ´te et arriÃ ¨re cÃ ´te de Beaune * 1 765 E 4 42 N 47 0 FR2600974 Pelouses et forÃ ªts calcicoles des cÃ ´teaux de la Cure et de l'Yonne en amont de Vincelles * 1 568 E 3 45 N 47 35 FR2600975 Grottes Ã chauves-souris en CÃ ´te d'Or, SaÃ ´ne-et-Loire et dans l'Yonne 3 E 3 28 N 47 37 FR2600976 Prairies et forÃ ªts inondables du Val de SaÃ ´ne entre Chalon et Tournus et de la basse vallÃ ©e de la Grosne * 6 171 E 4 54 N 46 42 FR2600979 Dunes continentales, tourbiÃ ¨re de la TruchÃ ¨re et prairies de la Basse Seille * 3 055 E 4 59 N 46 30 FR2600980 Prairies, bocage, milieux tourbeux et landes sÃ ¨ches de la vallÃ ©e de la Belaine * 3 548 E 4 7 N 46 18 FR2600981 Prairies inondables de la basse vallÃ ©e du Doubs jusqu'Ã l'amont de Navilly * 1 434 E 5 13 N 46 55 FR2600982 ForÃ ªts, landes, tourbiÃ ¨res de la vallÃ ©e de la Canche * 254 E 4 5 N 47 0 FR2600983 ForÃ ªts riveraines et de ravins, corniches, prairies humides de la vallÃ ©e de la Cure et du Cousin dans le nord Morvan * 1 319 E 3 56 N 47 28 FR2600986 Biotopes Ã Ã ©crevisses, complexe humide de fond de vallon et landes sÃ ¨ches de la vallÃ ©e de la Dragne * 1 058 E 3 55 N 46 57 FR2600987 Ruisseaux Ã Ã ©crevisses du bassin de la Cure * 592 E 3 59 N 47 16 FR2600988 HÃ ªtraie montagnarde et tourbiÃ ¨res du haut Morvan * 1 040 E 4 0 N 47 0 FR2600989 TourbiÃ ¨re du Vernay * 41 E 4 4 N 47 15 FR2600990 Landes et tourbiÃ ¨re du bois de la Biche * 346 E 3 29 N 47 51 FR2600992 Ã tangs Ã littorelles et queues marÃ ©cageuses, prairies marÃ ©cageuses et paratourbeuses du nord Morvan * 978 E 4 7 N 47 18 FR2600993 Ã tangs Ã Cistude d'Europe du Charolais * 313 E 4 20 N 46 34 FR2600994 Complexe des Ã ©tangs du Bazois 360 E 3 36 N 47 10 FR2600995 Prairies marÃ ©cageuses et paratourbeuses de la vallÃ ©e de la Cure * 522 E 4 2 N 47 12 FR2600996 Marais alcalin et prairies humides de Baon * 17 E 4 6 N 47 51 FR2600998 ForÃ ªt de ravin et landes du vallon de Canada, barrage du Pont du Roi * 330 E 4 28 N 46 56 FR2600999 ForÃ ªts de ravin de la vallÃ ©e de l'OussiÃ ¨re en Morvan * 145 E 3 57 N 47 7 FR2601000 ForÃ ªts, pelouses, Ã ©boulis de la vallÃ ©e du Rhoin et du ravin d'Antheuil * 1 228 E 4 46 N 47 6 FR2601002 ForÃ ªt de ravin Ã la source tufeuse de l'Ignon * 77 E 4 45 N 47 28 FR2601004 Ã boulis calcaires de la vallÃ ©e de l'Armancon * 214 E 4 3 N 47 52 FR2601005 Pelouses sÃ ¨ches Ã orchidÃ ©es sur craie de l'Yonne * 283 E 3 27 N 48 11 FR2601008 Landes sÃ ¨ches et milieux tourbeux du bois du Breuil * 356 E 3 47 N 46 42 FR3100511 ForÃ ªts, bois, Ã ©tangs et bocage herbager de la Fagne et du plateau d'Anor * 1 709 E 4 8 N 50 3 FR4100153 Pelouses et vallons forestiers de Chauvoncourt * 289 E 5 28 N 48 53 FR4100154 Pelouses, forÃ ªt et fort de Pagny-la-Blanche-CÃ ´te * 141 E 5 44 N 48 32 FR4100155 Pelouses et milieux cavernicoles de la vallÃ ©e de la Chiers et de l'Othain, buxaie de MontmÃ ©dy * 314 E 5 21 N 49 31 FR4100156 Marais de Chaumont devant Damvillers 79 E 5 24 N 49 18 FR4100157 Plateau de Malzeville 439 E 6 12 N 48 43 FR4100159 Pelouses du Pays Messin * 680 E 6 4 N 49 6 FR4100161 Pelouses et vallons forestiers du Rupt de Mad * 1 702 E 5 55 N 49 0 FR4100162 Pelouses d'Allamps et zones humides avoisinantes * 38 E 5 49 N 48 32 FR4100163 Pelouses du Toulois * 181 E 5 49 N 48 38 FR4100164 Pelouses de Lorry-Mardigny et Vittonville * 127 E 6 4 N 48 59 FR4100165 Pelouses de Sivry-la-Perche et Nixeville * 60 E 5 15 N 49 7 FR4100166 Hauts de Meuse * 846 E 5 35 N 48 51 FR4100167 Pelouses et rochers du pays de Sierck * 683 E 6 21 N 49 27 FR4100168 Pelouses Ã Obergailbach 153 E 7 13 N 49 7 FR4100169 CÃ ´te de Delme et anciennes carriÃ ¨res de Tincry * 310 E 6 21 N 48 54 FR4100170 CarriÃ ¨res souterraines et pelouses de Klang  gÃ ®tes Ã chiroptÃ ¨res * 59 E 6 21 N 49 19 FR4100171 Corridor de la Meuse: gÃ ®tes de chiroptÃ ¨res et plateau de Douaumont 228 E 5 25 N 49 12 FR4100172 Mines du Warndt 169 E 6 39 N 49 6 FR4100175 Mines de Mairelles, de ChÃ ¢teau Lambert, rÃ ©seau Jean Antoine, secteur le Thillot 6 E 6 46 N 47 51 FR4100177 GÃ ®tes Ã chiroptÃ ¨res de la Colline inspirÃ ©e  Ã rabliÃ ¨res, pelouses, Ã ©glise et chÃ ¢teau de Vandeleville * 34 E 5 59 N 48 25 FR4100178 VallÃ ©e de la Moselle du fond de Monvaux au vallon de la Deuille, ancienne poudriÃ ¨re de Bois sous Roche * 520 E 5 58 N 48 38 FR4100179 Bois du Feing * 94 E 6 34 N 48 25 FR4100180 Bois de Demange, Saint-Joire * 463 E 5 24 N 48 34 FR4100181 ForÃ ªts de la vallÃ ©e de la MÃ ©holle * 387 E 5 35 N 48 37 FR4100182 ForÃ ªts de Gondrecourt-le-ChÃ ¢teau * 1 063 E 5 33 N 48 28 FR4100183 ForÃ ªts des Argonnelles * 1 030 E 4 59 N 48 55 FR4100185 ForÃ ªt domaniale de Beaulieu * 573 E 5 2 N 49 2 FR4100186 ForÃ ªt de Dieulet * 7 E 5 7 N 49 27 FR4100188 Vallons de Gorze et grotte de Robert Fey * 299 E 6 0 N 49 4 FR4100189 ForÃ ªt humide de la Reine et Catena de Rangeval * 5 167 E 5 46 N 48 46 FR4100190 ForÃ ªts et Ã ©tangs du Bambois * 94 E 6 48 N 47 57 FR4100191 Milieux forestiers et prairies humides des vallÃ ©es du Mouzon et de l'Anger * 320 E 5 41 N 48 17 FR4100192 ForÃ ªt et Ã ©tang de Parroy, vallÃ ©e de la Vezouze et fort de Manonviller * 2 752 E 6 36 N 48 37 FR4100193 CrÃ ªtes des Vosges mosellanes * 1 583 E 7 14 N 48 35 FR4100194 ForÃ ªt domaniale de GÃ ©rardmer ouest (La Morte Femme, Faignes de Noir Rupt) * 1 011 E 6 48 N 48 3 FR4100196 Massif du Grand Ventron * 944 E 6 54 N 47 57 FR4100197 Massif de Vologne * 598 E 6 50 N 48 6 FR4100198 Massif de Haute Meurthe, dÃ ©filÃ © de Straiture * 959 E 6 59 N 48 6 FR4100199 Massif de Saint-Maurice et Bussang * 686 E 6 52 N 47 52 FR4100201 HÃ ªtraie sapiniÃ ¨re de Bousson et Grandcheneau * 1 049 E 7 0 N 48 31 FR4100202 Massif forestier de Longegoutte * 356 E 6 42 N 47 57 FR4100203 Chaumes du Hohneck, Kastelberg, Rainkopf, et Charlemagne * 210 E 7 0 N 48 1 FR4100204 Secteur du Tanet Gazon du Faing * 538 E 7 3 N 48 5 FR4100205 TourbiÃ ¨re de Lispach * 11 E 6 56 N 48 3 FR4100206 TourbiÃ ¨re de Machais et cirque de Blanchemer * 210 E 6 57 N 48 0 FR4100207 Ã tang et tourbiÃ ¨re de la Demoiselle * 15 E 6 32 N 48 0 FR4100208 Cours d'eau, tourbiÃ ¨res, rochers et forÃ ªts des Vosges du nord et souterrain de Ramstein * 2 013 E 7 35 N 49 2 FR4100209 TourbiÃ ¨re du ChampÃ ¢tre * 17 E 6 47 N 48 0 FR4100210 TourbiÃ ¨re de Jemnaufaing * 10 E 6 49 N 48 0 FR4100211 TourbiÃ ¨re de la BouyÃ ¨re * 3 E 6 43 N 48 8 FR4100212 Landes et tourbiÃ ¨res du camp militaire de Bitche * 173 E 7 31 N 49 4 FR4100213 Vallon de Halling 17 E 6 14 N 49 29 FR4100214 Marais de Vittoncourt * 57 E 6 27 N 49 1 FR4100215 Marais d'Ippling * 55 E 7 0 N 49 5 FR4100216 Marais de Pagny-sur-Meuse * 169 E 5 45 N 48 41 FR4100219 Complexe de l'Ã ©tang de Lindre, forÃ ªt de Romersberg et zones voisines * 5 308 E 6 48 N 48 47 FR4100220 Ã tang et forÃ ªt de Mittersheim, cornÃ ©e de Ketzing * 1 460 E 6 55 N 48 50 FR4100222 Lac de Madine et Ã ©tangs de Pannes 1 468 E 5 44 N 48 55 FR4100227 VallÃ ©e de la Moselle (secteur Chatel-Tonnoy) * 2 335 E 6 17 N 48 26 FR4100228 Confluence Moselle-Moselotte * 1 128 E 6 37 N 48 0 FR4100230 VallÃ ©e de la SaÃ ´nelle * 29 E 5 37 N 48 21 FR4100231 Secteurs halophiles et prairies humides de la vallÃ ©e de la Nied * 737 E 6 25 N 48 59 FR4100232 VallÃ ©e de la Seille (secteur amont et petite Seille) * 1 477 E 6 35 N 48 46 FR4100233 VallÃ ©e du Madon (secteur HarouÃ ©/Pont-Saint-Vincent), du Brenon et carriÃ ¨res de Xeuilley * 1 154 E 6 8 N 48 31 FR4100234 VallÃ ©e de la Meuse (secteur de Stenay) * 2 338 E 5 11 N 49 27 FR4100236 VallÃ ©e de la Meuse (secteur Sorcy Saint-Martin) * 1 911 E 5 39 N 48 42 FR4100238 VallÃ ©e de la Meurthe de la Voivre Ã Saint-ClÃ ©ment et tourbiÃ ¨re de la Basse Saint-Jean * 2 081 E 6 42 N 48 28 FR4100239 VallÃ ©e de la Meurthe du Collet de la Schlucht au Rudlin * 119 E 7 1 N 48 5 FR4100240 VallÃ ©e de l'Esche de Ansauville Ã Jezainville * 1 774 E 5 58 N 48 50 FR4100241 VallÃ ©e de la Nied RÃ ©unie 1 302 E 6 28 N 49 13 FR4100243 Ruisseau et tourbiÃ ¨re de Belbriette * 19 E 6 59 N 48 4 FR4100244 VallÃ ©es de la Sarre, de l'Albe et de l'Isch  marais de Francaltroff * 970 E 6 53 N 48 58 FR4100245 GÃ ®tes chiroptÃ ¨res autour d'Epinal 0,03 E 6 24 N 48 9 FR4100246 GÃ ®tes Ã chauves-souris autour de Saint-DiÃ © 0,04 E 6 58 N 48 19 FR4100247 CarriÃ ¨res du Perthois: gÃ ®tes Ã chauves-souris 0,13 E 5 8 N 48 36 FR4102001 La Meuse et ses annexes hydrauliques 582 E 5 30 N 48 57 FR4201794 La Sauer et ses affluents * 749 E 7 44 N 49 1 FR4201795 La Moder et ses affluents * 1 996 E 7 33 N 48 55 FR4201796 La Lauter * 1 994 E 8 1 N 49 0 FR4201797 Secteur alluvial Rhin-Ried-Bruch, Bas-Rhin * 20 086 E 7 44 N 48 26 FR4201798 Massif forestier de Haguenau * 2 807 E 7 50 N 48 48 FR4201799 Vosges du nord * 4 996 E 7 20 N 48 48 FR4201801 Massif du Donon, du Schneeberg et du Grossmann * 1 189 E 7 7 N 48 27 FR4201802 Champ du Feu * 169 E 7 15 N 48 24 FR4201803 Collines de Dieffenthal, Triembach-au-Val, Hohwarth et Scherwiller * 273 E 7 20 N 48 20 FR4201805 Promontoires siliceux * 188 E 7 7 N 47 50 FR4201806 Collines sous-vosgiennes * 470 E 7 15 N 47 57 FR4201807 Hautes Vosges * 8 963,94 E 6 58 N 47 59 FR4201810 VallÃ ©e de la Doller * 1 155 E 7 13 N 47 44 FR4201811 Sundgau, rÃ ©gion des Ã ©tangs * 198 E 7 7 N 47 33 FR4201812 Jura alsacien * 525 E 7 14 N 47 27 FR4201813 Hardt nord 6 546 E 7 26 N 47 51 FR4202000 Secteur alluvial Rhin-Ried-Bruch, Haut-Rhin * 4 259 E 7 32 N 47 49 FR4202001 VallÃ ©e de la Largue * 991 E 7 7 N 47 35 FR4202002 Vosges du sud * 5 106 E 6 55 N 47 55 FR4202003 VallÃ ©e de la Sarre, de l'Albe et de l'Isch, le marais du Francaltroff, Bas-Rhin 517 E 7 1 N 48 57 FR4301280 Bassin du Drugeon * 6 704 E 6 13 N 46 51 FR4301281 Lac et tourbiÃ ¨res du Trouillot, des Chasaux, du canton des Croix et de Reculfoz * 127 E 6 10 N 46 42 FR4301282 TourbiÃ ¨res et ruisseaux de Mouthe, source du Doubs * 124 E 6 12 N 46 42 FR4301283 TourbiÃ ¨res, lac de Remoray et zones environnantes * 790 E 6 15 N 46 46 FR4301284 Lac et tourbiÃ ¨res de Malpas, les PrÃ ©s Partot et le Bief Belin * 154 E 6 17 N 46 50 FR4301287 TourbiÃ ¨re des Cerneux-Gourinots et zones humides environnantes, les Seignes des Guinots, le Verbois * 391 E 6 46 N 47 10 FR4301288 Le Cret des Roches * 60 E 6 46 N 47 22 FR4301289 CÃ ´te de Champvermol * 156 E 6 47 N 47 25 FR4301290 Massif du Mont-d'Or, du Noirmont et du Risol * 10 364 E 6 14 N 46 40 FR4301291 VallÃ ©e de la Loue * 18 995 E 6 2 N 47 4 FR4301294 Moyenne vallÃ ©e du Doubs * 6 269 E 6 8 N 47 16 FR4301297 VallÃ ©e du Lison * 4 001 E 5 59 N 47 0 FR4301298 VallÃ ©es du Dessoubre, de la Reverotte et du Doubs * 16 271 E 6 37 N 47 10 FR4301299 Complexe de la Cluse et Mijoux * 819 E 6 22 N 46 51 FR4301301 CÃ ´te de ChÃ ¢teau-le-Bois et gouffre du Creux-Ã -PÃ ©pÃ © * 152 E 5 50 N 47 8 FR4301304 RÃ ©seau de cavitÃ ©s Ã barbastelles et grands rhinolophes de la vallÃ ©e du Doubs (4 cavitÃ ©s) * 42 E 6 12 N 47 18 FR4301306 Bresse jurassienne nord * 8 653 E 5 29 N 46 52 FR4301307 Bresse jurassienne sud * 614 E 5 26 N 46 42 FR4301308 Lac et tourbiÃ ¨res des Rousses, vallÃ ©e de l'Orbe * 504 E 6 6 N 46 31 FR4301309 TourbiÃ ¨res et lacs de Chapelle-des-Bois et de Bellefontaine-les-Mortes * 320 E 6 6 N 46 35 FR4301310 La Combe du Lac * 142 E 5 59 N 46 24 FR4301312 TourbiÃ ¨re de la Combe du Grand Essart * 22 E 5 49 N 46 25 FR4301313 Grandvaux * 2 120 E 5 54 N 46 32 FR4301315 Combe du Nanchez * 432 E 5 50 N 46 30 FR4301316 Plateau du Lizon * 1 826 E 5 47 N 46 25 FR4301317 Vallons forestiers, riviÃ ¨res, ruisseaux, milieux humides et temporaires de la forÃ ªt de Chaux * 1 885 E 5 39 N 47 4 FR4301318 Massif de la Serre * 4 400 E 5 33 N 47 11 FR4301319 Massif du Risoux * 1 843 E 6 5 N 46 32 FR4301320 ForÃ ªt du Massacre * 1 807 E 6 1 N 46 24 FR4301321 ReculÃ ©e des Planches prÃ ¨s Arbois * 519 E 5 48 N 46 53 FR4301322 ReculÃ ©es de la Haute Seille * 1 420 E 5 39 N 46 43 FR4301323 Basse vallÃ ©e du Doubs * 3 810 E 5 25 N 47 0 FR4301326 Lac de Bonlieu, Ã ©tang du Lautrey, forÃ ªts et falaises environnantes * 271 E 5 52 N 46 35 FR4301327 Complexe des bois et du lac de l'AssenciÃ ¨re * 355 E 5 46 N 46 29 FR4301328 Entre-cÃ ´tes du Milieu * 684 E 6 2 N 46 40 FR4301330 Complexe des Cinq Lacs de Narlay, Ilay, Grand Maclu, Petit Maclu et Vernois * 686 E 5 54 N 46 38 FR4301331 VallÃ ©e et cÃ ´tes de la Bienne, du Tacon et du Flumen * 17 569 E 5 53 N 46 23 FR4301332 ForÃ ªts, corniches calcaires, ruisseaux et marais de Vulvoz Ã Viry * 2 405 E 5 45 N 46 18 FR4301334 Petite montagne du Jura * 38 293 E 5 35 N 46 25 FR4301338 Pelouses de la rÃ ©gion vÃ ©sulienne et vallÃ ©e de la Colombine * 1 941 E 6 14 N 47 37 FR4301340 Pelouses de Champlitte, Ã ©tang de Theuley-les-Vars * 346 E 5 30 N 47 35 FR4301342 VallÃ ©e de la SaÃ ´ne * 17 905 E 5 54 N 47 37 FR4301344 VallÃ ©e de la Lanterne * 23 880 E 6 18 N 47 49 FR4301345 RÃ ©seau de cavitÃ ©s Ã rhinolophes de la rÃ ©gion de Vesoul (6 cavitÃ ©s) 13 E 6 7 N 47 35 FR4301346 Plateaux des Mille Ã tangs * 18 677 E 6 36 N 47 49 FR4301347 ForÃ ªts, landes et marais des Ballons d'Alsace et de Servance * 2 483 E 6 47 N 47 47 FR4301348 ForÃ ªts et ruisseaux du PiÃ ©mont vosgien dans le Territoire de Belfort * 4 393 E 6 54 N 47 44 FR4301350 Ã tangs et vallÃ ©es du Territoire de Belfort * 5 114 E 6 57 N 47 37 FR4301351 RÃ ©seau de cavitÃ ©s Ã minioptÃ ¨res de Schreibers en Franche-ComtÃ © (15 cavitÃ ©s) 25 E 5 56 N 47 27 FR4302001 Plateau de Mancy * 46 E 5 32 N 46 39 FR5400403 VallÃ ©e de l'Issoire * 507 E 0 44 N 46 2 FR5400408 VallÃ ©e de la Tardoire * 3 149 E 0 32 N 45 40 FR5400460 Brandes de Montmorillon * 2 782 E 0 57 N 46 24 FR5400462 VallÃ ©e de la Gartempe  Les Portes d'Enfer * 491 E 0 54 N 46 19 FR5400464 Ã tangs d'AsniÃ ¨res 73,47 E 0 48 N 46 8 FR5400467 VallÃ ©e de Salleron 150 E 1 0 N 46 26 FR7200807 Tunnel d'Excideuil 1 W 1 2 N 45 21 FR7200809 RÃ ©seau hydrographique de la Haute Dronne * 2 118 E 0 52 N 45 34 FR7300868 Causse comtal * 379 E 2 40 N 44 23 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 E 2 54 N 44 11 FR7300871 Plateau central de l'Aubrac aveyronnais * 7 081 E 2 57 N 44 37 FR7300874 Haute vallÃ ©e du Lot entre Espalion et Saint-Laurent d'Olt et gorges de la TruyÃ ¨re, basse vallÃ ©e du Lot et le Goul * 5 597 E 2 57 N 44 28 FR7300875 Puy de Wolf 124 E 2 18 N 44 33 FR7300876 Ã tangs du SÃ ©gala * 52,5 E 2 17 N 44 26 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 195 E 1 55 N 44 56 FR7300908 Secteur de LacÃ ©rÃ ¨de * 176 E 1 47 N 44 46 FR7300944 Montagne Noire occidentale * 1 919 E 2 4 N 43 25 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2 001 E 2 18 N 43 32 FR7300946 TourbiÃ ¨res du MargnÃ ¨s * 2 787 E 2 34 N 43 39 FR7300948 Le Montalet * 381 E 2 45 N 43 40 FR7300949 Basse vallÃ ©e du Lignon * 56 E 2 19 N 43 38 FR7301631 VallÃ ©es du Tarn, de l'Aveyron, du Viaur, de l'Agout et du Gijou * 17 180 E 2 11 N 44 9 FR7401103 VallÃ ©e de la Dordogne sur l'ensemble de son cours et affluents * 7 620 E 2 7 N 45 13 FR7401104 TourbiÃ ¨re de NÃ ©garioux Malsagne * 199 E 2 1 N 45 43 FR7401105 Landes et zones humides de la Haute VÃ ©zÃ ¨re * 6 447 E 2 0 N 45 36 FR7401107 Landes des MonÃ ©diÃ ¨res * 244 E 1 50 N 45 27 FR7401108 Landes et pelouses serpentinicoles du sud corrÃ ©zien * 115 E 1 55 N 44 59 FR7401109 Gorges de la VÃ ©zÃ ¨re autour de Treignac * 350 E 1 50 N 45 34 FR7401110 ForÃ ªt de la Cubesse * 150 E 2 3 N 45 32 FR7401111 VallÃ ©e de la VÃ ©zÃ ¨re d'Uzerche Ã la limite dÃ ©partementale 19/24 * 927 E 1 28 N 45 18 FR7401113 VallÃ ©e de la Montane vers Gimel * 130 E 1 50 N 45 17 FR7401121 VallÃ ©e du ruisseau du Moulin de Vignols 268 E 1 22 N 45 19 FR7401122 Ruisseaux de la rÃ ©gion de Neuvic 7,65 E 2 13 N 45 19 FR7401123 TourbiÃ ¨res et fonds tourbeux de Bonnefond Peret Bel Air * 539 E 2 1 N 45 30 FR7401124 Bassin de Gouzon 740 E 2 18 N 46 10 FR7401125 TourbiÃ ¨re de l'Ã ©tang du Bourdeau * 39 E 1 49 N 45 55 FR7401128 VallÃ ©e de la Gioune * 975 E 2 7 N 45 46 FR7401129 VallÃ ©e de la Creuse * 490 E 1 38 N 46 23 FR7401130 Gorges de la Grande Creuse * 570 E 1 49 N 46 16 FR7401131 Gorges de la Tardes et vallÃ ©e du Cher * 1 234 E 2 30 N 46 12 FR7401133 Ã tangs du nord de la Haute-Vienne 172 E 1 12 N 46 18 FR7401135 TourbiÃ ¨re de la source du ruisseau des Dauges * 214 E 1 25 N 46 0 FR7401137 Pelouses et landes serpentinicoles du sud de la Haute Vienne * 228 E 1 24 N 45 34 FR7401138 Ã tang de la Pouge 225 E 0 56 N 45 47 FR7401141 Mine de Chabannes et souterrains des Monts d'Ambazac 692 E 1 21 N 45 57 FR7401142 Ruisseau de Moissanes 7 E 1 34 N 45 51 FR7401145 Landes et zones humides autour du lac de VassiviÃ ¨re * 798 E 1 54 N 45 48 FR7401146 VallÃ ©e du Taurion et affluents * 2 007 E 1 47 N 45 59 FR7401147 VallÃ ©e de la Gartempe sur l'ensemble de son cours et affluents * 3 560 E 1 15 N 46 7 FR7401148 Haute vallÃ ©e de la Vienne * 1 318 E 1 40 N 45 45 FR7401149 ForÃ ªt d'Epagne * 439 E 1 36 N 45 55 FR8201632 Prairies humides et forÃ ªts alluviales du Val de SaÃ ´ne * 4 651 E 4 52 N 46 22 FR8201633 Dunes de Sermoyer 13,7 E 4 59 N 46 30 FR8201634 Lande tourbeuse des Oignons 20 E 4 56 N 46 23 FR8201635 La Dombes 47 656 E 5 3 N 46 3 FR8201637 Marais de Lavours * 423 E 5 45 N 45 50 FR8201638 Milieux alluviaux et aquatiques du fleuve RhÃ ´ne, de Jons Ã Anthon * 382 E 5 4 N 45 49 FR8201639 Steppes de la Valbonne * 1 124 E 5 9 N 45 49 FR8201640 Pelouses Ã orchidÃ ©es, habitats rocheux du Revermont et des gorges de l'Ain * 1 832 E 5 25 N 46 10 FR8201641 Milieux remarquables du Bas Bugey * 648 E 5 34 N 45 47 FR8201642 Pelouses, hÃ ªtraies sÃ ¨ches, habitats rocheux du plateau du Retord et de la chaÃ ®ne du Grand Colombier * 1 418 E 5 43 N 46 3 FR8201643 CrÃ ªts du Haut-Jura * 17 346 E 5 55 N 46 12 FR8201644 Marais de la haute Versoix et de Brou * 61 E 6 9 N 46 21 FR8201645 Milieux alluviaux et aquatiques de la basse vallÃ ©e de l'Ain * 1 614 E 5 15 N 45 58 FR8201648 Galerie Ã chauves-souris du Pont des Pierres 9 E 5 48 N 46 9 FR8201650 Ã tournel et dÃ ©filÃ © de l'Ã cluse * 318 E 5 55 N 46 7 FR8201653 Milieux alluviaux et aquatiques de la confluence Ain-RhÃ ´ne * 680 E 5 10 N 45 47 FR8201658 VallÃ ©e de l'Eyrieux et de ses affluents * 1 073 E 4 34 N 44 50 FR8201660 Plateau de Montselgues * 4 003 E 4 1 N 44 30 FR8201663 Affluents rive droite du RhÃ ´ne * 1 187 E 4 46 N 45 11 FR8201664 Secteur des Sucs * 905 E 4 9 N 44 50 FR8201665 Allier et ses affluents * 880 E 3 57 N 44 42 FR8201666 Loire et ses affluents * 1 315 E 4 2 N 44 48 FR8201667 TourbiÃ ¨res du plateau de Saint-AgrÃ ¨ve * 181 E 4 23 N 45 3 FR8201670 Cevennes ardÃ ©choises * 1 749 E 4 11 N 44 30 FR8201671 Suc de Clava * 13 E 4 38 N 45 18 FR8201675 Sables de l'Herbasse et des Balmes de l'IsÃ ¨re * 796 E 5 0 N 45 4 FR8201703 Massif de la Tournette * 4 658 E 6 16 N 45 50 FR8201711 Massif du Mont Vuache * 2 050 E 5 55 N 46 3 FR8201718 Les Usses * 75 E 5 52 N 46 1 FR8201720 Cluse du lac d'Annecy * 282 E 6 13 N 45 47 FR8201726 Ã tangs, landes, vallons tourbeux humides et ruisseaux Ã Ã ©crevisses de Chambaran * 1 491 E 5 10 N 45 16 FR8201727 Ã tangs, cÃ ´teaux secs et grottes de l'Ã le CrÃ ©mieu * 2 400 E 5 25 N 45 44 FR8201728 Ã tang et tourbiÃ ¨re du Grand Lemps-Chabons * 679 E 5 25 N 45 25 FR8201729 Marais alcalins de l'Ainan et Bavonne * 107 E 5 33 N 45 25 FR8201742 TourbiÃ ¨re de Saint-Laurent-du-Pont * 68 E 5 42 N 45 23 FR8201748 Ã les du Haut RhÃ ´ne * 89 E 5 36 N 45 38 FR8201749 Milieux alluviaux et aquatiques de l'Ã ®le de la PlatiÃ ¨re * 963 E 4 46 N 45 21 FR8201755 Ã tangs du Forez * 73 E 4 3 N 45 45 FR8201756 Parties sommitales du Forez et Hautes Chaumes * 5 452 E 3 51 N 45 39 FR8201757 ForÃ ªts et tourbiÃ ¨res des Monts de la Madeleine * 242 E 3 49 N 45 59 FR8201758 Lignon, Vizezy, Anzon et leurs affluents * 875 E 3 51 N 45 43 FR8201760 TourbiÃ ¨res, landes, pelouses, hÃ ªtraies et Ã ©boulis des CrÃ ªts des Monts du Pilat * 1 186 E 4 35 N 45 22 FR8201761 TourbiÃ ¨res du Pilat et landes de Chaussitre * 351 E 4 26 N 45 18 FR8201762 VallÃ ©e de l'Ondenon, contreforts du nord du Pilat 150 E 4 23 N 45 23 FR8201763 Pelouses, landes et habitats rocheux des Gorges de la Loire * 2 500 E 4 15 N 45 26 FR8201764 Bois de Lespinasse, de la Benisson-Dieu et de la PacaudiÃ ¨re * 631 E 3 58 N 46 9 FR8201765 Milieux alluviaux et aquatiques de la Loire * 2 200 E 4 8 N 45 50 FR8201768 Ruisseaux Ã moule perliÃ ¨re du Boen, du Ban et Font d'Aix 283 E 3 50 N 45 54 FR8201769 RiviÃ ¨re Ã moule perliÃ ¨re d'Ance 25 E 3 53 N 45 22 FR8201770 RÃ ©seau de zones humides, pelouses, landes et falaises de l'avant-pays savoyard * 3 156 E 5 45 N 45 36 FR8201771 Ensemble lac du Bourget-Chautagne-RhÃ ´ne * 8 204 E 5 46 N 45 46 FR8201772 RÃ ©seau de zones humides dans l'Albanais * 401 E 5 57 N 45 46 FR8201785 Pelouses, milieux alluviaux et aquatiques de l'Ã ®le de Miribel-Jonage * 2 854 E 4 58 N 45 48 FR8201791 GÃ ®te Ã chauve-souris des mines de la VallosiÃ ¨res 2 E 4 32 N 46 4 FR8202002 Partie orientale du Massif des Bauges * 14 513 E 6 13 N 45 40 FR8202004 Mont Colombier * 2 182 E 6 7 N 45 38 FR8301012 Gorges du Haut-Cher * 942 E 2 34 N 46 15 FR8301014 Ã tangs de Sologne bourbonnaise (dont l'Ã ©tang de Guichardeau) 234 E 3 35 N 46 34 FR8301015 VallÃ ©e de l'Allier nord * 4 207 E 3 19 N 46 29 FR8301016 VallÃ ©e de l'Allier sud * 1 938 E 3 25 N 46 11 FR8301017 Basse Sioule * 253 E 3 15 N 46 14 FR8301018 CÃ ´teaux de ChÃ ¢teau-Jaloux * 6 E 3 6 N 46 5 FR8301019 Monts de la Madeleine * 228 E 3 48 N 46 0 FR8301020 VallÃ ©e alluviale de la Loire * 2 937 E 3 50 N 46 31 FR8301021 ForÃ ªt de Troncais * 1 152 E 2 41 N 46 38 FR8301025 ForÃ ªt des Colettes * 766 E 3 0 N 46 11 FR8301029 Ã tang de la Racherie 16 E 3 26 N 46 21 FR8301030 Monts du Forez * 4 708 E 3 48 N 45 37 FR8301032 Zones alluviales de la confluence Dore-Allier * 2 453 E 3 22 N 45 55 FR8301033 Plaine des Varennes * 938 E 3 26 N 45 47 FR8301034 Gorges de la Sioule * 3 597 E 2 52 N 45 59 FR8301035 VallÃ ©es et cÃ ´teaux xÃ ©rothermiques des Couzes et Limagnes * 2 276 E 3 2 N 45 38 FR8301036 VallÃ ©es et cÃ ´teaux thermophiles au nord de Clermont-Ferrand * 231 E 3 5 N 45 57 FR8301037 Marais salÃ © de Saint-Beauzire * 13 E 3 9 N 45 51 FR8301038 Val d'Allier Pont du ChÃ ¢teau/Jumeaux-Alagnon * 2 424 E 3 12 N 45 38 FR8301039 Artense * 604 E 2 43 N 45 26 FR8301040 CÃ ©zallier nord * 540 E 2 53 N 45 27 FR8301041 CÃ ©zallier sud * 1 063 E 2 55 N 45 22 FR8301042 Monts-Dore * 6 424 E 2 50 N 45 33 FR8301044 Auzelles 1 E 3 29 N 45 36 FR8301045 Bois-Noirs * 417 E 3 36 N 45 56 FR8301048 Puy de Pileyre-Turluron * 77 E 3 19 N 45 43 FR8301049 ComtÃ © d'Auvergne et Puy-Saint-Romain * 352 E 3 17 N 45 37 FR8301051 VallÃ ©es et piÃ ©monts du Nord-Forez * 329 E 3 37 N 45 47 FR8301052 ChaÃ ®ne des Puys * 2 036 E 2 57 N 45 47 FR8301055 Massif cantalien (parties ouest et est) * 5 898 E 2 41 N 45 6 FR8301056 TourbiÃ ¨res et zones humides du nord-est du massif cantalien * 1 529 E 2 50 N 45 14 FR8301057 Gorges de la Dordogne et du Marilhou * 2 792 E 2 20 N 45 18 FR8301058 Environs de Meallet 15 E 2 24 N 45 15 FR8301059 Zones humides de la PlanÃ ¨ze de Saint-Flour 2 212 E 2 58 N 45 2 FR8301060 Zones humides de la rÃ ©gion de Riom-es-Montagne * 750 E 2 40 N 45 17 FR8301061 CÃ ´teaux de Raulhac et Cros de Ronesque * 286 E 2 39 N 44 52 FR8301065 VallÃ ©es et cÃ ´teaux thermophiles de la rÃ ©gion de Maurs * 117 E 2 11 N 44 38 FR8301067 VallÃ ©e de la Sianne et du bas Allagnon * 4 661 E 3 5 N 45 12 FR8301068 Gorges de la Rhue * 1 009 E 2 37 N 45 22 FR8301069 Aubrac * 725 E 3 0 N 44 46 FR8301070 Sommets du nord Margeride * 913 E 3 19 N 45 0 FR8301072 Val d'Allier Limagne Brivadoise * 668 E 3 21 N 45 22 FR8301073 CÃ ´teaux de Montlaison/la Garenne/prÃ ©s salÃ ©s de Beaumont * 59 E 3 19 N 45 19 FR8301074 Val d'Allier/Vieille Brioude/Langeac * 2 750 E 3 23 N 45 11 FR8301075 Gorges de l'Allier et affluents * 9 480 E 3 41 N 44 57 FR8301076 Mezenc * 2 748 E 4 9 N 44 55 FR8301077 Marais de Limagne * 234 E 3 39 N 45 4 FR8301079 Sommets et versants orientaux de la Margeride * 1 236 E 3 27 N 44 51 FR8301080 Gorges de l'Arzon 877 E 3 52 N 45 13 FR8301081 Gorges de la Loire et affluents partie sud * 4 987 E 3 55 N 44 53 FR8301082 Grand Lac, Lac Long, Le Lac 54 E 3 12 N 45 17 FR8301083 Saint-Beauzire 4 E 3 17 N 45 16 FR8301084 Mont Bar * 21 E 3 43 N 45 11 FR8301086 Sucs du Velay/Meygal 109 E 4 7 N 45 3 FR8301087 Sucs de Breysse 69 E 4 0 N 44 54 FR8301088 Haute vallÃ ©e du Lignon 284 E 4 17 N 45 4 FR8301090 Pont de Desges * 38 E 3 26 N 45 0 FR8301091 Dore/Faye/Couzon * 71 E 3 35 N 45 42 FR8301094 RiviÃ ¨res Ã moules perliÃ ¨res 417 E 3 34 N 44 55 FR8301095 Lacs et riviÃ ¨res Ã loutres 504 E 2 33 N 45 37 FR8301096 RiviÃ ¨res Ã Ã ©crevisses Ã pattes blanches 1 390 E 3 50 N 44 55 FR8302002 TourbiÃ ¨re du Haut-Livradois: complexe tourbeux de Virennes * 123 E 3 38 N 45 32 FR8302003 Zones humides de Saint-Paul-des-Landes 422 E 2 16 N 44 56 FR8302005 Mine de Fluorine de Busset 1 E 3 30 N 46 1 FR8302006 GÃ ®tes de Laprugne 2 E 3 45 N 45 59 FR8302007 Grotte de la Denise 1 E 3 51 N 45 3 FR8302008 CarriÃ ¨re de Solignac 1 E 3 52 N 44 57 FR8302009 Complexe minier de la vallÃ ©e de la Senouire 1 635 E 3 36 N 45 11 FR8302010 CavitÃ © miniÃ ¨re de la Pause 209 E 3 37 N 45 45 FR8302011 Tunnels SNCF du Chavanon 471 E 2 28 N 45 34 FR8302012 GÃ ®tes du pays des Couzes 1 234 E 3 1 N 45 34 FR8302013 GÃ ®tes de la Sioule 454 E 2 50 N 45 52 FR8302014 Site de TessiÃ ¨res 96 E 2 33 N 44 48 FR8302015 Site des Grivaldes 353 E 2 33 N 44 44 FR8302016 Site de Compaing 241 E 2 41 N 45 1 FR8302017 Site de Palmont 290 E 2 28 N 45 7 FR8302018 Site de Salins 155 E 2 23 N 45 11 FR8302019 Site de la Coste 30 E 3 7 N 45 9 FR8302020 GÃ ®tes du bassin minier de Massiac 322 E 3 10 N 45 16 FR8302021 GÃ ®tes de HÃ ©risson 250 E 2 42 N 46 30 FR8302022 Massif forestier des PrieurÃ ©s: Moladier, Bagnolet et Messarges * 2 833 E 3 16 N 46 30 FR9101352 Plateau de l'Aubrac * 687 E 3 3 N 44 36 FR9101355 Montagne de la Margeride * 9 418 E 3 25 N 44 50 FR9101357 Plateau de Charpal * 3 410 E 3 34 N 44 38 FR9101361 Mont LozÃ ¨re * 11 687 E 3 45 N 44 26 FR9101362 Combe des Cades * 164 E 3 34 N 44 24 FR9101363 VallÃ ©es du Tarn, du Tarnon et de la Mimente * 10 514 E 3 41 N 44 17 FR9101364 Haute vallÃ ©es de la CÃ ¨ze et du Luech 13 080 E 3 59 N 44 22 FR9101374 Vallon de l'Urugne 580 E 3 13 N 44 24 FR9101375 Falaises de Barjac 1 525 E 3 24 N 44 29 FR9101376 Causse des Blanquets 747 E 3 20 N 44 31 FR9101378 Gorges du Tarn * 448 E 3 16 N 44 17 FR9101419 CrÃ ªtes du Mont Marcou et des Monts de Mare * 1 484 E 2 59 N 43 41 FR9101424 Le Caroux et l'Espinouse * 2 321 E 2 55 N 43 36 FR9101446 VallÃ ©e du Lampy 9 576 E 2 9 N 43 19 IT1110001 Rocca di Cavour 76 E 7 23 N 44 46 IT1110002 Collina di Superga * 747 E 7 23 N 44 46 IT1110004 Stupinigi * 1 731 E 7 36 N 44 57 IT1110005 Vauda 2 412 E 7 41 N 45 13 IT1110009 Bosco del Vaj e «Bosc Grand » * 1 347 E 7 55 N 45 6 IT1110014 Stura di Lanzo * 688 E 7 33 N 45 13 IT1110015 Confluenza Po  Pellice * 146 E 7 35 N 44 46 IT1110016 Confluenza Po  Maira * 178 E 7 40 N 44 49 IT1110017 Lanca di Santa Marta  Confluenza Po  Banna * 164 E 7 42 N 44 56 IT1110018 Confluenza Po  Orco  Malone * 302 E 7 53 N 45 9 IT1110019 Baraccone  Confluenza Po  Dora Baltea 1 570 E 8 5 N 45 9 IT1110020 Lago di Viverone * 926 E 8 3 N 45 23 IT1110024 Lanca di San Michele * 166 E 7 42 N 44 52 IT1110025 Po morto di Carignano * 491 E 7 45 N 44 52 IT1110034 Laghi di Meugliano e Alice 283 E 7 49 N 45 25 IT1110035 Stagni di Poirino  Favari * 1 844 E 7 44 N 44 53 IT1110036 Lago di Candia 276 E 7 58 N 45 18 IT1110047 Scarmagno  Torre Canavese (morena destra d'Ivrea) * 1 876 E 7 48 N 45 22 IT1110050 Mulino Vecchio (fascia fluviale del Po) * 414 E 8 1 N 45 12 IT1110051 Peschiere e laghi di Pralormo 141 E 7 50 N 44 49 IT1110061 Lago di Maglione 17 E 8 1 N 45 19 IT1110062 Stagno interrato di Settimo Rottaro 22 E 8 0 N 45 19 IT1110063 Boschi e paludi di Bellavista 95 E 7 50 N 45 25 IT1110064 Palude di Romano Canavese * 9,45 E 7 53 N 45 22 IT1110079 La Mandria * 3 379 E 7 34 N 45 9 IT1120002 Bosco della Partecipanza di Trino Vercellese * 1 070 E 8 16 N 45 12 IT1120004 Baraggia di Rovasenda 1 178 E 8 18 N 45 33 IT1120005 Garzaia di Carisio * 96 E 8 13 N 45 23 IT1120007 Palude di San Genuario * 426 E 8 12 N 45 11 IT1120008 Fontana Gigante (Tricerro) * 314 E 8 17 N 45 12 IT1120010 Lame del Sesia e Isolone di Oldenico * 910 E 8 25 N 45 23 IT1120013 Isolotto del Ritano 237 E 8 0 N 45 14 IT1120014 Garzaia del Rio Druma * 129 E 8 23 N 45 27 IT1120016 Laghetto di Sant'Agostino 21 E 8 15 N 45 46 IT1120023 Isola di Santa Maria * 721 E 8 9 N 45 9 IT1130001 La Bessa * 734 E 8 3 N 45 28 IT1130003 Baraggia di Candelo 604 E 8 11 N 45 30 IT1130004 Lago di Bertignano (Viverone) e stagno presso la strada per Roppolo 26 E 8 5 N 45 24 IT1140001 Fondo Toce * 364 E 8 28 N 45 54 IT1150001 Valle del Ticino * 6 583 E 8 41 N 45 31 IT1150002 Lagoni di Mercurago 472 E 8 34 N 45 42 IT1150003 Palude di Casalbeltrame 655 E 8 30 N 45 24 IT1150004 Canneti di Dormelletto * 137 E 8 35 N 45 42 IT1150005 Agogna Morta (Borgolavezzaro) 13 E 8 40 N 45 17 IT1150006 Garzaia di San Bernardino  Morghengo Briona * 43 E 8 33 N 45 30 IT1150007 Baraggia di Piano Rosa 1 194 E 8 25 N 45 36 IT1150008 Baraggia di Bellinzago * 119 E 8 35 N 45 32 IT1160003 Crava Morozzo * 299 E 7 44 N 44 24 IT1160009 Confluenza Po  Bronda * 136 E 7 28 N 44 32 IT1160010 Bosco del Merlino * 354 E 7 44 N 44 46 IT1160011 Parco di Racconigi e boschi lungo il torrente Maira * 326 E 7 41 N 44 46 IT1160012 Boschi e Rocche del Roero 1 704 E 7 53 N 44 44 IT1160013 Confluenza Po  Varaita * 171 E 7 36 N 44 47 IT1160029 Colonie di chirotteri di Santa Vittoria e Monticello d'Alba 17 E 7 57 N 44 40 IT1160036 Stura di Demonte * 1 123 E 7 20 N 44 19 IT1170001 Rocchetta Tanaro 126 E 8 20 N 44 52 IT1170002 Valmanera 2 190 E 8 11 N 44 54 IT1170003 Stagni di Belangero (Asti) * 591 E 8 10 N 44 51 IT1170005 Verneto di Rocchetta Tanaro * 10 E 8 21 N 44 51 IT1180002 Garzaia del torrente Orba 269 E 8 38 N 44 47 IT1180004 Greto del torrente Scrivia tra Cassano e Villalvernia * 1 039 E 8 51 N 44 45 IT1180005 Ghiaia Grande (fiume Po) 462 E 8 20 N 45 7 IT1180009 Strette della Val Borbera * 1 665 E 9 1 N 44 41 IT1180010 Langhe di Spigno Monferrato 2 512 E 8 18 N 44 30 IT1180011 Massiccio dell'Antola  Monte Carmo  Monte Legna * 5 993 E 9 9 N 44 35 IT1180017 Bacino del Rio Miseria 2 094 E 8 30 N 44 30 IT1180027 Confluenza Po  Sesia  Tanaro * 4 061 E 8 36 N 45 5 IT1320425 Piana Crixia * 801 E 8 16 N 44 30 IT1321205 Rocchetta Cairo * 156 E 8 17 N 44 26 IT1321313 Foresta della Deiva  Torrente Erro * 886 E 8 28 N 44 28 IT1330213 Conglomerato di Vobbia * 2 976 E 9 0 N 44 36 IT1330223 Rio di Vallenzona * 118 E 9 5 N 44 36 IT1330620 Pian della Badia (Tiglieto) * 249 E 8 36 N 44 32 IT1330905 Parco dell'Antola * 2 653 E 9 28 N 44 32 IT1330925 Rio Pentemina * 294 E 9 6 N 44 31 IT1331012 Lago Marcotto  Roccabruna  Gifarco  Lago della Nave * 2 159 E 9 20 N 44 32 IT1331019 Lago Brugneto * 767 E 9 12 N 44 32 IT1331104 Parco dell'Aveto * 6 903 E 9 26 N 44 29 IT2010006 Lago di Biandronno * 134 E 8 42 N 45 49 IT2010007 Palude Brabbia * 460 E 8 43 N 45 47 IT2010008 Lago di Comabbio * 467 E 8 41 N 45 45 IT2010009 Sorgenti del Rio Capricciosa * 76 E 8 37 N 45 44 IT2010010 Brughiera del Vigano * 510 E 8 41 N 45 42 IT2010011 Paludi di Arsago * 543 E 8 43 N 45 42 IT2010012 Brughiera del Dosso 455 E 8 41 N 45 39 IT2010013 Ansa di Castelnovate * 302 E 8 39 N 45 38 IT2010014 Turbigaccio, boschi di Castelletto e Lanca di Bernate * 2 481 E 8 44 N 45 31 IT2010015 Palude Bruschera * 164 E 8 35 N 45 45 IT2010017 Palude Bozza  Monvallina * 21 E 8 37 N 45 50 IT2010020 Torbiera di Cavagnano 6,02 E 8 52 N 45 54 IT2010021 Sabbie d'Oro * 22 E 8 37 N 45 49 IT2010022 Alnete del Lago di Varese * 296 E 8 47 N 45 47 IT2020002 Sasso Malascarpa * 328 E 9 19 N 45 51 IT2020003 Palude di Albate * 74 E 9 5 N 45 45 IT2020004 Lago di Montorfano * 84 E 9 8 N 45 47 IT2020005 Lago di Alserio * 488 E 9 13 N 45 47 IT2020006 Lago di Pusiano * 659 E 9 16 N 45 48 IT2020007 Pineta pedemontana di Appiano Gentile 220 E 8 56 N 45 44 IT2020008 Fontana del Guercio * 35 E 9 11 N 45 43 IT2020011 Spina verde * 855 E 9 2 N 45 49 IT2030004 Lago di Olginate * 78 E 9 25 N 45 47 IT2030005 Palude di Brivio * 302 E 9 26 N 45 45 IT2030006 Valle Santa Croce e valle del Curone * 1 213 E 9 21 N 45 42 IT2030007 Lago di Sartirana * 28 E 9 25 N 45 42 IT2050001 Pineta di Cesate 182 E 9 5 N 45 35 IT2050002 Boschi delle Groane 726 E 9 6 N 45 38 IT2050003 Valle del Rio Pegorino 122 E 9 17 N 45 39 IT2050004 Valle del Rio Cantalupo 70 E 9 16 N 45 39 IT2050005 Boschi della Fagiana * 1 044 E 8 50 N 45 25 IT2050006 Bosco di Vanzago * 193 E 8 58 N 45 31 IT2050007 Fontanile Nuovo 40 E 9 0 N 45 27 IT2050008 Bosco di Cusago 13 E 9 0 N 45 26 IT2050009 Sorgenti della Muzzetta * 136 E 9 21 N 45 28 IT2050010 Oasi di Lacchiarella * 37 E 9 10 N 45 19 IT2050011 Oasi Le Foppe di Trezzo sull'Adda * 9,67 E 9 29 N 45 37 IT2060010 Valle del Freddo * 72 E 10 0 N 45 47 IT2060013 Fontanile Brancaleone 12 E 9 39 N 45 31 IT2060014 Boschetto della Cascina Campagna 5,33 E 9 52 N 45 28 IT2060015 Bosco de l'Isola * 92 E 9 53 N 45 25 IT2070020 Torbiere d'Iseo * 362 E 10 2 N 45 38 IT2080001 Garzaia di Celpenchio * 140 E 8 35 N 45 14 IT2080002 Basso Corso e Sponde del Ticino * 8 564 E 8 56 N 45 18 IT2080003 Garzaia della Verminesca * 162 E 8 37 N 45 13 IT2080004 Palude Loja * 40 E 8 38 N 45 12 IT2080005 Garzaia della Rinalda * 38 E 8 35 N 45 9 IT2080006 Garzaia di Sant'Alessandro * 266 E 8 41 N 45 10 IT2080007 Garzaia del Bosco Basso * 41 E 8 38 N 45 7 IT2080008 Boschetto di Scaldasole 101 E 8 53 N 45 8 IT2080009 Garzaia della Cascina Notizia * 73 E 8 45 N 45 6 IT2080010 Garzaia di Sartirana * 190 E 8 38 N 45 4 IT2080011 Abbazia Acqualunga * 176 E 8 43 N 45 3 IT2080012 Garzaia di Gallia * 107 E 8 50 N 45 5 IT2080013 Garzaia della Cascina Portalupa * 5,42 E 8 47 N 45 18 IT2080014 Boschi Siro Negri e Moriano * 1 352 E 9 3 N 45 12 IT2080015 San Massimo * 462 E 8 58 N 45 11 IT2080016 Boschi del Vignolo * 260 E 8 56 N 45 12 IT2080017 Garzaia di Porta Chiossa * 80 E 9 12 N 45 14 IT2080018 Garzaia della Carola * 32 E 9 10 N 45 14 IT2080019 Boschi di Vaccarizza * 465 E 9 14 N 45 8 IT2080020 Garzaia della Roggia Torbida * 14 E 9 6 N 45 4 IT2080021 Monte Alpe * 320 E 9 17 N 44 48 IT2080023 Garzaia di Cascina Villarasca * 53 E 9 10 N 45 19 IT2090001 Monticchie * 238 E 9 38 N 45 8 IT2090002 Boschi e Lanca di Comazzo * 266 E 9 28 N 45 26 IT2090003 Bosco del Mortone 64 E 9 27 N 45 23 IT2090004 Garzaia del Mortone * 35 E 9 26 N 45 23 IT2090005 Garzaia della Cascina del Pioppo * 6,73 E 9 26 N 45 22 IT2090006 Spiagge fluviali di Boffalora * 172 E 9 28 N 45 21 IT2090007 Lanca di Soltarico * 160 E 9 33 N 45 17 IT2090008 La Zerbaglia * 553 E 9 38 N 45 16 IT2090009 Morta di Bertonico * 48 E 9 39 N 45 15 IT2090010 Adda Morta * 191 E 9 42 N 45 12 IT2090011 Bosco Valentino * 59 E 9 45 N 45 12 IT20A0001 Morta di Pizzighettone * 42 E 9 47 N 45 10 IT20A0002 Naviglio di Melotta * 237 E 9 47 N 45 23 IT20A0003 Palata Menasciutto * 75 E 9 42 N 45 24 IT20A0004 Le Bine * 144 E 10 26 N 45 8 IT20A0006 Lanche di Azzanello * 141 E 9 56 N 45 18 IT20A0007 Bosco della Marisca * 102 E 9 53 N 45 21 IT20A0008 Isola Uccellanda * 76 E 9 57 N 45 20 IT20A0013 Lanca di Gerole * 476 E 10 16 N 45 1 IT20A0014 Lancone di Gussola * 114 E 10 21 N 45 0 IT20A0015 Bosco Ronchetti * 210 E 10 7 N 45 2 IT20A0016 Spiaggioni di Spinadesco * 825 E 9 56 N 45 7 IT20A0017 Scolmatore di Genivolta * 72 E 10 4 N 45 20 IT20A0018 Cave Danesi * 322 E 9 48 N 45 25 IT20A0019 Barco * 67 E 9 53 N 45 22 IT20A0020 Gabbioneta * 111 E 10 13 N 45 13 IT20B0001 Bosco Foce Oglio * 306 E 10 40 N 45 2 IT20B0002 Valli di Mosio * 66 E 10 28 N 45 9 IT20B0003 Lanca Cascina Sant'Alberto * 105 E 10 36 N 45 2 IT20B0004 Lanche di Gerra Gavazzi e Runate * 158 E 10 21 N 45 10 IT20B0005 Torbiere di Marcaria * 93 E 10 32 N 45 7 IT20B0006 Isola Boscone * 139 E 11 14 N 45 2 IT20B0007 Isola Boschina * 39 E 11 8 N 45 2 IT20B0010 Vallazza * 530 E 14 35 N 44 54 IT20B0011 Bosco Fontana * 236 E 10 44 N 45 12 IT20B0012 Complesso morenico di Castellaro Lagusello * 271 E 10 38 N 45 21 IT20B0014 Chiavica del Moro * 25 E 14 7 N 44 56 IT20B0015 Pomponesco * 61 E 14 37 N 44 44 IT20B0016 Ostiglia * 127 E 11 5 N 45 6 IT20B0017 Ansa e Valli del Mincio * 1 517 E 10 44 N 45 9 IT3210003 Laghetto del Frassino 78 4 E 10 40 N 45 26 IT3210008 Fontanili di Povegliano 118 6 E 10 54 N 45 20 IT3210012 Val Galina e Progno Borago 989 21 E 10 59 N 45 30 IT3210013 Palude del Busatello 443 18 E 11 5 N 45 6 IT3210014 Palude del Feniletto  Sguazzo del Vallese 167 8 E 11 6 N 45 19 IT3210015 Palude di Pellegrina 111 7 E 11 0 N 45 13 IT3210016 Palude del BrusÃ  le Vallette 171 10 E 11 13 N 45 10 IT3210018 Basso Garda 1 431 20 E 10 40 N 45 27 IT3210019 Sguazzo di Rivalunga 186 6 E 11 6 N 45 20 IT3210042 Fiume Adige tra Verona Est e Badia Polesine * 2 090 149 E 11 13 N 45 18 IT3220005 Ex Cave di Casale  Vicenza 36 3 E 11 35 N 45 31 IT3220008 Buso della rana 0,64 0 E 11 21 N 45 39 IT3220037 Colli Berici * 12 768 95 E 11 30 N 45 26 IT3220038 Torrente Valdiezza * 33 17 E 11 26 N 45 33 IT3220039 Biotopo «Le Poscole » 149 11 E 11 23 N 45 36 IT3220040 Bosco di Dueville e risorgive limitrofe * 715 279 E 11 34 N 45 38 IT3240002 Colli Asolani * 2 202 34 E 11 57 N 45 49 IT3240004 Montello * 5 069 40 E 12 7 N 45 48 IT3240005 Perdonanze e corso del Monticano 364 41 E 12 15 N 45 58 IT3240006 Bosco di Basalghelle 14 2 E 12 31 N 45 49 IT3240008 Bosco di Cessalto 28 3 E 12 37 N 45 42 IT3240012 Fontane Bianche di Lancenigo * 64 4 E 12 16 N 45 42 IT3240014 Laghi di Revine * 119 7 E 12 13 N 45 59 IT3240015 PalÃ ¹ del Quartiere del Piave 692 21 E 12 5 N 45 52 IT3240016 Bosco di Gaiarine 2,11 1 E 12 29 N 45 51 IT3240017 Bosco di Cavalier 9,43 1 E 12 33 N 45 45 IT3240028 Fiume Sile dalle sorgenti a Treviso Ovest * 1 490 52 E 12 4 N 45 38 IT3240029 Ambito fluviale del Livenza e corso inferiore del Monticano * 1 955 270 E 12 30 N 45 50 IT3240030 Grave del Piave  Fiume Soligo  Fosso di Negrisia * 4 752 142 E 12 42 N 45 30 IT3240031 Fiume Sile da Treviso est a San Michele Vecchio 753 103 E 12 18 N 45 37 IT3240032 Fiume Meschio * 40 43 E 12 21 N 45 57 IT3240033 Fiumi Meolo e Vallio * 85 93 E 12 24 N 45 40 IT3250003 Penisola del Cavallino: biotopi litoranei * 283 27 E 12 29 N 45 27 IT3250006 Bosco di Lison 5,56 1 E 12 44 N 45 44 IT3250008 Ex Cave di Villetta di Salzano 64 5 E 12 7 N 45 32 IT3250010 Bosco di Carpenedo * 13 3 E 12 15 N 45 30 IT3250013 Laguna del Mort e pinete di Eraclea * 214 20 E 12 45 N 45 32 IT3250016 Cave di Gaggio 115 7 E 12 19 N 45 33 IT3250017 Cave di Noale 43 3 E 12 5 N 45 33 IT3250021 Ex Cave di Martellago * 50 4 E 12 10 N 45 32 IT3250022 Bosco Zacchi 0,75 0 E 12 45 N 45 48 IT3250023 Lido di Venezia: biotopi litoranei * 150 16 E 12 19 N 45 19 IT3250030 Laguna medio-inferiore di Venezia * 26 384 90 E 12 13 N 45 18 IT3250031 Laguna superiore di Venezia * 20 186 88 E 12 28 N 45 30 IT3250032 Bosco Nordio * 157 11 E 12 15 N 45 7 IT3250033 Laguna di Caorle  Foce del Tagliamento * 4 386 103 E 12 57 N 45 39 IT3250034 Dune residue del Bacucco * 13 2 E 12 19 N 45 10 IT3250044 Fiumi Reghena e Lemene  Canale Taglio e rogge limitrofe  Cave di Cinto Caomaggiore * 640 171 E 12 49 N 45 48 IT3260017 Colli Euganei  Monte Lozzo  Monte Ricco * 15 096 92 E 11 41 N 45 18 IT3260018 Grave e zone umide della Brenta * 3 848 104 E 11 46 N 45 35 IT3260022 Palude di Onara e corso d'acqua di risorgiva San Girolamo * 148 22 E 11 49 N 45 37 IT3260023 Muson vecchio, sorgenti e roggia Acqualonga * 27 34 E 11 54 N 45 36 IT3270003 Dune di Donada e Contarina * 105 8 E 12 13 N 45 2 IT3270004 Dune di Rosolina e Volto * 115 10 E 12 14 N 45 5 IT3270005 Dune Fossili di Ariano Polesine * 101 8 E 12 11 N 44 58 IT3270006 Rotta di San Martino 32 4 E 12 11 N 44 57 IT3270007 Gorghi di Trecenta 20 4 E 11 26 N 45 1 IT3270017 Delta del Po: tratto terminale e delta veneto * 25 362 628 E 12 16 N 44 58 IT3310005 Torbiera di Sequals * 14 E 12 51 N 46 10 IT3310007 Greto del Tagliamento 2 719 E 12 57 N 46 10 IT3310008 Magredi di Tauriano 369 E 12 51 N 46 7 IT3310009 Magredi del Cellina * 4 372 E 12 44 N 46 1 IT3310010 Risorgive del Vinchiaruzzo * 261 E 12 44 N 45 59 IT3310011 Bosco Marzinis 11 E 12 47 N 45 56 IT3310012 Bosco Torrate 11 E 12 48 N 45 53 IT3320020 Lago di Ragogna 83 E 13 0 N 46 10 IT3320021 Torbiera di Casasola e Andreuzza * 98 E 13 4 N 46 11 IT3320022 Quadri di Fagagna 62 E 13 5 N 46 7 IT3320023 Magredi di Campoformido 242 E 13 11 N 46 1 IT3320024 Magredi di Coz 10 E 12 57 N 46 3 IT3320025 Magredi di Firmano 57 E 13 24 N 46 4 IT3320026 Risorgive dello Stella * 796 E 13 4 N 45 55 IT3320027 Palude Moretto * 39 E 13 9 N 45 53 IT3320028 Palude Selvote * 68 E 13 11 N 45 52 IT3320029 Confluenza fiumi Torre e Natisone 604 E 13 21 N 45 56 IT3320030 Bosco di Golena del Torreano * 140 E 12 58 N 45 51 IT3320031 Paludi di Gonars * 89 E 13 13 N 45 53 IT3320032 Paludi di Porpetto * 24 E 13 13 N 45 52 IT3320033 Bosco Boscat 72 E 13 9 N 45 49 IT3320034 Boschi di Muzzana * 350 E 13 6 N 45 47 IT3320035 Bosco Sacile 145 E 13 11 N 45 47 IT3320036 Anse del fiume Stella * 78 E 13 3 N 45 45 IT3320037 Laguna di Marano e Grado * 16 363 E 13 14 N 45 43 IT3320038 Pineta di Lignano * 118 E 13 5 N 45 39 IT3330001 Palude del Preval * 14 E 13 31 N 45 57 IT3330002 Colle di Medea 41 E 13 26 N 45 55 IT3330005 Foce dell'Isonzo  Isola della Cona * 2 668 E 13 30 N 45 45 IT3330006 Valle Cavanata e Banco Mula di Muggia * 860 E 13 28 N 45 41 IT3330007 Cavana di Monfalcone * 133 E 13 31 N 45 47 IT3340006 Carso triestino e goriziano * 9 648 E 13 46 N 45 44 IT4010002 Monte Menegosa, monte Lama, Groppo di Gora * 3 427 E 9 41 N 44 40 IT4010003 Monte Nero, monte Maggiorasca, La Ciapa Liscia * 852 E 9 30 N 44 33 IT4010004 Monte Capra, monte Tre Abati, monte Armelio, Sant'Agostino, lago di Averaldi * 6 221 E 9 28 N 44 45 IT4010005 Pietra Parcellara e Pietra Perduca * 346 E 9 28 N 44 50 IT4010006 Meandri di San Salvatore * 253 E 9 23 N 44 43 IT4010007 Roccia Cinque Dita * 21 E 9 37 N 44 38 IT4010008 Castell'Arquato, Lugagnano Val d'Arda * 280 E 9 50 N 44 50 IT4010011 Fiume Trebbia da Perino a Bobbio 353 E 9 25 N 44 47 IT4010012 Val Boreca, monte Lesima * 4 742 E 9 14 N 44 39 IT4010013 Monte Dego, monte Veri, monte delle Tane * 2 997 E 9 21 N 44 37 IT4010016 Basso Trebbia * 1 356 E 9 35 N 44 59 IT4010017 Conoide del Nure e bosco di Fornace vecchia 563 E 9 41 N 44 55 IT4010018 Fiume Po da Rio Boriacco a Bosco Ospizio * 6 156 E 9 45 N 45 5 IT4020001 Boschi di Carrega * 1 283 E 10 12 N 44 43 IT4020003 Torrente Stirone * 2 748 E 9 56 N 44 50 IT4020006 Monte Prinzera * 840 E 10 4 N 44 38 IT4020007 Monte Penna, monte Trevine, Groppo, Groppetto * 1 689 E 9 30 N 44 27 IT4020008 Monte Ragola, lago MoÃ ², lago Bino * 1 396 E 9 33 N 44 36 IT4020010 Monte Gottero * 1 476 E 9 41 N 44 23 IT4020011 Groppo di Gorro * 188 E 9 53 N 44 31 IT4020012 Monte Barigazzo, Pizzo d'Oca * 2 524 E 9 47 N 44 37 IT4020013 Belforte, Corchia, Alta Val Manubiola * 1 474 E 9 54 N 44 30 IT4020014 Monte Capuccio, monte Sant'Antonio * 900 E 10 1 N 44 39 IT4020015 Monte Fuso 825 E 10 16 N 44 30 IT4020017 Aree delle risorgive di Viarolo, bacini di Torrile, fascia golenale del Po 2 628 E 10 19 N 44 55 IT4020020 Crinale dell'Appennino parmense * 5 280 E 10 4 N 44 23 IT4020021 Medio Taro * 3 810 E 10 10 N 44 44 IT4020022 Basso Taro * 1 005 E 10 14 N 44 59 IT4020023 Barboj di Rivalta * 424 E 10 19 N 44 38 IT4020025 Parma Morta 601 E 10 27 N 44 55 IT4020026 Boschi dei Ghirardi * 306 E 9 44 N 44 31 IT4030001 Monte Acuto, Alpe di Succiso * 3 254 E 10 11 N 44 20 IT4030002 Monte Ventasso * 2 909 E 10 17 N 44 23 IT4030003 Monte la Nuda, Cima Belfiore, Passo del Cerreto * 3 462 E 10 16 N 44 18 IT4030004 Val d'Ozola, monte Cusna * 4 873 E 10 22 N 44 17 IT4030005 Abetina Reale, Alta Val Dolo * 3 444 E 10 27 N 44 15 IT4030006 Monte Prado * 618 E 10 24 N 44 15 IT4030007 Fontanili di Corte Valle Re * 311 E 10 31 N 44 46 IT4030008 Pietra di Bismantova * 202 E 10 24 N 44 25 IT4030009 Gessi Triassici * 1 907 E 10 23 N 44 22 IT4030010 Monte Duro * 411 E 10 32 N 44 32 IT4030011 Casse di espansione del Secchia 278 E 10 48 N 44 39 IT4030013 Fiume Enza da La Mora a Compiano * 707 E 10 19 N 44 29 IT4030014 Rupe di Campotrera, Rossena * 762 E 10 26 N 44 34 IT4030015 Valli di Novellara 1 842 E 10 45 N 44 53 IT4030016 San Valentino, Rio della Rocca * 779 E 10 43 N 44 32 IT4030017 Ca' del Vento, Ca' del Lupo, Gessi di Borzano * 1 137 E 10 36 N 44 35 IT4030018 Media Val Tresinaro, Val Dorgola 514 E 10 33 N 44 29 IT4030020 Golena del Po di Gualtieri, Guastalla e Luzzara * 1 120 E 10 39 N 44 56 IT4030021 Rio Rodano e fontanili di Fogliano e Ariolo * 181 E 10 40 N 44 39 IT4030022 Rio Tassaro * 586 E 10 22 N 44 29 IT4030023 Fontanili di Gattatico e fiume Enza * 773 E 10 26 N 44 43 IT4040001 Monte Cimone, Libro Aperto, lago di Pratignano * 5 165 E 10 43 N 44 10 IT4040002 Monte Rondinaio, monte Giovo * 4 849 E 10 34 N 44 9 IT4040003 Sassi di Roccamalatina e di Sant'Andrea * 1 198 E 10 56 N 44 23 IT4040004 Sassoguidano, Gaiato * 2 413 E 10 50 N 44 17 IT4040005 Alpesigola, Sasso Tignoso e monte Cantiere * 3 761 E 10 34 N 44 14 IT4040006 Poggio Bianco Dragone * 308 E 10 37 N 44 18 IT4040007 Salse di Nirano * 371 E 10 49 N 44 30 IT4040009 Manzolino 256 E 11 7 N 44 36 IT4040010 Torrazzuolo 115 E 11 5 N 44 41 IT4040011 Cassa di espansione del fiume Panaro 275 E 11 0 N 44 35 IT4040012 Colombarone 50 E 10 47 N 44 37 IT4040013 Faeto, Varana, torrente Fossa * 391 E 10 46 N 44 27 IT4050001 Gessi Bolognesi, Calanchi dell'Abbadessa * 4 296 E 11 25 N 44 25 IT4050002 Corno alle Scale * 4 579 E 10 51 N 44 8 IT4050003 Monte Sole * 6 476 E 11 11 N 44 18 IT4050004 Bosco della Frattona 392 E 11 39 N 44 21 IT4050011 Media valle del Sillaro * 1 108 E 11 26 N 44 17 IT4050012 Contrafforte Pliocenico * 2 628 E 11 18 N 44 20 IT4050013 Monte Vigese * 617 E 11 5 N 44 12 IT4050014 Monte Radicchio, rupe di Calvenzano * 1 382 E 11 7 N 44 19 IT4050015 La Martina, monte Gurlano 1 107 E 11 22 N 44 13 IT4050016 Abbazia di Monteveglio * 881 E 11 4 N 44 27 IT4050018 Golena San Vitale e Golena del Lippo 69 E 11 18 N 44 32 IT4050019 La Bora * 40 E 11 12 N 44 37 IT4050020 Laghi di Suviana e Brasimone * 1 902 E 11 5 N 44 6 IT4050022 Biotopi e ripristini ambientali di Medicina e Molinella 4 486 E 11 41 N 44 33 IT4050023 Biotopi e ripristini ambientali di Budrio e Minerbio 875 E 11 33 N 44 37 IT4050024 Biotopi e ripristini ambientali di Bentivoglio, San Pietro in Casale, Malalbergo e Baricella 3 224 E 11 35 N 44 41 IT4050027 Gessi di monte Rocca, monte Capra e Tizzano * 226 E 11 15 N 44 28 IT4050028 Grotte e sorgenti pietrificanti di Labante * 4,7 E 11 1 N 44 16 IT4050029 Boschi di San Luca e Destra Reno * 1 951 E 11 17 N 44 28 IT4060001 Valli di Argenta * 2 905 E 11 49 N 44 35 IT4060002 Valli di Comacchio * 13 012 E 12 10 N 44 37 IT4060003 Vene di Bellocchio, sacca di Bellocchio, foce del fiume Reno, pineta di Bellocchio * 2 147 E 12 15 N 44 36 IT4060004 Valle Bertuzzi, valle Porticino-CanneviÃ © * 2 690 E 12 13 N 44 47 IT4060005 Sacca di Goro, Po di Goro, valle Dindona, foce del Po di Volano * 4 872 E 12 19 N 44 48 IT4060007 Bosco di Volano * 401 E 12 15 N 44 46 IT4060009 Bosco di Sant'Agostino o Panfilia 188 E 11 22 N 44 46 IT4060010 Dune di Massenzatica * 52 E 12 9 N 44 53 IT4060012 Dune di San Giuseppe * 73 E 12 14 N 44 43 IT4060015 Bosco della Mesola, bosco Panfilia, bosco di Santa Giustina, valle Falce, La Goara * 1 563 E 12 15 N 44 52 IT4060016 Fiume Po da Stellata a Mesola e Cavo Napoleonico * 3 140 E 11 34 N 44 54 IT4070001 Punte Alberete, Valle Mandriole * 900 E 12 13 N 44 31 IT4070002 Bardello * 99 E 12 14 N 44 32 IT4070003 Pineta di San Vitale, Bassa del Pirottolo * 1 222 E 12 14 N 44 30 IT4070004 Pialasse Baiona, Risega e Pontazzo * 1 595 E 12 15 N 44 30 IT4070005 Pineta di Casalborsetti, pineta Staggioni, Duna di Porto Corsini * 579 E 12 16 N 44 32 IT4070006 Pialassa dei Piomboni, pineta di Punta Marina * 465 E 12 16 N 44 27 IT4070007 Salina di Cervia * 1 095 E 12 19 N 44 15 IT4070008 Pineta di Cervia * 194 E 12 20 N 44 16 IT4070009 Ortazzo, Ortazzino, foce del torrente Bevano * 1 256 E 12 19 N 44 20 IT4070010 Pineta di Classe * 1 141 E 12 16 N 44 21 IT4070011 Vena del Gesso Romagnola * 6 317 E 11 38 N 44 15 IT4070016 Alta valle del torrente Sintria * 1 174 E 11 37 N 44 9 IT4070017 Alto Senio * 1 015 E 11 32 N 44 11 IT4070021 Biotopi di Alfonsine e fiume Reno * 468 E 11 58 N 44 31 IT4070022 Bacini di Russi e fiume Lamone 132 E 12 1 N 44 23 IT4070024 Podere Pantaleone * 6,74 E 11 50 N 44 16 IT4080001 Foresta di Campigna, foresta La Lama, monte Falco * 4 040 E 11 50 N 43 50 IT4080002 Acquacheta * 1 656 E 11 41 N 44 1 IT4080003 Monte Gemelli, monte Guffone * 13 351 E 11 44 N 43 56 IT4080004 Bosco di Scardavilla, Ravaldino * 454 E 12 0 N 44 8 IT4080005 Monte Zuccherodante * 1 097 E 11 56 N 43 48 IT4080006 Meandri del fiume Ronco * 232 E 12 5 N 44 10 IT4080007 Pietramora, Ceparano, Rio Cozzi * 1 955 E 11 55 N 44 11 IT4080008 Balze di Verghereto, monte Fumaiolo, Ripa della Moia * 2 460 E 12 4 N 43 47 IT4080009 Selva di Ladino, fiume Montone, Terra del Sole 222 E 11 59 N 44 11 IT4080010 Careste presso Sarsina * 507 E 12 6 N 43 56 IT4080011 Rami del Bidente, monte Marino * 1 361 E 11 52 N 43 52 IT4080012 Fiordinano, monte Velbe * 505 E 12 0 N 44 5 IT4080013 Montetiffi, alto Uso * 1 408 E 12 16 N 43 56 IT4080014 Rio Mattero e Rio Cuneo * 409 E 12 12 N 44 3 IT4080015 Castel di Colorio, alto Tevere * 528 E 12 4 N 43 45 IT4090001 Onferno * 273 E 12 32 N 43 52 IT4090002 Torriana, Montebello, fiume Marecchia * 2 232 E 12 22 N 43 58 IT5110002 Monte Orsaro * 1 979 E 9 58 N 44 23 IT5110003 Monte Matto  Monte Malpasso * 748 E 10 3 N 44 21 IT5110004 Monte Acuto  Groppi di Camporaghera * 460 E 10 11 N 44 19 IT5110005 Monte La Nuda  Monte Tondo * 523 E 10 13 N 44 16 IT5120001 Monte Sillano  Passo Romecchio * 257 E 10 20 N 44 15 IT5120002 Monte Castellino  Le Forbici * 662 E 10 24 N 44 14 IT5120003 Parco dell'Orecchiella  Pania di Corfino  Lamarossa * 2 008 E 10 22 N 44 12 IT5130001 Alta valle del Sestaione * 828 E 10 39 N 44 7 IT5130005 Libro Aperto  Cima Tauffi * 360 E 10 44 N 44 9 IT5130006 Monte Spigolino  Monte Gennaio * 493 E 10 48 N 44 6 IT5140001 Passo della Raticosa, Sassi di San Zanobi e della Mantesca * 2 208 E 11 21 N 44 11 IT5140002 Sasso di Castro e monte Beni * 812 E 11 18 N 44 8 IT5140003 Conca di Firenzuola * 2 338 E 11 22 N 44 6 IT5140004 Giogo  Colla di Casaglia * 6 111 E 11 27 N 44 4 IT5140005 Muraglione  Acqua Cheta * 4 885 E 11 39 N 43 57 IT5180001 Crinale monte Falterona  Monte Falco  Monte Gabrendo * 200 E 11 43 N 43 52 IT5180002 Foreste alto bacino dell'Arno * 10 391 E 11 45 N 43 49 IT5180003 Giogo Seccheta * 89 E 11 48 N 43 49 IT5180005 Alta Vallesanta * 5 037 E 11 55 N 43 45 IT5180006 Alta valle del Tevere * 1 656 E 12 1 N 43 45 IT5180007 Monte Calvano * 1 537 E 11 58 N 43 42 IT5180008 Sasso di Simone e Simoncello * 1 665 E 12 17 N 43 44 IT5180009 Monti Rognosi * 948 E 12 0 N 43 34 IT5180010 Alpe della Luna * 3 397 E 12 9 N 43 39 IT5180011 Pascoli montani e cespuglieti del Pratomagno * 6 753 E 11 38 N 43 39 IT5180012 Valle dell'Inferno e Bandella 893 E 11 39 N 43 30 IT5180013 Ponte a Buriano e Penna 1 186 E 11 44 N 43 30 IT5180014 Brughiere dell'Alpe di Poti 1 143 E 11 59 N 43 28 IT5180016 Monte Dogana 1 235 E 12 1 N 43 23 IT5180018 Foresta di Camaldoli e Badia Prataglia * 2 937 E 11 50 N 43 48 IT5210001 Boschi di Monti di Sodolungo  Rosso (CittÃ di Castello) 2 597 E 12 22 N 43 28 IT5210002 Serre di Burano * 714 E 12 34 N 43 27 IT5210003 Fiume Tevere tra San Giustino e Pierantonio 483 E 12 18 N 43 20 IT5210004 Boschi di Pietralunga * 1 487 E 12 27 N 43 28 IT5210005 Gola del Corno di Catria * 598 E 12 43 N 43 25 IT5210006 Boschi di Morra  Marzana 1 698 E 12 3 N 43 25 IT5210007 Valle delle Prigioni (monte Cucco) * 611 E 12 43 N 43 23 IT5210008 Valle del Rio Freddo (monte Cucco) * 64 E 12 45 N 43 22 IT5210009 Monte Cucco (sommitÃ ) * 879 E 12 44 N 43 22 IT5210010 Le Gorghe * 116 E 12 45 N 43 20 IT5210011 Torrente Vetorno * 66 E 12 44 N 43 18 IT5210012 Boschi di Montelovesco  Monte delle Portole 1 961 E 12 27 N 43 14 IT5210013 Boschi del bacino di Gubbio * 907 E 12 38 N 43 17 IT5210014 Monti Maggio  Nero (sommitÃ ) * 1 592 E 12 49 N 43 14 IT5210015 Valle del torrente Nese (Umbertide) * 510 E 12 20 N 43 14 IT5210019 Fosso della Vallaccia  Monte Pormaiore * 629 E 12 49 N 43 11 IT5210022 Fiume Tescio (parte alta) 63 E 12 41 N 43 6 IT5210023 Colli Selvalonga  Il Monte (Assisi) * 473 E 12 42 N 43 5 IT5210024 Fiume Topino (Bagnara  Nocera Umbra) 41 E 12 48 N 43 6 IT5210031 Col Falcone (Colfiorito) * 134 E 12 53 N 43 3 IT5210032 Piani di Annifo  Arvello 221 E 12 52 N 43 2 IT5210034 Palude di Colfiorito * 156 E 12 52 N 43 1 IT5210036 Piano di Ricciano 102 E 12 51 N 43 0 IT5210037 Selva di Cupigliolo * 232 E 12 53 N 42 59 IT5210041 Fiume Menotre (Rasiglia) 56 E 12 51 N 42 57 IT5210044 Boschi di Terne  Pupaggi 1 486 E 12 52 N 42 53 IT5210045 Fiume Vigi * 108 E 12 51 N 42 57 IT5210071 Monti Sibillini (versante umbro) * 17 695 E 13 8 N 42 47 IT5210073 Alto bacino del torrente Lama * 2 349 E 12 16 N 43 34 IT5210074 Poggio Pantano (Scheggia) 33 E 12 45 N 43 25 IT5210075 Boschi e pascoli di Fratticiola Selvatica (Valfabbrica) * 2 313 E 12 32 N 43 10 IT5210076 Monte Alago (Nocera Umbra) * 68 E 12 48 N 43 8 IT5310001 Valmarecchia tra Ponte Messa e Ponte Otto Martiri * 330 E 12 13 N 43 48 IT5310002 Calanchi di Maioletto * 717 E 12 18 N 43 53 IT5310003 Monti Sasso Simone e Simoncello * 1 190 E 12 17 N 43 46 IT5310004 Boschi del Carpegna * 478 E 12 18 N 43 48 IT5310005 Settori sommitali monte Carpegna e Costa dei Salti * 874 E 12 20 N 43 48 IT5310006 Colle San Bartolo 509 E 12 49 N 43 56 IT5310007 Litorale della Baia del Re 9,56 E 12 58 N 43 52 IT5310008 Corso dell'Arzilla * 227 E 12 56 N 43 50 IT5310009 Selva di San Nicola 4,44 E 12 54 N 43 52 IT5310010 Alpe della Luna  Bocca Trabaria * 2 662 E 12 14 N 43 37 IT5310011 Bocca Serriola * 1 306 E 12 20 N 43 32 IT5310012 Montecalvo in Foglia * 3 189 E 12 39 N 43 47 IT5310013 Mombaroccio * 2 460 E 12 49 N 43 46 IT5310014 Valle Avellana * 1 662 E 12 32 N 43 50 IT5310015 Tavernelle sul Metauro * 741 E 12 54 N 43 43 IT5310016 Gola del Furlo * 2 989 E 12 43 N 43 38 IT5310017 Monte Nerone  Gola di Gorgo a Cerbara * 8 102 E 12 33 N 43 33 IT5310018 Serre del Burano 3 631 E 12 31 N 43 30 IT5310019 Monte Catria, monte Acuto * 8 481 E 12 41 N 43 28 IT5310020 Monte San Silvestro  Monte Ercole * 1 404 E 12 15 N 43 51 IT5310021 Monte della Perticara  Monte Pincio * 445 E 12 15 N 43 54 IT5310022 Fiume Metauro da Piano di Zucca alla foce * 744 E 13 1 N 43 47 IT5320001 Monte lo Spicchio  Monte Columeo  Valle di San Pietro * 967 E 12 46 N 43 22 IT5320002 Valle Scappuccia * 281 E 12 56 N 43 26 IT5320003 Gola di Frasassi * 692 E 12 57 N 43 24 IT5320004 Gola della Rossa * 1 309 E 12 59 N 43 26 IT5320005 Costa tra Ancona e Portonovo 168 E 13 33 N 43 35 IT5320006 Portonovo e falesia calcarea a mare * 132 E 13 37 N 43 32 IT5320007 Monte Conero * 1 140 E 13 26 N 43 32 IT5320008 Selva di Castelfidardo 55 E 13 35 N 43 28 IT5320009 Fiume Esino in localitÃ Ripa Bianca * 140 E 13 17 N 43 31 IT5320010 Monte Maggio  Valle dell'Abbadia * 684 E 12 48 N 43 16 IT5320011 Monte Puro  Rogedano  Valleremita * 1 494 E 12 51 N 43 17 IT5320012 Valle Vite  Valle dell'Acquarella * 1 062 E 13 1 N 43 20 IT5320013 Faggeto di San Silvestro 202 E 12 53 N 43 18 IT5320014 Monte Nero e Serra Santa * 620 E 12 50 N 43 13 IT5330001 Monte Ragnolo e monte Meta (versante occidentale) * 971 E 13 12 N 43 1 IT5330002 Val di Fibbia  Valle dell'Acquasanta * 3 106 E 13 11 N 42 59 IT5330003 Rio Terro * 1 808 E 13 15 N 43 1 IT5330004 Monte Bove * 2 019 E 13 11 N 42 55 IT5330005 Monte Castel Manardo  Tre Santi * 1 519 E 13 16 N 42 58 IT5330006 Faggete del San Lorenzo * 772 E 13 13 N 42 51 IT5330007 Pian Perduto * 310 E 13 11 N 42 50 IT5330008 Valle Rapegna e monte Cardosa * 2 240 E 13 8 N 42 52 IT5330009 Monte Giuoco del Pallone  Monte Cafaggio * 3 036 E 12 54 N 43 14 IT5330010 Piana di Pioraco * 570 E 12 54 N 43 10 IT5330011 Monte Letegge  Monte d'Aria * 1 618 E 13 9 N 43 9 IT5330012 Macchia di Montenero 361 E 13 10 N 43 22 IT5330013 Macchia delle Tassinete * 162 E 13 12 N 43 21 IT5330014 Fonte delle Bussare 7,44 E 13 14 N 43 18 IT5330015 Monte San Vicino * 793 E 13 4 N 43 19 IT5330016 Gola di San Eustachio * 559 E 13 8 N 43 12 IT5330017 Gola del Fiastrone * 2 551 E 13 13 N 43 4 IT5330018 Gola di Pioraco * 735 E 12 59 N 43 10 IT5330019 Piani di Montelago * 525 E 12 58 N 43 6 IT5330020 Monte Pennino  Scurosa * 2 595 E 12 55 N 43 7 IT5330021 Boschetto a tasso presso Montecavallo * 350 E 12 57 N 42 58 IT5330022 Montagna di Torricchio * 1 023 E 13 1 N 42 58 IT5330023 Gola della Valnerina  Monte Fema * 3 269 E 13 3 N 42 55 IT5330024 Selva dell'Abbadia di Fiastra * 1 075 E 13 25 N 43 13 IT5340001 Litorale di Porto d'Ascoli * 90 E 13 54 N 42 54 IT5340002 Boschi tra Cupramarittima e Ripatransone 676 E 13 49 N 43 0 IT5340003 Monte dell'Ascensione 1 230 E 13 34 N 42 55 IT5340004 Montagna dei Fiori * 491 E 13 35 N 42 48 IT5340005 Ponte d'Arli * 216 E 13 28 N 42 48 IT5340006 Lecceto d'Acquasanta * 286 E 13 24 N 42 46 IT5340007 San Gerbone * 679 E 13 24 N 42 42 IT5340008 Valle della Corte * 749 E 13 23 N 42 43 IT5340009 Macera della Morte * 421 E 13 20 N 42 42 IT5340010 Monte Comunitore * 507 E 13 20 N 42 43 IT5340011 Monte Ceresa * 739 E 13 20 N 42 48 IT5340012 Boschi ripariali del Tronto * 167 E 13 16 N 42 45 IT5340013 Monte Porche  Palazzo Borghese  Monte Argentella * 1 552 E 13 15 N 42 53 IT5340014 Monte Vettore e valle del lago di Pilato * 3 592 E 13 16 N 42 50 IT5340015 Montefalcone Appennino  Smerillo * 547 E 13 27 N 42 59 IT5340016 Monte Oialona  Colle Propezzano * 800 E 13 19 N 42 51 IT5340017 Colle Galluccio * 201 E 13 18 N 42 49 IT5340018 Fiume Tronto tra Favalanciata e Acquasanta * 1 031 E 13 22 N 42 45 IT5340019 Valle dell'Ambro * 2 346 E 13 15 N 42 56 IT5340020 Valle dell'Infernaccio  Monte Sibilla * 3 212 E 13 15 N 42 54 IT6020001 Piano dei Pantani * 80 E 13 11 N 42 43 IT7120022 Fiume Mavone 160 E 13 40 N 42 31 IT7120081 Fiume Tordino (medio corso) 313 E 13 38 N 42 37 IT7120082 Fiume Vomano (da Cusciano a Villa Vomano) 459 E 13 40 N 42 35 IT7120083 Calanchi di Atri * 1 154 E 13 59 N 42 33 IT7120213 Montagne dei Fiori e di Campli e Gole del Salinello * 4 221 E 13 36 N 42 45 IT7130024 Monte Picca  Monte di Roccatagliata * 1 766 E 13 51 N 42 12 IT7130031 Fonte di Papa * 811 E 14 3 N 42 13 IT7130105 Rupe di Turrivalignani e fiume Pescara * 185 E 14 1 N 42 16 IT7130214 Lago di Penne * 109 E 13 54 N 42 26 IT7140106 Fosso delle Farfalle (sublitorale chietino) * 792 E 14 28 N 42 15 IT7140107 Lecceta litoranea di Torino di Sangro e foce del fiume Sangro * 552 E 14 32 N 42 13 IT7140108 Punta Aderci  Punta della Penna * 317 E 14 42 N 42 10 IT7140109 Marina di Vasto 57 E 14 44 N 42 5 IT7140110 Calanchi di Bucchianico (Ripe dello Spagnolo) * 180 E 14 14 N 42 18 IT7140111 Boschi ripariali sul fiume Osento 595 E 14 31 N 42 10 IT7140112 Bosco di Mozzagrogna (Sangro) * 428 E 14 27 N 42 10 IT7140126 Gessi di Lentella * 436 E 14 41 N 41 59 IT7140214 Gole di Pennadomo e Torricella Peligna * 269 E 14 19 N 42 0 IT1110001 Rocca di Cavour 76 E 7 23 N 44 46 LU0001002 VallÃ ©e de l'Our de Ouren Ã Wallendorf Pont * 5 675 E 6 6 N 50 1 LU0001003 VallÃ ©e de la Tretterbaach 467 E 5 57 N 50 5 LU0001004 Weicherange  Breichen * 58 E 5 59 N 50 2 LU0001005 VallÃ ©e supÃ ©rieure de la Wiltz * 174 E 5 51 N 49 59 LU0001006 VallÃ ©es de la SÃ »re, de la Wiltz, de la Clerve et du Lellgerbaach * 253 E 6 2 N 49 59 LU0001007 VallÃ ©e supÃ ©rieure de la SÃ »re/Lac du barrage * 3 026 E 5 52 N 49 54 LU0001008 VallÃ ©e de la SÃ »re moyenne de Esch/SÃ »re Ã Dirbach * 356 E 5 59 N 49 54 LU0001010 Grosbous  Neibruch * 14 E 5 56 N 49 50 LU0001011 VallÃ ©e de l'Ernz noire/Beaufort/Berdorf * 4 130 E 6 19 N 49 48 LU0001013 VallÃ ©e de l'Attert de la frontiÃ ¨re Ã Useldange * 750 E 5 49 N 49 47 LU0001014 Zones humides de Bissen et Fensterdall * 47 E 6 3 N 49 46 LU0001015 VallÃ ©e de l'Ernz blanche * 1 996 E 6 12 N 49 47 LU0001016 Herborn  Bois de Herborn/Echternach  Haard * 1 162 E 6 24 N 49 46 LU0001017 VallÃ ©e de la SÃ »re infÃ ©rieure * 1 343 E 6 29 N 49 46 LU0001018 VallÃ ©e de la Mamer et de l'Eisch * 6 697 E 6 4 N 49 43 LU0001020 Pelouses calcaires de la rÃ ©gion de Junglinster * 1 509 E 6 13 N 49 43 LU0001021 VallÃ ©e de la Syre de Manternach Ã Fielsmillen * 171 E 6 27 N 49 42 LU0001022 Grunewald * 3 129 E 6 11 N 49 39 LU0001024 Machtum  Pellembierg/Froumbierg/Greivenmaacherbierg * 285 E 6 25 N 49 39 LU0001025 Hautcharage/Dahlem  Asselborner et Boufferdanger Muer * 164 E 5 56 N 49 35 LU0001026 Bertrange  Greivelserhaff/Bouferterhaff * 617 E 6 3 N 49 35 LU0001028 Differdange est  Prenzebierg/Anciennes mines et carriÃ ¨res * 1 156 E 5 52 N 49 32 LU0001029 RÃ ©gion de la Moselle supÃ ©rieure * 1 649 E 6 19 N 49 31 LU0001030 Esch-sur-Alzette sud-est  Anciennes mines/Ellegronn * 953,65 E 6 0 N 49 28 LU0001031 Dudelange Haard * 614,7 E 6 3 N 49 28 LU0001032 Dudelange  Ginzebierg * 269 E 6 5 N 49 28 LU0001033 Wilwerdange  Conzefenn * 82 E 6 2 N 50 8 LU0001034 Wasserbillig  CarriÃ ¨re de Dolomie 19 E 6 29 N 49 43 LU0001035 Schimpach  CarriÃ ¨res de Schimpach 11 E 5 49 N 50 0 LU0001037 PerlÃ ©  Anciennes ardoisiÃ ¨res 44 E 5 46 N 49 48 LU0001038 Troisvierges  Cornelysmillen 291 E 5 58 N 50 8 LU0001042 Hoffelt  Kaleburn * 90 E 5 54 N 50 5 LU0001043 Troine/Hoffelt  Sporbaach * 67 E 5 53 N 50 5 LU0001044 Cruchten  Bras mort de l'Alzette * 21 E 6 6 N 49 47 LU0001045 Gonderange/Rodenbourg  Faascht * 251 E 6 16 N 49 41 LU0001051 Wark  Niederfeulen-Warken 137 E 6 3 N 49 52 LU0001054 Fingig  Reifelswenkel * 67 E 5 54 N 49 36 LU0001055 Capellen  Aire de service et Schultzbech 4,44 E 5 58 N 49 38 LU0001066 Grosbous  Seitert 22 E 5 58 N 49 48 LU0001067 Leitrange  Heischel 22 E 5 52 N 49 42 LU0001070 Grass  Moukebrill 32 E 5 53 N 49 37 LU0001072 Massif forestier du Stiefeschboesch 39,46 E 5 51 N 49 44 LU0001073 Massif forestier du Ielboesch 29,64 E 6 1 N 49 39 LU0001074 Massif forestier du Faascht 45,58 E 5 56 N 49 38 LU0001075 Massif forestier du Aesing 56,96 E 5 57 N 49 32 LU0001076 Massif forestier du Waal 67 E 6 7 N 49 29 LU0001077 Bois de Bettembourg * 246,72 E 6 5 N 49 32 PLC140001 Puszcza Kampinoska * 37 469,7 E 20 35 N 52 20 PLC200001 Dolina Biebrzy * 124 104,6 E 22 40 N 53 31 PLC200002 Dolina GÃ ³rnej Narwi * 15 910 E 23 9 N 52 54 PLC200003 PrzeÃ omowa Dolina Narwi * 6 988,4 E 22 12 N 53 7 PLC200004 Puszcza BiaÃ owieska * 62 942 E 23 46 N 52 46 PLC280001 Jezioro DruÃ ¼no * 3 175,9 E 19 29 N 54 5 PLH020001 ChÃ odnia w Cieszkowie 1 E 17 20 N 51 38 PLH020002 DÃbniaÃ skie MokradÃ a * 4 758,1 E 16 33 N 51 20 PLH020003 Dolina Ã achy * 910,7 E 16 45 N 51 27 PLH020004 GÃ ³ry StoÃ owe * 11 004,6 E 16 23 N 50 27 PLH020005 Kamionki 0,1 E 16 31 N 50 40 PLH020006 Karkonosze * 5 580 E 15 38 N 50 47 PLH020007 Kopalnie w ZÃ otym Stoku 4 E 16 50 N 50 26 PLH020008 KoÃ ciÃ ³Ã  w Konradowie 0,2 E 16 48 N 50 18 PLH020009 PanieÃ skie SkaÃ y 9,9 E 15 34 N 51 6 PLH020010 Piekielna Dolina koÃ o Polanicy * 110 E 16 29 N 50 23 PLH020011 Rudawy Janowickie * 8 298,2 E 15 59 N 50 49 PLH020012 SkaÃ ki Stoleckie 2 E 16 52 N 50 35 PLH020013 Sztolnie w LeÃ nej 2 E 15 16 N 51 1 PLH020014 Torfowisko pod ZieleÃ cem * 208,6 E 16 24 N 50 20 PLH020015 Wrzosowisko Przemkowskie * 6 606,7 E 15 41 N 51 26 PLH040001 Forty w Toruniu 2 E 18 34 N 53 2 PLH060001 Chmiel 25,7 E 22 42 N 51 3 PLH060002 Czarny Las 16 E 22 55 N 51 43 PLH060003 Debry 179,6 E 23 6 N 50 33 PLH060004 DobryÃ  * 87,7 E 23 25 N 52 2 PLH060005 Dolina Ã rodkowego Wieprza * 1 353,9 E 22 54 N 51 16 PLH060006 Gliniska * 34 E 23 38 N 50 51 PLH060007 GoÃ cieradÃ ³w * 582,8 E 21 57 N 50 52 PLH060008 Hubale * 35 E 23 11 N 50 40 PLH060009 Jeziora UÃ ciwierskie * 1 956,2 E 23 5 N 51 22 PLH060010 KÃ ty 16,9 E 23 7 N 50 40 PLH060011 Krowie Bagno 477,6 E 23 21 N 51 25 PLH060012 Olszanka 8,8 E 22 42 N 51 2 PLH060013 Ostoja Poleska * 10 213,2 E 23 11 N 51 27 PLH060014 Pastwiska nad HuczwÃ * 171,1 E 23 43 N 50 37 PLH060015 PÃ askowyÃ ¼ NaÃ Ãczowski 1 080,6 E 22 0 N 51 21 PLH060016 PopÃ ³wka * 53,7 E 23 30 N 50 45 PLH060017 Roztocze Ã rodkowe * 8 482 E 23 3 N 50 36 PLH060018 Stawska GÃ ³ra 4 E 23 24 N 51 12 PLH060019 SuÃ le WzgÃ ³rza * 27,1 E 24 0 N 50 28 PLH060020 Sztolnie w Senderkach 1,5 E 23 3 N 50 32 PLH060021 Ã widnik * 127,4 E 22 41 N 51 13 PLH060022 Ã wiÃty Roch 202,6 E 23 11 N 50 32 PLH060023 Torfowiska CheÃ mskie * 2 033,5 E 23 35 N 51 9 PLH060024 Torfowisko Sobowice * 95,2 E 23 24 N 51 7 PLH060025 Torfowisko wÃglanowe Ã niatycze * 14,6 E 23 32 N 50 39 PLH060026 Wodny DÃ ³Ã  186 E 23 3 N 50 59 PLH060027 Wygon Grabowiecki * 6,4 E 23 33 N 50 48 PLH060028 ZaroÃ le 379,9 E 23 18 N 50 27 PLH060029 Ã »urawce 68,6 E 23 33 N 50 24 PLH080001 Dolina Leniwej Obry * 8 072,8 E 15 40 N 52 18 PLH080002 Jeziora Pszczewskie i Dolina Obry * 15 294,1 E 15 53 N 52 21 PLH080003 Nietoperek 1 474,8 E 15 29 N 52 22 PLH080004 Torfowisko ChÃ opiny * 571,6 E 15 2 N 52 50 PLH080005 Torfowisko MÃ odno * 191,9 E 14 46 N 52 7 PLH080006 UjÃ cie Noteci * 3 648,3 E 15 22 N 52 43 PLH100001 DÃ browa Grotnicka * 108,5 E 19 19 N 51 55 PLH100002 DÃ browa Ã wietlista w Pernie * 40,1 E 19 12 N 52 17 PLH100003 Lasy Spalskie * 1 970,7 E 20 8 N 51 32 PLH100004 Ã Ã ka w BÃczkowicach * 24,6 E 19 42 N 51 11 PLH100005 Niebieskie Ã ¹rÃ ³dÃ a * 28,8 E 20 2 N 51 30 PLH100006 Pradolina Bzury-Neru * 17 884 E 19 22 N 52 6 PLH100007 ZaÃ ÃczaÃ ski Ã uk Warty * 9 055,2 E 18 45 N 51 7 PLH120004 Dolina PrÃ dnika * 2 145,6 E 19 48 N 50 12 PLH120005 Dolinki Jurajskie * 916,2 E 19 41 N 50 9 PLH120006 Jaroszowiec 537,8 E 19 37 N 50 20 PLH120007 Kalina-Lisiniec * 3 E 20 13 N 50 21 PLH120008 KoÃ o Grobli * 623,2 E 20 21 N 50 6 PLH120010 LipÃ ³wka * 25,7 E 20 22 N 50 5 PLH120011 MichaÃ owiec 12,1 E 19 41 N 50 19 PLH120014 Pustynia BÃ Ãdowska * 2 006,8 E 19 30 N 50 20 PLH120015 SterczÃ ³w-Ã cianka 6,3 E 20 10 N 50 19 PLH120017 WaÃ y 5,8 E 20 13 N 50 20 PLH140001 Bagno CaÃ owanie * 3 110,1 E 21 20 N 52 1 PLH140002 Baranie GÃ ³ry * 176,6 E 20 8 N 53 5 PLH140003 DÃ browa Radziejowska * 51,7 E 20 32 N 52 1 PLH140004 DÃ browy SeroczyÃ skie * 550,2 E 21 59 N 52 0 PLH140005 Dolina Wkry * 23,8 E 20 41 N 52 29 PLH140006 Dolina ZwoleÃ ki * 1 934,6 E 21 42 N 51 17 PLH140007 Kantor Stary 95,4 E 22 5 N 52 21 PLH140008 Krogulec * 110,7 E 21 15 N 52 29 PLH140009 Ã Ãgi Czarnej Strugi * 39,5 E 21 4 N 52 21 PLH140010 Olszyny Rumockie * 149,5 E 20 14 N 53 4 PLH140011 Ostoja NadbuÃ ¼aÃ ska * 49 570,9 E 22 32 N 52 27 PLH140012 SikÃ ³rz * 142,6 E 19 33 N 52 37 PLH140013 Wydmy Lucynowsko-Mostowieckie 435,2 E 21 27 N 52 32 PLH160001 Forty Nyskie 49,7 E 17 19 N 50 28 PLH160002 GÃ ³ra Ã w. Anny * 5 174,6 E 18 14 N 50 26 PLH200001 Jeleniewo 0,1 E 22 54 N 54 12 PLH200002 NarwiaÃ skie Bagna * 7 350 E 22 51 N 53 3 PLH200003 Ostoja Suwalska * 6 284 E 22 51 N 54 15 PLH200004 Ostoja Wigierska * 15 085 E 23 6 N 54 2 PLH220001 Bagna Izbickie * 807 E 17 22 N 54 39 PLH220002 BiaÃ e BÃ oto * 10,5 E 17 53 N 54 28 PLH220003 BiaÃ ogÃ ³ra * 1 019,6 E 17 56 N 54 49 PLH220004 BÃ ³r Chrobotkowy 41,5 E 17 46 N 53 55 PLH220005 Bytowskie jeziora lobeliowe * 2 625,4 E 17 34 N 54 11 PLH220006 Dolina GÃ ³rnej Ã eby * 2 465,9 E 18 1 N 54 25 PLH220007 Dolina KÃ odawy * 10,4 E 18 32 N 54 11 PLH220008 Dolina Reknicy * 66,1 E 18 26 N 54 16 PLH220009 Dolina Ã rodkowej Wietcisy * 362,8 E 18 15 N 54 7 PLH220010 Hopowo * 3,4 E 18 14 N 54 15 PLH220011 Jar Rzeki Raduni * 84,2 E 18 18 N 54 18 PLH220012 Jeziorka ChoÃ nickie * 213,5 E 17 42 N 54 15 PLH220013 Jezioro Piasek 63,1 E 17 7 N 54 0 PLH220014 Kurze GrzÃdy * 1 478,5 E 17 58 N 54 24 PLH220015 Lubnia 0,1 E 17 48 N 53 56 PLH220016 Mawra-Bagno BiaÃ a * 300,4 E 18 14 N 54 34 PLH220017 Mechowiska SulÃczyÃ skie * 64,6 E 17 47 N 54 13 PLH220018 Mierzeja Sarbska * 1 086,6 E 17 42 N 54 46 PLH220019 Orle 257,1 E 18 9 N 54 39 PLH220020 PeÃ cznica * 271,8 E 18 14 N 54 31 PLH220021 PiaÃ nickie Ã Ã ki 79,3 E 18 3 N 54 49 PLH220022 PÃ ywajÃ ce wyspy pod Rekowem * 81,1 E 17 28 N 54 5 PLH220023 PobrzeÃ ¼e SÃ owiÃ skie * 18 618 E 17 24 N 54 44 PLH220024 Przymorskie BÃ ota * 1 590,9 E 16 45 N 54 32 PLH220025 Przywidz * 5,7 E 18 20 N 54 11 PLH220026 Sandr Brdy * 6 837,6 E 17 34 N 53 50 PLH220027 Staniszewskie BÃ oto * 853,6 E 18 2 N 54 22 PLH220028 Studzienickie Torfowiska * 190,2 E 17 33 N 54 6 PLH220029 Trzy MÃ yny * 774 E 18 12 N 54 45 PLH220030 Twierdza WisÃ oujÃ cie 16 E 18 40 N 54 23 PLH220031 WaÃ mierz * 23,4 E 18 42 N 54 0 PLH220032 Zatoka Pucka i PÃ ³Ã wysep Helski 26 484,8 E 18 34 N 54 40 PLH240003 Podziemia TarnogÃ ³rsko-Bytomskie 3 401,2 E 18 50 N 50 24 PLH240004 Szachownica 12,7 E 18 48 N 51 3 PLH260001 Dolina Krasnej * 1 732 E 20 37 N 51 5 PLH260002 Ã ysogÃ ³ry * 5 592 E 21 0 N 50 52 PLH260003 Ostoja NidziaÃ ska * 30 633,9 E 20 31 N 50 33 PLH260004 Ostoja Przedborska * 11 568,8 E 20 3 N 51 0 PLH280001 Dolina DrwÃcy * 2 369,6 E 20 4 N 53 39 PLH280002 GierÃ oÃ ¼ 1 E 21 29 N 54 5 PLH280003 Jezioro KaraÃ  * 815,5 E 19 28 N 53 33 PLH280004 Mamerki 1 E 21 39 N 54 11 PLH280005 Puszcza Romincka * 14 620 E 22 32 N 54 19 PLH280006 Rzeka PasÃ Ãka * 6 233,4 E 20 9 N 54 1 PLH280007 Zalew WiÃ lany i Mierzeja WiÃ lana * 40 729,6 E 19 25 N 54 21 PLH300001 Biedrusko * 10 245,5 E 16 54 N 52 32 PLH300002 DÃ browy KrotoszyÃ skie * 37 835,8 E 17 37 N 51 43 PLH300003 DÃ browy Obrzyckie * 960,9 E 16 34 N 52 41 PLH300004 Dolina Noteci * 47 658 E 17 12 N 53 4 PLH300005 Fortyfikacje w Poznaniu 9 E 16 54 N 52 24 PLH300006 Jezioro Kubek * 986,7 E 16 4 N 52 42 PLH300007 Jezioro Zgierzynieckie * 544,8 E 16 15 N 52 27 PLH300008 Kopanki 0,1 E 16 19 N 52 17 PLH300009 Ostoja NadwarciaÃ ska * 26 971,2 E 17 57 N 52 11 PLH300010 Ostoja Wielkopolska * 10 048,4 E 16 45 N 52 16 PLH300011 Puszcza Bieniszewska * 952,5 E 18 11 N 52 16 PLH300012 RogaliÃ ska Dolina Warty * 13 043,5 E 16 57 N 52 11 PLH300013 SierakÃ ³w 0,1 E 16 5 N 52 38 PLH300014 Zachodnie Pojezierze KrzywiÃ skie * 4 776,2 E 16 44 N 51 54 PLH320001 Bobolickie jeziora lobeliowe * 4 424 E 16 42 N 53 55 PLH320002 BrzeÃ ºnicka WÃgorza * 433,6 E 15 41 N 53 31 PLH320003 Dolina Grabowej * 8 030,1 E 16 42 N 54 9 PLH320004 Dolina Iny koÃ o Recza * 4 503,2 E 15 22 N 53 15 PLH320005 Dolina KrÃ pieli * 229,1 E 15 9 N 53 20 PLH320006 Dolina PÃ oni i Jezioro Miedwie * 21 253,9 E 14 57 N 53 11 PLH320007 Dorzecze ParsÃty * 28 010,8 E 16 1 N 53 58 PLH320008 Janiewickie Bagno * 162 E 16 43 N 54 15 PLH320009 Jeziora Szczecineckie * 6 391,7 E 16 36 N 53 51 PLH320010 Jezioro Kozie * 184,3 E 14 57 N 52 52 PLH320011 Jezioro Wielki BytyÃ  * 1 826,6 E 16 16 N 53 17 PLH320012 Kemy RymaÃ skie * 2 624 E 15 31 N 53 57 PLH320013 Ostoja Goleniowska * 8 453,6 E 14 49 N 53 40 PLH320014 Pojezierze MyÃ liborskie * 4 262,8 E 14 49 N 53 1 PLH320015 Police  kanaÃ y 4 E 14 31 N 53 34 PLH320016 SÃ owiÃ skie BÃ oto * 228,1 E 16 28 N 54 21 PLH320017 Trzebiatowsko-KoÃ obrzeski Pas Nadmorski * 18 017,7 E 15 13 N 54 6 PLH320018 UjÃ cie Odry i Zalew SzczeciÃ ski * 44 743,7 E 14 29 N 53 43 PLH320019 Wolin i Uznam * 35 132,9 E 14 31 N 53 55 PLH320020 WzgÃ ³rza Bukowe * 11 651,1 E 14 41 N 53 18 SE0330054 Beijershamn och Svansholmarna * 654,8 E 16 24 N 56 35 SE0330102 GÃ ¥rdby sandstÃ ¤pp * 39,3 E 16 38 N 56 37 SE0330103 Ã by sandbackar * 12,3 E 16 39 N 56 35 SE0330108 Ottenby NR * 2 393 E 16 25 N 56 12 SE0330109 Eckelsudde * 425,4 E 16 23 N 56 25 SE0330139 Kalkstad * 22,3 E 16 30 N 56 36 SE0330140 RÃ ¶sselkÃ ¤rret 17,8 E 16 35 N 56 37 SE0330174 SydÃ ¶stra Ã lands sjÃ ¶marker * 8 798,5 E 16 36 N 56 26 SE0330176 Stora Alvaret * 26 015,6 E 16 30 N 56 25 SE0330219 Albrunna lund * 36,2 E 16 25 N 56 19 SE0330220 Dalby lund * 24,9 E 16 27 N 56 28 SE0330222 Lilla Vickleby lund 17 E 16 26 N 56 34 SE0330223 Skogsbylund * 2,6 E 16 30 N 56 37 SE0330224 Vickleby Ã ¤dellÃ ¶vskog * 46,6 E 16 26 N 56 35 SE0330225 VÃ ¤sterstads almlund * 12,1 E 16 25 N 56 25 SE0330271 Lenstad-TÃ ¤velsrum * 35,9 E 16 34 N 56 37 SE0410010 Stiby backe * 119,7 E 14 41 N 56 1 SE0410012 Listershuvud 486 E 14 45 N 56 1 SE0410024 Johannishus Ã ¥sar * 60,2 E 15 25 N 56 13 SE0410039 Ã backa * 28,7 E 15 11 N 56 12 SE0410040 Utklippan 117,7 E 15 42 N 55 57 SE0410042 TromtÃ ¶-AlmÃ ¶ * 3 361,2 E 15 27 N 56 8 SE0410046 BrÃ ¤kne-Hoby skÃ ¤rgÃ ¥rd 212,6 E 15 6 N 56 8 SE0410047 BjÃ ¶rkeskÃ ¤rven 40,7 E 15 12 N 56 8 SE0410055 Halen * 565,5 E 14 29 N 56 16 SE0410057 Skinsagylet * 77,4 E 14 35 N 56 11 SE0410062 Valje * 91,4 E 14 33 N 56 3 SE0410065 VÃ ¤stra TorsÃ ¶ 33,5 E 14 38 N 56 0 SE0410066 Spraglehall * 11,2 E 14 45 N 56 3 SE0410068 Pukaviksbukten 8 932,2 E 14 46 N 56 6 SE0410071 StÃ ¤rnÃ ¶ 213,3 E 14 50 N 56 8 SE0410079 PersgÃ ¤rde * 61,1 E 14 58 N 56 15 SE0410080 KvallÃ ¥kra * 58,8 E 14 57 N 56 15 SE0410088 JÃ ¤rnavik * 153,2 E 15 4 N 56 10 SE0410089 Sonekulla * 62,9 E 15 7 N 56 10 SE0410092 HaglÃ ¶ * 160,7 E 15 31 N 56 9 SE0410094 SkÃ ¤rva * 233,3 E 15 34 N 56 12 SE0410097 Hallarum * 51,4 E 15 49 N 56 9 SE0410098 JÃ ¤rkÃ ¶ 124,3 E 15 43 N 56 5 SE0410099 HÃ ¤stholmen-Ã ppenskÃ ¤r * 1 150,6 E 15 46 N 56 4 SE0410100 Senora SvenÃ ¶ * 87,8 E 15 46 N 56 6 SE0410101 Uttorp * 77,1 E 15 41 N 56 4 SE0410104 Torhamns udde * 514 E 15 50 N 56 4 SE0410105 FÃ ¤rskesjÃ ¶n * 310,4 E 15 50 N 56 9 SE0410107 Steneryd * 7,4 E 15 49 N 56 7 SE0410114 KnÃ ¶sÃ ¶ * 67 E 15 40 N 56 9 SE0410115 Pagelsborg 1,5 E 15 5 N 56 11 SE0410120 VambÃ ¥sa norra * 24,6 E 15 27 N 56 11 SE0410121 LindÃ ¶ udde * 21,4 E 15 21 N 56 7 SE0410123 Eriksberg 130 E 15 1 N 56 10 SE0410124 BockÃ ¶n-MjÃ ¶Ã ¶n 301,9 E 15 0 N 56 8 SE0410125 FÃ ¶lsÃ ¶ 42,5 E 14 58 N 56 8 SE0410126 Ljungryda * 8,2 E 14 31 N 56 13 SE0410128 MÃ ¶rrumsÃ ¥n 136,2 E 14 45 N 56 12 SE0410130 Stora Rom * 16,7 E 15 49 N 56 8 SE0410133 TÃ ¤rnÃ ¶-Yttre EkÃ ¶ 106,1 E 14 58 N 56 6 SE0410134 TjÃ ¤rÃ ¶ 306,7 E 15 3 N 56 9 SE0410135 LÃ ¥ngasjÃ ¶nÃ ¤s * 146,9 E 14 51 N 56 15 SE0410137 RaslÃ ¥ngen Ã ¶stra * 182,6 E 14 26 N 56 16 SE0410138 Boafall norra 13,8 E 14 27 N 56 14 SE0410140 Boarp 2,9 E 14 45 N 56 17 SE0410143 Elleholm Norra 3,5 E 14 43 N 56 9 SE0410144 GÃ ¥ragÃ ¶l 5,3 E 14 40 N 56 16 SE0410145 GrÃ ¤num 6,5 E 14 38 N 56 15 SE0410146 Baggeboda * 5,7 E 14 28 N 56 16 SE0410148 Bergudden * 6,5 E 15 37 N 56 10 SE0410151 VÃ ¤mÃ ¶parken * 34,6 E 15 36 N 56 10 SE0410152 Ryssberget * 125,7 E 14 36 N 56 4 SE0410153 SiesjÃ ¶ * 64 E 14 33 N 56 4 SE0410155 NÃ ¤snabbarna * 22,5 E 14 35 N 56 1 SE0410156 SillnÃ ¤s * 118 E 14 37 N 56 0 SE0410157 KrÃ ¥kenabben * 23,5 E 14 43 N 55 59 SE0410158 HanÃ ¶ * 248,2 E 14 50 N 56 0 SE0410160 Boafall-Pieboda * 208,9 E 14 28 N 56 14 SE0410161 Holje 15,7 E 14 31 N 56 17 SE0410163 TÃ ¤rnÃ ¶-HarÃ ¶-BrorsÃ ¶ * 492,4 E 14 59 N 56 7 SE0410168 BrÃ ¤kneÃ ¥n 70,1 E 15 2 N 56 22 SE0410171 SjÃ ¶arp-NÃ ¤ssjÃ ¶n * 161,9 E 15 11 N 56 13 SE0410172 NÃ ¤sudden * 9,1 E 15 11 N 56 13 SE0410173 Smygen * 22,9 E 15 7 N 56 9 SE0410174 GÃ ¶marken * 111,8 E 15 17 N 56 8 SE0410175 GÃ ¶ bokskog * 19,8 E 15 19 N 56 8 SE0410176 BlÃ ¶tÃ ¶-KidÃ ¶ * 82 E 15 24 N 56 10 SE0410181 Stora Hammar-VarÃ ¶-LillÃ ¶ * 486,2 E 15 47 N 56 8 SE0410187 HjÃ ¤rthallaberget * 73,7 E 14 37 N 56 1 SE0410188 BjÃ ¶rkenabben * 30,8 E 14 40 N 55 59 SE0410189 KrÃ ¥kenabben nordvÃ ¤st * 13,7 E 14 43 N 56 0 SE0410190 Tocken * 2,7 E 14 43 N 56 3 SE0410193 Blankatorpet 1,1 E 14 27 N 56 16 SE0410195 Bellevueparken * 5,7 E 14 51 N 56 10 SE0410196 StrÃ ¶mma * 7,2 E 14 51 N 56 11 SE0410205 VambÃ ¥sanÃ ¤s * 141,4 E 15 26 N 56 10 SE0410206 IvÃ ¶ 72,5 E 15 29 N 56 8 SE0410207 Piskabacken * 19,2 E 15 15 N 56 13 SE0410208 Brunnsskogen * 73,3 E 15 16 N 56 11 SE0410209 FornanÃ ¤s 3,3 E 15 17 N 56 11 SE0410210 Angelskog * 7,6 E 15 18 N 56 10 SE0410211 VÃ ¥ngsÃ ¶-BiskopsmÃ ¥la * 83,9 E 15 6 N 56 8 SE0410212 GÃ ¥sfeten 10,4 E 15 13 N 56 7 SE0410220 Gullberna * 2,8 E 15 38 N 56 11 SE0410221 Idholm * 25 E 15 45 N 56 9 SE0410222 Ã stra MÃ ¶cklÃ ¶ * 27,5 E 15 47 N 56 8 SE0410224 UtlÃ ¤ngan * 63,4 E 15 47 N 56 1 SE0410225 Sandhamn * 26,8 E 15 51 N 56 5 SE0410229 NÃ ¤smarken * 38 E 15 39 N 56 10 SE0410231 Ryamad * 0,3 E 15 41 N 56 6 SE0410232 FornanÃ ¤s Ã ¶stra 8 E 15 18 N 56 11 SE0410233 Elleholm * 234 E 14 43 N 56 9 SE0410234 VÃ ¤rhult * 4,4 E 14 36 N 56 12 SE0410264 Ã stra KvallÃ ¥kra 39,5 E 14 57 N 56 16 SE0410265 Komperskulla 0,31 E 14 38 N 56 17 SE0410266 HÃ ¤ngdovakÃ ¤rret 3,1 E 14 30 N 56 14 SE0420002 Hallands VÃ ¤derÃ ¶ * 1 836,7 E 12 34 N 56 26 SE0420013 Ubbalt * 81,5 E 13 41 N 56 20 SE0420021 Boarps hed * 30,1 E 13 46 N 55 55 SE0420043 Ã raslÃ ¶vs mosse * 63,4 E 13 57 N 56 5 SE0420047 Norra Mosslunda * 72,5 E 14 5 N 55 58 SE0420075 VerkeÃ ¥ns dalgÃ ¥ng * 2 757,3 E 14 3 N 55 44 SE0420077 Marknadsplatsen * 28,3 E 14 12 N 55 41 SE0420087 ListarumsÃ ¥sens naturreservat * 59,4 E 14 5 N 55 34 SE0420106 IvÃ ¶ klack * 116,2 E 14 24 N 56 7 SE0420107 Kjugekull * 11,6 E 14 22 N 56 4 SE0420128 Torsebroparken * 14 E 14 7 N 56 6 SE0420129 Simris strandÃ ¤ng 1,1 E 14 21 N 55 31 SE0420130 BÃ ¤ckhalladalen * 104,4 E 14 19 N 55 34 SE0420131 Benestads backar * 7,2 E 13 54 N 55 31 SE0420132 Ã rupskÃ ¤rret 1,1 E 13 55 N 55 30 SE0420133 StrÃ ¤ntemÃ ¶lla * 47,7 E 14 14 N 55 37 SE0420134 Stenshuvud * 397,5 E 14 16 N 55 39 SE0420135 Svabesholm * 15,2 E 14 14 N 55 39 SE0420136 Friseboda 271,6 E 14 12 N 55 48 SE0420137 GropahÃ ¥let 76,7 E 14 14 N 55 52 SE0420138 Ã spet * 215,8 E 14 19 N 55 55 SE0420141 Forsakar-BorrÃ ¥kra 37 E 14 4 N 55 49 SE0420142 SÃ ¶ndreklack * 31,5 E 14 5 N 55 50 SE0420149 Stora Hults fÃ ¤lad * 4,8 E 12 45 N 56 19 SE0420150 LinnerÃ ¶d * 44,5 E 13 18 N 56 10 SE0420151 Osby skansar 7 E 13 58 N 56 21 SE0420152 SÃ ¶dra Ã spet 57,5 E 14 16 N 55 53 SE0420154 SÃ ¶derÃ ¥sen * 1 702,6 E 13 13 N 56 1 SE0420155 KlÃ ¶vahallar * 121,8 E 13 6 N 56 5 SE0420157 MÃ ¶llegÃ ¥rden * 25,1 E 14 8 N 55 45 SE0420179 Lya ljunghed och Ã lemossen * 230,7 E 12 54 N 56 23 SE0420202 Maltesholm 29,3 E 13 59 N 55 54 SE0420203 KlintabÃ ¤cken * 35,9 E 13 57 N 55 55 SE0420204 MjÃ ¶Ã ¥ns dalgÃ ¥ng * 91 E 14 0 N 55 51 SE0420206 Gladsaxhallar och Tobisviksheden * 95,5 E 14 19 N 55 34 SE0420232 BjÃ ¤rekustens naturreservat * 619,9 E 12 39 N 56 27 SE0420233 Ã ngelholms kronopark * 205,2 E 12 49 N 56 14 SE0420234 Lyngby * 4,7 E 14 6 N 55 54 SE0420235 LyngsjÃ ¶n 83,7 E 14 4 N 55 56 SE0420236 VittskÃ ¶vle driva * 59,6 E 14 10 N 55 51 SE0420238 KlammersbÃ ¤ck * 74,7 E 14 11 N 55 42 SE0420239 Rinkaby skjutfÃ ¤lt * 775,3 E 14 18 N 55 58 SE0420240 Ravlunda skjutfÃ ¤lt * 862,1 E 14 10 N 55 44 SE0420241 Sporrakulla * 8,5 E 14 14 N 56 17 SE0420242 Herrevadskloster-BrorÃ ¶d 41,9 E 13 15 N 56 6 SE0420243 Bonnarps hed 25,1 E 13 11 N 56 4 SE0420244 Ã stafors-Ljungryda * 10,6 E 14 31 N 56 12 SE0420245 KlammersbÃ ¤ck-Torup * 9 E 14 9 N 55 42 SE0420246 Torups Ã ¤ngar * 103 E 14 7 N 55 41 SE0420247 LudarÃ ¶ds fÃ ¤lad * 76,7 E 14 0 N 55 41 SE0420248 BreabÃ ¤ck-RugerÃ ¶d * 50,4 E 13 59 N 55 44 SE0420249 DjurrÃ ¶dsbÃ ¤cken * 130,9 E 13 56 N 55 41 SE0420250 Fyledalen * 463,1 E 13 51 N 55 32 SE0420252 LingenÃ ¤sen * 86,6 E 14 8 N 56 3 SE0420253 VÃ ¤stra FÃ ¤laden * 38,2 E 14 8 N 56 2 SE0420254 Ã sumallet * 40,4 E 14 10 N 55 59 SE0420255 GamlegÃ ¥rden 19 E 14 11 N 55 59 SE0420256 BjÃ ¶rkhÃ ¤ll 36,1 E 14 12 N 55 58 SE0420257 HÃ ¥slÃ ¶v * 149,8 E 14 12 N 55 59 SE0420258 Hercules 39 E 14 15 N 56 0 SE0420259 VramsÃ ¥ns mynning * 21,9 E 14 12 N 55 55 SE0420260 Pulken 7,6 E 14 12 N 55 53 SE0420261 Egeside * 21,7 E 14 11 N 55 51 SE0420262 Skeingeborg 3,1 E 13 53 N 56 21 SE0420263 BjÃ ¤rnum 8,3 E 13 43 N 56 17 SE0420267 SiesjÃ ¶omrÃ ¥det * 56,4 E 14 33 N 56 4 SE0420268 VÃ ¤stra Malshult * 55,2 E 13 56 N 56 20 SE0420271 Djurholmamossen * 109,2 E 13 3 N 56 20 SE0420272 Ã rhultsbÃ ¤cken * 10,3 E 13 2 N 56 20 SE0420273 Korup * 82 E 12 53 N 56 23 SE0420274 Edenryd * 286,5 E 14 30 N 56 2 SE0420275 Tostebergakusten * 1 112,4 E 14 26 N 56 0 SE0420276 Ã stra Hammaren-KÃ ¤ringÃ ¶ren 336,9 E 14 23 N 55 58 SE0420277 Ã lemossen-Hulrugered * 40,8 E 12 54 N 56 23 SE0420280 EverÃ ¶ds utmark * 37,4 E 13 55 N 55 52 SE0420281 HÃ ¶rrÃ ¶ds utmark * 5,7 E 14 3 N 55 46 SE0420282 PrÃ ¤stÃ ¤ngen 15,4 E 14 11 N 55 53 SE0420283 HallandsÃ ¥s nordsluttning * 113,4 E 12 55 N 56 25 SE0420284 LyabÃ ¤cken * 12,2 E 12 51 N 56 24 SE0420285 Kronovall * 49,1 E 14 2 N 55 38 SE0420287 Herrevadskloster * 213 E 13 15 N 56 5 SE0420288 Impan 12,4 E 14 18 N 55 33 SE0420289 Stensmyr * 346,3 E 13 31 N 56 19 SE0420290 FÃ ¤jemyr * 312,5 E 13 33 N 56 16 SE0420291 Slottet * 3 E 12 49 N 56 22 SE0420292 Ledtorpet 2,1 E 12 53 N 56 24 SE0420293 Brandeborg * 18,1 E 13 13 N 56 5 SE0420294 LÃ ¤rkesholmssjÃ ¶n 77,4 E 13 22 N 56 17 SE0420295 Matsalycke 1,8 E 14 4 N 56 13 SE0420296 MÃ ¶llerÃ ¶d 3,1 E 13 46 N 56 21 SE0420297 MaglÃ ¶ ekar 2,5 E 13 37 N 56 3 SE0420298 HÃ ¶rlinge Ã ¤ngar * 106,2 E 13 51 N 56 22 SE0420299 SkeingesjÃ ¶n 277,5 E 13 53 N 56 22 SE0420300 VÃ ¤rsjÃ ¶n 276,6 E 13 28 N 56 18 SE0420301 Verum 7,9 E 13 47 N 56 21 SE0420302 UllstorpskÃ ¤rret * 6,4 E 14 1 N 55 31 SE0420303 RaslÃ ¥ngen vÃ ¤stra 235,5 E 14 25 N 56 15 SE0420304 DrÃ ¶gsperyd * 11,9 E 14 34 N 56 11 SE0420305 GyllebosjÃ ¶n * 105,6 E 14 11 N 55 35 SE0420306 HoljeÃ ¥n * 29 E 14 29 N 56 10 SE0420307 Helge Ã ¥ * 112,3 E 14 11 N 55 54 SE0420308 AraslÃ ¶vssjÃ ¶n 368,5 E 14 7 N 56 3 SE0420309 HammarsjÃ ¶n 1 797,4 E 14 12 N 55 59 SE0420310 VramsÃ ¥n * 241,9 E 13 54 N 55 57 SE0420311 Gyllebo * 19,2 E 14 11 N 55 35 SE0420312 LevrasjÃ ¶n 273,8 E 14 29 N 56 6 SE0420313 Store mosse 326,1 E 13 44 N 56 0 SE0420314 MannagÃ ¥rden * 13,4 E 14 4 N 56 14 SE0420315 Uggleskogen 15,8 E 13 24 N 56 8 SE0420316 Balsbergsgrottan 1,3 E 14 12 N 56 6 SE0420317 Vejshulta myr * 101 E 13 32 N 56 18 SE0420319 IvÃ ¶sjÃ ¶n-OppmannasjÃ ¶n 6 165,2 E 14 26 N 56 6 SE0420320 Varshultamyren * 157 E 13 17 N 56 12 SE0420322 NÃ ¤sum * 52 E 14 31 N 56 10 SE0420323 VanÃ ¥s * 83 E 14 2 N 56 11 SE0420324 Balsberget * 195 E 14 12 N 56 6 SE0420325 AngsholmasjÃ ¶n 4,4 E 13 34 N 56 10 SE0420326 DunderbÃ ¤cken 6,5 E 14 8 N 55 48 SE0420327 JÃ ¤ren 46,3 E 14 1 N 55 46 SE0420328 Stackedala 14,6 E 13 57 N 55 55 SE0430022 Dalby SÃ ¶derskog * 36,6 E 13 20 N 55 40 SE0430023 Dalby Norreskog * 19 E 13 20 N 55 40 SE0430024 Billebjer * 22,8 E 13 19 N 55 41 SE0430026 MÃ ¥ryd-HÃ ¤llestad * 198,6 E 13 23 N 55 41 SE0430030 Kungsmarken * 232,1 E 13 16 N 55 43 SE0430031 LinnebjÃ ¤r * 38,5 E 13 18 N 55 44 SE0430042 StÃ ¥ngby mosse 29 E 13 9 N 55 46 SE0430044 Dagstorps mosse * 5,8 E 13 4 N 55 48 SE0430063 Ven 67,5 E 12 41 N 55 54 SE0430064 Rustningshamn 22,2 E 12 48 N 55 55 SE0430067 FjÃ ¤restad-Gantofta * 42 E 12 49 N 55 59 SE0430079 Christinelund * 30,3 E 12 36 N 56 7 SE0430082 MÃ ¶llehÃ ¤ssle-Kullens havsbad * 160,9 E 12 30 N 56 16 SE0430092 Kullaberg * 1 356,2 E 12 30 N 56 17 SE0430093 Sandhammaren-KÃ ¥seberga * 1 266,7 E 14 8 N 55 23 SE0430094 Ystads sandskog * 142,9 E 13 52 N 55 25 SE0430095 FalsterbohalvÃ ¶n * 41 583,1 E 12 49 N 55 23 SE0430096 HÃ ¤sthagen * 48,2 E 13 29 N 55 30 SE0430097 RÃ ¶varkulan * 48,1 E 13 30 N 55 47 SE0430098 GÃ ¤llabjÃ ¤r * 125,8 E 13 19 N 56 0 SE0430099 BÃ ¶lsÃ ¥kra-TranekÃ ¤rr 137,1 E 12 38 N 56 15 SE0430100 Fulltofta * 296,1 E 13 36 N 55 52 SE0430101 LÃ ¶vestads Ã ¥sar 34,5 E 13 51 N 55 39 SE0430102 RÃ ¶nnen * 17,1 E 12 45 N 56 13 SE0430103 Farhult * 71,3 E 12 42 N 56 13 SE0430104 KlÃ ¶vabÃ ¤cken * 152 E 13 6 N 56 4 SE0430105 HallabÃ ¤ckens dalgÃ ¥ng * 191,6 E 13 4 N 56 2 SE0430106 TranerÃ ¶ds mosse * 106,9 E 13 11 N 56 2 SE0430107 KvÃ ¤rkabÃ ¤cken * 563,2 E 13 12 N 56 1 SE0430108 Nackarpsdalen * 457,3 E 13 15 N 56 0 SE0430109 RÃ ¥Ã ¥ns dalgÃ ¥ng * 49 E 12 47 N 55 59 SE0430110 KlingavÃ ¤lsÃ ¥n-Karup * 838,1 E 13 35 N 55 37 SE0430111 Falsterbo skjutfÃ ¤lt * 69 E 12 52 N 55 23 SE0430112 Kabusa 211,1 E 13 59 N 55 25 SE0430113 RevingefÃ ¤ltet * 3 012,8 E 13 30 N 55 41 SE0430114 HÃ ¶gestads mosse 79,4 E 13 50 N 55 30 SE0430115 Skoghejdan * 76,1 E 13 50 N 55 33 SE0430116 Skoghusets enefÃ ¤lad * 19 E 13 46 N 55 33 SE0430117 Borgen * 16,9 E 12 51 N 55 58 SE0430118 BillingemÃ ¶lla * 9,4 E 13 21 N 55 58 SE0430119 Abullahagen 30,2 E 13 19 N 55 49 SE0430120 HumlarÃ ¶dshus * 16,3 E 13 31 N 55 35 SE0430121 FjÃ ¤llmossen * 281 E 13 53 N 55 49 SE0430122 Fredriksbergs mosse * 69,8 E 13 47 N 55 31 SE0430123 Lybeck * 3,8 E 13 44 N 55 30 SE0430126 FÃ ¥gelsÃ ¥ngsdalen * 14,7 E 13 19 N 55 42 SE0430127 VitabÃ ¤ckskÃ ¤llan * 0,7 E 13 47 N 55 35 SE0430128 Tannhuset * 18,4 E 13 46 N 55 35 SE0430129 JordbodhÃ ¤llorna 24,2 E 13 46 N 55 35 SE0430130 SularpskÃ ¤rret 1,4 E 13 18 N 55 42 SE0430131 Vombs NorregÃ ¥rd * 30,4 E 13 32 N 55 41 SE0430132 LemmestrÃ ¶torp * 42,1 E 13 23 N 55 30 SE0430133 Eksholm * 24,1 E 13 18 N 55 33 SE0430134 BjersjÃ ¶holms Ã ¤dellÃ ¶vskog 7,1 E 13 46 N 55 27 SE0430135 Yddingen * 10 E 13 14 N 55 32 SE0430136 EllestadssjÃ ¶n * 285,9 E 13 44 N 55 32 SE0430137 KrageholmssjÃ ¶n * 217,8 E 13 45 N 55 30 SE0430139 NyvÃ ¥ngsskogen * 95,4 E 13 50 N 55 33 SE0430140 LjungatorpskÃ ¤rret 7,5 E 13 51 N 55 31 SE0430141 BorstbÃ ¤cken * 19,7 E 13 35 N 55 42 SE0430142 Zachows mosse 2,9 E 12 33 N 56 15 SE0430143 Sniberups fÃ ¤lad * 12,5 E 13 44 N 55 45 SE0430144 LiaÃ ¤ngen 0,82 E 13 4 N 56 0 SE0430145 HunnerÃ ¶ds mosse * 22,6 E 13 24 N 55 29 SE0430147 Jonstorp-VegeÃ ¥ns mynning * 1 196,6 E 12 46 N 56 13 SE0430148 Lommabukten 227 E 13 2 N 55 38 SE0430149 TygelsjÃ ¶-Gessie 1 160,8 E 12 55 N 55 29 SE0430150 Vellinge Ã ¤ngar * 395 E 12 58 N 55 27 SE0430151 Domsten-Viken 10,2 E 12 35 N 56 7 SE0430152 KnivsÃ ¥s * 23,6 E 13 24 N 55 39 SE0430153 HÃ ¤ckeberga * 443,1 E 13 24 N 55 34 SE0430154 HÃ ¤ckeberga-Degebergahus * 28,2 E 13 24 N 55 33 SE0430155 Husarahagen * 88,4 E 13 25 N 55 33 SE0430156 Stadsparken i Lund 11,5 E 13 11 N 55 41 SE0430157 Limhamns kalkbrott 45,3 E 12 56 N 55 34 SE0430158 Klintaskogen * 14,7 E 13 30 N 55 51 SE0430159 Stora Harrie mosse 13 E 13 8 N 55 48 SE0430161 Humlamaden-Enelyckan * 91,7 E 13 31 N 55 36 SE0430162 SaxÃ ¥ns mynning-JÃ ¤ravallen 1 961,7 E 12 55 N 55 48 SE0430163 Karaby backar 6,4 E 13 2 N 55 48 SE0430164 EkeshÃ ¶garna 5,2 E 13 5 N 55 50 SE0430165 BjÃ ¤ret * 21 E 13 29 N 55 58 SE0430166 Ã stra FulltoftaomrÃ ¥det * 131 E 13 38 N 55 52 SE0430167 Snogeholm 67,5 E 13 42 N 55 33 SE0430168 Ã vedskloster * 54 E 13 37 N 55 41 SE0430169 Timan 6,2 E 13 48 N 55 53 SE0430170 SÃ ¶vdeborg 289 E 13 42 N 55 34 SE0430171 Bellinga * 41,5 E 13 43 N 55 31 SE0430174 FÃ ¥gelsjÃ ¶n 7,9 E 12 57 N 55 48 SE0430175 Ugglarps mosse 29 E 13 17 N 55 28 SE0430176 BÃ ¤ltebergaravinen * 3 E 12 54 N 55 57 SE0430177 Smedjebacken * 31,7 E 13 5 N 56 2 SE0430178 Torup 123,9 E 13 12 N 55 33 SE0430179 Allarps bjÃ ¤r 34,3 E 13 25 N 55 59 SE0510001 BjÃ ¶rsÃ ¥kra-BÃ ¶linge * 45,9 E 13 11 N 56 19 SE0510002 Ekered 1,9 E 12 59 N 56 22 SE0510003 Ã starpe mosse * 189,2 E 13 3 N 56 22 SE0510006 Laholmsbuktens sanddynsreservat * 682,9 E 12 57 N 56 33 SE0510007 TjÃ ¤rby * 59,8 E 12 59 N 56 33 SE0510009 BÃ ¶larp * 7,6 E 13 10 N 56 34 SE0510011 GÃ ¶storps skog * 161 E 13 10 N 56 36 SE0510012 HollandsbjÃ ¤r * 7,8 E 13 7 N 56 36 SE0510020 Haverdal * 667,2 E 12 40 N 56 42 SE0510026 Steninge-StensjÃ ¶strand * 198,5 E 12 37 N 56 46 SE0510039 Grimsholmen * 220,3 E 12 33 N 56 50 SE0510048 VÃ ¤stra GetterÃ ¶n * 179,7 E 12 11 N 57 7 SE0510049 GetterÃ ¶ns fÃ ¥gelreservat * 350,5 E 12 14 N 57 8 SE0510050 BalgÃ ¶ * 2 146,1 E 12 9 N 57 9 SE0510051 Gamla Varberg * 52,2 E 12 14 N 57 9 SE0510052 GÃ ¤sslÃ ¶sa * 20,9 E 12 29 N 57 8 SE0510053 Ã rnÃ ¤sudden * 64,9 E 12 9 N 57 11 SE0510058 Kungsbackafjorden * 7 876,9 E 12 4 N 57 24 SE0510062 SvÃ ¤ngehallar-FjÃ ¤rehals * 291,8 E 11 55 N 57 24 SE0510063 GÃ ¤ddevik * 37,4 E 12 14 N 57 26 SE0510064 Vallda sandÃ ¶ 338,8 E 11 56 N 57 28 SE0510066 HÃ ¶rdalen * 29,3 E 11 58 N 57 29 SE0510067 SÃ ¤rÃ ¶ VÃ ¤sterskog * 49,6 E 11 55 N 57 30 SE0510068 SandsjÃ ¶backa-Halland * 1 803,9 E 12 1 N 57 31 SE0510081 Morups tÃ ¥nge 207,7 E 12 22 N 56 55 SE0510082 Gamla KÃ ¶pstad * 320,9 E 12 17 N 57 2 SE0510084 Nidingen 728,9 E 11 54 N 57 18 SE0510091 VendelsÃ ¶ 472,4 E 12 6 N 57 18 SE0510094 Store mosse-Ã ringe * 77,8 E 13 6 N 56 36 SE0510096 BrogÃ ¥rd * 15 E 12 58 N 56 41 SE0510097 Ã rnarp * 8,3 E 12 59 N 56 41 SE0510101 Biskopstorp * 761 E 12 53 N 56 47 SE0510103 VallÃ ¥sen DR 4,4 E 13 5 N 56 21 SE0510108 Kvarnaberget 7 E 13 6 N 56 38 SE0510109 HallaskÃ ¥r 5 E 13 6 N 56 38 SE0510110 Frodeparken 16,1 E 12 50 N 56 51 SE0510111 Myskebackarna * 39,6 E 12 49 N 56 53 SE0510113 Ã kraberg * 5,1 E 12 14 N 57 15 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 E 12 38 N 57 5 SE0510119 SÃ ¶derskogen * 30,2 E 13 7 N 56 37 SE0510122 DÃ ¶mestorp * 261,5 E 12 59 N 56 24 SE0510123 Aleskogen * 26,5 E 12 50 N 56 39 SE0510124 SkipÃ ¥s * 79,8 E 12 38 N 56 47 SE0510126 Lilla Middelgrund 17 863,7 E 11 54 N 56 57 SE0510127 Fladen 10 394,5 E 11 45 N 57 8 SE0510128 NÃ ¤snabben 89,6 E 12 29 N 57 5 SE0510130 HovgÃ ¥rdsÃ ¥n 1,4 E 12 47 N 56 52 SE0510131 VapnÃ ¶ mosse * 224,9 E 12 55 N 56 46 SE0510132 FylleÃ ¥n 269 E 13 9 N 56 44 SE0510133 Rossared * 360 E 12 11 N 57 28 SE0510137 Stegared sÃ ¶dra 31,3 E 12 34 N 57 5 SE0510139 Nabben 27,5 E 12 33 N 57 6 SE0510141 Stegared 8 E 12 34 N 57 5 SE0510143 JÃ ¤rnmÃ ¶lle * 7,2 E 12 25 N 57 1 SE0510148 SuseÃ ¥n-Hult 9,4 E 12 45 N 56 52 SE0510157 StÃ ¶vlaberget 13,1 E 12 52 N 56 50 SE0510158 Ã ppinge * 2 E 13 2 N 56 40 SE0510159 EkasjÃ ¶ 14,3 E 13 8 N 56 31 SE0510160 Klinta hallar 12,6 E 13 5 N 56 22 SE0510162 FrÃ ¶llinge * 3,3 E 12 50 N 56 50 SE0510167 RingenÃ ¤s skjutfÃ ¤lt * 52,6 E 12 41 N 56 41 SE0510168 Karsefors * 37,7 E 13 7 N 56 30 SE0510169 SÃ ¥ghuslund * 2,7 E 13 4 N 56 29 SE0510171 RolfsÃ ¥n 43,6 E 12 7 N 57 28 SE0510173 SvinamadsbÃ ¤cken 82,7 E 12 59 N 56 23 SE0510174 TjuvhultskÃ ¤rret * 2,9 E 12 58 N 56 23 SE0510175 KÃ ¤ringemossarna och Store mosse * 165,5 E 12 13 N 57 23 SE0510184 Vindrarp * 65,9 E 13 2 N 56 23 SE0510185 Ã tran 225,6 E 12 38 N 56 58 SE0520001 VrÃ ¥ngÃ ¶skÃ ¤rgÃ ¥rden * 6 999,9 E 11 47 N 57 32 SE0520010 HÃ ¥lta * 38,7 E 11 49 N 57 53 SE0520012 Ã lgÃ ¶n-BrattÃ ¶n * 1 191,7 E 11 41 N 57 55 SE0520013 Ã dsmÃ ¥ls Kile 236,7 E 11 46 N 57 55 SE0520020 HÃ ¤rmanÃ ¶ * 1 480,4 E 11 22 N 58 9 SE0520034 Stigfjorden * 4 846,2 E 11 38 N 58 5 SE0520036 SÃ ¤lÃ ¶fjorden * 2 872,3 E 11 35 N 57 49 SE0520037 Breviks kile-ToftenÃ ¤s * 775,9 E 11 33 N 58 0 SE0520038 HÃ ¤rÃ ¶n * 713,5 E 11 29 N 58 0 SE0520039 StrÃ ¶mmarna 451,6 E 11 29 N 58 13 SE0520043 Nordre Ã ¤lvs estuarium * 7 092,7 E 11 46 N 57 47 SE0520044 VÃ ¤gerÃ ¶ds dalar * 78,6 E 11 29 N 58 14 SE0520047 Sillvik 29,1 E 11 44 N 57 44 SE0520048 Stenungsundskusten * 2 128,7 E 11 47 N 58 1 SE0520050 Ã xnÃ ¤s * 113,4 E 11 53 N 57 48 SE0520051 Gullbringa 24,2 E 11 47 N 57 53 SE0520052 GuddehjÃ ¤lm 157,1 E 11 52 N 57 52 SE0520053 Sundsby * 362,4 E 11 41 N 58 4 SE0520054 FÃ ¥glevik 0,89 E 11 48 N 57 44 SE0520056 Nordre Ã ¤lv-Tomtebacken 128 E 11 54 N 57 50 SE0520171 Gullmarsfjorden 11 386,5 E 11 33 N 58 20 SE0520174 Halsefjorden 1 212,4 E 11 46 N 58 6 SE0520176 Pater Noster-skÃ ¤rgÃ ¥rden 2 401,4 E 11 29 N 57 54 SE0520181 GrÃ ¶derhamnsÃ ¤ngen 2,8 E 11 26 N 58 14 SE0520183 SÃ ¤veÃ ¥n, nedre delen 32,3 E 12 5 N 57 44 SI3000007 PotoÃ nikov potok * 409,59 E 15 22 N 46 38 SI3000008 Dolgi potok na Rudnici 174,011 E 15 30 N 46 9 SI3000009 LuÃ ka jama * 42,871 E 14 43 N 45 55 SI3000010 Koritno izvir  izliv v Savo Dolinko * 2,648 E 14 8 N 46 21 SI3000011 Zadnje struge pri Suhadolah * 51,911 E 14 32 N 46 10 SI3000020 Cerkno  ZakriÃ ¾ * 567,765 E 13 59 N 46 8 SI3000023 OtaleÃ ¾  Lazec * 518,942 E 13 59 N 46 4 SI3000025 KoÃ no ob LoÃ ¾nici 114,535 E 15 37 N 46 20 SI3000029 Mrzlica 93,745 E 15 6 N 46 11 SI3000034 BanjÃ ¡Ã ice  traviÃ ¡Ã a 1 174,892 E 13 42 N 46 2 SI3000037 Pregara  traviÃ ¡Ã a 250,35 E 13 52 N 45 26 SI3000046 Bela krajina * 537,966 E 15 15 N 45 42 SI3000047 Koritno * 4,883 E 14 8 N 46 21 SI3000048 DobliÃ ica * 382,258 E 15 8 N 45 33 SI3000049 Temenica 156,03 E 15 7 N 45 48 SI3000050 Toplica * 8,458 E 15 15 N 45 51 SI3000051 Krakovski gozd * 3 412,429 E 15 23 N 45 53 SI3000052 Kotarjeva prepadna * 38,417 E 15 10 N 45 45 SI3000053 Izviri SuÃ ¡ice * 37,533 E 15 5 N 45 43 SI3000054 Ajdovska jama  Brestanica 298,366 E 15 29 N 45 59 SI3000055 Stobe  Breg * 101,8 E 15 10 N 45 35 SI3000056 Vejar * 226,011 E 15 0 N 45 56 SI3000057 Vrhtrebnje  Sv. Ana * 690,63 E 15 2 N 45 53 SI3000058 Ã umberk * 435,32 E 14 53 N 45 53 SI3000059 Mirna 516,95 E 14 59 N 45 58 SI3000061 Slovenske Konjice 43,328 E 15 25 N 46 20 SI3000062 Gradac * 1 491,028 E 15 15 N 45 37 SI3000063 Metlika * 686,867 E 15 20 N 45 39 SI3000064 Bezgovka 40,652 E 15 15 N 45 34 SI3000067 Savinja  LetuÃ ¡ 225,005 E 15 3 N 46 17 SI3000068 Voglajna pregrada Tratna  izliv v Savinjo 59,865 E 15 25 N 46 12 SI3000069 Stanetinski potok in Kupetinski potok 19,937 E 16 3 N 46 35 SI3000071 Ã ermenica s pritokom * 23,87 E 15 26 N 46 37 SI3000072 PetriÃ ¡ina jama 134,146 E 15 18 N 45 29 SI3000073 Gornji kal 18,661 E 15 14 N 45 28 SI3000074 KostanjeviÃ ¡ka jama * 228,714 E 15 25 N 45 50 SI3000075 Lahinja * 824,177 E 15 13 N 45 34 SI3000076 LjubiÃ na  Zgornje PoljÃ ane 0,159 E 15 34 N 46 17 SI3000079 Prevoje * 313,4 E 14 38 N 46 10 SI3000083 Ocvirkova jama 29,516 E 15 11 N 46 12 SI3000085 BoÃ ¡tanj 6,325 E 15 16 N 46 0 SI3000086 Gabrje  Brusnice 10,215 E 15 15 N 45 47 SI3000088 Boletina  velikonoÃ nica 1,79 E 15 27 N 46 15 SI3000089 Pragersko  marsiljka 66,735 E 15 40 N 46 23 SI3000091 BoÃ ¡tonova jama 3,829 E 14 41 N 46 8 SI3000093 Ihanska jama 14,925 E 14 38 N 46 7 SI3000094 BidovÃ eva jama 155,667 E 14 15 N 46 15 SI3000097 CovÃ ¡ka prepadna 27,285 E 15 0 N 46 18 SI3000099 Ihan 184,003 E 14 37 N 46 7 SI3000100 Gozd Kranj  Ã kofja Loka 1 951,069 E 14 18 N 46 12 SI3000101 Gozd OlÃ ¡evek  Adergas 832,632 E 14 28 N 46 16 SI3000105 Kropa * 34,765 E 14 12 N 46 17 SI3000109 Savinja pri Ã ½alcu 51,261 E 15 10 N 46 14 SI3000110 Ratitovec * 2 469,147 E 14 4 N 46 13 SI3000112 Velovlek * 54,995 E 15 55 N 46 28 SI3000113 Podvinci * 216,753 E 15 55 N 46 26 SI3000114 Dobje (Cerovec) 12,256 E 15 21 N 46 15 SI3000115 Dravinja pri Zbelovem 42,139 E 15 31 N 46 17 SI3000116 LoÃ ¾nica 64,874 E 15 7 N 46 16 SI3000117 Haloze  vinorodne * 6 299,009 E 15 57 N 46 19 SI3000118 BoÃ   Haloze  DonaÃ ka gora * 10 818,118 E 15 43 N 46 17 SI3000120 Ã marna gora * 1 680,962 E 14 28 N 46 8 SI3000121 Ã emÃ ¡eniÃ ¡ka planina * 316,357 E 14 57 N 46 11 SI3000122 ToÃ ¡Ã  * 331,39 E 14 19 N 46 5 SI3000123 Divja jama nad Plavmi 47,08 E 13 34 N 46 3 SI3000125 Potok KoÃ ¾banjÃ ¡Ã ek * 31,47 E 13 33 N 46 2 SI3000126 NanoÃ ¡Ã ica * 668,745 E 14 11 N 45 46 SI3000130 Kozja luknja * 12,103 E 14 13 N 45 36 SI3000131 Skednevnica 105,124 E 14 38 N 45 51 SI3000133 Radovna most v Sr. Radovni  jez HE Vintgar 46,287 E 14 5 N 46 23 SI3000134 Ajdovska peÃ  47,138 E 15 21 N 45 58 SI3000135 Raja peÃ  13,653 E 15 16 N 45 59 SI3000137 Huda luknja pri Radljah 14,595 E 15 13 N 46 37 SI3000138 PutiÃ ¡ekova polÃ ¡na 40,139 E 15 36 N 46 4 SI3000139 StrÃ ¾ene luÃ ¾e * 45,486 E 14 37 N 45 57 SI3000141 Duplica 9,165 E 14 41 N 45 58 SI3000142 Pavlovski potok (Libanja) 97,066 E 16 10 N 46 26 SI3000143 Ã ateÃ ¾ 75,06 E 14 58 N 45 58 SI3000144 JurÃ ¡inci 175,482 E 15 58 N 46 29 SI3000146 Velenik 268,084 E 15 37 N 46 24 SI3000147 Boreci * 426,304 E 16 7 N 46 33 SI3000148 Dobrava * 102,444 E 15 53 N 46 33 SI3000149 ObreÃ ¾ * 757,07 E 16 15 N 46 25 SI3000150 SrediÃ ¡Ã e ob Dravi  HraÃ ¡Ã ica 161,41 E 16 17 N 46 24 SI3000152 Vodena jama 71,921 E 14 48 N 45 50 SI3000153 Vrhek 0,935 E 15 12 N 45 58 SI3000154 Bled  Podhom * 4,626 E 14 5 N 46 23 SI3000155 Sora Ã kofja Loka  jez GoriÃ ane * 170,561 E 14 22 N 46 9 SI3000156 Ã ½upanova jama 3,159 E 14 39 N 45 54 SI3000157 Bobnova jama * 33,184 E 14 56 N 45 48 SI3000158 Babja luknja 32,992 E 14 23 N 46 8 SI3000159 Vintarjevec * 130,825 E 14 49 N 46 0 SI3000160 Ã kocjan 118,798 E 14 38 N 45 53 SI3000162 Breg pri Mali Loki * 4,538 E 14 43 N 45 56 SI3000164 Reber  borovja 71,057 E 14 54 N 46 5 SI3000165 Medija  borovja 85,87 E 14 51 N 46 10 SI3000168 Ã rna dolina pri Grosuplju * 10,707 E 14 39 N 45 58 SI3000169 Povirje vzhodno od BodeÃ ¡Ã  * 4,385 E 14 8 N 46 21 SI3000170 KrÃ ¡ka jama * 436,391 E 14 47 N 45 53 SI3000171 Radensko polje  VirÃ ¡nica * 499,795 E 14 41 N 45 55 SI3000172 Zgornja Drava s pritoki * 5 949,097 E 15 20 N 46 35 SI3000174 Mrzla jama pri Prestranku * 64,818 E 14 10 N 45 44 SI3000175 Kolpa 850,069 E 15 18 N 45 32 SI3000176 BistriÃ ¡ki jarek 29,406 E 15 32 N 46 24 SI3000177 Polskava 33,56 E 15 33 N 46 27 SI3000179 Veliko bukovje * 1 300,732 E 15 16 N 45 29 SI3000181 Kum * 5 852,004 E 15 5 N 46 5 SI3000183 PolÃ ¡nik 92,031 E 14 58 N 46 4 SI3000184 Zgornja Jablanica 79,835 E 14 52 N 46 2 SI3000185 Koprivnica 390,353 E 15 1 N 45 51 SI3000186 Slugova jama 10,657 E 15 3 N 45 50 SI3000187 Petanjska jama * 79,704 E 15 7 N 45 45 SI3000188 Ajdovska planota * 2 411,052 E 15 3 N 45 47 SI3000191 Ajdovska jama * 1 705,993 E 15 26 N 45 56 SI3000192 Radulja * 1 228,954 E 15 13 N 45 54 SI3000194 Radgonsko  Kapelske gorice * 1 090,326 E 15 57 N 46 38 SI3000195 Dole pri Litiji 74,296 E 15 1 N 46 1 SI3000197 Slavinski Ravnik * 1 191,252 E 14 7 N 45 42 SI3000198 Lijak * 36,829 E 13 43 N 45 57 SI3000201 Nakelska Sava * 116,617 E 14 17 N 46 16 SI3000202 Vir pri StiÃ ni * 4,693 E 14 49 N 45 56 SI3000203 Kompoljska jama  Potiskavec * 157,185 E 14 44 N 45 47 SI3000204 GloboÃ ec * 105,902 E 14 49 N 45 51 SI3000205 KandrÃ ¡e * 1 328,771 E 14 49 N 46 8 SI3000206 Marijino brezno * 1 247,575 E 14 16 N 46 9 SI3000207 PodpeÃ ¡ka jama * 86,009 E 14 41 N 45 50 SI3000208 Ã imenkova jama 43,99 E 14 49 N 45 57 SI3000210 Ã astitiljiva luknja 52,491 E 14 9 N 46 19 SI3000212 Slovenska Istra * 5 138,449 E 13 44 N 45 28 SI3000213 VolÃ eke 106,254 E 15 19 N 46 14 SI3000214 LiÃ enca pri PoljÃ anah * 2 721,124 E 15 33 N 46 20 SI3000215 Mura * 8 244,131 E 16 13 N 46 34 SI3000217 Dravinja pri PoljÃ anah * 480,451 E 15 40 N 46 19 SI3000219 Grad Brdo  Preddvor * 579,783 E 14 23 N 46 17 SI3000220 Drava * 3 622,71 E 15 48 N 46 27 SI3000221 GoriÃ ko * 44 823,002 E 16 14 N 46 46 SI3000222 ZabiÃ e * 806,23 E 14 22 N 45 29 SI3000223 Reka 273,12 E 14 14 N 45 34 SI3000225 Dolina Branice * 6 271,62 E 13 50 N 45 50 SI3000226 Dolina Vipave * 1 464,42 E 13 56 N 45 51 SI3000227 Krka * 1 339,132 E 15 12 N 45 49 SI3000228 GrabonoÃ ¡ * 124,229 E 15 59 N 46 34 SI3000229 Vrhe nad RaÃ ¡o * 568,758 E 14 1 N 45 45 SI3000231 Javorniki  SneÃ ¾nik * 43 821,47 E 14 22 N 45 38 SI3000232 Notranjski trikotnik * 15 201,701 E 14 13 N 45 48 SI3000233 Matarsko podolje * 2 311,106 E 14 9 N 45 31 SI3000234 Vrbina * 144,942 E 15 31 N 45 55 SI3000237 Poljanska Sora Log  Ã kofja loka * 157,717 E 14 13 N 46 7 SI3000238 Strunjanske soline s StjuÃ ¾o * 35,316 E 13 36 N 45 31 SI3000239 Kanal Sv. Jerneja 11,638 E 13 35 N 45 29 SI3000240 SeÃ oveljske soline in estuarij Dragonje 415,813 E 13 36 N 45 28 SI3000241 Ankaran  Sv. Nikolaj 7,223 E 13 44 N 45 34 SI3000243 Debeli RtiÃ   klif 2,044 E 13 42 N 45 35 SI3000245 Med Strunjanom in Pacugom  klif 1,829 E 13 35 N 45 31 SI3000246 Med Pacugom in Fieso  klif 2,295 E 13 35 N 45 31 SI3000247 Piranski klif 3,48 E 13 34 N 45 31 SI3000249 Med Izolo in Strunjanom  klif 18,982 E 13 37 N 45 32 SI3000251 Ã ½usterna  rastiÃ ¡Ã e pozejdonke * 6,885 E 13 42 N 45 32 SI3000252 Ã kocjanski zatok * 113,826 E 13 45 N 45 32 SI3000255 Trnovski gozd  Nanos * 52 636,488 E 14 0 N 45 55 SI3000257 RaÃ ki ribniki  PoÃ ¾eg * 506,225 E 15 39 N 46 25 SI3000258 SuÃ ¡aÃ ki, Smrdejski in Fabski potok 30,917 E 14 18 N 45 29 SI3000260 BlegoÃ ¡ * 1 571,944 E 14 6 N 46 8 SI3000262 Sava  Medvode  Kresnice * 382,99 E 14 29 N 46 6 SI3000263 KoÃ evsko * 106 341,567 E 14 51 N 45 36 SI3000266 KamenÃ ¡ki potok 127,397 E 15 12 N 45 59 SI3000267 Gorjanci  Radoha * 11 607,285 E 15 15 N 45 44 SI3000268 Dobrava  Jovsi * 2 902,407 E 15 40 N 45 56 SI3000270 Pohorje * 26 826,288 E 15 23 N 46 28 SI3000271 Ljubljansko barje * 12 666,086 E 14 21 N 45 58 SI3000272 Ã ½erjavinski potok 45,577 E 15 15 N 45 50 SI3000273 Orlica * 3 772,776 E 15 37 N 46 1 SI3000274 Bohor * 6 792,622 E 15 27 N 46 3 SI3000275 RaÃ ¡ica * 2 212,323 E 14 31 N 46 8 SI3000276 Kras * 47 485,704 E 13 57 N 45 40 SI3000279 Kopitnik 303,093 E 15 11 N 46 6 SI3000280 Veliko Kozje * 652,601 E 15 12 N 46 5 SI3000282 GraÃ nica  spodnja 5,04 E 15 14 N 46 6 SI3000283 GraÃ nica  zgornja * 14,14 E 15 23 N 46 6 SI3000284 Dacarjevo brezno  Ã ½iganja vas 109 E 14 18 N 46 19